                 Case 3:19-cv-01713-BAS-AHG Document 35 Filed 06/05/20 PageID.305 Page 1 of 2


            1       THEODORE J. BOUTROUS JR., SBN 132099
                      tboutrous@gibsondunn.com
            2       THEANE EVANGELIS, SBN 243570
                      tevangelis@gibsondunn.com
            3       NATHANIEL L. BACH, SBN 246518
                     nbach@gibsondunn.com
            4       MARISSA B. MOSHELL, SBN 319734
                     mmoshell@gibsondunn.com
            5       GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
            6       Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
            7       Facsimile: 213.229.7520
            8       SCOTT A. EDELMAN, SBN 116927
                     sedelman@gibsondunn.com
            9       GIBSON, DUNN & CRUTCHER LLP
                    2029 Century Park East, Suite 4000
          10        Los Angeles, CA 90067-3026
                    Telephone: 310.552.8500
          11        Facsimile: 310.551.8741
          12        Attorneys for Defendants Rachel Maddow,
                    MSNBC Cable L.L.C., NBCUniversal Media,
          13        LLC, and Comcast Corporation
          14
                                            UNITED STATES DISTRICT COURT
          15
                                        SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                    HERRING NETWORKS, INC.,                 CASE NO. 19-cv-1713-BAS-AHG
          18
                               Plaintiff,                   DEFENDANTS’ NOTICE OF
          19                                                MOTION AND MOTION FOR
                         v.                                 ATTORNEYS’ FEES AND COSTS
          20                                                (Cal. Civ. Proc. Code § 425.16(c)(1))
                    RACHEL MADDOW; COMCAST
          21        CORPORATION; NBCUNIVERSAL               [Memorandum of Points and Authorities;
                    MEDIA, LLC; and MSNBC CABLE             and Declaration of Scott A. Edelman filed
          22        L.L.C.,                                 concurrently herewith]
          23                   Defendants.                  COURT TO ISSUE BRIEFING
                                                            SCHEDULE AND HEARING DATE
          24
                                                            Action Filed: September 9, 2019
          25
                                                            Judge: Hon. Cynthia Bashant
          26                                                Magistrate Judge: Hon. Allison Goddard
                                                            Courtroom 3B
          27
          28

Gibson, Dunn &
Crutcher LLP        DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR ATTORNEYS’ FEES
                                             AND COSTS
                 Case 3:19-cv-01713-BAS-AHG Document 35 Filed 06/05/20 PageID.306 Page 2 of 2


            1       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2             PLEASE TAKE NOTICE that as soon as the matter may be heard upon Court
            3       order in the United States District Court for the Southern District of California, 221
            4       West Broadway, Courtroom 3B, San Diego, CA 92101, before the Honorable
            5       Magistrate Judge Allison Goddard, Defendants Rachel Maddow, Comcast
            6       Corporation, NBCUniversal Media, LLC, and MSNBC Cable L.L.C. (collectively,
            7       “Defendants”), as the prevailing party on their Special Motion to Strike (Dkt. 18) and
            8       pursuant to the Court’s May 22, 2020 Order granting the Special Motion to Strike
            9       (Dkt. 30) will and hereby do move for attorneys’ fees in the amount of $323,965 and
          10        costs in the amount of $9,706.28 pursuant to California Code of Civil Procedure
          11        section 425.16(c)(1).
          12              This Motion is based on this Notice of Motion and Motion, the accompanying
          13        Memorandum of Points and Authorities, the Declaration of Scott A. Edelman in
          14        support of the Motion, upon any such further arguments that the Court may request,
          15        and upon the complete files and records of this action.
          16              This Motion is made following the conference of counsel that took place on
          17        May 28, 2020.
          18
          19        DATED: June 5, 2020                    Respectfully Submitted,
          20
          21                                               GIBSON, DUNN & CRUTCHER LLP
          22
          23                                               By: /s/ Scott A. Edelman                _
          24                                                     Scott A. Edelman

          25                                               Attorneys for Defendants
          26
          27
          28

Gibson, Dunn &
                                                 1
Crutcher LLP        DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR ATTORNEYS’ FEES
                                             AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.307 Page 1 of 19


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                  sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                  MEMORANDUM OF POINTS AND
          19                                            AUTHORITIES IN SUPPORT OF
                      v.                                DEFENDANTS’ MOTION FOR
          20                                            ATTORNEYS’ FEES AND COSTS
                 RACHEL MADDOW; COMCAST                 (Cal. Civ. Proc. Code § 425.16(c)(1))
          21     CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; and MSNBC CABLE           COURT TO ISSUE BRIEFING
          22     L.L.C.,                               SCHEDULE AND HEARING DATE
          23                Defendants.                 Action Filed: September 9, 2019
          24                                            Judge: Hon. Cynthia Bashant
                                                        Magistrate Judge: Hon. Allison Goddard
          25                                            Courtroom 3B
          26
          27
          28

Gibson, Dunn &
Crutcher LLP           MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.308 Page 2 of 19


            1                                              TABLE OF CONTENTS
            2                                                                                                                              Page
            3    I.     INTRODUCTION ................................................................................................ 1
            4
                 II.    FACTUAL AND PROCEDURAL BACKGROUND ......................................... 1
            5
                        A.       Plaintiff Files Its Complaint and Defendants Retain Gibson Dunn ........... 1
            6
            7           B.       Defendants’ Counsel Prepares to File the Anti-SLAPP Motion................ 2

            8           C.       Plaintiff Opposes Defendants’ Anti-SLAPP Motion With Improper
                                 Expert Testimony and Files An Ex Parte Application to Supplement
            9                    the Record .................................................................................................. 3
          10
                        D.       The Court Hears Argument on Defendants’ Motion to Strike and
          11                     Plaintiff’s Ex Parte Application to Supplement the Record ...................... 4
          12            E.       The Court Grants Defendants’ Motion to Strike and Dismisses
          13                     Plaintiff’s Complaint With Prejudice......................................................... 4
          14     III.   ARGUMENT........................................................................................................ 5
          15            A.       As the Prevailing Party on Their Anti-SLAPP Special Motion to
          16                     Strike, the Court Must Award Defendants Their Fees and Costs. ............. 5
          17            B.       Defendants Seek Reasonable Attorneys’ Fees. .......................................... 6
          18                     1.       The Hours For Which Defendants Seek to Recover Fees
                                          Were Reasonable and Necessary to Vindicate Defendants’
          19                              Rights. .............................................................................................. 8
          20                     2.       The Requested Attorney Billing Rates Are Reasonable................ 10
          21
                 IV.    CONCLUSION .................................................................................................. 14
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                 i
Crutcher LLP              MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                   ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.309 Page 3 of 19


            1                                          TABLE OF AUTHORITIES
            2                                                                                                                 Page(s)
            3
                 Cases
            4
                 Blackburn v. ABC Legal Servs., Inc.,
            5       No. 11-cv-01298, 2012 WL 1067632 (N.D. Cal. Feb. 24, 2012) .............................. 6
            6
                 Chalmers v. City of Los Angeles,
            7      796 F.2d 1205 (9th Cir. 1986) .................................................................................. 10
            8    Christie v. Lester,
            9      No. 14-08993, 2015 WL 13439821 (C.D. Cal. June 15, 2015) ............................. 6, 8
          10     Clifford v. Trump,
          11        No. 18-06893, 2018 WL 6519029 (C.D. Cal. Dec. 11, 2018) ................................... 7

          12     Graham-Sult v. Clainos,
                   756 F.3d 724 (9th Cir. 2014) .............................................................................. 5, 6, 7
          13
          14     In re High-Tech Employee Antitrust Litig.,
                     No. 11-cv-02509, 2015 WL 5158730 (N.D. Cal. Sept. 2, 2015) ............................. 13
          15
                 Hill v. Berryhill,
          16
                    No. 16-2426, 2018 WL 4039912 (C.D. Cal. Aug. 22, 2018) ................................... 12
          17
                 Kearny v. Foley & Lardner,
          18       553 F. Supp. 2d 1178 (S.D. Cal. 2008) ...................................................................... 5
          19
                 Ketchum v. Moses,
          20        24 Cal. 4th 1122 (2001) .................................................................................. 5, 6, 7, 8
          21     Makaeff v. Trump University, LLC,
          22       No. 10-cv-940, 2015 WL 1579000 (S.D. Cal Apr. 9, 2015) .................................... 10

          23     Masimo Corp v. Tyco Health Care Grp., L.P.,
                   No. 02-4770, 2007 WL 5279897 (C.D. Cal. Nov. 5, 2007) ..................................... 13
          24
          25     Max Sound Corp. v. Google, Inc.,
                   No. 14-cv-04412, 2017 WL 4536342 (N.D. Cal. Oct. 11, 2017)............................. 12
          26
                 Metabolife Int’l, Inc. v. Wornick,
          27
                   213 F. Supp. 2d 1220 (S.D. Cal. 2002) .................................................................. 5, 7
          28

Gibson, Dunn &
                                                 ii
Crutcher LLP               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                    ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.310 Page 4 of 19


            1                                            TABLE OF AUTHORITIES
            2                                                  (continued)

            3                                                                                                                     Page(s)
            4    Nitsch v. DreamWorks Animation SKG Inc.,
            5       No. 14-cv-04062, 2017 WL 2423161 (N.D. Cal. June 5, 2017) .............................. 13

            6    Open Source Security, Inc. v. Perens,
                   No. 17-cv-04002, 2018 WL 2762637 (N.D. Cal. June 9, 2018) .................... 9, 10, 14
            7
            8    Pacer Construction Holdings Corp. v. Pelletier,
                   No. 3:19-cv-01263, 2020 WL 2571199 (S.D. Cal. May 21, 2020)............................ 7
            9
                 Piping Rock Partners, Inc. v. David Lerner Assocs., Inc.,
          10
                    No. 12-cv-04634, 2015 WL 4932248 (N.D. Cal. Aug. 18, 2015).............................. 6
          11
                 Planned Parenthood Fed’n of Am. v. Ctr. for Med. Progress,
          12        890 F.3d 828 (9th Cir. 2018) .................................................................................. 2, 3
          13
                 Premier Med. Mgmt. Systs., Inc. v. Cal. Ins. Guarantee Ass’n,
          14        163 Cal. App. 4th 550 (2008) ................................................................................. 7, 9
          15     Robertson v. Rodriguez,
          16       36 Cal. App. 4th 347 (1995) ....................................................................................... 5
          17     Rosenaur v. Scherer,
          18       88 Cal. App. 4th 260 (2001) ..................................................................................... 10

          19     ScripsAmerica, Inc. v. Ironridge Global LLC,
                    No. 14-03962, 2016 WL 6871280 (C.D. Cal. Jan. 12, 2016) .................................. 13
          20
          21     Serano v. Unruh,
                    32 Cal. 3d 621 (1982) ................................................................................................. 6
          22
                 Universal Elecs., Inc. v. Univ. Remote Control, Inc.,
          23       130 F. Supp. 3d 1331 (C.D. Cal. 2015) .................................................................... 12
          24
                 Vargas v. City of Salinas,
          25       200 Cal. App. 4th 1331 (2011) ................................................................................... 7
          26     Wanland v. Law Offices of Mastagni, Holstedt & Chiurazzi,
          27       141 Cal. App. 4th 15 (2006) ....................................................................................... 6
          28

Gibson, Dunn &
                                                  iii
Crutcher LLP                MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                     ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.311 Page 5 of 19


            1                                          TABLE OF AUTHORITIES
            2                                                (continued)

            3                                                                                                                 Page(s)
            4    Welk Resort Grp., Inc. v. Reed Hein & Assocs., LLC,
            5      No. 3:17-cv-01499, 2020 WL 553932 (S.D. Cal. Feb. 4, 2020) .............................. 10

            6    Wynn v. Chanos,
                   No. 14-cv-04329, 2015 WL 3832561 (N.D. Cal. June 19, 2015) ............................ 13
            7
            8    Statutes
            9    Cal. Civ. Proc. Code § 425.16 ..................................................................................... 5, 6
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                 iv
Crutcher LLP               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                    ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.312 Page 6 of 19


            1                                  I.     INTRODUCTION
            2         On May 22, 2020, this Court granted Defendants’ Special Motion to Strike
            3 pursuant to California’s anti-SLAPP statute (“Motion to Strike”), finding that comments
            4 Ms. Maddow made on her July 22, 2019 broadcast of The Rachel Maddow Show about
            5 One America News (“OAN”), a channel owned and operated by Plaintiff Herring
            6 Networks, Inc., were fully protected opinion and that Plaintiff could therefore not
            7 establish a likelihood of success on its defamation lawsuit. Dkt. 30. Pursuant to
            8 California Code of Civil Procedure section 425.16(c)(1), as the prevailing parties,
            9 Defendants Rachel Maddow, MSNBC Cable L.L.C., NBCUniversal Medial, LLC, and
          10 Comcast Corporation (“Defendants”) are “entitled to recover [their] attorney’s fees and
          11 costs.” In its May 22 Order, the Court invited the instant Motion, by which Defendants
          12 seek $323,965 in attorneys’ fees and $9,706.28 in costs for a total of $333,671.28, plus
          13 any additional fees and costs incurred in connection with preparing a Reply and attending
          14 a hearing on this Motion.
          15                 II.    FACTUAL AND PROCEDURAL BACKGROUND
          16     A.    Plaintiff Files Its Complaint and Defendants Retain Gibson Dunn
          17           In September 2019, Plaintiff Herring Networks sued Defendants for defamation
          18     for comments Ms. Maddow made during a segment about OAN on The Rachel Maddow
          19     Show. Dkt. 1. During the show, Ms. Maddow reported on an article in The Daily Beast,
          20     which stated that OAN employed an on-air reporter, Kristian Rouz, who also worked for
          21     Sputnik, a pro-Kremlin news organization funded by the Russian government. See id. ¶¶
          22     24-27, 38. In her colorful commentary on the article, Ms. Maddow stated that “the most
          23     obsequiously pro-Trump right wing news outlet in America really literally is paid
          24     Russian propaganda. Th[eir] on air U.S. politics reporter is paid by the Russian
          25     government to produce propaganda for that government.” Dkt. 1-2 at 4. Plaintiff sued
          26     Defendants, arguing Ms. Maddow’s statement that the network “really literally is paid
          27     Russian propaganda” was false and defamatory. Dkt. 1.
          28           Shortly after Plaintiff filed its Complaint, Defendants hired Gibson, Dunn and

Gibson, Dunn &
                                              1
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.313 Page 7 of 19


            1    Crutcher LLP (“Gibson Dunn”) to defend them in the defamation suit. Declaration of
            2    Scott A. Edelman (“Edelman Decl.”) ¶ 4. Gibson Dunn attorneys quickly determined
            3    that an anti-SLAPP motion pursuant to California Code of Civil Procedure section
            4    425.16 was the proper method to challenge Plaintiff’s Complaint and assembled a small
            5    team of attorneys experienced in First Amendment jurisprudence, defamation actions,
            6    and anti-SLAPP practice to work on the case. Id. ¶¶4-6.
            7    B.    Defendants’ Counsel Prepares to File the Anti-SLAPP Motion
            8         Once Defendants’ counsel decided to file an anti-SLAPP motion, they contacted
            9 Plaintiff to meet and confer and to inform Plaintiff’s counsel that Defendants intended to
          10 move to strike the Complaint based on California’s anti-SLAPP law. Plaintiff did not
          11 offer to dismiss its claim during this meet and confer or at any time thereafter. Id. ¶ 7.
          12 The parties exchanged correspondence concerning whether Plaintiff was entitled to
          13 discovery before such a motion was filed or while it was pending. Id. This exchange
          14 with Plaintiff’s counsel itself required legal research to confirm and convey that
          15 discovery was improper at that phase of the proceedings, where Defendants were filing
          16 an anti-SLAPP motion based solely on the Complaint and judicially noticeable materials
          17 (akin to a Rule 12(b)(6) motion to dismiss). See Planned Parenthood Fed’n of Am. v.
          18 Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018). Nonetheless, the parties never
          19 reached agreement on whether discovery was proper at that stage. Edelman Decl. ¶ 7.
          20 As such, argument on this point was presented throughout the briefing and at the hearing
          21 on Defendants’ Special Motion to Strike. Id.
          22          Gibson Dunn attorneys strategized to determine what exactly to research and
          23 ultimately argue in the Motion to Strike. Id. ¶ 8. Not only did this matter require a deep
          24 dive into the substantive case law on protected opinion and substantially true speech, but
          25 it also required examining the interplay between California’s state anti-SLAPP statute
          26 and federal procedural law. Id. Attorneys also spent time reviewing Ms. Maddow’s
          27 statements made during her segment on The Rachel Maddow Show to examine the
          28 context of the alleged defamatory language. Id.

Gibson, Dunn &
                                              2
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.314 Page 8 of 19


            1         Defendants filed their Motion to Strike on October 21, 2019, Dkt. 18, which was
            2 submitted with a Request for Judicial Notice (Dkt 18-2) and Notice of Lodging of a DVD
            3 with The Rachel Maddow Show segment at issue (Dkt. 18-4).
            4    C.    Plaintiff Opposes Defendants’ Anti-SLAPP Motion With Improper Expert
                       Testimony and Files An Ex Parte Application to Supplement the Record
            5
                       On December 2, 2019, Plaintiff filed its Opposition to Defendants’ Motion to
            6
                 Strike. Dkt. 19. The 21-page Opposition attached three declarations, one of which
            7
                 included 17 single-spaced pages of analysis from an alleged linguistics expert, Professor
            8
                 Stefan Th. Gries. Dkt. 19-5.
            9
                       Once again, Defendants were forced to substantiate the position they already
          10
                 articulated to Plaintiff—that submission of evidence and discovery of any kind
          11
                 (including expert discovery) was improper at this stage of the proceedings under
          12
                 Planned Parenthood, 890 F.3d at 834. Plaintiff’s evidentiary submissions and
          13
                 inapposite case law attempting to substantiate the submission of these declarations meant
          14
                 Gibson Dunn attorneys had to research and brief the impropriety of submitting expert
          15
                 reports and other evidence in the context of a Rule 12 motion to dismiss, the backdrop
          16
                 against which Defendants’ anti-SLAPP motion would be decided. Edelman Decl. ¶ 11.
          17
                 Gibson Dunn attorneys likewise conducted further research to rebut Plaintiff’s numerous
          18
                 arguments in their opposition brief, including arguments that Ms. Maddow’s level of
          19
                 education and her other uses of the word “literally,” months apart from the comments at
          20
                 issue, were probative of their meaning. Dkt. 19 at 1-2, 9-10. Defendants’ counsel
          21
                 drafted and filed their reply brief on December 9, 2019. Dkt. 20.
          22
                       The morning after Defendants filed their Reply, Plaintiff’s counsel contacted
          23
                 Defendants’ counsel and informed them of Plaintiff’s intent to move ex parte to
          24
                 supplement the record with further (irrelevant) evidence of a segment from Hardball,
          25
                 which aired on December 9, 2019, during which Chris Matthews said OAN was
          26
                 “Russian owned,” but later clarified his statement. Edelman Decl. ¶ 13. Defendants met
          27
                 and conferred with Plaintiff and informed Plaintiff that Defendants would oppose any
          28

Gibson, Dunn &
                                              3
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.315 Page 9 of 19


            1    such application, both because the segment was irrelevant and because controlling Ninth
            2    Circuit law (Planned Parenthood) precluded the submission and consideration of
            3    evidence to oppose an anti-SLAPP motion brought on legal deficiencies. Id. Plaintiff
            4    filed its Ex Parte Application anyway on December 11, 2019. Dkt. 21.
            5          Defendants’ counsel conducted necessary research to oppose Plaintiff’s Ex Parte
            6    Application and filed their Opposition on December 13, 2019. Dkt. 22.
            7    D.     The Court Hears Argument on Defendants’ Motion to Strike and Plaintiff’s
                        Ex Parte Application to Supplement the Record
            8
                       On May 19, 2020, the Court heard telephonic argument on Defendants’ Motion to
            9
                 Strike and Plaintiff’s Ex Parte Application to Supplement the Record. See Dkt. 28.
          10
                 Defendants’ counsel spent substantial but necessary time preparing for the hearing by
          11
                 reviewing and analyzing the extensive anti-SLAPP filings, as well as Plaintiff’s Ex Parte
          12
                 Application to Supplement the Record. Edelman Decl. ¶ 15. Defendants’ counsel re-
          13
                 read and analyzed the relevant legal authorities cited in Plaintiff and Defendants’
          14
                 briefing, and reviewed The Rachel Maddow Show segment and The Daily Beast article on
          15
                 which it was based. Id. The attorneys also drafted oral argument preparation materials to
          16
                 ensure adequate preparation for the hearing, and conducted a pre-hearing moot. Id.
          17
                 E.     The Court Grants Defendants’ Motion to Strike and Dismisses Plaintiff’s
          18            Complaint With Prejudice
          19           On May 22, 2020, the Court issued an Order granting Defendants’ Special Motion
          20 to Strike pursuant to California Code of Civil Procedure section 425.16 and denying
          21 Plaintiff’s Ex Parte Application to Supplement the Record. Dkt. 30.
          22           In granting Defendants’ Motion to Strike, the Court noted how The Daily Beast
          23 article itself stated that “‘Kremlin propaganda sometimes sn[uck] into Rouz’s segments’”
          24 and that Rouz’s employment by both OAN and Sputnik “‘complete[d] the merger
          25 between Russian state-sponsored propaganda and American conservative media. . . .’”
          26 Id. at 2. The Court ultimately found that Ms. Maddow’s statement was protected opinion
          27 and her “own colorful commentary” regarding the facts. Id. at 15. The Court rejected
          28 Plaintiff’s argument that Ms. Maddow’s statement raised a factual issue for a jury to

Gibson, Dunn &
                                               4
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                  ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.316 Page 10 of 19


            1 decide. See id. at 16.
            2            While conducting its analysis, the Court explained what Defendants’ counsel had
            3 repeatedly told Plaintiff—that Defendants’ Motion to Strike was akin to a Rule 12(b)(6)
            4 motion to dismiss and, as such, the Court would not consider the declarations and
            5 exhibits attached to Plaintiff’s opposition brief, or the Hardball segment because the
            6 information was not “attached to the complaint, relied on by the complaint, or judicially
            7 noticeable.” Id. at 6.
            8             Finally, the Court invited Defendants to file a Motion for Attorneys’ Fees and
            9 Costs pursuant to section 425.16(c)(1). See id. at 16.
          10                                         III.   ARGUMENT
          11     A.       As the Prevailing Party on Their Anti-SLAPP Special Motion to Strike, the
                          Court Must Award Defendants Their Fees and Costs.
          12
                         California law provides that prevailing defendants on an anti-SLAPP motion “shall
          13
                 be entitled to recover . . . attorney’s fees and costs.” Cal. Code Civ. Proc. § 425.16(c)(1);
          14
                 Ketchum v. Moses, 24 Cal. 4th 1122, 1131 (2001) (“[A]ny SLAPP defendant who brings
          15
                 a successful motion to strike is entitled to mandatory attorney fees.”). Thus, an award of
          16
                 fees and costs that will “‘adequately compensate[]’” defendants “‘for the expense of
          17
                 responding to a baseless lawsuit’” is not discretionary, but mandatory. Metabolife Int’l,
          18
                 Inc. v. Wornick, 213 F. Supp. 2d 1220, 1222 (S.D. Cal. 2002) (citing Robertson v.
          19
                 Rodriguez, 36 Cal. App. 4th 347, 362 (1995)); see also Kearny v. Foley & Lardner, 553
          20
                 F. Supp. 2d 1178, 1181 (S.D. Cal. 2008) (“[I]t is well-settled that an award of attorney’s
          21
                 fees and costs to a successful anti-SLAPP movant is mandatory.”). 1 Here, Defendants
          22
                 successfully defeated a meritless SLAPP suit brought “primarily to chill the valid
          23
                 exercise” of their constitutional rights of freedom of speech—they are entitled to recover.
          24
          25
                   1
                       The mandatory attorney fee provision of section 425.16(c)(1) applies equally to
          26           defendants prevailing under California’s anti-SLAPP statute in federal court. See,
          27           e.g., Graham-Sult v. Clainos, 756 F.3d 724, 751 (9th Cir. 2014) (noting that “[s]tate
                       law governs attorney’s fees awards based on state fee-shifting laws, like
          28           California’s anti-SLAPP statute” (emphasis added)).
Gibson, Dunn &
                                                              5
Crutcher LLP                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                             ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.317 Page 11 of 19


            1 Cal. Civ. Proc. Code § 425.16(a).
            2         The fee provision under section 425.16(c)(1) is to be construed broadly “‘so as to
            3 effectuate the legislative purpose of reimbursing the prevailing defendant for expenses
            4 incurred in extracting herself from a baseless lawsuit.’” Graham-Sult v. Clainos, 756 F.3d
            5 724, 752 (9th Cir. 2014) (citing Wanland v. Law Offices of Mastagni, Holstedt &
            6 Chiurazzi, 141 Cal. App. 4th 15, 22 (2006)); Piping Rock Partners, Inc. v. David Lerner
            7 Assocs., Inc., No. 12-cv-04634, 2015 WL 4932248, at *2 (N.D. Cal. Aug. 18, 2015)
            8 (“The dual purpose of this mandatory attorney fee award is to discourage meritless
            9 lawsuits and to provide financial relief to the victim of a SLAPP suit by imposing the
          10 litigation costs on the party seeking to chill the valid exercise of the constitutional rights
          11 of freedom of speech. . . .” (internal quotations omitted)).
          12          Thus, in granting defendants fees under section 425.16(c)(1), courts award the fees
          13 and costs incurred broadly in connection with the motion to strike. See Christie v. Lester,
          14 No. 14-08993, 2015 WL 13439821, at *2 (C.D. Cal. June 15, 2015) (“While typically
          15 fees can only be awarded for hours expended in pursuit of an anti-SLAPP motion, those
          16 hours and rates are broadly construed. . . .” (emphasis added)). This includes not only
          17 briefing and preparation in support of the anti-SLAPP motion, but also briefing and
          18 research done in connection with the fee application. See Ketchum, 24 Cal. 4th at 1141
          19 (“[A]n award of fees may include not only the fees incurred with respect to the
          20 underlying claim, but also the fees incurred in enforcing the right to mandatory fees
          21 under Code of Civil Procedure section 425.16.”); Blackburn v. ABC Legal Servs., Inc.,
          22 No. 11-cv-01298, 2012 WL 1067632, at *2 (N.D. Cal. Feb. 24, 2012) (reciting the
          23 Ketchum rule). As such, Defendants here move not only for fees and costs incurred in
          24 connection with their Motion to Strike, but also in relation to the instant fee motion.
          25     B.   Defendants Seek Reasonable Attorneys’ Fees.
          26          The only question for the Court is whether the fees Defendants seek are
          27 reasonable. In determining the reasonableness of fees under section 425.16(c)(1),
          28 California courts employ the lodestar method. See Serano v. Unruh, 32 Cal. 3d 621, 643

Gibson, Dunn &
                                              6
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.318 Page 12 of 19


            1 (1982); see also Ketchum, 24 Cal. 4th at 1131-32 (noting “a court assessing attorney fees
            2 begins with a touchstone or lodestar figure, based on the careful compilation of the time
            3 spent and reasonable hourly compensation of each attorney” (internal quotations
            4 omitted)). “The court calculates the lodestar by multiplying the number of hours
            5 reasonably expended by the reasonable hourly rate prevailing in the community for
            6 similar work.” Pacer Construction Holdings Corp. v. Pelletier, No. 3:19-cv-01263, 2020
            7 WL 2571199, at *1 (S.D. Cal. May 21, 2020).
            8          Courts consider fee applications “‘on [their] own merits . . . taking into account
            9 what is reasonable under the circumstances.’” Graham-Sult, 756 F.3d at 751-52 (citing
          10 Premier Med. Mgmt. Systs., Inc. v. Cal. Ins. Guarantee Ass’n, 163 Cal. App. 4th 550, 561
          11 (2008)) (rejecting an argument that fees were unreasonable because the award was
          12 greater than fees other courts awarded to successful anti-SLAPP defendants in other
          13 cases).
          14           Here, Defendants’ counsel seeks $323,965 in fees and $9,706.28 in costs2, plus any
          15 additional fees and costs incurred in connection with preparing a Reply and attending a
          16 hearing on this Motion. This is an amount that is within the range of fees other courts
          17 have found reasonable. See, e.g., Graham-Sult, 756 F.3d at 751 (affirming an anti-
          18 SLAPP fee award of $240,506 plus fees for the fee application six years ago); Metabolife,
          19 213 F. Supp. 2d at 1228 (awarding $318,687 on a fee application under section 425.16
          20 eighteen years ago); Vargas v. City of Salinas, 200 Cal. App. 4th 1331, 1338, 1352
          21 (2011) (affirming award of $226,928 under section 425.16 nine years ago); Clifford v.
          22 Trump, No. 18-06893, 2018 WL 6519029, at *6 (C.D. Cal. Dec. 11, 2018) (granting
          23
                 2
                     Defendants understand that, pursuant to Southern District of California Local Rule
          24         54.1(a), a bill of costs is typically required within 14 days after entry of judgment.
          25         Because Defendants are entitled to costs under section 425.16(c)(1), and because no
                     formal judgment has been entered in this action, Defendants have not separately
          26         submitted a bill of costs, and have instead detailed their costs in the instant motion
          27         and supporting declaration. See Edelman Decl. ¶¶ 26-28. Should the Court find a
                     separate bill of costs is necessary following entry of judgment, Defendants will file
          28         one promptly.
Gibson, Dunn &
                                                                 7
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                              ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.319 Page 13 of 19


            1 defendant $293,052 in anti-SLAPP related fees, costs, and sanctions). As detailed below,
            2 the requested amount is undoubtedly reasonable under the circumstances of this case as
            3 well.
            4           1.     The Hours For Which Defendants Seek to Recover Fees Were
                               Reasonable and Necessary to Vindicate Defendants’ Rights.
            5
                       A fee award under section 425.16(c)(1) should “include compensation for all the
            6
                 hours reasonably spent [on the anti-SLAPP motion], including those relating solely to the
            7
                 fee.” Ketchum, 24 Cal. 4th at 1133 (emphasis in original). As detailed in the Edelman
            8
                 Declaration, Defendants seek fees for 355.5 hours of work, plus any additional hours of
            9
                 work expended in connection with preparing a Reply and attending a hearing on this
          10
                 Motion. These hours are related to the following tasks:
          11
                       (1) reviewing and analyzing Plaintiff’s Complaint and discussing initial strategy
          12
                 to defeat Plaintiff’s defamation claim;
          13
                       (2) researching and drafting the Anti-SLAPP Motion and supporting documents;
          14
                       (3) reviewing and responding to Plaintiff’s opposition brief, including Plaintiff’s
          15
                 improper evidentiary submission;
          16
                       (4) reviewing and responding to Plaintiff’s Ex Parte Application to Supplement
          17
                 the Record;
          18
                       (5) preparing for and attending the hearing on the Anti-SLAPP Motion and
          19
                 Plaintiff’s Ex Parte Application to Supplement the Record; and
          20
                       (6) researching and drafting the Attorneys’ Fees Motion and supporting
          21
                 documents.
          22
                       All of the hours Defendants’ counsel spent working on this case, which have
          23
                 been divided into the aforementioned categories, relate to the anti-SLAPP briefing.
          24
                 Christie, 2015 WL 13439821, at *2 (noting what is deemed “in pursuit of an anti-
          25
                 SLAPP motion” is “broadly construed”).
          26
                       Many of the hours spent working on this case were devoted to research. To
          27
                 begin with, this case raised questions related to the legal doctrine of protected opinion,
          28

Gibson, Dunn &
                                               8
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                  ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.320 Page 14 of 19


            1    which requires a totality of the circumstances test in which numerous factors may be
            2    considered, thereby necessitating significant research. Edelman Decl. ¶ 8. It also
            3    raised questions concerning the relationship between California’s state anti-SLAPP
            4    statute and the federal procedural law governing the parties in this district. Id.
            5          On top of that, the briefing process was prolonged and made more labor-
            6    intensive by Plaintiff, who insisted on filing irrelevant and improper evidentiary
            7    submissions not once, but twice. See Dkt. 19-5 (Professor Th. Gries’ expert
            8    declaration and report); Dkt. 21 (Plaintiff’s Ex Parte Application to Supplement the
            9    Record with the Hardball segment); see also Edelman Decl., Ex. F at 13 (noting that
          10     the Court did not find Plaintiff’s linguistics “expert’s opinion very helpful” and also
          11     explaining that the Court does not “think it [is] appropriate . . . to consider [] at this
          12     stage”). Plaintiff’s efforts thus necessarily lengthened the number of hours spent
          13     researching and drafting briefs, as well as the number of hours spent preparing for oral
          14     argument.
          15           Notably, Defendants’ counsel did its part to reduce the number of hours spent on
          16     this matter where those hours were not necessary. For example, when Defendants
          17     received Plaintiff’s improper expert report, they did not hire their own expert to rebut
          18     Plaintiff’s submission. Edelman Decl. ¶ 11. Given Defendants’ understanding of the
          19     relevant case law that such evidentiary submissions were improper, counsel felt doing
          20     so would have fruitlessly added to the number of hours spent defending this case, and
          21     needlessly compounded the Court’s review of Defendants’ Motion. Id.
          22           The 355.5 hours spent working on these anti-SLAPP related tasks are prima
          23     facie reasonable. Courts have found similar numbers of hours reasonable in other
          24     cases. See, e.g., Premier Med. Mgmt. Systs., 163 Cal. App. 4th at 560, 565 (finding
          25     345 hours spent by counsel working on a joint motion to strike was reasonable); Open
          26     Source Security, Inc. v. Perens, No. 17-cv-04002, 2018 WL 2762637, at *7 (N.D. Cal.
          27     June 9, 2018) (granting fees for 446 hours, including for motions to strike and other
          28     briefs). Here, Gibson Dunn attorneys expended only those number of hours necessary

Gibson, Dunn &
                                               9
Crutcher LLP             MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                  ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.321 Page 15 of 19


            1    to vindicate Defendants’ rights. They should be compensated for the total number of
            2    hours requested.
            3          2.    The Requested Attorney Billing Rates Are Reasonable.
            4         Once courts establish the number of hours worked, they multiply the hours with
            5 the reasonable value of the attorneys’ services. “To determine the reasonable hourly rate,
            6 the court looks to ‘the rate prevailing in the community for similar work performed by
            7 attorneys of comparable skill, experience, and reputation.’” Open Source Security, 2018
            8 WL 2762637, at *3 (quoting Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-11
            9 (9th Cir. 1986)).
          10          Here, Defendants’ counsel was retained on a modified contingency fee basis.
          11 Defendants agreed to pay Gibson Dunn attorneys $100,000 for the filing and argument of
          12 the Anti-SLAPP Motion, and further agreed that if Defendants were successful on that
          13 Motion and recovered from Plaintiff, they would pay Gibson Dunn any difference
          14 between the $100,000 and the fees Defendants’ counsel incurred. Edelman Decl. ¶ 17.
          15 Both federal and state courts are clear that contingency fee arrangements should not
          16 negatively impact the ability of defense counsel to recover fees actually incurred. Courts
          17 have stated that section 425.16 “should be construed to permit recovery of attorney fees
          18 that are accrued by outside counsel representing a party on a partial pro bono” or
          19 contingency fee “basis, where counsel has not waived the right to seek recovery of the
          20 attorney fees from third parties . . . but only from the client.” Rosenaur v. Scherer, 88
          21 Cal. App. 4th 260, 283 (2001) (emphasis added); see also Welk Resort Grp., Inc. v. Reed
          22 Hein & Assocs., LLC, No. 3:17-cv-01499, 2020 WL 553932, at *2 (S.D. Cal. Feb. 4,
          23 2020) (awarding attorneys their full hourly rate for the hours worked on an anti-SLAPP
          24 motion, even where a discount rate was charged on an arrangement “akin to a
          25 contingency basis”); Makaeff v. Trump University, LLC, No. 10-cv-940, 2015 WL
          26 1579000, at *4-*5, *27 (S.D. Cal Apr. 9, 2015) (granting hourly-based fees even where
          27 there was a contingency fee arrangement for the anti-SLAPP motion).
          28          To recover the fees actually incurred, Defendants’ counsel seeks reimbursement

Gibson, Dunn &
                                              10
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.322 Page 16 of 19


            1 for the services of the following Gibson Dunn attorneys, whose individual hourly rates
            2 and credentials are as follows:
            3        Theodore J. Boutrous, Jr. is a partner at Gibson Dunn with a standard hourly rate
            4 of $1,450 in 2019 and $1,525 in 2020. Edelman Decl., ¶¶18-19. Mr. Boutrous has over
            5 30 years of legal experience and is a decorated First Amendment attorney. See id., Ex. A.
            6 He has been named Litigator of the Year by The American Lawyer and one of the 100
            7 Most Influential Lawyers in America by The National Law Journal. Id. at 2-3. Mr.
            8 Boutrous has received the Hugh M. Hefner Foundation’s First Amendment Award, the
            9 2020 Freedom of Press Award from the Reporters Committee for Freedom of the Press,
          10 and the Distinguished Leadership Award by PEN America. Id. at 3. He has argued more
          11 than 100 appeals, including before the Supreme Court of the United States, 12 different
          12 federal circuit courts of appeals, and nine different state supreme courts. Id. at 2.
          13         Scott A. Edelman is a partner at Gibson Dunn with a standard hourly rate of $1,335
          14 in 2019 and $1,395 in 2020. Id. ¶¶18-19. Mr. Edelman has over 30 years of legal
          15 experience and is one of the country’s preeminent media and entertainment attorneys.
          16 See id., Ex. B. He is Co-Chair of Gibson Dunn’s Media, Entertainment and Technology
          17 Practice Group, with substantial experience trying high stakes cases. See id. at 2. He has
          18 twice been named Litigator of the Week by The American Lawyer, one of 32 Winning
          19 Litigators by The National Law Journal, one of the Top 100 Lawyers in California by
          20 The Daily Journal, and has been repeatedly recognized by The Hollywood Reporter as
          21 one of the Top 100 Power Lawyers. Id. at 2-3. Mr. Edelman has received the Clay
          22 Award for Lawyer of the Year and has been recognized as the Attorney of the Year by
          23 The Recorder. Id. at 3.
          24         Nathaniel L. Bach is a senior associate at Gibson Dunn with a standard hourly rate
          25 of $915 in 2019 and $960 in 2020. Id. ¶¶ 18-19. Mr. Bach has over 10 years of legal
          26 experience working as a media and entertainment litigator at Gibson Dunn. See id., Ex.
          27 C. Mr. Bach has spoken on First Amendment and entertainment law issues, writes
          28 frequently on media and entertainment law issues, and has been named Litigator of the

Gibson, Dunn &
                                              11
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.323 Page 17 of 19


            1 Week by AmLaw Litigation Daily. Id. at 2-4, 5.
            2         Marissa B. Moshell is a mid-level associate at Gibson Dunn with a standard hourly
            3 rate of $625 in 2019 and $740 in 2020. Id. ¶¶ 18-19. Ms. Moshell has three years of
            4 legal experience as a litigator at Gibson Dunn. See id., Ex. D. Ms. Moshell has
            5 experience working on a variety of commercial disputes, including First Amendment,
            6 anti-SLAPP, and other media and entertainment actions. See id. at 2.
            7         Daniel Rubin is a mid-level associate at Gibson Dunn with a standard hourly rate
            8 of $625 in 2019. Id. ¶ 18. Mr. Rubin has three years of legal experience as a general
            9 commercial litigator, including experience with media and entertainment disputes. See
          10 id., Ex. E. Before joining Gibson Dunn, Mr. Rubin clerked for the Honorable Gregg
          11 Costa of the United States Court of Appeals for the Fifth Circuit. Id. at 2.
          12          In addition to seeking fees for the attorneys on this matter, Defendants’ counsel
          13 also seeks fees for hours expended by paralegals and other professionals. These
          14 individuals include Lolita Gadberry, a paralegal with 35 years of experience with a
          15 standard hourly rate of $460 in 2019 and $480 in 2020, and Duke Amponsah, a paralegal
          16 with over 20 years of experience with a standard hourly rate of $480 in 2020. This also
          17 includes Erin Kurinsky and Carla Jones, researchers at Gibson Dunn with a standard
          18 hourly rate of $270. Id. ¶¶ 18-19.
          19          The aforementioned rates are in accord with what other California district courts
          20 have found reasonable. See, e.g.:
          21     • Universal Elecs., Inc. v. Univ. Remote Control, Inc., 130 F. Supp. 3d 1331, 1337
          22        (C.D. Cal. 2015) (explaining certain “partners at major law firms” billed up to
          23        $1,100 per hour five years ago);
          24     • Hill v. Berryhill, No. 16-2426, 2018 WL 4039912, at *2 (C.D. Cal. Aug. 22, 2018)
          25        (finding an hourly rate of $1,067 reasonable);
          26     • Max Sound Corp. v. Google, Inc., No. 14-cv-04412, 2017 WL 4536342, at *12
          27        (N.D. Cal. Oct. 11, 2017) (holding rates up to $950 per hour were “in line with the
          28        billing rates for attorneys with similar qualifications” in the area three years ago);

Gibson, Dunn &
                                              12
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.324 Page 18 of 19


            1    • Nitsch v. DreamWorks Animation SKG Inc., No. 14-cv-04062, 2017 WL 2423161,
            2       at *9 (N.D. Cal. June 5, 2017) (finding rates between $870 and $1,200 per hour for
            3       senior attorneys “fair and reasonable” three years ago);
            4    • ScripsAmerica, Inc. v. Ironridge Global LLC, No. 14-03962, 2016 WL 6871280, at
            5       *5 (C.D. Cal. Jan. 12, 2016) (granting fees based upon $950 per hour for partners,
            6       $700 per hour for associates, and $350 per hour for paralegals at Gibson Dunn four
            7       years ago);
            8    • In re High-Tech Employee Antitrust Litig., No. 11-cv-02509, 2015 WL 5158730, at
            9       *9 (N.D. Cal. Sept. 2, 2015) (awarding, for the years 2011 through 2015, partner
          10        rates up to $975 per hour, non-partner attorney rates up to $800 per hour, and
          11        paralegal rates up to $430 per hour);
          12     • Wynn v. Chanos, No. 14-cv-04329, 2015 WL 3832561, at *2 (N.D. Cal. June 19,
          13        2015) (finding a rate of $1,085 per hour for a partner and $710 per hour for
          14        associates reasonable five years ago);
          15     • Masimo Corp v. Tyco Health Care Grp., L.P., No. 02-4770, 2007 WL 5279897
          16        (C.D. Cal. Nov. 5, 2007) (finding $1,000 per hour reasonable for a partner thirteen
          17        years ago).
          18 Recent 2019 and 2020 fee applications to federal courts in California also demonstrate
          19 that rates up to $1,325 per hour are charged by litigation partners at peer firms, and rates
          20 as high as $1,050 are charged by litigation associates at comparable firms. See Edelman
          21 Decl., Ex. G at 7-9 (showing 2019 and 2020 rates charged by attorneys at Weil, Gotshal
          22 & Mages LLP for a matter in the northern district of California); id., Ex. H at 2 (showing
          23 certain 2019 rates charged by senior attorneys in the northern district of California were
          24 over $1,000 per hour); id., Ex. I at 139, 257 (showing certain rates charged by attorneys
          25 in federal courts in California, and reporting that, as early as 2012, senior attorneys were
          26 charging over $800 per hour in the southern district and, as early as 2013, senior
          27 attorneys were charging over $1,000 per hour in the central district).
          28          Taking into account the rates of other peer firms with attorneys of comparable

Gibson, Dunn &
                                              13
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-1 Filed 06/05/20 PageID.325 Page 19 of 19


            1 “skill, experience, and reputation” in the community, Gibson Dunn’s standard hourly
            2 rates are reasonable. Open Source Security, 2018 WL 2762637, at *3 (internal quotations
            3 omitted). Defendants’ counsel should thus be granted fees based upon their standard
            4 hourly rates charged.
            5                                   IV.    CONCLUSION
            6          For the foregoing reasons, Defendants respectfully request that the Court award
            7    them reasonable attorneys’ fees and costs in the amount of $333,671.28, plus any
            8    additional fees and costs incurred in connection with preparing a Reply and attending a
            9    hearing on this Motion.
          10
          11     DATED: June 5, 2020                   Respectfully Submitted,
          12
          13                                           GIBSON, DUNN & CRUTCHER LLP
          14
          15                                           By: /s/ Scott A. Edelman                     _
          16                                                 Scott A. Edelman

          17                                           Attorneys for Defendants
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                              14
Crutcher LLP            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.326 Page 1 of 27


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                  sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                  DECLARATION OF SCOTT A.
          19                                            EDELMAN IN SUPPORT OF
                      v.                                DEFENDANTS’ MOTION FOR
          20                                            ATTORNEYS’ FEES AND COSTS
                 RACHEL MADDOW; COMCAST                 (Cal. Civ. Proc. Code § 425.16(c)(1))
          21     CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; and MSNBC CABLE           COURT TO ISSUE BRIEFING
          22     L.L.C.,                               SCHEDULE AND HEARING DATE
          23                Defendants.                 Action Filed: September 9, 2019
          24                                            Judge: Hon. Cynthia Bashant
                                                        Magistrate Judge: Hon. Allison Goddard
          25                                            Courtroom 3B
          26
          27
          28

Gibson, Dunn &
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.327 Page 2 of 27


            1    I, Scott A. Edelman, declare as follows:
            2          1.      I am an attorney at law licensed to practice in the State of California. I
            3    am a partner at Gibson, Dunn & Crutcher LLP (“Gibson Dunn”) and counsel of record
            4    for Defendants Rachel Maddow, Comcast Corporation, NBCUniversal Media, LLC,
            5    and MSNBC Cable L.L.C. (“Defendants”). I am one of the supervising partners in
            6    charge of the work performed on this case by the attorneys and other professionals at
            7    Gibson Dunn.
            8          2.      I submit this declaration in support of Defendants’ Motion for Attorneys’
            9    Fees and Costs pursuant to California Code of Civil Procedure section 425.16(c)(1).
          10     All statements in this declaration are based upon my personal knowledge and, if called
          11     upon to testify, I could and would testify to the facts set forth herein.
          12                   Gibson Dunn’s Retention and Efforts Defending This Case
          13           3.      On September 9, 2019, Plaintiff Herring Networks, Inc. filed a Complaint
          14     for defamation in the United States District Court for the Southern District of
          15     California.
          16           4.      Gibson Dunn was retained soon thereafter, and we assembled a team of
          17     attorneys experienced in First Amendment jurisprudence, defamation actions, and anti-
          18     SLAPP practice. This team included the following individuals:
          19           • Theodore J. Boutrous, Jr., a partner at Gibson Dunn (a true and correct copy
          20                of Mr. Boutrous’ biography, showing his credentials and experience, is
          21                attached hereto as Exhibit A);
          22           • Myself, Scott A. Edelman, a partner at Gibson Dunn (a true and correct copy
          23                of my biography, showing my credentials and experience, is attached hereto
          24                as Exhibit B);
          25           • Nathaniel L. Bach, a senior associate at Gibson Dunn (a true and correct
          26                copy of Mr. Bach’s biography, showing his credentials and experience, is
          27                attached hereto as Exhibit C);
          28

Gibson, Dunn &
                                              1
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.328 Page 3 of 27


            1          • Marissa B. Moshell, a mid-level associate at Gibson Dunn (a true and correct
            2               copy of Ms. Moshell’s biography, showing her credentials and experience, is
            3               attached hereto as Exhibit D); and
            4          • Daniel M. Rubin, a mid-level associate at Gibson Dunn (a true and correct
            5               copy of Mr. Rubin’s biography, showing his credentials and experience, is
            6               attached hereto as Exhibit E).
            7          5.      I believe all of the aforementioned attorneys were both necessary and
            8    reasonable for the litigation of Defendants’ successful Motion to Strike and, based on
            9    my experience, I believe that Gibson Dunn staffed and litigated this case in a
          10     reasonable, efficient, and appropriate manner.
          11           6.      Once our team was assembled, Defendants’ counsel determined the best
          12     method for defeating Plaintiff’s Complaint was to file a Special Motion to Strike under
          13     California Code of Civil Procedure section 425.16.
          14           7.      I communicated our intention of filing an anti-SLAPP motion to Amnon
          15     Z. Siegel of Miller Barondess LLP, counsel for Plaintiff, on September 25, 2019. Mr.
          16     Siegel would not agree to dismiss the Complaint. Mr. Siegel informed me that he still
          17     wanted to move forward with discovery, which he felt was permissible at that phase of
          18     the proceedings. As such, I had my team research the permissibility of discovery when
          19     defendants file a motion to strike based solely on the complaint and judicially
          20     noticeable materials (akin to a Rule 12(b)(6) motion to dismiss), as opposed to factual
          21     grounds. The parties met and conferred on this issue, but did not reach agreement on
          22     the permissibility of discovery. At no point during the meet and confer process, or
          23     anytime thereafter, did Plaintiff offer to dismiss its claim.
          24           8.      Substantial efforts went into the preparation of this dispositive motion.
          25     Gibson Dunn attorneys researched the legal doctrine of protected opinion, which
          26     requires a totality of the circumstances test in which numerous factors may be
          27     considered, requiring significant research. Defendants’ counsel also researched the
          28     case law surrounding substantially true speech. Further, given that Plaintiff brought its

Gibson, Dunn &
                                              2
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.329 Page 4 of 27


            1    Complaint in federal district court, Gibson Dunn attorneys needed to research the
            2    interplay between California’s state anti-SLAPP statute and federal procedural law.
            3    Gibson Dunn attorneys also spent time analyzing the segment of The Rachel Maddow
            4    Show that was at the center of Plaintiff’s lawsuit.
            5          9.     Defendants filed their Special Motion to Strike on October 21, 2019.
            6          10.    Defendants received Plaintiff’s Opposition to their Motion to Strike on
            7    December 2, 2019. The Opposition included three declarations, one of which was
            8    from an alleged linguistics expert, Professor Stefan Th. Gries. Professor Gries
            9    submitted a report with 17 single-spaced pages of analysis concerning Rachel
          10     Maddow’s statement.
          11           11.    Gibson Dunn did not hire an expert to rebut Professor Gries’ expert
          12     report. Defendants’ counsel understood that evidentiary submissions of this sort were
          13     improper at this stage of the proceedings, and chose not to waste time and resources
          14     retaining an expert to work on a report that should not be considered. Plaintiff’s
          15     improper submission did, however, compel Defendants to research the impropriety of
          16     evidentiary submissions in the context of a special motion to strike submitted on a
          17     legal basis only. Defendants’ counsel also conducted further research to respond to
          18     Plaintiff’s other arguments.
          19           12.    Defendants filed their reply brief on December 9, 2019.
          20           13.    The next day, Mr. Siegel contacted Defendants’ counsel and informed
          21     Defendants of his plan to file an Ex Parte Application to Supplement the Record. Mr.
          22     Siegel wanted to submit new evidence of a December 9, 2019 episode of Hardball
          23     with Chris Matthews. Defendants’ counsel again told Mr. Siegel that evidentiary
          24     submissions were improper at this stage, and that the video was irrelevant. Plaintiff
          25     nonetheless filed its Ex Parte Application on December 11, 2019.
          26           14.    As a result of Plaintiff’s Ex Parte Application, Defendants’ counsel was
          27     forced to undertake even further research and briefing to oppose the Application.
          28     Defendants filed their Opposition on December 13, 2019.

Gibson, Dunn &
                                              3
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.330 Page 5 of 27


            1          15.    The Court scheduled an oral argument on Defendants’ Motion to Strike
            2    and Plaintiff’s Ex Parte Application to Supplement the Record. Defendants’ counsel
            3    spent significant time preparing for the hearing, re-reading nearly thirty cases cited
            4    across the briefing, and drafting case summaries and oral argument outlines.
            5    Defendants’ counsel also reviewed The Rachel Maddow Show segment and The Daily
            6    Beast article on which it was based. This effort was undoubtedly made more time
            7    intensive due to Plaintiff’s Ex Parte Application to Supplement the Record.
            8          16.    The Court heard telephonic oral argument on May 19, 2020, and issued an
            9    Order granting Defendants’ Special Motion to Strike on May 22, 2020. A true and
          10     correct copy of the transcript of the hearing on Defendants’ Special Motion to Strike is
          11     attached hereto as Exhibit F.
          12                                       Gibson Dunn’s Fees
          13           17.    Gibson Dunn was retained on a modified contingency fee basis—NBCU
          14     agreed to pay Defendants’ counsel a rate of $100,000 for the filing and argument on
          15     the Anti-SLAPP Motion. NBCU further agreed that, if they were successful on the
          16     Anti-SLAPP Motion and recovered from Plaintiff, they would pay Gibson Dunn any
          17     difference between the $100,00 and the fees actually incurred by counsel.
          18           18.    At the time Gibson Dunn was retained in 2019, our standard hourly rates
          19     were as follows:
          20                  Timekeeper                            Standard 2019 Rate/Hour
          21      Theodore J. Boutrous, Jr.                $1,450
                  (Partner)
          22
                  Scott A. Edelman                         $1,335
          23      (Partner)
                  Nathaniel L. Bach                        $915
          24
                  (Senior Associate)
          25      Marissa B. Moshell                       $625
                  (Mid-Level Associate)
          26
                  Daniel M. Rubin                          $625
          27      (Mid-Level Associate)
          28      Lolita C. Gadberry                       $460

Gibson, Dunn &
                                              4
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.331 Page 6 of 27


            1     (Paralegal)
            2     Erin E. Kurinsky                            $270
                  (Researcher)
            3     Carla H. Jones                              $270
            4     (Researcher)
            5
                       19.      Starting in January 2020, our standard hourly rates were as follows:
            6
                              Timekeeper                               Standard 2020 Rate/Hour
            7     Theodore J. Boutrous, Jr.                   $1,525
            8     (Partner)
                  Scott A. Edelman                            $1,395
            9
                  (Partner)
          10      Nathaniel L. Bach                           $960
                  (Senior Associate)
          11
                  Marissa B. Moshell                          $740
          12      (Mid-Level Associate)
          13      Lolita C. Gadberry                          $480
                  (Paralegal)
          14      Duke K. Amponsah                            $480
          15      (Paralegal)

          16           20.      Based on my reading of the relevant case law, fee applications submitted
          17     in other district courts in California, and my overall familiarity with rates charged by
          18     my firm’s competitors, it is my understanding that these rates are comparable to the
          19     rates charged by peer firms and attorneys with similar skill and experience.
          20           • Attached hereto as Exhibit G is a true and correct copy of an April 2020 fee
          21                 application submitted in bankruptcy court in the northern district of
          22                 California, which reflects hourly billing rates for litigation partners and
          23                 associates from Weil, Gotshal & Manges LLP charged in 2019 and 2020.
          24                 This fee application shows that Weil charged rates up to $1,325 per hour for
          25                 litigation partners, and between $595 and $1,050 for litigation associates. Ex.
          26                 G at 7-9.
          27
          28

Gibson, Dunn &
                                              5
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.332 Page 7 of 27


            1          • Attached hereto as Exhibit H is a true and correct copy of an excerpt from
            2                the Public Rates Report issued by Thomson Reuters on January 14, 2020.
            3                The Thomson Reuters report shows the rates charged by attorneys for matters
            4                in various jurisdictions, including the northern and central districts of
            5                California. Exhibit H excerpts those entries pertaining to any district of
            6                California entries on the report. The report shows that, in 2019, senior
            7                attorneys were charging up to $1,145 per hour for work performed in the
            8                northern district of California. Ex. H at 2.
            9          • Attached hereto as Exhibit I is a true and correct copy of an excerpt from the
          10                 Public Rates Report issued by Thomson Reuters in September 2018. The
          11                 Thomson Reuters report shows the rates charged by attorneys for matters in
          12                 various jurisdictions, including California districts, from 2006 to 2015.
          13                 Exhibit I excerpts those entries pertaining to any district of California entries
          14                 on the report. The report shows that as early as 2012, eight years ago, senior
          15                 attorneys were charging upwards of $800 per hour in the southern district of
          16                 California. Ex. I at 257. As early as 2013, seven years ago, certain senior
          17                 attorneys were already charging over $1,000 per hour in the central district of
          18                 California. Id. at 139.
          19           21.      Gibson Dunn’s hourly rates are also appropriate in light of the high degree
          20     of sophistication, experience, and excellence that Gibson Dunn attorneys bring to bear
          21     on their work (as demonstrated by the success in the present litigation).
          22           22.      I have reviewed Gibson Dunn’s timekeeping records for this case, and the
          23     time referenced in these records reflects the time actually worked in connection with
          24     this matter. I have become very familiar with such records and the processes by which
          25     the firm creates and maintains them. In the regular course of business, Gibson Dunn
          26     maintains records of time spent by individual attorneys and other professionals with
          27     respect to each client matter. In recording their timekeeping entries, attorneys at
          28

Gibson, Dunn &
                                              6
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.333 Page 8 of 27


            1    Gibson Dunn are required to specify the client and matter, the nature of the work
            2    performed, and the amount of time that they expend on a designated task(s).
            3          23.    The work performed on this matter by the attorneys and other
            4    professionals at Gibson Dunn can be categorized as follows:
            5       • (1) reviewing and analyzing Plaintiff’s Complaint and discussing initial strategy
            6          to defeat Plaintiff’s defamation claim;
            7       • (2) researching and drafting the Anti-SLAPP Motion and supporting documents;
            8       • (3) reviewing and responding to Plaintiff’s opposition brief, including Plaintiff’s
            9          improper evidentiary submission;
          10        • (4) reviewing and responding to Plaintiff’s Ex Parte Application to Supplement
          11           the Record;
          12        • (5) preparing for and attending the hearing on the Anti-SLAPP Motion and
          13           Plaintiff’s Ex Parte Application to Supplement the Record; and
          14        • (6) researching and drafting the Attorneys’ Fees Motion and supporting
          15           documents.
          16           Set forth below are the details of the work completed by the Gibson Dunn
          17     attorneys and other professionals, divided by category, through the filing of this
          18     Motion for Attorneys’ Fees and Costs. This information is a true and accurate
          19     reflection of our timekeeping records of amounts incurred:
          20
                     Date       Time        Amount          Timekeeper                 Task(s)
          21
                                            Incurred
          22
                                         (Rate x Time)
          23
          24      Reviewing and analyzing Plaintiff’s Complaint and discussing initial strategy to
                                       defeat Plaintiff’s defamation claim
          25      9/23/2019 0.2      $183              Bach,           Call with S. Edelman re
          26                                           Nathaniel L.    seeking extension of time to
                                                                       respond.
          27      9/23/2019 0.3      $400.50           Edelman,        Address service of process.
          28                                           Scott A.

Gibson, Dunn &
                                              7
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.334 Page 9 of 27


            1    9/25/2019   1.4    $875            Moshell,        Call with S. Edelman re
            2                                       Marissa B.      response to Plaintiffs'
                                                                    counsel (.2); research for T.
            3                                                       Boutrous (.2); draft
            4                                                       response to Plaintiffs'
                                                                    counsel (1.0).
            5    9/25/2019   0.5    $457.50         Bach,           Telephone conference with
            6                                       Nathaniel L.    client, T. Boutrous, S.
                                                                    Edelman, T. Evangelis re
            7                                                       initial strategy.
            8    9/25/2019   1.6    $2,320          Boutrous Jr.,   Analyzing issues, strategy,
                                                    Theodore J.     participate in strategy call
            9                                                       with clients.
          10     9/25/2019   0.3    $400.50         Edelman,        Review complaint,
                                                    Scott A.        background.
          11
                 9/25/2019   0.5    $667.50         Edelman,        Research in preparation for
          12                                        Scott A.        call with client.
                 9/25/2019   0.6    $801            Edelman,        Review correspondence
          13
                                                    Scott A.        from plaintiffs regarding
          14                                                        Rule 26 meeting (.2);
                                                                    correspond with team
          15
                                                                    regarding same (.2);
          16                                                        telephone conference with
                                                                    M. Moshell regarding same
          17
                                                                    (.1); update clients (.1).
          18     9/25/2019   0.4    $534            Edelman,        Telephone conference with
          19                                        Scott A.        M. Moshell regarding
                                                                    extension of time to
          20                                                        respond.
          21     9/26/2019   0.6    $162            Kurinsky,       Research for M. Moshell.
                                                    Erin E.
          22     9/26/2019   0.2    $267            Edelman,        Correspond with client.
          23                                        Scott A.
                 9/26/2019   0.6    $801            Edelman,        Address time to respond to
          24                                        Scott A.        complaint with substituted
          25                                                        service and email A. Siegel
                                                                    regarding extension.
          26     9/27/2019   1.4    $875            Moshell,        Draft stipulation and
          27                                        Marissa B.      proposed order for
                                                                    extension of time to respond
          28                                                        to Plaintiff's Complaint.
Gibson, Dunn &
                                            8
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.335 Page 10 of 27


            1    9/27/2019   0.6      $801            Edelman,       Correspond with plaintiff's
            2                                         Scott A.       counsel regarding
                                                                     extension.
            3    9/30/2019   0.1      $27             Jones, Carla   Legal research for N. Bach.
            4                                         H.
                 10/1/2019   0.8      $500            Moshell,       Draft corporate disclosure
            5                                         Marissa B.     statement.
            6    10/1/2019   0.6      $549            Bach,          Emails with A. Jacobs re
                                                      Nathaniel L.   joint motion to extend time
            7                                                        to respond to complaint
            8                                                        (.4); email to M. Moshell re
                                                                     corporate disclosure
            9                                                        statement (.2).
          10     10/2/2019   0.6      $375            Moshell,       Finalize stipulation and rule
                                                      Marissa B.     7.1 statement for filing and
          11
                                                                     file same.
          12     10/2/2019   0.7      $640.50         Bach,          Emails with client re joint
                                                      Nathaniel L.   stipulation to extend time to
          13
                                                                     respond to complaint (.4);
          14                                                         emails with A. Siegel re
                                                                     meet and confer (.3).
          15
                 10/07/2019 0.5       $312.50         Moshell,       Begin preparing notices of
          16                                          Marissa B.     appearance.
          17     10/08/2019 0.5       $312.50         Moshell,       Prepare and file notices of
                                                      Marissa B.     appearance.
          18
                  Researching and drafting the Anti-SLAPP Motion and supporting documents
          19     9/20/2019 0.4      $366             Bach,         Emails with T. Boutrous re
          20                                         Nathaniel L.  anti-SLAPP timing.
                 9/24/2019 1        $1,450           Boutrous Jr., Emails, calls with clients,
          21
                                                     Theodore J.   analyzing issues for anti-
          22                                                       SLAPP motion.
                 9/24/2019 0.4      $366             Bach,         Emails with T. Boutrous re
          23
                                                     Nathaniel L.  anti-SLAPP motion
          24                                                       preparation.
          25     9/25/2019 0.8      $1,068           Edelman,      Prepare for and conference
                                                     Scott A.      call with clients regarding
          26                                                       anti-SLAPP strategy.
          27     9/26/2019 2.6      $1,625           Moshell,      Calls with N. Bach and T.
                                                     Marissa B.    Boutrous re anti-SLAPP
          28                                                       motion (.2); research federal
Gibson, Dunn &
                                             9
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.336 Page 11 of 27


            1                                                      court procedural question
            2                                                      (1.0); research for anti-
                                                                   SLAPP motion (1.4).
            3    9/26/2019   2.6    $2,379          Bach,          Calls with T. Boutrous, S.
            4                                       Nathaniel L.   Edelman, M. Moshell re
                                                                   anti-SLAPP brief (.2);
            5                                                      research for and begin
            6                                                      drafting anti-SLAPP motion
                                                                   to strike (2.4).
            7    9/27/2019   4.1    $3,751.50       Bach,          Research and draft outline
            8                                       Nathaniel L.   for anti-SLAPP motion
                                                                   (3.6); review materials
            9                                                      relevant to anti-SLAPP
          10                                                       briefing (.4).
                 9/28/2019   0.3    $187.50         Moshell,       Research for anti-SLAPP
          11                                        Marissa B.     motion.
          12     9/29/2019   0.7    $437.50         Moshell,       Research for anti-SLAPP
                                                    Marissa B.     motion.
          13
                 10/1/2019   3      $2,745          Bach,          Research re anti-SLAPP
          14                                        Nathaniel L.   motion to strike (2.2);
                                                                   prepare outline of same (.8).
          15
                 10/6/2019   2.4    $2,196          Bach,          Draft talking points for
          16                                        Nathaniel L.   meet and confer call (1.2);
          17                                                       review opinion standards re
                                                                   First Amendment (1.2).
          18     10/7/2019   4.3    $2,687.50       Moshell,       Research for anti-SLAPP
          19                                        Marissa B.     motion (4.3).
                 10/7/2019   2      $1,830          Bach,          Prepare for meet and confer
          20                                        Nathaniel L.   with Plaintiff's counsel (.3);
          21                                                       meet and confer call with A.
                                                                   Siegel re Anti-SLAPP
          22                                                       motion (.4); emails with M.
          23                                                       Moshell re research for anti-
                                                                   SLAPP motion (.5); review
          24                                                       case law re same (.8).
                 10/7/2019   1      $1,335          Edelman,       Prepare for and meet and
          25
                                                    Scott A.       confer with plaintiff re
          26                                                       Anti-SLAPP.
          27     10/8/2019   5.3    $274.50         Bach,          Research opinion cases for
                                                    Nathaniel L.   anti-SLAPP motion (3.0);
          28

Gibson, Dunn &
                                            10
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.337 Page 12 of 27


            1                                                     draft anti-SLAPP motion
            2                                                     (2.3).
                 10/8/2019   2.3    $1,437.50       Moshell,      Continue research for anti-
            3                                       Marissa B.    SLAPP motion (2.3).
            4    10/9/2019   4.9    $4,483.50       Bach,         Drafting anti-SLAPP
                                                    Nathaniel L.  motion.
            5    10/10/2019 5.6     $5,124          Bach,         Working on anti-SLAPP
            6                                       Nathaniel L.  special motion to strike.
                 10/10/2019 1.5     $2,175          Boutrous Jr., Reading key cases for anti-
            7                                       Theodore J.   SLAPP motion.
            8    10/11/2019 2       $2,900          Boutrous Jr., Working on anti-SLAPP
                                                    Theodore J.   motion.
            9
                 10/11/2019 8       $7,320          Bach,         Drafting anti-SLAPP
          10                                        Nathaniel L.  motion to strike (5.8);
                                                                  researching issues re same
          11
                                                                  (2.2).
          12     10/12/2019 5       $4,575          Bach,         Working on draft of anti-
                                                    Nathaniel L.  SLAPP motion.
          13
                 10/13/2019 6.6     $6,039          Bach,         Emails with T. Boutrous re
          14                                        Nathaniel L.  comments to Anti-SLAPP
          15                                                      motion (.8); further
                                                                  revisions to same (5.8).
          16     10/13/2019 4       $5,800          Boutrous Jr., Working on anti-SLAPP
          17                                        Theodore J.   motion.
                 10/14/2019 7.7     $7,045.50       Bach,         Call with T. Boutrous, S.
          18                                        Nathaniel L.  Edelman, T. Evangelis re
          19                                                      anti-SLAPP brief (.5);
                                                                  further calls with T.
          20                                                      Boutrous re same (.3);
          21                                                      further revisions to brief
                                                                  (6.9).
          22     10/14/2019 1       $1,335          Edelman,      Review anti-SLAPP brief
          23                                        Scott A.      (.5); team call re same (.5).
                 10/14/2019 6       $8,700          Boutrous Jr., Working on anti-SLAPP
          24                                        Theodore J.   motion.
          25     10/15/2019 2.2     $1,375          Rubin, Daniel Revise anti-SLAPP motion.
                                                    M.
          26     10/15/2019 4.9     $4,483.50       Bach,         Implementing further edits,
          27                                        Nathaniel L.  revisions to anti-SLAPP
                                                                  draft (3.5); emails and calls
          28

Gibson, Dunn &
                                            11
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.338 Page 13 of 27


            1                                                     with T. Boutrous, S.
            2                                                     Edelman, T. Evangelis re
                                                                  same (.5); emails with D.
            3                                                     Rubin re supporting motion
            4                                                     documents (.4); emails with
                                                                  T. Boutrous re upcoming
            5                                                     client meeting (.5).
            6    10/15/2019 1       $625            Rubin, Daniel Draft and revise notice of
                                                    M.            anti-SLAPP motion, request
            7                                                     for judicial notice, and
            8                                                     proposed order.
                 10/15/2019 4.5     $6,525          Boutrous Jr., Revising, editing anti-
            9                                       Theodore J.   SLAPP motion.
          10     10/15/2019 2.9     $3,871.50       Edelman,      Review draft anti-SLAPP
                                                    Scott A.      Motion, edit same.
          11
                 10/16/2019 7.4     $6,771          Bach,         Review client comments on
          12                                        Nathaniel L.  draft anti-SLAPP motion
                                                                  (.6); prepare for client
          13
                                                                  meeting (.5); telephonic
          14                                                      conference with S. Weiner,
                                                                  T. Hoff, A. Jacobs, T.
          15
                                                                  Boutrous, S. Edelman re
          16                                                      same (.6); further revisions
                                                                  to anti-SLAPP motion (5.7).
          17
                 10/16/2019 2.4     $1,500          Rubin, Daniel Draft and revise materials in
          18                                        M.            support of anti-SLAPP
                                                                  motion.
          19
                 10/16/2019 0.7     $934.50         Edelman,      Telephone conference with
          20                                        Scott A.      clients regarding anti-
          21                                                      SLAPP motion.
                 10/16/2019 3       $4,350          Boutrous Jr., Review client comments on
          22                                        Theodore J.   anti-SLAPP motion, meet
          23                                                      with clients, work on
                                                                  motion.
          24     10/17/2019 4.7     $4,300.50       Bach,         Further revisions to anti-
          25                                        Nathaniel L.  SLAPP motion (3.0); emails
                                                                  with T. Boutrous, client re
          26                                                      same (.5); review and revise
          27                                                      supporting motion
                                                                  documents (RJN, proposed
          28                                                      order, notice of motion,
Gibson, Dunn &
                                            12
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.339 Page 14 of 27


            1                                                       notice of lodging) and send
            2                                                       same to client (1.2).
                 10/17/2019 0.2     $125            Rubin, Daniel   Revise materials in support
            3                                       M.              of anti-SLAPP motion.
            4    10/17/2019 2.9     $4,205          Boutrous Jr.,   Start-to-finish editing,
                                                    Theodore J.     revising of anti-SLAPP
            5                                                       motion.
            6    10/18/2019 0.9     $823.50         Bach,           Call with A. Jacobs re anti-
                                                    Nathaniel L.    SLAPP brief (.1); review
            7                                                       further edits to same (.5);
            8                                                       emails with D. Rubin re
                                                                    upcoming filing and
            9                                                       lodging (.3).
          10     10/18/2019 5.1     $3,187.50       Rubin, Daniel   Revise anti-SLAPP motion
                                                    M.              to strike Plaintiff's
          11
                                                                    complaint.
          12     10/18/2019 0.6     $375            Rubin, Daniel   Confer with N. Bach re
                                                    M.              filing of anti-SLAPP
          13
                                                                    motion.
          14     10/18/2019 1       $1,450          Boutrous Jr.,   Review clients' latest
                                                    Theodore J.     changes, review, revise
          15
                                                                    anti-SLAPP brief.
          16     10/20/2019 2.1     $1,921.50       Bach,           Further revisions to anti-
          17                                        Nathaniel L.    SLAPP motion, including
                                                                    cite check edits (2.0); email
          18                                                        to client re putative final
          19                                                        draft (.1).
                 10/21/2019 4.2     $2,625          Rubin, Daniel   Final proof and cite check
          20                                        M.              of anti-SLAPP motion to
          21                                                        strike complaint and
                                                                    supporting materials.
          22     10/21/2019 3.6     $3,294          Bach,           Final review of anti-SLAPP
          23                                        Nathaniel L.    motion, memorandum,
                                                                    request for judicial notice,
          24                                                        notice of lodging, proposed
          25                                                        order (2.7); emails with
                                                                    client re same (.4); emails
          26                                                        and calls with D. Rubin re
          27                                                        filing (.5).
                 10/21/2019 0.9     $562.50Rubin, Daniel            Confer with N. Bach re
          28                               M.                       anti-SLAPP motion to
Gibson, Dunn &
                                            13
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.340 Page 15 of 27


            1                                                           strike and supporting
            2                                                           documents.
                 10/21/2019 1          $1,450           Boutrous Jr.,   Final revisions to anti-
            3                                           Theodore J.     SLAPP motion papers
            4                                                           before filing.
            5     Reviewing and responding to Plaintiff’s opposition brief, including Plaintiff’s
            6                         improper evidentiary submission
                 12/2/2019 4.7      $2,937.50        Moshell,        Call with N. Bach re reply
            7                                        Marissa B.      brief (.1); research for reply
            8                                                        brief (.1); review and
                                                                     analyze moving and
            9                                                        opposition papers on anti-
          10                                                         SLAPP motion (2.4); begin
                                                                     drafting reply in support of
          11                                                         anti-SLAPP motion (2.1).
          12     12/2/2019 2.5      $2,287.50        Bach,           Review opposition to
                                                     Nathaniel L.    motion to strike and
          13                                                         supporting documents (.8);
          14                                                         meet with M. Moshell re
                                                                     drafting reply brief (.2);
          15                                                         emails with GDC team re
          16                                                         reply brief (.3); draft talking
                                                                     points for reply brief (1.2).
          17     12/3/2019 1.2      $1,098           Bach,           Call with A. Jacobs, M.
          18                                         Nathaniel L.    Moshell re reply brief (.5);
                                                                     meeting with M. Moshell re
          19                                                         same (.2); reading Plaintiff's
          20                                                         cases (.5).
                 12/3/2019 12.1     $7,562.50        Moshell,        Call with client and N. Bach
          21                                         Marissa B.      re reply brief (.5); meeting
          22                                                         with N. Bach re reply brief
                                                                     (.2); draft reply brief (11.4).
          23     12/3/2019 2.2      $1,012           Gadberry,       Review opposition brief and
          24                                         Lolita C.       download cases and statutes
                                                                     cited in same (1.5);
          25                                                         organize cases and statutes
          26                                                         and forward zip file of same
                                                                     to M. Moshell (.7).
          27
          28

Gibson, Dunn &
                                             14
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.341 Page 16 of 27


            1    12/4/2019   3.5    $2,187.50       Moshell,        Continue drafting reply
            2                                       Marissa B.      brief (3.2); correspond with
                                                                    N. Bach re reply brief (.3).
            3    12/4/2019   8.6    $7,869          Bach,           Working on draft of reply in
            4                                       Nathaniel L.    support of motion to strike.
                 12/5/2019   1      $460            Gadberry,       Assist N. Bach with
            5                                       Lolita C.       organization and printing of
            6                                                       case files for T. Boutrous.
                 12/5/2019   5.5    $5,032.50       Bach,           Revising reply in support of
            7                                       Nathaniel L.    anti-SLAPP motion.
            8    12/5/2019   1      $1,450          Boutrous Jr.,   Work on anti-SLAPP reply.
                                                    Theodore J.
            9
                 12/6/2019   1.7    $1,555.50       Bach,           Revisions to reply brief in
          10                                        Nathaniel L.    support of motion to strike.
                 12/6/2019   0.4    $250            Moshell,        Research availability of stay
          11
                                                    Marissa B.      of discovery pending appeal
          12                                                        of an anti-SLAPP order.
                 12/7/2019   0.7    $437.50         Moshell,        Research stays of discovery
          13
                                                    Marissa B.      on appeal from an anti-
          14                                                        SLAPP order.
          15     12/7/2019   0.8    $732            Bach,           Draft email memorandum
                                                    Nathaniel L.    to T. Boutrous re discovery
          16                                                        stay on appeal from an anti-
          17                                                        SLAPP order.
                 12/7/2019   3.5    $3,202.50       Bach,           Revising reply brief in
          18                                        Nathaniel L.    support of motion to
          19                                                        dismiss.
                 12/7/2019   1.2    $1,740          Boutrous Jr.,   Work on anti-SLAPP reply.
          20                                        Theodore J.
          21     12/8/2019   1.5    $1,372.50       Bach,           Further revisions to reply in
                                                    Nathaniel L.    support of anti-SLAPP
          22                                                        motion (1.0); emails with T.
          23                                                        Boutrous, S. Weiner re
                                                                    discovery stay (.5).
          24     12/9/2019   2.8    $1,750          Moshell,        Revise and cite check reply
          25                                        Marissa B.      in support of anti-SLAPP
                                                                    motion (2.5); file reply in
          26                                                        support of anti-SLAPP
          27                                                        motion (.3).
          28

Gibson, Dunn &
                                            15
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.342 Page 17 of 27


            1    12/9/2019   3.5      $3,202.50       Bach,           Final revisions to reply in
            2                                         Nathaniel L.    support of motion to strike
                                                                      (2.0); emails with C.
            3                                                         O'Hagan, S. Weiner, M.
            4                                                         Moshell re same (.5); final
                                                                      proofs of motion before
            5                                                         filing (1.0).
            6    12/9/2019   0.5      $725            Boutrous Jr.,   Final review of anti-SLAPP
                                                      Theodore J.     reply.
            7
            8    Reviewing and responding to Plaintiff’s Ex Parte Application to Supplement the
                                                    Record
            9    12/10/2019 0.9     $823.50           Bach,          Emails with A. Siegel,
          10                                          Nathaniel L.   client team re ex parte
                                                                     application to supplement
          11                                                         record (.6); call with A.
          12                                                         Siegel re same (.2); call
                                                                     with S. Edelman re same
          13                                                         (.1).
          14     12/10/2019 0.2     $267              Edelman,       Telephone conference with
                                                      Scott A.       N. Bach regarding ex parte
          15                                                         application.
          16     12/11/2019 0.5     $312.50           Moshell,       Research for Opposition to
                                                      Marissa B.     ex parte application.
          17     12/11/2019 2       $1,830            Bach,          Draft opposition to ex parte
          18                                          Nathaniel L.   application to supplement
                                                                     evidentiary record (1.5);
          19                                                         emails with S. Weiner, M.
          20                                                         Moshell re same (.5).
                 12/12/2019 0.3     $435              Boutrous Jr., Review, comment on
          21                                          Theodore J.    opposition to ex parte.
          22     12/12/2019 4.6     $4,209            Bach,          Further revisions to
                                                      Nathaniel L.   opposition to ex parte
          23                                                         application to supplement
          24                                                         (4.2); emails and call with
                                                                     T. Boutrous re same (.4).
          25
                 12/13/2019 1.2     $1,098            Bach,          Final revision to and proof
          26                                          Nathaniel L.   of opposition to ex parte
                                                                     application.
          27
          28

Gibson, Dunn &
                                             16
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.343 Page 18 of 27


            1
                     Preparing for and attending the hearing on the Anti-SLAPP Motion and
            2
                           Plaintiff’s Ex Parte Application to Supplement the Record
            3    3/9/2020    0.2       $192            Bach,         Emails to M. Moshell re
                                                       Nathaniel L.  hearing preparation.
            4
                 3/12/2020 5.5         $4,070          Moshell,      Prepare one-pagers for oral
            5                                          Marissa B.    argument on anti-SLAPP
            6                                                        motion.
                 3/16/2020 0.7         $518            Moshell,      Review and revise oral
            7                                          Marissa B.    argument preparation
            8                                                        materials.
                 4/27/2020 0.8         $768            Bach,         Review Bashant orders re
            9                                          Nathaniel L.  tentative rulings in other
          10                                                         cases.
                 4/27/2020 0.3         $418.50         Edelman,      Correspond with client and
          11                                           Scott A.      N. Bach regarding
          12                                                         upcoming hearing.
                 5/4/2020    1         $1,525          Boutrous Jr., Begin hearing preparation.
          13                                           Theodore J.
          14     5/7/2020    2.1       $1,554          Moshell,      Compile materials for T.
                                                       Marissa B.    Boutrous for hearing
          15                                                         preparation.
          16     5/12/2020 6.9         $5,106          Moshell,      Review and analyze key
                                                       Marissa B.    cases and draft case
          17                                                         summaries.
          18     5/12/2020 0.3         $288            Bach,         Reviewing outlines for
                                                       Nathaniel L.  hearing on anti-SLAPP
          19                                                         motion.
          20     5/12/2020 1.7         $1,632          Bach,         Revising outline of talking
                                                       Nathaniel L.  points for anti-SLAPP
          21
                                                                     hearing.
          22     5/12/2020 2.5         $3,812.50       Boutrous Jr., Preparing for hearing on
                                                       Theodore J.   anti-SLAPP motion
          23
                                                                     hearing, including studying
          24                                                         briefs, cases
          25     5/13/2020 2.3         $2,208          Bach,         Draft mooting questions for
                                                       Nathaniel L.  anti-SLAPP hearing.
          26     5/13/2020 1.9         $1,406          Moshell,      Draft questions and answers
          27                                           Marissa B.    for hearing preparation.
                 5/13/2020 2.5         $3,812.50       Boutrous Jr., Hearing preparation.
          28                                           Theodore J.
Gibson, Dunn &
                                             17
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.344 Page 19 of 27


            1    5/14/2020   2.9    $2,146          Moshell,        Meeting with team and
            2                                       Marissa B.      client re hearing (.8);
                                                                    research and correspond
            3                                                       with team re hearing on
            4                                                       anti-SLAPP motion (2.1).
                 5/14/2020   0.9    $864            Bach,           Pre-hearing call with client,
            5                                       Nathaniel L.    T. Boutrous, S. Edelman,
            6                                                       M. Moshell.
                 5/14/2020   1      $1,395          Edelman,        Review anti-SLAPP
            7                                       Scott A.        materials in preparation for
            8                                                       moot session with client.
                 5/14/2020   0.9    $1,255.50       Edelman,        Moot session with client.
            9                                       Scott A.
          10     5/14/2020   3.9    $5,947.50       Boutrous Jr.,   Preparing for moot court,
                                                    Theodore J.     strategy session, participate
          11
                                                                    in same, continue to prepare
          12                                                        for hearing on SLAPP
                                                                    motion.
          13
                 5/15/2020   0.6    $444            Moshell,        Research for hearing on
          14                                        Marissa B.      anti-SLAPP motion.
                 5/16/2020   2      $3,050          Boutrous Jr.,   Prepare for anti-SLAPP
          15
                                                    Theodore J.     hearing.
          16     5/16/2020   0.3    $222            Moshell,        Research court reporting
          17                                        Marissa B.      and hearing transcription
                                                                    for anti-SLAPP hearing.
          18     5/17/2020   3      $4,575          Boutrous Jr.,   Preparing for hearing on
          19                                        Theodore J.     anti-SLAPP motion.
                 5/17/2020   0.3    $222            Moshell,        Correspond with T.
          20                                        Marissa B.      Boutrous re materials for
          21                                                        hearing preparation (.1);
                                                                    correspond with N. Bach
          22                                                        and court reporter re
          23                                                        hearing transcript (.2).
                 5/18/2020   2.2    $2,112          Bach,           Draft one-sheets and
          24                                        Nathaniel L.    hearing arguments.
          25     5/18/2020   1.3    $962            Moshell,        Draft one-pager for oral
                                                    Marissa B.      argument (1); correspond
          26                                                        with team re hearing
          27                                                        preparation (.3).
          28

Gibson, Dunn &
                                            18
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.345 Page 20 of 27


            1    5/18/2020   4.5      $6,862.50        Boutrous Jr.,   Continue to prepare for
            2                                          Theodore J.     hearing on Anti-SLAPP
                                                                       motion.
            3    5/19/2020   1.5      $1,440           Bach,           Prepare for hearing on anti-
            4                                          Nathaniel L.    SLAPP motion (.7);
                                                                       telephonic hearing re same
            5                                                          (.6); post-hearing debrief
            6                                                          with client (.3).
                 5/19/2020   1        $740             Moshell,        Attend telephonic hearing
            7                                          Marissa B.      on anti-SLAPP motion (.6);
            8                                                          call with team re hearing
                                                                       (.1); correspond with court
            9                                                          reporter re hearing
          10                                                           transcript (.3).
                 5/19/2020   1.5      $2,092.50        Edelman,        Attend anti-SLAPP hearing.
          11                                           Scott A.
          12     5/19/2020   4.3      $6,557.50        Boutrous Jr.,   Final preparations for
                                                       Theodore J.     hearing on anti-SLAPP
          13
                                                                       motion, argue motion, call
          14                                                           with clients re same, review
                                                                       transcript.
          15
          16          Researching and drafting the Attorneys’ Fees Motion and supporting
                                                  documents
          17     5/22/2020 2.2      $1,628           Moshell,       Research filing deadline for
          18                                         Marissa B.     motion for attorney's fees
                                                                    (1); review order granting
          19                                                        anti-SLAPP motion and
          20                                                        draft summary (1.2).
                 5/22/2020 0.5      $480             Bach,          Review order granting anti-
          21                                         Nathaniel L.   SLAPP motion.
          22     5/22/2020 0.6      $915             Boutrous Jr., Analyzing anti-SLAPP
                                                     Theodore J.    ruling.
          23
                 5/25/2020 0.6      $444             Moshell,       Conduct research for
          24                                         Marissa B.     motion for attorneys' fees.
                 5/26/2020 5.1      $3,774           Moshell,       Research for attorney fees
          25
                                                     Marissa B.     motion and bill of costs (4);
          26                                                        begin drafting attorney fees
                                                                    motion (1.1).
          27
                 5/27/2020 10.1     $7,474           Moshell,       Continue drafting and
          28                                         Marissa B.     researching for motion for

Gibson, Dunn &
                                             19
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.346 Page 21 of 27


            1                                                      attorneys' fees (9.9); call
            2                                                      with N. Bach re motion for
                                                                   attorneys' fees and costs
            3                                                      (.2).
            4    5/27/2020   1.2    $1,152          Bach,          Call with M. Moshell re
                                                    Nathaniel L.   drafting fee motion (.3);
            5                                                      emails with M. Moshell, S.
            6                                                      Edelman re same (.3);
                                                                   reviewing fee summary for
            7                                                      motion (.6).
            8    5/27/2020   1.5    $720            Gadberry,      Review and analyze
                                                    Lolita C.      accounting department
            9                                                      billing records received
          10                                                       from M. Moshell.
                 5/27/2020   0.3    $418.50         Edelman,       Emails regarding fee
          11                                        Scott A.       application.
          12     5/28/2020   8.2    $6,068          Moshell,       Continue drafting fees
                                                    Marissa B.     motion.
          13
                 5/28/2020   0.5    $480            Bach,          Meet and confer with A.
          14                                        Nathaniel L.   Siegel re motion for fees
                                                                   (.3); email to clients re same
          15
                                                                   (.2).
          16     5/28/2020   4.5    $2,160          Gadberry,      Review billing records and
          17                                        Lolita C.      prepare charts of billed time
                                                                   pursuant to the request of
          18                                                       M. Moshell.
          19     5/28/2020   0.4    $558            Edelman,       Edit fees motion; emails
                                                    Scott A.       with M. Moshell regarding
          20                                                       research for fees motion.
          21     5/28/2020   1.4    $672            Amponsah,      Research for fees motion
                                                    Duke K.        and confer with M. Moshell
          22                                                       and R. Klyman re same.
          23     5/29/2020   7.4    $5,476          Moshell,       Draft declaration for S.
                                                    Marissa B.     Edelman in support of
          24                                                       attorneys' fees motion.
          25     5/29/2020   5.5    $2,640          Gadberry,      Review and analyze chart
                                                    Lolita C.      regarding billed time and
          26                                                       edit and revise same (5.00);
          27                                                       email exchange with M.
                                                                   Moshell regarding
          28

Gibson, Dunn &
                                            20
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.347 Page 22 of 27


            1                                                      preparation and review of
            2                                                      motion for fees (.50).
                 5/29/2020   0.5    $697.50         Edelman,       Work on fee application and
            3                                       Scott A.       emails with M. Moshell
            4                                                      regarding same.
                 5/31/2020   1.5    $1,440          Bach,          Revising memorandum in
            5                                       Nathaniel L.   support of fee motion.
            6    6/1/2020    2.3    $1,702          Moshell,       Review and revise motion
                                                    Marissa B.     for attorneys' fees and
            7                                                      supporting declaration
            8                                                      (1.8); correspond with team
                                                                   re motion for attorneys' fees
            9                                                      (.5).
          10     6/1/2020    0.4    $384            Bach,          Emails with S. Edelman, M.
                                                    Nathaniel L.   Moshell re motion for fees.
          11
                 6/1/2020    1.0    $1,395          Edelman,       Edit motion for attorneys'
          12                                        Scott A.       fees, declaration in support.
                 6/2/2020    3.2    $2,368          Moshell,       Research for and revise
          13
                                                    Marissa B.     motion for attorneys' fees.
          14     6/2/2020    3.5    $2,590          Moshell,       Call with S. Edelman and
          15                                        Marissa B.     N. Bach re motion for
                                                                   attorneys' fees (.4); continue
          16                                                       revising motion for
          17                                                       attorneys' fees and
                                                                   supporting declaration (3.1).
          18     6/2/2020    1.0    $1,395          Edelman,       Work on motion for
          19                                        Scott A.       attorneys' fees and
                                                                   telephone conference with
          20                                                       N. Bach and M. Moshell
          21                                                       regarding same.
                 6/3/2020    3.5    $2,590          Moshell,       Revise motion for attorneys'
          22                                        Marissa B.     fees and supporting
          23                                                       declaration (2.5); compile
                                                                   exhibits for attorneys' fees
          24                                                       motion (1).
          25     6/3/2020    0.5    $697.50         Edelman,       Revise motion for attorneys'
                                                    Scott A.       fees.
          26     6/4/2020    4.0    $2,960          Moshell,       Research for and revise
          27                                        Marissa B.     motion for attorneys' fees
                                                                   and supporting declaration
          28                                                       (3.8); call with S. Edelman
Gibson, Dunn &
                                            21
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.348 Page 23 of 27


            1                                                               re attorneys' fees motion
            2                                                               (.2).

            3                                   Total Hours and Fees
            4     TOTAL        355.5     $323,965

            5          24.    Set forth below are the details of the hours expended by the Gibson Dunn
            6    attorneys and other professionals, divided by timekeeper, through the filing of this
            7    Motion for Attorneys’ Fees and Costs. This information is a true and accurate
            8    reflection of our records:
            9
          10                    Timekeeper                                 Hours Worked
                  Theodore J. Boutrous, Jr.
          11      (Partner)                                   55.8
          12      Scott A. Edelman
                  (Partner)                                   17.5
          13
                  Nathaniel L. Bach
          14      (Senior Associate)                          135.1
                  Marissa B. Moshell
          15                                                  113.7
                  (Mid-Level Associate)
          16      Daniel M. Rubin
                  (Mid-Level Associate)                       16.6
          17
                  Lolita C. Gadberry
          18      (Paralegal)                                 14.7
          19      Duke Amponsah
                  (Paralegal)                                 1.4
          20      Erin E. Kurinsky
                  (Researcher)                                .6
          21
                  Carla H. Jones
          22      (Researcher)                                .1
          23      TOTAL
                                                              355.5
          24
          25           25.    In sum, through the filing of this Motion for Attorneys’ Fees and Costs,
          26     attorneys and other professionals collectively spent 355.5 hours working on this
          27     matter, which resulted in $323,965 in attorneys’ fees. Gibson Dunn is also seeking any
          28

Gibson, Dunn &
                                              22
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.349 Page 24 of 27


            1    additional fees incurred in connection with preparing a Reply and attending a hearing
            2    on this Motion.
            3                                      Gibson Dunn’s Costs
            4          26.     In addition to the fees for Gibson Dunn attorneys and other professionals,
            5    Defendants incurred certain costs in connection with their Motion to Strike. I have
            6    reviewed Gibson Dunn’s record of costs for this case, and I am familiar with such
            7    records and the processes by which the firm creates and maintains them. In the regular
            8    course of business, Gibson Dunn maintains records of costs incurred in connection
            9    with a particular client and matter.
          10           27.     The costs incurred by Gibson Dunn in connection with this matter can be
          11     categorized as follows:
          12           • Courier costs;
          13           • Document retrieval service costs;
          14           • Process server costs;
          15           • Photocopying costs;
          16           • Research costs; and
          17           • Transcript costs.
          18           Set forth below are the details of the costs incurred by Defendants, divided by
          19     category, through the filing of this Motion for Attorneys’ Fees and Costs. This
          20     information is a true and accurate reflection of our records:
          21             Date                     Cost                           Description
          22
                                                         Courier Costs
          23      10/21/2019             $11.90                 UPS Delivery of DVD to Amnon Z.
          24                                                    Siegel at Miller Barondess LLP
                  5/8/2020               $48.99                 Delivery of hearing preparation materials
          25                                                    to Theodore J. Boutrous, Jr.
          26
                                           Document Retrieval Service Costs
          27      9/26/2019              $109.72           Dun & Bradstreet Document Retrieval
          28                                               Research Costs

Gibson, Dunn &
                                              23
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.350 Page 25 of 27


            1    10/21/2019        $12.30              PACER charges for October 2019
            2    12/9/2019         $1.50               PACER charges for December 2019
                 2/2/2020          $25.00              Docket tracking charges through
            3                                          December 2019
            4    2/28/2020         $2.50               Docket tracking charges through January
                                                       2020
            5    4/1/2020          $15.00              Docket tracking charges through
            6                                          February 2020
                 4/30/2020         $10.00              Docket tracking charges through March
            7
                                                       2020
            8    5/31/2020         $5.00               Docket tracking charges through April
                                                       2020
            9
          10                                Process Server Costs
                 10/21/2019        $44.12              First Legal Network, LLC delivery of
          11                                           Notice of Lodging and DVD to Judge
          12                                           Bashant
                 10/21/2019        $31.35              First Legal Network, LLC delivery of
          13                                           DVD to Gibson Dunn
          14
                                            Photocopying Costs
          15     10/15/2019        $73.80            Printing and photocopying in connection
          16                                         with anti-SLAPP motion
                 10/16/2019        $6.20             Printing and photocopying in connection
          17                                         with anti-SLAPP motion
          18     10/23/2019        $24.80            Printing and photocopying in connection
                                                     with anti-SLAPP motion
          19     12/5/2019         $16.90            Printing and photocopying in connection
          20                                         with reply brief
                 3/4/2020          $4.50             Printing and photocopying in connection
          21                                         with oral argument preparation
          22     5/7/2020          $60.30            Printing and photocopying in connection
                                                     with oral argument preparation
          23
                 5/9/2020          $10.35            Printing and photocopying in connection
          24                                         with oral argument preparation
                 5/13/2020         $13.10            Printing and photocopying in connection
          25
                                                     with oral argument preparation
          26     5/18/2020         $7.50             Printing and photocopying in connection
                                                     with oral argument preparation
          27
          28                                  Research Costs

Gibson, Dunn &
                                            24
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.351 Page 26 of 27


            1     9/26/2019              $768.00              Westlaw research costs
            2     9/28/2019              $120.00              Westlaw research costs
                  9/29/2019              $120.00              Westlaw research costs
            3     9/30/2019              $121.50              Bloomberg Law research costs
            4     10/7/2019              $1,123.20            Westlaw research costs
                  10/8/2019              $120.00              Westlaw research costs
            5
                  10/10/2019             $408.00              Westlaw research costs
            6     10/13/2019             $201.60              Westlaw research costs
                  10/14/2019             $1.60                HeinOnline research costs
            7
                  10/14/2019             $120.00              Westlaw research costs
            8     10/15/2019             $120.00              Westlaw research costs
            9     10/16/2019             $1,012.80            Westlaw research costs
                  10/17/2019             $360.00              Westlaw research costs
          10      10/18/2019             $240.00              Westlaw research costs
          11      10/20/2019             $360.00              Westlaw research costs
                  12/4/2019              $480.00              Westlaw research costs
          12      12/7/2019              $360.00              Westlaw research costs
          13      12/11/2019             $120.00              Westlaw research costs
                  5/7/2020               $240.00              Westlaw research costs
          14
                  5/14/2020              $120.00              Westlaw research costs
          15      5/15/2020              $240.00              Westlaw research costs
                  5/22/2020              $240.00              Westlaw research costs
          16
                  5/26/2020              $514.40              Westlaw research costs
          17      5/27/2020              $931.20              Westlaw research costs
          18      5/28/2020              $562.40              Westlaw research costs

          19                                         Transcript Costs
                  5/19/2020              $166.75             Transcript order for hearing on anti-
          20
                                                             SLAPP motion and Plaintiff’s ex parte
          21                                                 application to supplement the record
          22                                           Total Costs
          23      TOTAL                  $9,706.28
          24
                       28.     In sum, through the filing of this Motion for Attorneys’ Fees and Costs,
          25
                 Gibson Dunn incurred $9,706.28 in costs. Gibson Dunn is also seeking any additional
          26
                 costs incurred in connection with preparing a Reply and attending a hearing on this
          27
                 Motion.
          28

Gibson, Dunn &
                                              25
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.352 Page 27 of 27


            1          29.    I declare under penalty of perjury under the laws of the State of California
            2    that the foregoing is true and correct, and that this declaration was executed in Los
            3    Angeles, California on June 5, 2020.
            4
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                              26
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.353 Page 1 of 6




               EXHIBIT A
Lawyer Profile                                                        Page 1 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.354 Page 2 of 6




                                     Theodore J. Boutrous Jr.

                                             Partner
             CONTACT INFO



             tboutrous@gibsondunn.com

             TEL: +1 213.229.7804

             FAX: +1 213.229.6804


             Los Angeles
             333 South Grand Avenue, Los Angeles, CA 90071-3197 USA




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                5/28/2020
Lawyer Profile                                                        Page 2 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.355 Page 3 of 6


             PRACTICE




                Appellate and Constitutional Law

                Antitrust and Competition                      Class Actions

                Crisis Management                   Intellectual Property

                Labor and Employment                     Litigation

                Media, Entertainment and Technology

                National Security               Transnational Litigation



                                                   BIOGRAPHY



             Theodore J. Boutrous, Jr., a partner in the Los Angeles office of Gibson, Dunn & Crutcher LLP,
             is global Co-Chair of the firm’s Litigation Group and previously led the firm’s appellate, crisis
             management, transnational litigation and media groups. He also is a member of the firm’s
             Executive and Management Committees. Recognized as a tireless advocate and leader for
             high-stakes and high-profile cases, Mr. Boutrous was named 2019 “Litigator of the Year,
             Grand Prize Winner” by The American Lawyer. The American Lawyer also named the firm’s
             litigation department winner of the biennial “Litigation Department of the Year”
             competition, the only firm to have won four of the past six ‘Litigation Department of the
             Year’ competitions.

             As The New York Times has noted, Mr. Boutrous has “a long history of pushing the courts
             and the public to see the bigger picture on heated issues.” He has represented clients in the
             federal and state appellate courts throughout the nation in a wide spectrum of cases. He has
             argued more than 100 appeals, including before the Supreme Court of the United States, 12
             different federal circuit courts of appeals, nine different state supreme courts and a multitude
             of other appellate and trial courts in complex civil, constitutional and criminal matters. Mr.
             Boutrous has successfully persuaded courts to overturn some of the largest jury verdicts and
             class actions in history. In 2011, he successfully represented Walmart before the Supreme
             Court of the United States in the Dukes case, which unanimously reversed what had been the
             largest employment class action in history and established important standards governing
             class actions (Wal-Mart Stores, Inc. v. Dukes). In 2013, he successfully represented the




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                                                        5/28/2020
Lawyer Profile                                                        Page 3 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.356 Page 4 of 6


             prevailing party in obtaining a unanimous Supreme Court decision enforcing the Class Action
             Fairness Act (Standard Fire Insurance Co. v. Knowles). Also in 2013, Mr. Boutrous
             successfully represented plaintiffs in the Supreme Court in a case invalidating California’s
             prohibition on same-sex marriage, Proposition 8 (Hollingsworth v. Perry), in which he also
             served as one of the lead trial lawyers and architects of the legal strategy that led to this
             landmark victory. Mr. Boutrous is currently handling a lawsuit on behalf of actor Ashley Judd
             against Harvey Weinstein seeking redress for the career-changing harm Mr. Weinstein
             caused when he defamed Judd to filmmakers in retaliation against Ms. Judd for having
             rejected Mr. Weinstein’s sexual advances. And Mr. Boutrous successfully represented Cable
             News Network, Inc. and Jim Acosta in bringing First Amendment and Due Process claims
             against President Donald Trump and other White House officials, forcing the White House to
             restore Mr. Acosta’s press credentials. Months later, Mr. Boutrous represented Brian Karem,
             Playboy’s White House Correspondent, bringing similar First Amendment and Due Process
             claims and again prevailing in the district court in forcing the restoration of Mr. Karem’s press
             credentials. Due to his exceptional efforts to help protect and enhance First Amendment
             rights for all Americans, the Hugh M. Hefner Foundation awarded him with the First
             Amendment Award in 2019. He also received the 2020 Freedom of Press Award from the
             Reporters Committee for Freedom of the Press and the Distinguished Leadership Award by
             PEN America in 2019 for his leadership in advancing rights and protecting freedom of
             expression.

             As both a crisis management strategist and a seasoned appellate and media lawyer, Mr.
             Boutrous has extensive experience handling high-profile litigation, media relations and media
             legal issues. He routinely advises clients in planning how to respond, and in responding, to
             crises and other especially significant legal problems that attract the media spotlight.
             According to The National Law Journal, which in 2013 named him one of the “100 Most
             Influential Lawyers in America,” he “is known for his wise, strategic advice to clients in crisis
             and is a media law star.”

             Numerous other profiles of Mr. Boutrous and his practice have appeared in the media.
             Prominent mentions include: “Litigator of the Week: Gibson Dunn’s Theodore Boutrous Jr.
             Scores Another Win for the Fourth Estate,” The American Lawyer (September 6, 2019).
             “Lawyer of the week: Theodore Boutrous Jr, attorney in White House press pass victory,” The
             Times of London (November 29, 2018); “Litigators of the Week: Gibson Dunn’s Two Teds
             Score for the Free Press,” The Am Law Litigation Daily (November 30, 2018); “Ted Boutrous,
             CNN’s Champion, Is Fired Up,” Law.com (November 30, 2018); “Litigator of the Week,” The
             Am Law Litigation Daily (April 27, 2017); “Litigator of the Week,” The Am Law Litigation
             Daily (September 8, 2016); “Practice Group Performs In Spotlight and Under Pressure,” Los
             Angeles Daily Journal (March 2012); “Litigator of the Week,” The Am Law Litigation Daily
             (June 2011); “Lawyer of the Week,” The Times of London (June 2011); “Appellate Lawyer of
             the Week,” National Law Journal (March 2011); “Litigation Department of the Year,” The
             American Lawyer (January 2016); “Litigation Department of the Year,” The American Lawyer
             (January 2012); “Litigation Department of the Year,” The American Lawyer (January 2010);
             and “He’s a Hired Gun of the Highest Caliber,” The Los Angeles Times (June 24, 2007)




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                                                        5/28/2020
Lawyer Profile                                                        Page 4 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.357 Page 5 of 6


             Mr. Boutrous is a member of the American Law Institute. He is a Fellow of the American
             Academy of Appellate Lawyers. He has been named a California “Litigation Star” in
             Benchmark Litigation, as well as a “National Practice Area Star” and a “Labor & Employment
             Star.” Chambers USA ranks him as a leading lawyer in four different categories, describing
             him as “an absolute star” and clients prizing his skills as “an amazing orator” and his
             “incredible knack of picking the winning argument and his oral advocacy skills are peerless.
             He picks the right point in response to every question without even blinking.” Legal 500 has
             named Mr. Boutrous a “Leading Lawyer” for Supreme Court and Appellate litigation for the
             past three years in a row, calling him a “renowned advocate” and “the preeminent authority
             on punitive damages defenses in the U.S.” BTI Consulting named Mr. Boutrous to its 2019
             BTI Client Service All-Stars List, which recognizes attorneys “who deliver incomparable levels
             of client service excellence.” In 2015, The National Law Journal named Mr. Boutrous to its
             “Trailblazers – Litigation” list, and the San Francisco Recorder named Mr. Boutrous to its
             2015 Groundbreakers list. In 2012, Mr. Boutrous was named an “Attorney of the Year” by
             both the California Lawyer and the San Francisco Recorder. In 2019, the Los Angeles and San
             Francisco Daily Journals named Mr. Boutrous one of the 100 best lawyers in California for the
             fifteenth year in a row. In 2016, the Daily Journal named Mr. Boutrous to its 2016 list of Top
             Labor and Employment Lawyers. In naming him to its list of the 500 Leading Lawyers in
             America, Lawdragon calls him “one of the best media and appellate attorneys in the nation,”
             and the Los Angeles Business Journal describes him as “one of the nation’s most prominent
             appellate attorneys.”

             Mr. Boutrous is a frequent commentator on legal issues. His articles include: “Spare the
             ‘Dreamers’ a Nightmare by According Them Due Process,” Wall Street Journal (May 2, 2017);
             “Why I’ll Defend Anyone Trump Sues for Speaking Freely,” Politico.com (October 31, 2016);
             “Poor Children Need a New Brown v. Board of Education,” Wall Street Journal (August 28,
             2016); “A First Amendment Blind Spot,” Wall Street Journal (May 27, 2014); “California Kids
             Go to Court to Demand a Good Education,” Wall Street Journal (January 28, 2014); “A
             Radical Departure on Press Freedom,” Wall Street Journal (May 23, 2013); “A Killer’s
             Notebook, a Reporter’s Rights,” New York Times (April 9, 2013); “Broadcast ‘Indecency’ on
             Trial,” Wall Street Journal (January 17, 2012).

             Mr. Boutrous is a member of the Advisory Board of the International Women’s Media
             Foundation and its 2015 Leadership Honoree. He serves on the Business Advisory Council
             of ProPublica. He is also a sustaining member of the Product Liability Advisory Council.

             Mr. Boutrous received his law degree, summa cum laude, from the University of San Diego
             School of Law in 1987, where he was Valedictorian and Editor-in-Chief of the San Diego Law
             Review.

             Mr. Boutrous is admitted to practice in California, New York and the District of Columbia.




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                                                     5/28/2020
Lawyer Profile                                                        Page 5 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.358 Page 6 of 6


                       EDUCATION



                       University of San Diego - 1987 Juris Doctor

                       Arizona State University - 1984 Bachelor of
                       Science
                       ADMISSIONS



                       California Bar

                       District of Columbia Bar
                       England & Wales - Solicitor - Registered
                       Foreign Lawyer

                       New York Bar




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                5/28/2020
Case 3:19-cv-01713-BAS-AHG Document 35-4 Filed 06/05/20 PageID.359 Page 1 of 5




               EXHIBIT B
Lawyer Profile                                                        Page 1 of 4
 Case 3:19-cv-01713-BAS-AHG Document 35-4 Filed 06/05/20 PageID.360 Page 2 of 5




                                       Scott A. Edelman

                                            Partner
             CONTACT INFO



             sedelman@gibsondunn.com

             TEL: +1 310.557.8061

             FAX: +1 310.552.7041


             Century City
             2029 Century Park East, Suite 4000, Los Angeles, CA 90067-
             3026 USA




https://www.gibsondunn.com/lawyer/edelman-scott-a/                        5/28/2020
Lawyer Profile                                                        Page 2 of 4
 Case 3:19-cv-01713-BAS-AHG Document 35-4 Filed 06/05/20 PageID.361 Page 3 of 5


             PRACTICE




               Litigation          Antitrust and Competition

               Appellate and Constitutional Law                         Class Actions

               Emerging Companies

               Fashion, Retail and Consumer Products

               Intellectual Property                Labor and Employment

               Law Firm Defense

               Media, Entertainment and Technology

               Securities Litigation               Transnational Litigation



                                                  BIOGRAPHY



            Scott A. Edelman is a partner in Gibson, Dunn & Crutcher’s Century City office. Mr. Edelman
            is a member of the firm’s Litigation Department, multiple practice groups, and he is Co-Chair
            of its Media, Entertainment and Technology Practice Group. He also is the firm’s National
            Pro Bono Chair.

            Mr. Edelman has first-chaired numerous jury trials, bench trials and arbitrations, including
            class actions, taking well over twenty-five to final verdict or decision. He has a broad
            background in commercial litigation, including antitrust, class actions, employment,
            entertainment and intellectual property, real estate and product liability. Mr. Edelman is a
            Fellow of the American College of Trial Lawyers. Fellowship is extended by invitation only to
            the best of the trial bar of the United States and Canada and cannot exceed one percent of
            the total lawyer population of any state or province.

            Mr. Edelman has substantial experience trying high stakes cases. Most recently, in late 2018,
            he obtained a complete defense jury verdict for Ottogi Corporation in a five week federal trial
            of an antitrust class action, a victory which earned him national recognition as AmLaw’s
            “Litigator of the Week.” In 2016, he was lead counsel for Wal-Mart in a multi-week trial of a




https://www.gibsondunn.com/lawyer/edelman-scott-a/                                                            5/28/2020
Lawyer Profile                                                        Page 3 of 4
 Case 3:19-cv-01713-BAS-AHG Document 35-4 Filed 06/05/20 PageID.362 Page 4 of 5


            federal class action brought by 850 Wal-Mart truck drivers. Mr. Edelman has also tried
            multiple significant fraud cases. In 2018, he successfully defended a private equity client
            against fraud charges in a two week trial in Delaware Chancery Court relating to the sale of a
            portfolio company. He represented the plaintiff in obtaining a $122 million dollar federal jury
            verdict in Intertainment v. Franchise Pictures and achieved the dismissal of two toxic torts
            cases against Dole Foods because of fraud on the court by plaintiffs and their counsel. The
            Dole victory was featured as the cover story of the October issues of California Lawyer and
            Corporate Counsel, and received widespread newspaper coverage, including a front-page
            feature story in the Wall Street Journal. Mr. Edelman and his practice group’s work for Dole
            and Chevron also were prominently mentioned in: “Litigation Department of the Year,” The
            American Lawyer (January 2010/2012); and “The Kill Step,” The American Lawyer/Corporate
            Counsel (October 2009). Mr. Edelman served as coordinating counsel for World Fuel
            Services, Inc. in relation to the various litigations arising from the derailment of a train in Lac-
            Mégantic, Montreal in July, 2014. In 2015, Mr. Edelman represented the University of
            California in a multi-week bench trial against an international consulting firm in asserting
            actuarial malpractice and violations of the False Claims Act.

            Mr. Edelman has received numerous accolades. Most recently in April 2020, he was named a
            Litigator of the Week by AmLaw Litigation Daily, for the second time. In 2019, he was among
            the 32 lawyers named to The National Law Journal’s “Winning Litigators” list which
            recognizes “star trial litigators” who “took on high-stakes matters and won.” Mr. Edelman
            was also chosen by Law360 as one of the 2019 Trial MVP’s for, “securing hard-earned
            successes in high-stakes litigation, complex global matters and record-breaking deals” and
            also recognized by the Los Angeles Business Journal on the Top Litigators & Trial Lawyers in
            Los Angeles 2019 list. The list highlights “the very best litigators in the business” who “go to
            the proverbial mat to fight for their clients.” The Daily Journal has ranked him as one of the
            Top 100 Lawyers in California. He has received a Clay Award as “Lawyer of the Year” from
            California Lawyer and was recognized as an “Attorney of the Year” by The Recorder. He was
            also named the “Litigator of the Year” by the Century City Bar Association, and was one of 10
            litigators named in the Los Angeles Business Journal’s Top 100 Lawyers in Los Angeles, “Best
            of the Bar” and one of the “Best Lawyers in America” by American Lawyer Media. Mr.
            Edelman also received the Learned Hand Award in June 2015 from the American Jewish
            Committee. The award is presented to outstanding leaders in the legal profession and is the
            highest honor the AJC bestows on members of the legal profession.

            Mr. Edelman represents multiple studios, television networks, music companies, production
            companies and other media-related entities. Recognized as go-to counsel for his deep
            litigation experience, he is consistently recognized by legal and industry publications for his
            work. He has been repeatedly named by Chambers USA as a Leading Media and
            Entertainment Litigation Lawyer in California; by the Hollywood Reporter as one of the top
            100 “Power Lawyers”; by Daily Variety’s as one of Hollywood’s top litigators; and by The Best
            Lawyers in America® in the category of Entertainment Law: Motion Pictures & Television.
            He has been named a California “Litigation Star” in Media and Entertainment Litigation in
            multiple editions of Benchmark Litigation, most recently in 2019. The Daily Journal has




https://www.gibsondunn.com/lawyer/edelman-scott-a/                                                                 5/28/2020
Lawyer Profile                                                        Page 4 of 4
 Case 3:19-cv-01713-BAS-AHG Document 35-4 Filed 06/05/20 PageID.363 Page 5 of 5


            repeatedly rated him as a top entertainment lawyer. Recently, Billboard named Mr. Edelman
            to its list of the Music Industry’s Top Lawyers, featuring “41 of the top legal minds in the
            music business.” Mr. Edelman was recently recognized by Legal 500 as a leading lawyer in
            media and entertainment and in Who’s Who Legal’s Sports guide for 2019. He was selected
            as a Top 10 Southern California Super Lawyer by SuperLawyers, and has been ranked in
            numerous other legal industry publications.

            Mr. Edelman received his law degree from the University of California (Boalt Hall) in 1984,
            where he was Co-Editor-in-Chief of the Ecology Law Quarterly. He obtained his Bachelor of
            Arts degree in English from Stanford University in 1981, where he graduated with
            distinction. Prior to joining Gibson, Dunn & Crutcher LLP, Mr. Edelman clerked for United
            States District Court Judge Jesse W. Curtis in the Central District of California.

            Mr. Edelman is a former Chairman of the Board of Directors of KCET Public Television. He is
            a member of the Board of Directors and past president of Bet Tzedek Legal Services, a legal
            aid organization for the indigent. He also serves on the Board of Directors of the Alliance for
            Children’s Rights and Wilshire Boulevard Temple in Los Angeles. In 2016, Mr. Edelman was
            elected Regional President of the American Jewish Committee Los Angeles. He is a member
            of the Chancery Club in Los Angeles.

            A list of Mr. Edelman’s cases is available on request.




                          EDUCATION



                          University of California - Berkeley - 1984
                          Juris Doctor

                          Stanford University - 1981 Bachelor of Arts
                          ADMISSIONS



                          California Bar




https://www.gibsondunn.com/lawyer/edelman-scott-a/                                                            5/28/2020
Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.364 Page 1 of 8




               EXHIBIT C
Lawyer Profile                                                        Page 1 of 7
 Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.365 Page 2 of 8




                                        Nathaniel L. Bach

                                       Associate Attorney
             CONTACT INFO



             nbach@gibsondunn.com

             TEL: +1 213.229.7241

             FAX: +1 213.229.6241


             Los Angeles
             333 South Grand Avenue, Los Angeles, CA 90071-3197 USA




https://www.gibsondunn.com/lawyer/bach-nathaniel-l/                      5/28/2020
Lawyer Profile                                                        Page 2 of 7
 Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.366 Page 3 of 8


             PRACTICE




                Media, Entertainment and Technology

                Antitrust and Competition                     Class Actions

                Fashion, Retail and Consumer Products

                Intellectual Property               Law Firm Defense                 Litigation

                Privacy, Cybersecurity and Consumer Protection

                Sports Law            White Collar Defense and Investigations



                                                  BIOGRAPHY



             Mr. Bach represents and advises businesses, individuals, and non-profit clients in media and
             entertainment disputes in the film, television, and music industries; global regulatory and
             governmental investigations; legal malpractice and law firm dissolution lawsuits; and
             numerous other actions. Mr. Bach was named a 2020 Litigator of the Week, by AmLaw
             Litigation Daily after obtaining dismissal of claims brought by recording artists against
             Universal Music Group in a proposed $100 million class action over UMG’s master recording
             losses in a 2008 warehouse fire. He practiced in the firm’s London office from 2011 to 2013.

             Selected Media, Entertainment and Technology Matters:

                  • Wolf v. NBCUniversal – Successfully defended NBCUniversal in $150 million
                    television profit participation licensing arbitration regarding Law & Order series,
                    including recouping arbitration fees.

                  • In re Estate of Prince Rogers Nelson – Successfully obtained rescission of licensing
                    agreement and full return of funds for Universal Music Group in deal with Prince’s
                    estate.

                  • Brown v. Giongco et al. – Successfully obtained full dismissal of claims brought by
                    singer Chris Brown against Philippine church and affiliates regarding alleged extortion
                    following Manila concert.

                  • Emulex v. Broadcom – Successfully represented Emulex, manufacturer of high-
                    performance storage networking products, against hostile takeover through multi-




https://www.gibsondunn.com/lawyer/bach-nathaniel-l/                                                           5/28/2020
Lawyer Profile                                                        Page 3 of 7
 Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.367 Page 4 of 8


                   pronged litigation strategy, involving federal antitrust and state fraud claims, and
                   California Anti-SLAPP components.

                 • Soundgarden et al. v. UMG Recordings, Inc. – Representing Universal Music Group
                   in a putative class action brought by artists related to master recordings allegedly
                   destroyed in a fire on the Universal Studios backlot.

                 • Optimum Prods. v. Home Box Office – Representing HBO against claims filed by
                   Michael Jackson’s Estate over the documentary Leaving Neverland.

                 • Herring Networks, Inc. v. Maddow et al. – Representing Rachel Maddow, MSNBC,
                   NBCUniversal, and Comcast against defamation claim brought by owner of television
                   network.

                 • LMNO Cable Group, Inc. v. Discovery Communications, LLC – Represented
                   Discovery Communications, LLC in copyright, trademark, profit participation,
                   contract, and fraud litigation against reality television production company.

                 • Johansen v. Sony Music Entertainment – Representing Sony Music Entertainment in
                   putative class action brought by recording artists regarding Copyright Act’s Section
                   203 termination rights.

                 • Warner/Chappell Music, Inc. v. EMI Entertainment World Inc. et al. – Representing
                   EMI in dispute regarding music publishing royalties.

                 • DIRECTV, LLC v. Nexstar Broadcasting, Inc. – Represented DIRECTV in contract
                   action in New York Supreme Court regarding retransmission consent agreement.

                 • Representing Hugh Hefner’s trust in intellectual property matters, including
                   trademark, copyright and right of publicity.

                 • Represented Kanye West and Yeezy Apparel, LLC in various media, intellectual
                   property, and contractual matters.

                 • Represented Lionsgate in dispute regarding production option agreement.

                 • Represented “Big 4” advertising agency in dispute with celebrity regarding marketing
                   campaign.

                 • Represented film producers and Estate of Carl Sagan regarding right of publicity
                   matters.

                 • Represented Director Scott Derrickson in an action brought by The Weinstein
                   Company claiming that Derrickson breached his Director Agreement by working on
                   Fox film “The Day The Earth Stood Still” instead of competing project with the
                   Weinsteins.

                 • Represented technology company in assessing trademark, copyright, and right of
                   publicity issues regarding documentary film.

                 • Conducted regulatory and private-action risk assessment for owner of direct-to-
                   consumer app, including under Communications Decency Act.




https://www.gibsondunn.com/lawyer/bach-nathaniel-l/                                                       5/28/2020
Lawyer Profile                                                        Page 4 of 7
 Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.368 Page 5 of 8


                  • Represented major retailer on issues of right of publicity and misappropriation of
                    likeness under California law.

                  • Represented software and engineering services company in bankruptcy litigation
                    related to patent licensing dispute.

                  • Represented leading software company in executive privacy matter.


             Selected Financial Litigation & Investigations, Regulatory and Antitrust Matters:

                  • Representing major financial institution in multiple global regulatory and antitrust
                    investigations of manipulation of interest rate benchmarks, including LIBOR and
                    ISDAfix, conducted by the Criminal and Antitrust Divisions of the DOJ, the CFTC, the
                    SEC, the UK Financial Conduct Authority, and other criminal, competition, and
                    regulatory authorities in North America, Europe and the Asia-Pacific region. The
                    investigations involve significant foreign data privacy, compliance, and securities
                    issues.

                  • Alaska Electrical Pension Fund, et al. v. Bank of America, et al.: Represented
                    financial institution in class action lawsuit in S.D.N.Y. stemming from governmental
                    investigations regarding ISDAFIX benchmark rate.

                  • In re LIBOR-Based Financial Instruments Antitrust Litigation – Representing
                    financial institution in multi-district litigation class action relating to U.S. Dollar LIBOR
                    benchmark.

                  • In re Energy Future Holdings Corp. – Represented Berkshire Hathaway Energy in
                    litigation related to bid for Oncor Electric Delivery Co.

                  • Successfully guided target witness through investigation by Los Angeles Unified
                    School District OIG.

                  • Represented international non-profit organization in U.S. DOJ investigation.


             Selected Law Firm Defense Matters:

                  • Represented international law firm in multiple actions related to claims asserted in
                    relation to estate planning dispute.

                  • Helped force favorable settlement in complex legal malpractice action after filing
                    unopposed summary judgment motion.

                  • Represented international law firm in legal malpractice action in California state court
                    and federal bankruptcy court regarding real estate trust.

                  • Represented international law firm in legal malpractice action relating to celebrity’s
                    product licensing.

                  • Represented international law firms in bankruptcy proceedings relating to Jewel
                    waiver claims against former partners.




https://www.gibsondunn.com/lawyer/bach-nathaniel-l/                                                                 5/28/2020
Lawyer Profile                                                        Page 5 of 7
 Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.369 Page 6 of 8


             Other Selected Litigation Matters:

                  • Allen v. Nutro – Successful complete defense jury verdict for pet food manufacturer
                    in environmental and nuisance action.

                  • Allergan v. Valeant – Represented pharmaceutical company Allergan in hostile
                    takeover litigation.

                  • ITX Construction/Consultants, Inc. v. King’s Seafood Company, LLC – Represented
                    restaurant owner in construction defect dispute.


             Selected Pro Bono Cases & Matters:

             Mr. Bach maintains an active pro bono practice, including the following matters:

                  • Garcia v. United States – Represented DACA recipients in litigation challenging
                    Trump administration’s rescission of DACA program.

                  • Ramirez Medina v. U.S. Department of Homeland Security – Represented Dreamer
                    in litigation challenging denial of DACA benefits by U.S. government.

                  • Partnered with ACLU of Southern California and ACLU of Northern California to
                    successfully protect homeowner’s association member’s free speech rights.

                  • Represent the Zimmer Children’s Museum in trademark and right of publicity
                    matters.

                  • Designed and drafted Lawyers Without Borders’ 2014 Liberia Anti-Human Trafficking
                    training program.

                  • Helped design and draft Lawyers Without Borders’ 2013 Kenyan Anti-corruption
                    training program

                  • Successfully obtained release of $76m in state funding for educationally related
                    mental health services on behalf of class of mentally disabled children.

                  • Led litigation team in securing settlement for full amount of liability ($1.6 million) in
                    class action lawsuit on behalf of developmentally disabled foster children.


             Recent Speaking Engagements:

                  • University of Oxford: “A Global Onslaught on Existing Speech Norms and
                    Institutions: Coping With Hate Speech, Fake News and Online Violent Extremism” –
                    Panelist, April 2017

                  • UCLA School of Law: “Royalty Rumble: Entertainment Litigation & Profit Participation
                    Disputes” – Supplemental Practical Legal Education, Presenter, February 2017




https://www.gibsondunn.com/lawyer/bach-nathaniel-l/                                                             5/28/2020
Lawyer Profile                                                        Page 6 of 7
 Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.370 Page 7 of 8


             Mr. Bach received his law degree in 2006 from UCLA School of Law, where he was an invited
             member of the Moot Court Honors Program, the ABA Moot Court Team, and was named
             Outstanding Brief Writer for the Spring 2005 competition. He received his B.A., cum laude,
             from the University of Pennsylvania in 2002, with a double major in Diplomatic History and
             French.

             Mr. Bach spearheads Gibson Dunn’s semi-annual Media, Entertainment and Technology
             Practice Group’s Client Update, covering cutting-edge developments in copyright,
             trademark, film, television, and music law. (Updates are accessible below.) His writing is also
             published in Volume 19, Issue 1 of the Georgetown Journal of Legal Ethics (“Trial Lawyer on
             the Ticket”), and in Getting the Deal Through (“U.S. Enforcement of Foreign Judgments
             2014”). He has contributed to work published in the International Arbitration Law Review
             (“The IBA Rules Lay the Ground for Solutions to Address Electronic-Document-Production
             Disputes”), and in U.C. Davis Law Review (“United States Immigration Law as We Know It: El
             Clandestino, the American Gulag, Rounding Up the Usual Suspects”).

             During law school, Mr. Bach served as a judicial extern for the Honorable Kim McLane
             Wardlaw of the Ninth Circuit Court of Appeals and for the Honorable Nora M. Manella of the
             United Stated District Court, Central District of California.

             Mr. Bach led Gibson Dunn’s partnership with Oxford University’s Price Media Law Moot
             Court Programme, an international advocacy competition that examines global issues of free
             speech, new technology, and human rights, and includes law students from schools such as
             the National Law University in Jodhpur, India; Ghent University in Belgium; NYU School of
             Law; U. of Sao Paulo, Brazil; Cairo University, Egypt; Moi University, Kenya; U. of Oxford; U. of
             the West Indies, Jamaica; Peking University, China; National University of Kyiv-Mohyla
             Academy, Ukraine, among many others.

             Mr. Bach sits on the board of ShareWell, which operates the Cayton Children’s Museum in
             Santa Monica. Mr. Bach is the former co-chair of the American Constitution Society’s Los
             Angeles Lawyers Chapter.

             Mr. Bach is a member of the State Bar of California and is admitted to practice before the
             United States District Court for the Central District of California and the Ninth Circuit Court
             of Appeals.




                           EDUCATION



                           University of California - Los Angeles - 2006
                           Juris Doctor



https://www.gibsondunn.com/lawyer/bach-nathaniel-l/                                                              5/28/2020
Lawyer Profile                                                        Page 7 of 7
 Case 3:19-cv-01713-BAS-AHG Document 35-5 Filed 06/05/20 PageID.371 Page 8 of 8


                       University of Pennsylvania - 2002 Bachelor
                       of Arts
                       ADMISSIONS



                       California Bar




https://www.gibsondunn.com/lawyer/bach-nathaniel-l/                      5/28/2020
Case 3:19-cv-01713-BAS-AHG Document 35-6 Filed 06/05/20 PageID.372 Page 1 of 4




               EXHIBIT D
Lawyer Profile                                                        Page 1 of 3
 Case 3:19-cv-01713-BAS-AHG Document 35-6 Filed 06/05/20 PageID.373 Page 2 of 4




                                      Marissa B. Moshell

                                      Associate Attorney
             CONTACT INFO



             mmoshell@gibsondunn.com

             TEL: +1 213.229.7240

             FAX: +1 213.229.6240


             Los Angeles
             333 South Grand Avenue, Los Angeles, CA 90071-3197 USA




https://www.gibsondunn.com/lawyer/moshell-marissa-b/                     5/28/2020
Lawyer Profile                                                        Page 2 of 3
 Case 3:19-cv-01713-BAS-AHG Document 35-6 Filed 06/05/20 PageID.374 Page 3 of 4


             PRACTICE




               Litigation          Fashion, Retail and Consumer Products

               Intellectual Property

               Media, Entertainment and Technology



                                                  BIOGRAPHY



            Marissa Moshell is an associate in the Los Angeles office of Gibson, Dunn & Crutcher. She
            currently practices in the Litigation Department.

            Ms. Moshell earned her law degree in 2017 from the Georgetown University Law Center,
            where she graduated magna cum laude, and was elected to the Order of the Coif. At
            Georgetown, Ms. Moshell served as the Online Development Editor for the American
            Criminal Law Review and President of the Georgetown Entertainment and Media Alliance,
            Law Division. Ms. Moshell graduated cum laude in 2014 from Georgetown University, where
            she received her Bachelor of Arts degree in English Literature, Psychology, and Film Studies.

            Ms. Moshell is admitted to practice law in the State of California, and is admitted to practice
            law before the United States District Court for the Central District of California.




                         EDUCATION



                         Georgetown University - 2017 Juris Doctor

                         Georgetown University - 2014 Bachelor of
                         Arts




https://www.gibsondunn.com/lawyer/moshell-marissa-b/                                                          5/28/2020
Lawyer Profile                                                        Page 3 of 3
 Case 3:19-cv-01713-BAS-AHG Document 35-6 Filed 06/05/20 PageID.375 Page 4 of 4


                      ADMISSIONS



                      California Bar




https://www.gibsondunn.com/lawyer/moshell-marissa-b/                     5/28/2020
Case 3:19-cv-01713-BAS-AHG Document 35-7 Filed 06/05/20 PageID.376 Page 1 of 4




               EXHIBIT E
Lawyer Profile                                                        Page 1 of 3
 Case 3:19-cv-01713-BAS-AHG Document 35-7 Filed 06/05/20 PageID.377 Page 2 of 4




                                        Daniel M. Rubin

                                      Associate Attorney
             CONTACT INFO



             drubin@gibsondunn.com

             TEL: +1 213.229.7442

             FAX: +1 213.229.6442


             Los Angeles
             333 South Grand Avenue, Los Angeles, CA 90071-3197 USA




https://www.gibsondunn.com/lawyer/rubin-daniel-m/                        5/28/2020
Lawyer Profile                                                        Page 2 of 3
 Case 3:19-cv-01713-BAS-AHG Document 35-7 Filed 06/05/20 PageID.378 Page 3 of 4


             PRACTICE




               Litigation          Appellate and Constitutional Law

               Environmental Litigation and Mass Tort

               Media, Entertainment and Technology

               National Security               Sports Law



                                                  BIOGRAPHY



            Daniel Rubin is an associate in Gibson, Dunn & Crutcher’s Los Angeles office, where he
            practices in the firm’s Litigation Department.

            Mr. Rubin earned a degree from Stanford Law School in 2017. While in law school, he was a
            finalist in the Kirkwood Moot Court competition, served as a notes editor for the Stanford
            Law Review, and argued various motions in California state court through the Criminal
            Defense Clinic. Mr. Rubin graduated Phi Beta Kappa in 2012 from Washington University in
            St. Louis with a bachelor’s degree in Political Science and History. After college, he
            completed a Luce Fellowship in New Delhi, India and served as an AmeriCorps fellow in
            Boston, Massachusetts.

            Prior to joining Gibson Dunn, Mr. Rubin clerked for the Honorable Gregg Costa of the U.S.
            Court of Appeals for the Fifth Circuit.

            He is admitted to the State Bar of California.




                         EDUCATION



                         Stanford University - 2017 Juris Doctor

                         Washington University in St. Louis - 2012



https://www.gibsondunn.com/lawyer/rubin-daniel-m/                                                        5/28/2020
Lawyer Profile                                                        Page 3 of 3
 Case 3:19-cv-01713-BAS-AHG Document 35-7 Filed 06/05/20 PageID.379 Page 4 of 4


                      Bachelor of Arts
                      ADMISSIONS



                      California Bar




https://www.gibsondunn.com/lawyer/rubin-daniel-m/                        5/28/2020
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.380 Page 1 of 25




                EXHIBIT F
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.381 Page 2 of 25
                                                                                  1



       1                        United States District Court

       2                   for the Southern District of California

       3
                                                  )
       4   HERRING NETWORKS, INC.,                )
                                                  )   No. 19cv1713
       5         Plaintiff,                       )
                                                  )   May 19, 2020
       6              v.                          )
                                                  )   San Diego, California
       7   RACHEL MADDOW, et al.,                 )
                                                  )
       8         Defendants.                      )
                                                  )
       9

     10                         TRANSCRIPT OF MOTION HEARING
                            BEFORE THE HONORABLE CYNTHIA BASHANT
     11                        United States District Judge

     12    APPEARANCES:

     13    For the Plaintiff:          MILLER BARDONDESS, LLP
                                             LOUIS MILLER
     14                                      AMNON ZVI SIEGEL
                                             Attorneys at Law
     15
           For the Defendant:          GIBSON, DUNN & CRUTCHER LLP
     16                                      THEODORE JOSEPH BOUTROUS, JR.
                                             SCOTT ALAN EDELMAN
     17                                      THEANE E. KAPUR
                                             Attorneys at Law
     18

     19

     20

     21    Court Reporter:             Dana Peabody, RDR, CRR
                                       District Court Clerk's Office
     22                                333 West Broadway, Suite 420
                                       San Diego, California 92101
     23                                DanaPeabodyCSR@gmail.com

     24

     25
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.382 Page 3 of 25
                                                                                  2



       1                   San Diego, California, May 19, 2020

       2                                  *   *   *

       3              THE CLERK:    Good morning, Judge.

       4       This is Stephanie, the judge's court clerk.         I'm going to

       5   go ahead and give a brief admonishment regarding the

       6   proceedings today.

       7       Just so you know, the normal rules of courtroom decorum

       8   apply, and only counsel is able to provide argument.

       9       We ask that any members of the public or media mute their

     10    phones and that they remain muted.

     11        No recordings of the proceedings are permitted, and if you

     12    would like a copy of the transcript, you may contact

     13    Dana Peabody, who is our wonderful court reporter, who is on

     14    the line, and you may contact her for any transcript of the

     15    hearing.

     16        And, counsel, if you can also after I call the case, if you

     17    could state your name and your appearance slowly for the

     18    record, and each time before you speak if you could state your

     19    name as well just because our court reporter can't see you.

     20        With that, I'm calling matter Number 1, 19cv1713, Herring

     21    Networks, Inc., versus Maddow, et al., on calendar for motion

     22    hearing.

     23               THE COURT:    Counsel, state your appearances for the

     24    record, please.

     25               MR. MILLER:   Sure, Your Honor.     Good morning.    This is
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.383 Page 4 of 25
                                                                                  3



       1   Skip Miller.    I'm representing the plaintiff, Herring Networks,

       2   along with my partner, Amnon Siegel, who's going to be doing

       3   the argument this morning.

       4             MR. SIEGEL:    Good morning, Your Honor.      This is

       5   Amnon Siegel.

       6             THE COURT:    Good morning.

       7             MR. BOUTROUS:    And good morning, Your Honor.

       8   Theodore Boutrous for the defendants, and appearing with me

       9   today are my partners, Scott Edelman and Theane Evangelis.

     10              THE COURT:    Good morning.    I should make it even

     11    clearer, I think, than my courtroom deputy did.        I am ordering

     12    that everyone else on the line other than the lawyers mute

     13    their phones.    I appreciate everyone appearing by phone.         We're

     14    kind of in unprecedented territory here, so we're doing these

     15    hearings by phone, and if you don't have muted background for

     16    the rest of you, then we get dogs barking and radios playing,

     17    and it makes it difficult for all of us to hear.         So I am

     18    ordering that all of you mute your phones so I can hear the

     19    lawyers in this case.

     20        Just so you know, I've read the defense's motion and the

     21    plaintiff's response as well as the defendants' reply.

     22        I don't think there's any question that the contested

     23    statement was one arising from protected activity.         It was

     24    First Amendment free speech, so the burden shifts to the

     25    plaintiff to establish a probability of prevailing on the
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.384 Page 5 of 25
                                                                                  4



       1   claim.

       2       My understanding is that plaintiff does not take issue with

       3   most of what Rachel Maddow said during the broadcast.

       4   Kristian Rouz is paid by Sputnik, which is a kremlin-owned news

       5   wire.    Mr. Rouz also reports for OAN.

       6       The only statement challenged by the plaintiff is Maddow's

       7   statement at the end of the segment that, quote, the most

       8   obsequiously pro-Trump right-wing news outlet in America really

       9   literally is paid Russian propaganda.

     10        And my understanding is OAN says this is false, it is not

     11    paid Russian propaganda, even if it does have a staff reporter

     12    who writes simultaneously for Sputnik.

     13        And the real question I have is whether this was a

     14    statement of opinion given the whole context of the statements

     15    or one of fact.

     16        So I think I would like to hear -- since it's defendants'

     17    motion, I think I'd like to hear from the defendant first.

     18               MR. BOUTROUS:   Thank you very much, Your Honor.       This

     19    is Theodore Boutrous for the defendants.

     20        And you've laid it out exactly right I think in terms of

     21    the posture of the case.

     22        And we believe the Court should grant the motion to strike

     23    and dismiss the case because this is exactly the kind of

     24    legally baseless defamation lawsuit targeting truthful speech

     25    and opinion about a public issue that California defamation law
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.385 Page 6 of 25
                                                                                  5



       1   in its First Amendment and the anti-SLAPP statute forbid, and

       2   the six-word phrase, as the Court noted, is the only contested

       3   statement in the piece.     It was both true, and it's a classic

       4   example of nonactionable opinion based on truthful disclosed

       5   facts.

       6       And I don't think I've seen a case where there has been

       7   more Ninth Circuit decisions that directly support us that the

       8   other side has not grappled with.

       9       The Partington versus Bugliosi, the Dodds case, Yagman,

     10    Gardner, Knievel all make clear that where this -- someone is

     11    making -- is commenting and making assessment about truthful

     12    facts that are disclosed, then, that is protected by the First

     13    Amendment, and that's --

     14              THE COURT:    Let me interrupt you for a minute.       If

     15    it's susceptible to different constructions, does that mean

     16    it's a jury question, and is this statement susceptible to

     17    different constructions?

     18              MR. BOUTROUS:    No, Your Honor, it is not, in the sense

     19    that it is commentary and opinion, but it's also based on

     20    disclosed facts.

     21        And so first of all, the article, the Daily Beast article

     22    itself, which is not being challenged here, says literally,

     23    Your Honor, and I'm using "literally," "Kremlin propaganda

     24    sometimes sneaks into Rouz's segments on unrelated matters in

     25    the OAN broadcast."
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.386 Page 7 of 25
                                                                                  6



       1       And then the article itself says that there's Kremlin

       2   propaganda in his stories.      And that's the article that was the

       3   subject of the story.

       4       And so here the key, Your Honor, that I think is

       5   the -- there are many fatal flaws in this claim.         One, it was

       6   absolutely clear this was a story and a commentary and

       7   Ms. Maddow's take on this Daily Beast story.        So that's what

       8   the whole segment was about.

       9       And I'm sure the Court has watched the videos as well as

     10    read the transcript, and she's giving her take in a

     11    entertaining, somewhat critical of both President Trump, of the

     12    network, and the key here is context.       That's the thing that

     13    the plaintiff is ignoring.      And the Ninth Circuit has said it

     14    over and over again that context is key.

     15        And we hammered, as the Court probably noticed, that before

     16    that statement and after that statement, multiple times,

     17    Ms. Maddow said exactly what she was talking about.         She

     18    said -- right before the statement about "literally paid

     19    Russian propaganda," she says, "We literally learned today that

     20    the outlet that the president is promoting shares staff with

     21    the Kremlin."    And then she goes on, and she's kind of

     22    chuckling while she's talking about it because, as she said,

     23    it's a ridiculous, astonishing story.       So she's expressing her

     24    opinion and her view.     And then she makes the statement about

     25    paid Russian propaganda as the introductory statement to the
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.387 Page 8 of 25
                                                                                  7



       1   following statement, which plaintiff never addresses.         She

       2   says, "Their on-air U.S. politics reporter is paid by the

       3   Russian government to produce propaganda for that government."

       4   She doesn't say for OAN.     She doesn't say they committed

       5   treason.    She says exactly what she's talking about when she

       6   made the "paid Russian propaganda" statement.        So I don't think

       7   it's open to more than one interpretation.

       8          And as for the jury question, again, the Ninth Circuit made

       9   very clear, the supreme court has made clear, this is the pure

     10    legal question under the First Amendment and under California

     11    law.    Is this capable of defamatory meaning when looked at in

     12    context?    And context is key.    Plaintiffs don't address the

     13    fact that she says repeatedly what the story is about, what

     14    she's referring to, this remarkable situation where you have

     15    the reporter for OAN using Russian propaganda on the air, as

     16    the Daily Beast reported, being paid by Sputnik, which, as the

     17    Court knows, and as Ms. Maddow reported, and the Daily Beast

     18    reported, was deemed to have participated in the interference

     19    by Russia using propaganda in the election in 2016 and was

     20    required to register as a foreign agent of the government, an

     21    obviously important public issue, so the network

     22    President Trump has pointed to and told people to watch, so

     23    she's giving her take.

     24           And I think it's completely accurate and truthful, her

     25    take, and if people disagree with it, and that's the thing
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.388 Page 9 of 25
                                                                                  8



       1   about the opinion doctrine, Your Honor, as the Ninth Circuit

       2   has said, that, you know, where you have commentators who lay

       3   out the facts that they're relying on to make their assessment,

       4   then others can agree or disagree with it because they know the

       5   full facts, which they did here, and they hear what the

       6   commentator's views are of those facts.

       7       And again, the Knievel case is a good example on the jury

       8   question, that they made the same argument there, that this

       9   should go to the jury, and the Court said no, we've looked at

     10    the context, this is a legal issue, it's a First Amendment

     11    issue, and we can rule on this based on 12(b)(6).

     12              THE COURT:    Okay.   Thank you.

     13              MR. BOUTROUS:    If I could just amplify on two

     14    questions and maybe just address a couple of the plaintiff's

     15    arguments and then turn it over.

     16        On the context point, I want to go back to this.

     17    Plaintiff's brief doesn't talk about any of the other

     18    statements or the whole overall program, and again, the

     19    Ninth Circuit in the Norse case said that the defamatory --

     20    alleged defamatory statement must be judged not in isolation

     21    but within the context in which it is made.        That's a quote.

     22        Then Judge Kennedy in the Koch case, soon to be

     23    Justice Kennedy, said, "Context does resolve the matter when

     24    we're looking at commentary and political debate and

     25    discussion."
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.389 Page 10 of 25
                                                                                   9



       1        The Information Control case said, "The Court must consider

       2   all the reviews, not merely a particular phrase or sentence."

       3        And the Knievel case said, "Context is paramount in our

       4   analysis."

       5        The plaintiffs do not address that.       They ignore the

       6   context, and they focus on the six words.

       7        They submitted this expert report, which I think shows the

       8   desperation here, an 18-page, single-spaced analysis of six

       9   words, basically.     It's impermissible, as we argued, because

      10   this is a motion to dismiss.

      11        Planned Parenthood says that this is viewed under the

      12   12(b)(6) standards, and so that should not be considered, but

      13   even it's irrelevant, and this is a legal question for the

      14   Court, so that expert is invading the province of this Court if

      15   you were to consider it.

      16        And then on the use of the word "literally," Your Honor,

      17   what she said, as we argue, it's true.        It's characterizing

      18   what is in the Daily Beast article.

      19        And, as I said, the article itself not only made the

      20   statement I mentioned about propaganda sneaking into Mr. Rouz's

      21   pieces for OAN, but it quotes an FBI agent who said that this

      22   completes the merger between the Kremlin's official propaganda

      23   outlet -- excuse me -- completes the merger between Russian

      24   state-sponsored propaganda in American conservative media.

      25        So Ms. Maddow was giving her take on the disclosed facts of
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.390 Page 11 of 25
                                                                                   10



       1   the Daily Beast article, which is not challenged here, and all

       2   those cases I mentioned say that's protected.

       3        And then finally, Your Honor, what the plaintiffs are

       4   trying to do is put words in Ms. Maddow's mouth.         She did not

       5   say that they committed treason.       Even if she had, it's in a

       6   rhetorical, hyperbolic way.       Under cases like Letter Carriers

       7   and Knievel, Letter Carriers it was traitor, and the supreme

       8   court says, well, everyone knows that's not what they meant

       9   when they used that word.        But she didn't use that word.    She

      10   didn't say that Russia owned OAN.       She just repeated what the

      11   Daily Beast said.     They employ the same person, which is a

      12   remarkable fact.     And she didn't say that he was being paid for

      13   stories on OAN by Russia.        She reported exactly what the

      14   Daily Beast said, that they both employed or paid the same

      15   person, and that's the gist of the story.        It was all laid out,

      16   and she was offering commentary about this important political

      17   and policy issue.

      18        So we believe it's fully protected speech, important

      19   speech, and the Court should grant our motion.

      20              THE COURT:    Okay.    Thank you.

      21        Mr. Siegel.

      22              MR. SIEGEL:    Thank you, Your Honor.

      23        I think the primary argument that we're hearing from the

      24   defendant is that this was opinion based on disclosed facts.

      25   And I think the problem with that argument is that -- and we
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.391 Page 12 of 25
                                                                                   11



       1   see this out of the D.C. Circuit in Competitive Entertainment

       2   Industries versus Mann, that recent decision, that if the

       3   statement itself is factual and not opinion or can be

       4   reasonably interpreted as factual and not opinion, then you

       5   don't get into this it's-opinion-based-on-fact analysis because

       6   the statement could be interpreted as fact.        And we believe

       7   that to be the case here.      This is a statement that certainly

       8   is provably false, that can reasonably be interpreted as a

       9   statement of fact and not as opinion, and I think the problem

      10   with putting this statement in between other disclosed facts

      11   doesn't make it less likely for people to believe it to be

      12   fact, but in fact, makes it more likely for a reasonable viewer

      13   to interpret the statement as being one of fact.

      14              THE COURT:    What about the overall context of it?          I

      15   mean, it's clearly her show, she's stating fact and then giving

      16   her opinions about those facts.       The way she does it, I mean,

      17   she kind of laughs through it, and, "This is a sparkly story,"

      18   and she's -- what about the overall context where she outlines

      19   what the facts are before she gives an opinion about them?

      20              MR. SIEGEL:    I think the fundamental problem is that

      21   she does not make it clear that she's giving an opinion when

      22   she states very clearly and very firmly that One America News

      23   is really literally paid Russian propaganda.         That's not an

      24   equivocal statement.     That's not a statement -- it's not

      25   couched in any way.      It's not framed in any way.
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.392 Page 13 of 25
                                                                                   12



       1        In fact, when she wants to give her opinion or assessment,

       2   she knows how to do it, and throughout this very segment, she

       3   does so.    She does rhetorical questions like, "What?"        Or, "I

       4   mean," she'll start off sentences with "I mean" or "we expect,"

       5   she says it three times, "we expect," which makes it a little

       6   more clear that she's providing her assessment or her opinion.

       7   She says in another place, "You know, I guess," which is

       8   another way to do it.     And these opinion markers are important,

       9   and they matter.

      10        In fact, in the Dickinson versus Cosby case out of the

      11   California Court of Appeal, we see the Court analyzing is there

      12   a way for a reasonable viewer or a reasonable listener to be

      13   able to distinguish between when the person is providing stats

      14   and opinions?    Do they use -- do they couch their phrases?            Do

      15   they use those opinion markers or not?        And here we don't see

      16   any of that.    Instead, the statement is made very firmly, and

      17   it's made in between other factual statements, as I said,

      18   making it more likely for a reasonable viewer to interpreter it

      19   as fact.

      20        And I would point out that even if the -- even if

      21   the -- even if it was opinion for a moment, even if we were to

      22   indulge that, that it was opinion based on disclosed fact, the

      23   supreme court in the Milkovich case says -- and this is a

      24   direct quote from Milkovich.      It's 497 U.S. 1 at page 18 to 19,

      25   1990 case.    Quote, even if the speaker states the facts upon
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.393 Page 14 of 25
                                                                                   13



       1   which he bases his opinion, if those facts are either incorrect

       2   or incomplete or if his assessment of them is erroneous, the

       3   statement may still imply a false assertion of fact.

       4        So I don't think that the statement is one of opinion, and

       5   I think we submitted enough to satisfy the legal standard that

       6   a reasonable juror could potentially interpret this one, this

       7   statement, as a statement of fact.

       8        But even if it were, her opinion is clearly erroneous, and

       9   there's absolutely no evidence to support it, and that's not

      10   what the Daily Beast article was about.        Ms. Maddow went well

      11   beyond what the Daily Beast article was about.

      12        As to Professor Gries' opinion, the linguist, you know,

      13   using corporate linguistics and using actually a technology --

      14              THE COURT:    I have to tell you, I don't really find

      15   the expert's opinion very helpful.       I mean, first of all, I

      16   don't think it's appropriate for me to consider it at this

      17   stage the motion to dismiss; and second of all, you know, it's

      18   my call on this issue, and I found the expert's statements to

      19   be largely irrelevant, frankly.       But you can make your pitch,

      20   but I don't find it necessarily helpful.

      21              MR. SIEGEL:    I would like to respond to your point

      22   about whether you can consider it or other evidence at this

      23   point.

      24        I think there's an improper cobbling together by my

      25   opponent of what the law is on these anti-SLAPP motions and
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.394 Page 15 of 25
                                                                                   14



       1   where the collision is.      And I think they've misstated the

       2   standard, and they've gone too far.       And I will explain to you

       3   why I think that is.

       4        In Planned Parenthood, the Ninth Circuit in 2018 said that,

       5   "When an anti-SLAPP motion is brought challenging just the

       6   legal sufficiency of the pleadings and not the factual

       7   sufficiency, a plaintiff is not required," and the Court uses

       8   "required" in numerous places -- "plaintiff is not required to

       9   submit evidence."     And the reason why the Court made that

      10   decision, the conflict or the collision with the Federal Rules

      11   of Civil Procedure is that requiring a plaintiff to present

      12   evidence without accompanying discovery in this early motion to

      13   strike, the anti-SLAPP motion, would essentially transform the

      14   motion into a motion for summary judgment without providing any

      15   of the procedural safeguards that have been firmly established

      16   by the Federal Rules of Civil Procedure; namely, Rule 56.

      17        And that was the collision the Court was worried about.

      18   The Court was worried about protecting plaintiff whose cases

      19   might be dismissed and ensuring those plaintiffs had certain

      20   procedural safeguards that the Federal Rules of Civil Procedure

      21   provided.

      22        I do not believe, and I don't think it's reasonable to

      23   interpret that case as saying, that a plaintiff is prohibited

      24   from submitting evidence in opposition to an anti-SLAPP motion,

      25   and as the Court knows.
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.395 Page 16 of 25
                                                                                   15



       1        So I don't think there's any conflict here, and I don't

       2   think it's improper for the Court to consider evidence.          I

       3   think, in fact, it would be improper to not consider or strike

       4   the evidence at this point.

       5        And then, as the Court knows, even if we treat this as a

       6   12(b)(6) motion, if the Court does consider evidence, it

       7   converts the motion into -- or can convert the motion into a

       8   motion for summary judgment.

       9        So I do believe the evidence is properly before the Court

      10   and can be considered.     That's my pitch on that.

      11        I won't go into the details of professor Gries because I

      12   think your court has expressed -- you've expressed your opinion

      13   on that.

      14              THE COURT:    My opinion.

      15              MR. SIEGEL:    One point on Professor Gries' statement

      16   because I do think corporate linguistics does go beyond some of

      17   the exercises that we're going through because he's able to

      18   look, and what he did look at was how the term "really

      19   literally" is used in other American talk shows.         And he says

      20   that the term "really literally" based on his research almost

      21   always precedes an actually true statement.        And I think that's

      22   important.    I do think that's something that's a little bit

      23   different than the analysis the Court is undertaking, though I

      24   do agree that it's certainly your call at the end of the day.

      25        But again, the Court has a limited gatekeeper function in
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.396 Page 17 of 25
                                                                                   16



       1   these cases.    The gatekeeper function is to determine whether

       2   the statement unambiguously constitutes a statement of opinion.

       3   But whereas here, we believe the statement could have been

       4   understood by the average listener as having been one of fact,

       5   and the issue has to be left up to the jury's determination.

       6   And those cases are up and down the federal and state courts.

       7   In fact, we have many cases which are reversing trial court

       8   grants of directed verdicts and motions to dismiss and

       9   anti-SLAPP motions and summary judgment motions on this very

      10   issue.   And we even have courts of appeal saying things like,

      11   maybe the trial court's right that a reasonable interpretation

      12   of this statement is that it was opinion.        But it's also

      13   possible that a reasonable viewer would interpret it as a

      14   statement of fact, and because of that, we have to leave this

      15   up to the factfinder.

      16        So it is a question of law in the initial sense unless

      17   there's any ambiguity.

      18        And so there are lots of examples of this up and down the

      19   federal and state courts.      The Ninth Circuit in Manufactured

      20   Home Communities have reversed the district court, granted a

      21   SLAPP motion for this reason.      Unelko versus Rooney.

      22   Andy Rooney, a very famous political commentator and satirist,

      23   did a 60 Minutes piece, and the Ninth Circuit found, reversing

      24   the grant of a motion for summary judgment, that it could be

      25   interpreted as a statement of fact notwithstanding the humorous
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.397 Page 18 of 25
                                                                                   17



       1   and satirical nature of the rest of the piece.

       2        So just because the rest of the piece may have some humor,

       3   some satire, some over-the-type hyperbole, does not immunize

       4   the defendant from potential liability from defamation.

       5              MR. BOUTROUS:    Your Honor, may I briefly address a few

       6   of those points?

       7              THE COURT:   Sure.

       8              MR. BOUTROUS:    This is Mr. Boutrous.

       9        First, let me start with the Rooney case.        There the

      10   statement that was challenged was a purely factual one, that he

      11   had tried a product and the product didn't work, and the Court

      12   said he was making a factual statement, so it's nothing like

      13   this case.

      14        Second, Mr. Siegel's suggestion that because there was a

      15   factual element to Ms. Maddow's statement that the opinion

      16   doctrine doesn't apply, that's just incorrect.         All of the

      17   opinion cases involve a factual statement -- a statement

      18   of -- that conveys an assessment of the facts, so that someone

      19   was a traitor, that Evel Knievel was a pimp, that the author in

      20   the Norse case was unpublished, so that's always part of the

      21   inquiry.

      22        The question is, what did the facts -- the surrounding

      23   context tell us?     And you're right, Your Honor, the context of

      24   this program, it's a program that does convey news and

      25   Ms. Maddow's assessment and commentary on the news.          And you
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.398 Page 19 of 25
                                                                                   18



       1   put your finger on it.     Her entire tone.     She's chuckling,

       2   she's, you know, mocking the whole situation for its absurdity

       3   in a sense.

       4        And again, the Ninth Circuit cases, it's a line of

       5   authority that we've relied on, is overwhelming, and they state

       6   the same.    The Dodds case versus ABC said -- and, again, states

       7   the general rule:     "An opinion based on an implication arising

       8   from disclosed facts is not actionable, and the disclosed facts

       9   themselves are not actionable."       And Mr. Siegel said

      10   Ms. Maddow -- he criticized her for not framing her -- I think

      11   were the words he used -- not framing her statement.          She

      12   absolutely framed it with the exact language from the

      13   Daily Beast article that states that the point she's making

      14   when she says this is literally -- "really literally paid

      15   Russian propaganda," that's introducing the next sentence that

      16   says, "They're employing a guy who works for Sputnik to produce

      17   Russian propaganda for that government."        So it's absolutely

      18   clear.

      19        On the 12(b)(6) standard, I think Mr. Siegel, respectfully,

      20   is just misreading it.     The Court said -- the Ninth Circuit

      21   said, "The defendant has the option of invoking an anti-SLAPP

      22   statute in federal court at a motion to dismiss challenging the

      23   legal sufficiency of the complaint," which is what we're doing,

      24   and these are legal questions, all those Ninth Circuit cases,

      25   including the Cochran case with Judge Wardlaw, which was then
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.399 Page 20 of 25
                                                                                   19



       1   adopted by the Ninth Circuit, the plaintiff can't convert it

       2   into a summary judgment motion.       That would mean the defendants

       3   could never file a motion to dismiss.        The defendant can -- if

       4   they cite things outside the record, can.

       5        And so the Ninth Circuit said that there's a pleading

       6   challenge, which is what we are making here, and there's

       7   just -- there's no legal basis for this claim.

       8        And I think I heard Mr. Siegel say that even if it was

       9   opinion, it could be wrong.      Well, that really is a problem

      10   because, as the supreme court has said, you know, there's no

      11   such -- once we're into the opinion world, and Girks, I think

      12   it was, the Court said, you know, there's no such thing as a

      13   false opinion.    And I mention that the language from -- you

      14   know, I think the Yagman case, maybe I didn't mention it --

      15   where the Court said that the way to respond is that the reader

      16   or viewer can make their own assessment.

      17        I disagree with that.     I don't think that is paid Russian

      18   propaganda.    It was all laid out.     We -- and the Court clearly

      19   watched the broadcast, but we have a screenshot from the video

      20   on page 5 of our reply brief.      The pullout, it's the

      21   Daily Beast title, "Trump's New Favorite Channel Employs

      22   Kremlin-Paid Journalist" and a pullout quote there that says,

      23   "One of the on-air reporters at the 24-hour network is a

      24   Russian rational on the payroll of the Kremlin's official

      25   propaganda outlet."     And if you look at that Daily Beast
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.400 Page 21 of 25
                                                                                   20



       1   article, it goes through reports by Mr. Rouz that were just,

       2   you know, fabrications that incorporated Russian propaganda.

       3        So this is the essence of both truthfully reporting on

       4   facts -- none of those facts have been challenged by the

       5   plaintiff, and giving her assessment of its remarkable

       6   significance in commenting on it in a colorful way and talking

       7   about it, as the Court noted, "sparkly stories," "giblets

       8   dropped from the gods," and it's all right there.         She does not

       9   hint or suggest she did some independent reporting or that she

      10   has any other information.      It was a story about the

      11   Daily Beast story, and she's crediting the Daily Beast reporter

      12   for sussing out this amazing story.       That's all it was.     It was

      13   truthful.    It was her assessment of it.

      14        And for all those reasons, the Court should grant the

      15   motion to strike and dismiss the case and award the defendants

      16   their attorney's fees.

      17               THE COURT:    Anything further?

      18               MR. SIEGEL:   Your Honor, one more point on "really

      19   literally."    This is Mr. Siegel.

      20        You know, I do think the use of the term "literally," and

      21   she uses it earlier in the story as well to mean literally in

      22   the literal sense, and the use of the term "really literally"

      23   here, especially when we look at how Ms. Maddow normally uses

      24   the term "literally" because, again, we have to think about it

      25   from the sense of a reasonable viewer that watches her show,
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.401 Page 22 of 25
                                                                                   21



       1   and so we provided that evidence of how she uses the term

       2   "literally" regularly here, and here she uses "really" to

       3   emphasize that she means "literally."        The alternative

       4   definition provided and relied on by the defendants here is

       5   that "literally" means figuratively or something used in an

       6   exaggerated way to emphasize that a statement is not literally

       7   true or possible.

       8         Well, again -- and the example from Merriam-Webster is kind

       9   of telling here, the very definition that the defendants rely

      10   on.   The example is, you know, "This is going to turn the world

      11   upside down."    "This is literally going to turn the world

      12   upside down."    And obviously, that's not literally possible,

      13   and it's used as a form of exaggeration, but here saying

      14   "really literally paid Russian propaganda," she's not using it

      15   to describe something that is not literally possible or

      16   impossible by the laws of physical nature.        She's using it in

      17   the more traditional and the predominant use of the word, which

      18   is "literal, actual, to emphasize the truth or accuracy of the

      19   statements."    And she doesn't couch it in any way.

      20         And the fact that she follows it with another truthful

      21   statement, as I said, does not make it more likely that a

      22   viewer is going to think she's just providing her assessment or

      23   opinion.    They're going to think it's part of the true

      24   information that she's reporting.       So I do think that's

      25   important.
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.402 Page 23 of 25
                                                                                   22



       1          And then we have one piece of evidence we submitted where

       2   one viewer thought it was true, and that was attached as

       3   Exhibit A to the declaration of Charles Herring.

       4               MR. BOUTROUS:   If I can just address that point very

       5   briefly, Your Honor, again, you know, the "really literally"

       6   was meant to emphasize and lead into -- yeah, it was her

       7   expression of, you know, astonishment, somewhat amusement, the

       8   absurdity of the situation.

       9          First of all, here's what the Sputnik -- the Daily Beast

      10   article begins with this statement:       "If the stories broadcast

      11   by the Trump-endorsed One America News Network sometimes look

      12   like outtakes from a Kremlin trolling operation, there may be a

      13   reason.    One of their on-air reporters at the 24-hour network

      14   is a Russian national on the payroll of the Kremlin's official

      15   propaganda outlet, Sputnik."      And by saying "really literally,"

      16   Ms. Maddow is saying she -- this is basically Russian

      17   propaganda that's, you know, by a reporter.        So I think that

      18   was her view, that was her assessment, and I believe that she

      19   was relying on truthful facts from the Daily Beast article that

      20   haven't been challenged, and the Ninth Circuit makes very clear

      21   that viewers can make their own assessment.        Do they agree with

      22   her?    Do they disagree with her?     She disclosed all the facts.

      23   And again, that sentence, that phrase, those six words, was

      24   simply a lead-in.     She said -- she immediately, and, again,

      25   Mr. Siegel doesn't even address it, even now.         I mean, I
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.403 Page 24 of 25
                                                                                   23



       1   called -- we've called him on this repeatedly, that the very

       2   next sentence states specifically what she's referring to, that

       3   he's being paid by Sputnik to produce propaganda for the

       4   Russians.

       5         Thank you very much.

       6               MR. SIEGEL:   Can I make one more point?

       7               THE COURT:    Rerererebuttal, but go ahead, Counsel.

       8               MR. SIEGEL:   This is Mr. Siegel again.     I appreciate

       9   it.

      10         Just on the last point, the fact that we're having this

      11   conversation, and then I hear Mr. Boutrous in his rebuttal or

      12   rerebuttal, whatever number it was, mention the fact that,

      13   well, Ms. Maddow, she was using the word "really literally" to

      14   emphasize the absurdity of the situation or the remarkableness

      15   of the situation, and again, the fact that, you know, the Court

      16   cannot rely on the statements of defendants' counsel and

      17   defendants' -- and counsel's interpretation, the question is

      18   could a reasonable juror, could the Court, assess the truth or

      19   falsity of the statement?      Can the truth or falsity of this

      20   statement be proven, you know, to a jury?        And the answer is

      21   absolutely, yes, it can be.      And it can be proven false.      And I

      22   think the fact that we can go on and on having this discussion

      23   of what she really meant and how she really meant it leads to

      24   the inevitable conclusion that it has to be left up to the

      25   factfinder.
Case 3:19-cv-01713-BAS-AHG Document 35-8 Filed 06/05/20 PageID.404 Page 25 of 25
                                                                                   24



       1        That's it, Your Honor.

       2              THE COURT:    Okay.    Thank you.

       3        The matter's taken under submission, and I will issue a

       4   written order, I hope, in the not-too-distant future.

       5        Thank you very much.

       6              MR. BOUTROUS:    Thank you very much.

       7              MR. MILLER:    Thank you.

       8              MR. SIEGEL:    Thank you.

       9                                    ---000---

      10

      11                         C-E-R-T-I-F-I-C-A-T-I-O-N

      12

      13        I certify that the foregoing is a correct transcript from

      14   the record of proceedings in the above-entitled matter.

      15

      16        Dated May 19, 2020, at San Diego, California.

      17

      18
                                   /Dana Peabody/
      19                           Dana Peabody,
                                   Registered Diplomate Reporter
      20                           Certified Realtime Reporter

      21

      22

      23

      24

      25
Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.405 Page 1 of 50




               EXHIBIT G
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.406 Page 2 of 50




                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3
                                  (ray.schrock@weil.com)
                              4   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              5   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              6   767 Fifth Avenue
                                  New York, NY 10153-0119
                              7
                                  Tel: 212 310 8000
                              8   Fax: 212 310 8007

                              9   Attorneys for Debtors
                                  and Debtors in Possession
                             10

                             11                               UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA
                             12                                    SAN FRANCISCO DIVISION
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                   In re:                                              Bankruptcy Case No. 19-30088 (DM)
      767 Fifth Avenue




                             14
                                   PG&E CORPORATION,                                   Chapter 11
                             15
                                            - and –                                    (Lead Case)
                             16
                                   PACIFIC GAS AND ELECTRIC                            (Jointly Administered)
                             17    COMPANY,
                                                                                       SUMMARY SHEET TO THIRD
                             18                            Debtors.                    INTERIM FEE APPLICATION OF
                                                                                       WEIL, GOTSHAL & MANGES LLP
                             19     Affects PG&E Corporation                          FOR ALLOWANCE AND PAYMENT OF
                                    Affects Pacific Gas and Electric Company          COMPENSATION AND REIMBURSEMENT
                             20     Affects both Debtors                              OF EXPENSES FOR THE PERIOD
                                                                                       OCTOBER 1, 2019 THROUGH AND
                             21    * All papers shall be filed in the Lead Case No.    INCLUDING JANUARY 31, 2020
                                   19-30088 (DM).
                             22                                                        Date:    TBD
                                                                                       Time:    TBD
                             23                                                        Place:   United States Bankruptcy Court
                                                                                                Courtroom 17, 16th Floor
                             24                                                                 San Francisco, CA 94102
                             25
                                                                                       Objection Deadline: April 27, 2020, at
                             26                                                                            4:00 p.m. (Pacific Time)

                             27

                             28

                              Case: 19-30088          Doc# 6643   Filed: 04/06/20     Entered: 04/06/20 11:22:59    Page 1 of
                                                                              36
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.407 Page 3 of 50




                              1   General Information
                              2   Name of Applicant:                                 Weil, Gotshal & Manges LLP (“Weil”)
                              3   Authorized to Provide                              Attorneys for Debtors and Debtors in Possession
                                  Professional Services to:
                              4

                              5   Petition Date:                                     January 29, 2019

                              6   Retention Date:                                    April 9, 2019 nunc pro tunc to the Petition Date

                              7   Prior Applications:                                First Interim Fee Application of Weil, Gotshal &
                                                                                     Manges LLP for Allowance and Payment of
                              8                                                      Compensation and Reimbursement of Expenses
                                                                                     for the Period January 29, 2019 through and
                              9                                                      Including April 30, 2019 [Docket No. 2988]
                             10                                                      Second Interim Fee Application of Weil, Gotshal
                                                                                     & Manges LLP for Allowance and Payment of
                             11
                                                                                     Compensation and Reimbursement of Expenses
                             12                                                      for the Period May 1, 2019 through and
                                                                                     including September 30, 2019 [Docket No.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                                                      4739]
      767 Fifth Avenue




                             14   Summary of Fees and Expenses Sought in this Application
                             15   Time Period Covered by this Application:           October 1, 2019 through and including January
                                                                                     31, 2020 (the “Compensation Period”)
                             16
                                  Amount of Compensation Sought as Actual,
                             17   Reasonable, and Necessary for the Compensation     $10,402,832.00
                                  Period:
                             18
                                  Amount of Expense Reimbursement Sought As
                             19   Actual, Reasonable, and Necessary for the          $238,863.61
                                  Compensation Period:
                             20

                             21   Total Compensation and Expenses Requested for
                                  the Compensation Period:                           $10,641,695.61
                             22
                                  Summary of Voluntary Fee and Expense Reductions for the Compensation Period
                             23
                                  Amount of Voluntary Reductions to
                             24   Compensation Sought During the Compensation
                                                                                     $767,497.50
                             25   Period:

                             26   Amount of Voluntary Reductions to Expenses
                                  Incurred During the Compensation Period:           $152,230.42
                             27

                             28

                              Case: 19-30088       Doc# 6643   Filed: 04/06/20     Entered: 04/06/20 11:22:59      Page 2 of
                                                                           36
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.408 Page 4 of 50




                              1       Total Fees and Expenses Allowed Pursuant to Prior Applications
                              2       Total Allowed Compensation Paid to Date:               $8,742,288.25
                              3       Total Allowed Expenses Paid to Date:                   $295,824.67
                              4       Total Allowed Compensation and Expenses Paid           $9,038,112.921
                                      to Date:
                              5

                              6       Total Fees and Expenses Paid to Applicant Pursuant to Monthly Statements but Not Yet Allowed

                              7       Compensation Sought Already Paid Pursuant to
                                      the Interim Compensation Order but Not Yet
                              8       Allowed (80% of Fees in Monthly Statements):           $15,129,444.40

                              9       Expenses Sought Already Paid Pursuant to the
                                      Interim Compensation Order but Not Yet Allowed
                             10
                                      (100% of Expenses in Monthly Statements):              $487,178.41
                             11
                                      Summary of Rates and Other Related Information in this Application
                             12
                                      Blended Rate in this Application for All              $1,036.60
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13       Attorneys:
      767 Fifth Avenue




                             14
                                      Blended Rate in this Application for All              $1,015.32
                             15       Timekeepers:

                             16       Number of Timekeepers Included in this                77 (58 attorneys; 19 paraprofessionals and other
                                      Application:                                          non-legal staff)
                             17

                             18       Difference Between Fees Budgeted and                  The compensation sought is less than the
                                      Compensation Sought for this Period:                  aggregate fees budgeted for Weil in the
                             19                                                             debtor-in-possession financing budget for
                                                                                            the Compensation Period.
                             20
                                      Number of Attorneys Billing Fewer than 15             18 attorneys
                             21       Hours to the Cases During the Compensation
                             22       Period:

                             23       Increase in Rates:                                    Effective October 1, 2019, Weil implemented a
                                                                                            customary, annual increase in billing rates.
                             24

                             25       This is a(n):   X    Interim ____ Final Application

                             26

                             27
                                  1
                                   Reflects a reduction of $380,000 in fees and $40,000 in expenses as agreed to between Weil and the
                             28
                                  Fee Examiner. See Docket No. 5594.

                              Case: 19-30088          Doc# 6643      Filed: 04/06/20   Entered: 04/06/20 11:22:59         Page 3 of
                                                                                 36
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.409 Page 5 of 50




                              1                        SUMMARY OF FIRST INTERIM FEE APPLICATION

                              2                                     Total Compensation and        Total Amount Paid to Date
                                             Date                    Expenses Incurred for         Pursuant to Interim Fee
                              3              Filed      Period          Period Covered                     Order
                                            and Dkt    Covered
                              4               No.                     Fees          Expenses         Fees          Expenses

                              5             04/16/19
                                                       01/29/19–
                                            Dkt No.              $3,133,942.50     $113,433.45   $3,133,942.50    $113,433.45
                              6                         02/28/19
                                              1472
                                            06/05/19
                              7             Dkt No.
                                                       03/01/19–
                                                                 $3,035,057.25     $109,952.64   $3,035,057.25    $109,952.64
                                                        03/31/19
                                              2418
                              8
                                            07/12/19
                                                       04/01/19–
                              9             Dkt No.              $2,953,288.50     $112,438.58   $2,573,288.50    $72,438.58
                                                        04/30/19
                                              2954
                             10              Total:               $9,122,288.25    $335,824.67   $8,742,288.252   $295,824.673
                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26   2
                                   Reflects a reduction of $380,000 in fees as agreed to between Weil and the Fee Examiner. See
                             27   Docket No. 5594.
                                  3
                                   Reflects a reduction of $40,000 in expenses as agreed to between Weil and the Fee Examiner. See
                             28   Docket No. 5594.

                              Case: 19-30088     Doc# 6643       Filed: 04/06/20    Entered: 04/06/20 11:22:59       Page 4 of
                                                                             36
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.410 Page 6 of 50




                              1                     SUMMARY OF SECOND INTERIM FEE APPLICATION

                              2                             Total Compensation and                                     Holdback
                                     Date                 Expenses Incurred for Period   Total Amount Paid to Date       Fees
                              3      Filed      Period              Covered                                            Requested
                                    and Dkt    Covered
                              4       No.                                                    Fees         Expenses     Fees (20%)
                                                              Fees          Expenses
                                                                                            (80%)          (100%)
                              5     08/05/19   05/01/19
                                    Dkt No.        –      $2,326,168.75    $59,807.79    $1,860,935.00   $59,807.79    $465,233.75
                              6       3368     05/31/19
                              7     08/28/19   06/01/19
                                    Dkt No.        –      $2,982,182.50    $65,049.74    $2,385,746.00   $65,049.74    $596,436.50
                              8       3736     06/30/19
                                    10/16/19   07/01/19
                              9     Dkt No.        –      $3,294,956.50    $124,121.44   $2,635,965.20   $124,121.44   $658,991.30
                                      4218     07/31/19
                             10     10/20/19   08/01/19
                                    Dkt No.        –      $2,578,149.25    $77,426.71    $2,062,519.40   $77,426.71    $515,629.85
                             11                08/31/19
                                      4325
                             12     11/11/19   09/01/19
                                    Dkt. No.       –      $2,392,395.00    $41,138.79    $1,913,916.00   $41,138.79    $478,479.00
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13       4664     09/30/19
                                     Total:               $13,573,852.00   $367,544.47   $10,859,081.60 $367,544.47 $2,714,770.40
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088     Doc# 6643     Filed: 04/06/20    Entered: 04/06/20 11:22:59      Page 5 of
                                                                           36
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.411 Page 7 of 50




                              1                               SUMMARY OF THIRD INTERIM FEE APPLICATION

                              2
                                                                Total Compensation and          Total Amount Previously
                                                                                                                                                           Holdback Fees
                                                              Expenses Incurred for Period    Requested with Prior Monthly   Total Amount Paid to Date
                              3   Date Filed
                                                   Period                                                                                                   Requested
                                   and Dkt                              Covered                      Fee Statement
                                                  Covered
                              4      No.                                                          Fees          Expenses         Fees          Expenses        Fees
                                                                  Fees           Expenses
                                                                                                (@ 80%)        (@ 100%)        (@ 80%)        (@ 100%)       (@20%)
                              5       01/09/20
                                                 10/01/19 –
                                      Dkt No.                 $2,774,552.50      $78,872.32   $2,219,642.00    $78,872.32    $2,219,642.00   $78,872.32     $554,910.50
                              6         5315
                                                  10/31/19

                                      02/07/20
                              7                  11/01/19–
                                      Dkt No.                 $2,563,401.00      $40,761.62   $2,050,720.80    $40,761.62    $2,050,720.80   $40,761.62     $512,680.20
                                                 11/30/19
                                        5694
                              8
                                      02/28/20
                                                 12/01/19 –
                              9       Dkt No.                 $2,378,148.50      $61,897.98   $1,902,518.80    $61,897.98       $0.00           $0.00       $475,629.70
                                                  12/31/19
                                        5957
                             10   03/27/2020
                                                 01/01/20 –
                                      Dkt No.                 $2,686,730.00      $57,331.69   $2,149,384.00    $57,331.69       $0.00           $0.00       $537,346.00
                             11                   01/31/20
                                       6511

                             12   Total:                      $10,402,832.00    $238,863.61   $8,322,265.60    $238,863.61   $4,270,362.80   $119,633.94   $2,080,566.40
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14                  Summary of Any Objections to Monthly Fee Statements:                               None. 4
                                                 Compensation and Expenses Sought in this Application Not Yet Paid: $6,251,698.87
                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27   4
                                    The objection deadline with respect to Weil’s January 2020 Monthly Fee Statement is April 7, 2020.
                                  If the January Fee Statement deadline passes without objection, the Debtors will remit to Weil
                             28
                                  $2,149,384.00 in compensation for fees and $57,331.69 in reimbursement of expenses.

                              Case: 19-30088            Doc# 6643             Filed: 04/06/20       Entered: 04/06/20 11:22:59                  Page 6 of
                                                                                          36
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.412 Page 8 of 50




                              1                                COMPENSATION BY PROFESSIONAL
                                                   OCTOBER 1, 2019 THROUGH AND INCLUDING JANUARY 31, 2020
                              2
                                          The attorneys who rendered professional services in these Chapter 11 Cases during the
                              3           Compensation Period are:

                              4

                              5         NAME OF PROFESSIONAL
                                                                                           YEAR
                                                                                                     HOURLY      TOTAL
                                                                                                                               TOTAL
                                           (PARTNERS AND               DEPARTMENT5                   BILLING     HOURS
                                                                                         ADMITTED                           COMPENSATION
                              6               COUNSEL)                                                RATE       BILLED

                              7         Karotkin, Stephen                  BFR             1977      $1,695.00   836.30      $1,417,528.50
                                        Bond, W. Michael                 Corporate         1980      $1,695.00    17.50        $29,662.50
                              8
                                        Goldring, Stuart J.                 Tax            1984      $1,695.00   142.30       $241,198.50
                              9
                                        Slack, Richard W.                Litigation        1987      $1,325.00   328.40       $435,130.00
                             10         Pari, Joseph M.                     Tax            1988      $1,695.00   102.30       $173,398.50

                             11         Wessel, Paul J.                     Tax            1988      $1,695.00    38.40        $65,088.00
                                        Connolly, Annemargaret           Corporate       1988 (MA)   $1,400.00    4.90         $6,860.00
                             12
                                        Goltser, Lyuba                   Corporate         2002      $1,250.00    6.60         $8,250.00
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                        Adams, Frank R.                  Corporate         1993      $1,525.00    9.80         $14,945.00
      767 Fifth Avenue




                             14         Tsekerides, Theodore E.          Litigation        1994      $1,225.00   495.70       $607,232.50

                             15         Heyliger, Adelaja K.             Corporate         1998      $1,175.00    8.10         $9,517.50
                                        Pappas, Nicholas J.              Litigation        1989      $1,275.00    1.20         $1,530.00
                             16
                                        Singh, David R.                  Litigation        2004      $1,175.00    6.70         $7,872.50
                             17
                                        Liou, Jessica                      BFR             2009      $1,175.00   765.10       $898,992.50
                             18         Cruz, Mariel E.                  Corporate         2010      $1,125.00    0.20          $225.00

                             19         Bostel, Kevin                      BFR             2012      $1,125.00    4.20         $4,725.00
                                        Goslin, Thomas (Counsel)         Corporate         2003      $1,100.00    47.60        $52,360.00
                             20
                                        Goren, Matthew (Counsel)           BFR             2007      $1,125.00   669.40       $753,075.00
                             21         Byrne, Peter M. (Counsel)        Corporate         2007      $1,100.00    7.50         $8,250.00
                             22         Mishkin, Jessie B. (Counsel)     Litigation        2007      $1,100.00    8.20         $9,020.00

                             23         Seales, Jannelle Marie
                                                                         Corporate         2009      $1,100.00    2.90         $3,190.00
                                        (Counsel)
                             24         Kramer, Kevin (Counsel)          Litigation        2010      $1,100.00   138.70       $152,570.00

                             25         Silber, Gary (Counsel)              Tax            2011      $1,100.00    49.00        $53,900.00
                                        Swenson, Robert M.
                             26         (Counsel)
                                                                         Litigation        2013      $1,100.00    53.00        $58,300.00

                             27         Total:                                                                   3,744.00    $5,012,821.00

                             28
                                  5
                                      BFR – Business Finance & Restructuring
                              Case: 19-30088            Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59       Page 7 of
                                                                                   36
                             Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.413 Page 9 of 50




                              1

                              2                                                                     HOURLY      TOTAL
                                        NAME OF PROFESSIONAL                         YEAR                                   TOTAL
                                                                    DEPARTMENT6                     BILLING     HOURS
                              3             (ASSOCIATES)                           ADMITTED7
                                                                                                     RATE       BILLED
                                                                                                                         COMPENSATION

                              4        Friedman, Julie T.               BFR             2003        $625.00     101.70      $63,562.50
                                       Byrne, Peter M.                Corporate         2007        $1,050.00    9.10       $9,555.00
                              5
                                       Kramer, Kevin                  Litigation        2010        $1,050.00   466.40     $489,720.00
                              6
                                       Bitter, Blake                     Tax          2011 (VA)     $1,050.00   141.60     $148,680.00
                              7        Silber, Gary                      Tax            2011        $1,050.00   119.90     $125,895.00

                              8        Golster, Jonathan              Corporate         2011        $980.00      0.20        $196.00
                                       Bostel, Kevin                    BFR             2012        $1,050.00   196.30     $206,115.00
                              9
                                       Friedenberg, Matthew R.        Litigation        2012        $1,050.00    3.40       $3,570.00
                             10
                                       Minga, Jay                     Litigation        2013        $1,050.00   371.60     $390,180.00
                             11        Swenson, Robert M.             Litigation        2013        $1,050.00   238.50     $250,425.00

                             12        Rosenblum, Amanda                 Tax            2014        $1,050.00    26.70      $28,035.00
Weil, Gotshal & Manges LLP




                                       Fink, Moshe A.                   BFR             2014        $1,050.00    7.70       $8,085.00
 New York, NY 10153-0119




                             13
                                                                                        2014
                                       Schinckel, Thomas Robert         BFR                         $845.00     419.70     $354,646.50
      767 Fifth Avenue




                             14                                                       (Australia)
                                       Nolan, John J.                 Litigation        2015        $1,010.00   244.50     $246,945.00
                             15
                                       Smith, Gabriela                  BFR             2015        $1,010.00    24.80      $25,048.00
                             16
                                       Africk, Max M.                 Litigation      2015 (LA)     $980.00     24.60       $24,108.00
                             17        Brookstone, Benjamin              Tax            2015        $980.00     205.20     $201,096.00

                             18        Lane, Erik                     Litigation        2016        $930.00     330.00     $306,900.00
                                       Pitcher, Justin R.               BFR           2016 (UT)     $930.00      0.50        $465.00
                             19
                                       Anderson, Joseph Caleb         Corporate         2016        $845.00      13.10      $11,069.50
                             20
                                       Kleinjan, John M.                 Tax            2017        $930.00      36.80      $34,224.00
                             21        Niles-Weed, Robert B.          Litigation        2017        $930.00     216.00     $200,880.00

                             22        McGrath, Colin                 Litigation        2017        $845.00     416.30     $351,773.50
                                       McNulty, Shawn C.              Litigation        2017        $845.00     171.40     $144,833.00
                             23
                                       Foust, Rachel L.                 BFR             2018        $845.00     381.00     $321,945.00
                             24        Zangrillo, Anthony             Corporate         2018        $845.00      1.90       $1,605.50
                             25        Carens, Elizabeth Anne           BFR             2018        $730.00     498.90     $358,383.00

                             26        Irani, Neeckaun                Litigation      2018 (CA)     $730.00     14.20       $10,366.00

                             27
                                  6
                                      BFR – Business Finance & Restructuring
                             28   7
                                      * - Not Yet Admitted

                              Case: 19-30088            Doc# 6643   Filed: 04/06/20     Entered: 04/06/20 11:22:59       Page 8 of
                                                                                36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.414 Page 10 of 50




                              1     Roarty, Charles                  Tax            2018      $730.00    5.20         $3,796.00

                              2     Evans, Steven                 Litigation        2019      $730.00    8.50         $6,205.00
                                    Green, Austin Joseph          Litigation        2019      $730.00   339.10       $247,543.00
                              3
                                    Sonkin, Clifford                BFR             2019      $730.00   131.70        $96,141.00
                              4
                                    Hayes, Emily A.               Litigation      2019 (CA)   $595.00   274.90       $163,565.50
                              5     Morganelli, Brian               BFR               *       $595.00   740.10       $440,359.50

                              6     Total:                                                              6,181.50     $5,275,916.50

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088        Doc# 6643   Filed: 04/06/20    Entered: 04/06/20 11:22:59      Page 9 of
                                                                            36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.415 Page 11 of 50




                              1          The paraprofessionals and other non-legal staff who rendered professional services in these
                                         Chapter 11 Cases during the Compensation Period are:
                              2

                              3                NAME OF                                     HOURLY         TOTAL           TOTAL
                                        PARAPROFESSIONALS AND            DEPARTMENT8       BILLING        HOURS
                              4         OTHER NON-LEGAL STAFF
                                                                                                                       COMPENSATION
                                                                                            RATE          BILLED
                              5        Lee, Kathleen                          BFR           $435.00        37.50           $16,312.50

                              6        Stauble, Christopher A.                BFR           $420.00         0.40            $168.00
                                       Gilchrist, Roy W.                    Litigation      $400.00        68.60           $27,440.00
                              7
                                       Hoilett, Leason                      Litigation      $400.00        11.60           $4,640.00
                              8        Eng-Bendel, Cheryl                     LSS           $395.00         0.20             $79.00
                              9        Fabsik, Paul                           BFR           $390.00        13.30           $5,187.00

                             10        Ting, Lara                             LSS           $375.00        34.70           $13,012.50
                                       Wu, Kim L.                             LSS           $375.00        18.50           $6,937.50
                             11
                                       Chan, Herbert                        Litigation      $370.00         5.30           $1,961.00
                             12        Dang, Thai                             LSS           $360.00         3.50           $1,260.00
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13        Nudelman, Peter                        LSS           $360.00         2.60            $936.00
                                       Biratu, Sirak D.                     Litigation      $345.00        46.30           $15,973.50
      767 Fifth Avenue




                             14
                                       Bogota, Alejandro                      LSS           $345.00         2.00            $690.00
                             15
                                       Chavez, Miguel                         LSS           $345.00         3.00           $1,035.00
                             16        Mo, Suihua                             LSS           $345.00         2.50            $862.50

                             17        Altman-DeSole, Jacob                   BFR           $250.00         2.60            $650.00
                                       Keschner, Jason                        BFR           $250.00         4.00           $1,000.00
                             18
                                       Kleissler, Matthew                     BFR           $250.00         0.50            $125.00
                             19
                                       Peene, Travis J.                       BFR           $250.00        63.30           $15,825.00
                             20        Total:                                                              320.40         $114,094.50

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                  8
                                      BFR – Business Finance & Restructuring, LSS – Litigation Support Staff
                              Case: 19-30088              Doc# 6643   Filed: 04/06/20    Entered: 04/06/20 11:22:59     Page 10
                                                                                of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.416 Page 12 of 50




                              1          The total fees for the Compensation Period are:

                              2                                                                    TOTAL          TOTAL
                                             PROFESSIONALS                   BLENDED RATE          HOURS
                              3                                                                                COMPENSATION
                                                                                                   BILLED

                              4     Partners and Counsel (24)                    $1,338.89         3,744.00        $5,012,821.00

                              5     Associates (34)                               $853.50          6,181.50        $5,275,916.50
                                    Paraprofessionals and Other Non-Legal
                              6                                                   $356.10           320.40          $114,094.50
                                    Staff (19)
                                    Blended Attorney Rate                        $1,036.60
                              7
                                    Blended Rate for All Timekeepers             $1,015.32
                              8
                                    Total Fees Incurred (77 total
                              9     professionals, paraprofessionals, and                          10,245.90       $10,402,832.00
                                    other non-legal staff):
                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 6643         Filed: 04/06/20   Entered: 04/06/20 11:22:59    Page 11
                                                                              of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.417 Page 13 of 50




                              1                    COMPENSATION BY PROJECT CATEGORY
                                            OCTOBER 1, 2019 THROUGH AND INCLUDING JANUARY 31, 2020
                              2
                                  TASK                       PROJECT CATEGORY                                 TOTAL HOURS      AMOUNT
                              3   CODE                                                                          BILLED
                              4     002   Asset Sales/ 363 Sales                                                  8.10         $7,685.00

                                    003   Automatic Stay                                                         411.30       $421,364.00
                              5
                                    004   Bankruptcy Litigation                                                 1,144.80      $1,010,422.50
                              6
                                          Bar Date Motion/ Claims Reconciliation/ Claim Reconciliation
                                    005                                                                         1,006.60      $947,087.00
                              7           Issues

                                    006   Case Administration (docket updates, WIP, and calendar)                86.60         $52,521.50
                              8
                                    008   Chapter 11 Plan/ Plan Confirmation                                    3,157.90      $3,303,233.50
                              9
                                    009   Communications with Client                                             42.10         $38,686.50
                             10
                                    010   Corporate Governance and Board Issues                                  174.20       $222,282.50
                             11     011   Customer, Supplier and Vendor Issues                                   56.80         $56,121.00

                             12     012   DIP Financing/ Cash Mgmt./ Hedging Transactions                         4.30         $4,561.00
Weil, Gotshal & Manges LLP




                                    013   Disclosure Statement                                                   479.10       $429,395.50
 New York, NY 10153-0119




                             13
                                    014   Employee Issues                                                        528.60       $513,862.00
      767 Fifth Avenue




                             14
                                    016   Exclusivity                                                            359.00       $384,840.50
                             15
                                    017   Executory Contracts/ Lease Issues                                      83.50         $77,464.50
                             16     018   General Case Strategy (includes calls with client and team calls)      393.70       $401,451.50
                             17     019   Hearings and Court Matters                                             287.60       $331,190.50

                             18     021   Non-Bankruptcy Litigation                                              22.70         $27,065.00

                                    022   Non-Working Travel                                                     180.00       $233,491.00
                             19
                                    023   FERC Adversary Proceeding                                               7.50         $9,162.50
                             20
                                    024   Reclamation/ 503(b)(9) Claims                                          46.70         $36,598.50
                             21
                                    025   Regulatory Issues including CPUC and FERC                              372.40       $412,216.50
                             22     026   Retention/Billing/Fee Applications: WGM                                219.10       $173,314.50

                             23     027   Retention/Fee Applications: Ordinary Course Professionals               6.10         $5,491.50

                                    028   Retention/Fee Applications: Other Professionals                        97.70         $83,235.00
                             24
                                    030   Tax Issues                                                             726.00       $903,756.00
                             25
                                          U.S. Trustee Issues/ Meetings/ Communications/ Monthly
                                    031                                                                           4.40         $4,960.00
                             26           Operating Report

                             27     032   Unsecured Creditor Issues/Communications/Meetings                      34.00         $29,985.00

                                    035   Real Estate and Real Property Issues                                   119.10        $98,401.00
                             28

                              Case: 19-30088     Doc# 6643         Filed: 04/06/20        Entered: 04/06/20 11:22:59        Page 12
                                                                             of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.418 Page 14 of 50




                              1     036     Tort Claimants Committee, including Wildfire Claimants         56.50         $53,156.50

                              2     037     Insurance Issues                                               129.50       $129,830.00

                              3    Total:                                                                 10,245.90    $10,402,832.00

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 6643        Filed: 04/06/20       Entered: 04/06/20 11:22:59   Page 13
                                                                             of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.419 Page 15 of 50




                              1                              EXPENSE SUMMARY
                                          OCTOBER 1, 2019 THROUGH AND INCLUDING JANUARY 31, 2020
                              2

                              3                    EXPENSE CATEGORY                             AMOUNT

                              4          Computerized Research                                  $69,546.72

                              5          Court Reporting                                        $9,615.25

                              6          Meals                                                  $6,731.81

                              7          Travel                                                $120,047.52

                              8          Transportation                                         $17,945.72

                              9          Duplicating                                            $12,948.78

                             10          Messenger                                              $1,100.31

                             11          CourtCall                                               $927.50

                             12          Total:                                                $238,863.61
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 6643      Filed: 04/06/20   Entered: 04/06/20 11:22:59   Page 14
                                                                           of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.420 Page 16 of 50




                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3
                                  (ray.schrock@weil.com)
                              4   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              5   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              6   767 Fifth Avenue
                                  New York, NY 10153-0119
                              7
                                  Tel: 212 310 8000
                              8   Fax: 212 310 8007

                              9   Attorneys for Debtors
                                  and Debtors in Possession
                             10

                             11                               UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA
                             12                                    SAN FRANCISCO DIVISION
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14    In re:                                              Bankruptcy Case No. 19-30088 (DM)

                             15    PG&E CORPORATION,                                   Chapter 11

                             16             - and –                                    (Lead Case)

                             17    PACIFIC GAS AND ELECTRIC                            (Jointly Administered)
                                   COMPANY,
                             18                                                        THIRD INTERIM FEE APPLICATION OF
                                                          Debtors.                     WEIL, GOTSHAL & MANGES LLP FOR
                             19                                                        ALLOWANCE AND PAYMENT OF
                                    Affects PG&E Corporation                          COMPENSATION AND REIMBURSEMENT
                             20     Affects Pacific Gas and Electric Company          OF EXPENSES FOR THE PERIOD
                                    Affects both Debtors                              OCTOBER 1, 2019 THROUGH AND
                             21                                                        INCLUDING JANUARY 31, 2020
                                   * All papers shall be filed in the Lead Case No.
                             22    19-30088 (DM).                                      Date:    TBD
                                                                                       Time:    TBD
                             23                                                        Place:   United States Bankruptcy Court
                                                                                                Courtroom 17, 16th Floor
                             24
                                                                                                San Francisco, CA 94102
                             25
                                                                                       Objection Deadline: April 27, 2020, at
                             26                                                                            4:00 p.m. (Pacific Time)
                             27

                             28

                              Case: 19-30088          Doc# 6643   Filed: 04/06/20     Entered: 04/06/20 11:22:59     Page 15
                                                                            of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.421 Page 17 of 50




                              1                  Weil, Gotshal & Manges LLP (“Weil”), attorneys for PG&E Corporation (“PG&E

                              2   Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

                              3   (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                              4   Cases”), for its third application (the “Application”), pursuant to sections 330(a) and 331 of title 11 of

                              5   the United States Code (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy

                              6   Procedure (the “Bankruptcy Rules”), for the interim allowance of compensation for professional

                              7   services performed by Weil for the period commencing October 1, 2019 through and including January

                              8   31, 2020 (the “Compensation Period”) and for reimbursement of its actual and necessary expenses

                              9   incurred during the Compensation Period, respectfully represents:

                             10                          PRELIMINARY STATEMENT AND CASE STATUS

                             11                  Weil has advised the Debtors regarding the legal and financial challenges facing the

                             12   Debtors commencing in October, 2017. Since that time, Weil has played a critical role in the Debtors’
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   ongoing efforts to address their liabilities relating to the devastating 2017 and 2018 Northern California
      767 Fifth Avenue




                             14   wildfires and the restructuring of the Debtors’ finances and operations, including the significant efforts

                             15   undertaken to ensure the Debtors’ successful and timely emergence from chapter 11. Specifically, during

                             16   the Compensation Period, Weil worked diligently with the Debtors, the Debtors’ Boards of Directors,

                             17   management, and other employees and advisors to substantially progress these Chapter 11 Cases toward

                             18   a timely confirmation and resolution in accordance with the deadline established under California

                             19   Assembly Bill 1054 (“AB 1054”). Notably, during the Compensation Period, Weil assisted the Debtors

                             20   in connection with, among other things, the following:

                             21                  (a)     negotiating, preparing, and filing the Debtors’ and Shareholder Proponents’ (as
                                                         defined below) joint chapter 11 plan of reorganization (including any exhibits or
                             22                          schedules thereto and as may be modified, amended, or supplemented from time
                                                         to time, the “Plan”) that was structured and designed to enable the Debtors to (i)
                             23
                                                         fairly and expeditiously treat prepetition wildfire claims in full compliance with
                             24                          AB 1054, (ii) achieve a rate-neutral solution, on average, for customers, (iii) meet
                                                         the AB 1054 June 30, 2020 timeline for confirmation of the Plan, (iv) achieve
                             25                          required approvals from the California Public Utilities Commission (“CPUC”)
                                                         and other applicable regulatory authorities, (e) support California’s clean energy
                             26                          goals, and (v) ensure that the Reorganized Debtors have access to sufficient
                                                         liquidity upon emergence from chapter 11;
                             27

                             28

                              Case: 19-30088       Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59         Page 16
                                                                            of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.422 Page 18 of 50




                              1

                              2                (b)   advising the Debtors in connection with the negotiation and approval of a
                                                     settlement with the Official Committee of Tort Claimants (the “TCC”), law firms
                              3
                                                     representing holders of over 70% of fire claims filed against the Debtors (the
                              4                      “Consenting Fire Claimant Professionals”), and certain funds and accounts
                                                     managed or advised by Abrams Capital Management, LP and Knighthead Capital
                              5                      Management, LLP (the “Shareholder Proponents”) that resolved the treatment
                                                     of fire victim claims under the Plan for approximately $13.5 billion, resulted in
                              6                      the suspension of the estimation proceedings pending in U.S. District Court, and
                                                     the settlement of the Tubbs preference trials pending in California State Superior
                              7
                                                     Court (the “Tort Claimants RSA” and the settlement set forth therein, the “TCC
                              8                      Settlement”);

                              9                (c)   advising the Debtors in connection with the successful negotiation of a settlement
                                                     with the Ad Hoc Committee of Senior Unsecured Noteholders of the Utility (the
                             10                      “Ad Hoc Noteholder Committee”) and the Shareholder Proponents that, among
                             11                      other things, fully resolved the treatment of the Utility’s prepetition funded debt
                                                     under the Plan (the “Noteholder RSA” and the settlement set forth therein, the
                             12                      “Noteholder Settlement”), resolved outstanding disputes with the Ad Hoc
                                                     Noteholder Committee over the payment of make-whole premiums and the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                      appropriate rate of postpetition interest to be paid on unsecured claims under the
                                                     Plan, and resulted in the withdrawal of the alternative plan of reorganization that
      767 Fifth Avenue




                             14                      was filed by the TCC and the Ad Hoc Noteholder Committee (the “Alternative
                             15                      Plan”) and the suspension of the costly and uncertain competing chapter 11 plan
                                                     confirmation process;
                             16
                                               (d)   Briefing and arguing before the Court certain key pre-confirmation issues,
                             17                      including the appropriate rate of postpetition interest to be paid on unsecured
                                                     claims and the payment of make-whole premiums under the Plan, which together
                             18
                                                     implicated over $5 billion in claims against the estates, and the impairment of
                             19                      Subrogation Claims under the Plan;

                             20                (e)   representing the Debtors in connection with the ongoing mediation sessions
                                                     before Retired Judge Newsome relating to various critical Plan confirmation
                             21                      related issues;
                             22
                                               (f)   representing the Debtors in discussions with the Office of the Governor of
                             23                      California (the “Governor’s Office”) regarding the Plan and its compliance with
                                                     AB 1054;
                             24
                                               (g)   assisting the Debtors during the Compensation Period to consensually extend the
                             25                      deadline for filing proofs of claim in the Chapter 11 Cases for unfiled, non-
                                                     governmental holders of Fire Victim Claims (the “Extended Fire Victims Bar
                             26
                                                     Date”); and
                             27
                                               (h)   representing the Debtors in numerous other highly contested matters, including
                             28                      motions to reconsider the Court’s orders approving the Subrogation Claims RSA

                              Case: 19-30088     Doc# 6643    Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 17
                                                                        of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.423 Page 19 of 50




                              1                          and Tort Claimants RSA, motions to approve certain employee compensation
                                                         matters, various motions to certify or allow class proofs of claim or class actions,
                              2                          including the Public Employees Retirement Association of New Mexico’s motion
                                                         to allow a class claim (the “Rescission or Damage Class POC Motion”) and the
                              3
                                                         PSPS power-outage class action complaint (the “PSPS Complaint”), and
                              4                          numerous motions and other pleadings related to the chapter 11 plan process.

                              5                  At the same time, Weil assisted the Debtors in the daily administration of the Chapter 11
                              6   Cases, enabling the Debtors to substantially maintain business as usual and minimize the disruptions
                              7   often attendant to a chapter 11 case. These matters included, but were not limited to, attending to various
                              8   supplier and vendor related matters (including, without limitation, matters relating to operational
                              9   integrity supplier claims, lienholder claims, claims entitled to administrative expense priority, including
                             10   pursuant to section 503(b)(9) of the Bankruptcy Code (the “503(b)(9) Claims”), and reclamation
                             11   demands), attending to matters relating to executory contracts and unexpired leases, including filing
                             12   several motions to assume discrete contracts or leases, responding to various motions to lift the automatic
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   stay (including responding to a motion to lift the automatic stay to allow the Ghost Ship claimants to
      767 Fifth Avenue




                             14   proceed in State Court), attending to matters relating to the retention of professionals and ordinary course
                             15   professionals, and filing various procedural motions to facilitate de minimis asset sales and claim
                             16   settlements. Weil appeared on behalf of the Debtors at numerous omnibus and telephonic hearings,
                             17   meetings, depositions, and conferences, and assisted the Debtors in the preparation and filing of monthly
                             18   operating reports, and various other reports, pleadings, motions, notices, and filings with the Court.
                             19                  Weil and the Debtors continue to administer these Chapter 11 Cases efficiently and
                             20   economically for the benefit of all of the Debtors’ economic stakeholders. Furthermore, Weil has
                             21   endeavored to monitor and coordinate with the other professionals in these Chapter 11 Cases to ensure
                             22   a clear delineation of each firm’s respective roles in connection with the representation of the Debtors
                             23   in these Chapter 11 Cases and to prevent duplication of services. The professional services performed
                             24   and expenses incurred by Weil were actual and necessary to preserve and protect the value of the
                             25   Debtors’ assets and estates.
                             26                  This Application has been prepared in accordance with the Bankruptcy Code, the
                             27   Bankruptcy Rules, the Bankruptcy Local Rules for the Northern District of California (the “Local
                             28

                              Case: 19-30088       Doc# 6643       Filed: 04/06/20     Entered: 04/06/20 11:22:59         Page 18
                                                                             of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.424 Page 20 of 50




                              1   Rules”), the Order Pursuant to 11 U.S.C. §§ 331 and 105(a) and Fed. R. Bankr. P. 2016 for Authority

                              2   to Establish Procedures for Interim Compensation and Reimbursement of Expenses of Professionals

                              3   [Docket No. 701] (the “Interim Compensation Order”), the Guidelines for Compensation and Expense

                              4   Reimbursement of Professionals and Trustees for the Northern District of California, dated February 19,

                              5   2014 (the “Local Guidelines”), the U.S. Trustee Guidelines for Reviewing Applications for

                              6   Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger

                              7   Chapter 11 Cases, effective November 1, 2013 (the “UST Guidelines,”), and the Fee Examiner Protocol

                              8   for Chapter 11 Cases of PG&E Corporation and Pacific Gas and Electric Company [Docket No.

                              9   4473-1] (as approved by the Court’s Order dated November 15, 2019, as amended December 18, 2019

                             10   and January 30, 2020, the “Fee Protocol” and, together with the Local Guidelines and the UST

                             11   Guidelines, the “Fee Guidelines”).

                             12                 In light of the size, complexity, and nature of these Chapter 11 Cases, Weil’s charges for
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   professional services performed and expenses incurred are reasonable under the applicable standards.
      767 Fifth Avenue




                             14   Weil respectfully requests that the Court grant the Application and allow interim compensation for

                             15   professional services performed and reimbursement for expenses as requested herein.

                             16                                             JURISDICTION

                             17                 This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334.

                             18   This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to

                             19   28 U.S.C. §§ 1408 and 1409.

                             20                                             BACKGROUND

                             21                 On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court

                             22   voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

                             23   businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108

                             24   of the Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases.

                             25   The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only pursuant to

                             26   Bankruptcy Rule 1015(b).

                             27                 On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an

                             28   Official Committee of Unsecured Creditors (the “Creditors’ Committee”). On February 15, 2019, the

                              Case: 19-30088      Doc# 6643      Filed: 04/06/20    Entered: 04/06/20 11:22:59        Page 19
                                                                           of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.425 Page 21 of 50




                              1   U.S. Trustee appointed the TCC (together with the Creditors Committee, the “Committees”). On May

                              2   29, 2019, the Court entered an order appointing Bruce A. Markell as the fee examiner for the Chapter

                              3   11 Cases (the “Fee Examiner”).

                              4                  Additional information regarding the circumstances leading to the commencement of the

                              5   Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth in

                              6   the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief

                              7   [Docket No. 263] (the “Wells Declaration”).

                              8                                       The Debtors’ Retention of Weil

                              9                  On March 13, 2019, the Debtors filed an application to employ Weil as their attorneys,

                             10   effective as of the Petition Date [Docket No. 864] (the “Retention Application”), which application

                             11   was approved by Order, dated April 9, 2019 [Docket No. 1298] (the “Retention Order”). A copy of

                             12   the Retention Order is annexed hereto as Exhibit A.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  The Retention Order authorizes the Debtors to compensate and reimburse Weil in
      767 Fifth Avenue




                             14   accordance with the Bankruptcy Code, the Bankruptcy Rules, the Fee Guidelines, and the Interim

                             15   Compensation Order. The Retention Order also authorizes the Debtors to compensate Weil at its

                             16   customary hourly rates for services rendered and to reimburse Weil for its actual and necessary expenses

                             17   incurred, subject to application to this Court. Specifically, the Retention Order authorizes Weil to

                             18   provide the following services to the Debtors:

                             19                       take all necessary action to protect and preserve the Debtors’ estates,
                                                       including the prosecution of actions on the Debtors’ behalf, the
                             20                        defense of any actions commenced against the Debtors, the
                             21                        negotiation of disputes in which the Debtors are involved and the
                                                       preparation of objections to claims filed against the Debtors’ estates;
                             22
                                                      prepare on behalf of the Debtors, as debtors in possession, all
                             23                        necessary motions, applications, answers, orders, reports and other
                                                       pleadings and documents in connection with the administration of
                             24                        the Chapter 11 Cases;
                             25
                                                      take all necessary actions in connection with any chapter 11 plan and
                             26                        related disclosure statement and all related documents, and such
                                                       further actions as may be required in connection with the
                             27                        administration of the Debtors’ estates;
                             28

                              Case: 19-30088       Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59         Page 20
                                                                            of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.426 Page 22 of 50




                              1                      take all necessary actions to protect and preserve the value of the
                                                      Debtors’ estates, and all related matters; and
                              2
                                                     perform all other necessary legal services in connection with the
                              3
                                                      prosecution of these Chapter 11 Cases; provided, however, that to
                              4                       the extent Weil determines that such services fall outside of the
                                                      scope of services historically or generally performed by Weil as lead
                              5                       debtors’ counsel in a bankruptcy case, Weil will file a supplemental
                                                      declaration.
                              6
                                                               Summary of Professional Compensation
                              7                               and Reimbursement of Expenses Requested
                              8
                                                 Weil seeks allowance of interim compensation for professional services performed during
                              9
                                  the Compensation Period in the amount of $10,402,832.00 and for reimbursement of expenses incurred
                             10
                                  in connection with the rendition of such services in the amount of $238,863.61.             During the
                             11
                                  Compensation Period, Weil attorneys and paraprofessionals expended a total of 10,245.90 hours in
                             12
                                  connection with the necessary services performed. During the Compensation Period, Weil voluntarily
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  reduced the amount of fees requested by $767,497.50, and voluntarily reduced the amount of expenses
      767 Fifth Avenue




                             14
                                  incurred by $152,230.42. The voluntary reduction in compensation represents approximately 8.0% of
                             15
                                  the total compensation sought pursuant to this Application.
                             16
                                                 There is no agreement or understanding between Weil and any other person, other than
                             17
                                  members of the firm, for the sharing of compensation to be received for services rendered in these
                             18
                                  Chapter 11 Cases. Except as set forth below with respect to payments received by Weil pursuant to the
                             19
                                  Interim Compensation Order, during the Compensation Period, Weil received no payment or promises
                             20
                                  of payment from any source for services rendered or to be rendered in any capacity whatsoever in
                             21
                                  connection with the matters covered by this Application.
                             22
                                                 Prior to the Petition Date, the Debtors paid Weil certain amounts as an advance payment
                             23
                                  retainer for professional services to be performed and expenses to be incurred in connection with its
                             24
                                  representation of the Debtors and in preparation of the Debtors seeking relief under chapter 11. Based
                             25
                                  on a reconciliation of all charges and expenses through the Petition Date, the balance of the advance
                             26
                                  payment retainer as of the date hereof is $1,314,476.78. Since the Petition Date, Weil has received
                             27

                             28

                              Case: 19-30088       Doc# 6643     Filed: 04/06/20     Entered: 04/06/20 11:22:59       Page 21
                                                                           of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.427 Page 23 of 50




                              1   payment from the Debtors of $23,871,732.65 in fees and $783,003.08 for reimbursement of expenses

                              2   pursuant to the Interim Compensation Order.

                              3                  The fees charged by Weil in these Chapter 11 Cases are billed in accordance with Weil’s

                              4   existing billing rates and procedures in effect during the Compensation Period. The rates Weil charges

                              5   for the services rendered by its professionals and paraprofessionals in these chapter 11 cases generally

                              6   are the same rates Weil charges for professional and paraprofessional services rendered in comparable

                              7   bankruptcy and non-bankruptcy related matters. Such fees are reasonable based on the customary

                              8   compensation charged by comparably skilled practitioners in comparable bankruptcy and non-

                              9   bankruptcy cases in a competitive national legal market.

                             10                  The summary sheets contain a schedule of Weil professionals, paraprofessionals, and

                             11   other non-legal staff who have performed services for the Debtors during the Compensation Period, the

                             12   capacities in which each individual is employed by Weil, the department in which each individual
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   practices, the hourly billing rate charged by Weil for services performed by such individuals, the year in
      767 Fifth Avenue




                             14   which each attorney was first licensed to practice law, where applicable, and the aggregate number of

                             15   hours expended in this matter and fees billed therefor.

                             16                  The summary sheets also contain a summary of Weil’s hours billed during the

                             17   Compensation Period using project categories described therein and hereinafter described. Weil

                             18   maintains computerized records of the time spent by all Weil attorneys and paraprofessionals in

                             19   connection with the prosecution of these Chapter 11 Cases. Copies of these computerized records (as

                             20   modified to address privileged and confidential matters) have been filed on the docket with Weil’s

                             21   monthly fee statements and furnished to the Debtors, counsel for each of the Committees, the U.S.

                             22   Trustee, and the Fee Examiner in the format specified by the Fee Guidelines.

                             23                  The summary sheets also contain a schedule specifying the categories of expenses for

                             24   which Weil is seeking reimbursement and the total amount for each such expense category. Itemized

                             25   schedules of all such expenses have been filed on the docket with Weil’s monthly fee statements,

                             26   provided to the Debtors, counsel for each of the Committees, the U.S. Trustee, and the Fee Examiner.

                             27                  Annexed hereto as Exhibit B is a certification regarding Weil’s compliance with the Fee

                             28   Guidelines.

                              Case: 19-30088       Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 22
                                                                            of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.428 Page 24 of 50




                              1                  Annexed hereto as Exhibit C is a summary and comparison of the aggregate blended

                              2   hourly rates billed by Weil’s timekeepers in New York to non-bankruptcy matters during the preceding

                              3   year on a rolling 12 months year ending February 29, 2020, along with the blended hourly rates billed

                              4   to the Debtors during the Compensation Period.

                              5                  Weil discussed its rates, fees, and staffing with the Debtors at the outset of these

                              6   cases. Further, Weil provided the Debtors with estimated budgets in connection with the

                              7   Debtors’ postpetition financing. A summary of Weil’s budget is attached hereto as Exhibit D.

                              8   Weil estimated its fees for the Compensation Period would be approximately $14,000,000.00,

                              9   and the fees sought for the Compensation Period are below that estimate. A summary of staffing

                             10   is attached hereto as Exhibit E. Attorneys and paraprofessionals assigned to this matter were

                             11   necessary to assist with the administration of the Chapter 11 Cases, preservation of the Debtors’

                             12   assets, and the other matters described herein. The Debtors are aware of the complexities of
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   these cases, the many issues that need to be addressed, the various disciplines involved, and that
      767 Fifth Avenue




                             14   staffing needs are dynamic based on a number of factors, many of which are unpredictable,

                             15   including the activities of other parties in interest in these Chapter 11 Cases.

                             16                  To the extent that time or disbursement charges for services rendered or disbursements

                             17   incurred relate to the Compensation Period, but were not processed prior to the preparation of this

                             18   Application, Weil reserves the right to request additional compensation for such services and

                             19   reimbursement of such expenses in a future application.

                             20                                    Summary of Services Performed by
                                                                  Weil During the Compensation Period
                             21
                                                 As described above, during the Compensation Period, Weil rendered substantial
                             22
                                  professional services to the Debtors in order to efficiently and economically administer the Chapter 11
                             23
                                  Cases and assist the Debtors in their ongoing restructuring efforts. The following is a summary of the
                             24
                                  significant professional services rendered by Weil during the Compensation Period, organized in
                             25
                                  accordance with Weil’s internal system of project or work codes. 1
                             26

                             27   1
                                   Certain services performed overlap between, or could appropriately be allocated to, more than one task
                                  code. If a task code does not appear below, then Weil did not bill significant time for that task code
                             28
                                  during the Compensation Period.

                              Case: 19-30088       Doc# 6643       Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 23
                                                                             of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.429 Page 25 of 50




                              1       a.       Automatic Stay Issues (Task Code 003)
                                               Fees: $421,364.00; Total Hours: 411.30
                              2
                                                         Assisted in preparing and prosecuting formal and informal responses and
                              3
                                                          objections to various motions seeking authority to lift the automatic stay,
                              4                           including with respect to Tiger Natural Gas, Inc. and United Energy Trading,
                                                          LLC, Gloria Ruckman et al., Athanasia Vlazakis et al., Todd Hearn, the Ghost
                              5                           Ship Fire Claimants, Henrietta D Energy Storage LLC, and Gary George
                                                          Beyrouti et al., and appeared at various hearings and argued before the Court
                              6                           regarding the same;
                                                         Prepared stipulations modifying the automatic stay for certain limited
                              7
                                                          purposes; and
                              8                          Conducted legal research and other due diligence regarding potential
                                                          violations of, and other issues relating to, the automatic stay.
                              9
                                      b.       Bankruptcy Litigation (Task Code 004) / Non-Bankruptcy Litigation (Task Code 021)
                             10                Fees: $1,037.487.50; Total Hours: 1,167.50
                             11                          Researched issues, drafted responses, and appeared at hearings in support of
                             12                           approval of the Subrogation Claims RSA and Tort Claimants RSA and
                                                          represented the Debtors in connection with related discovery matters;
Weil, Gotshal & Manges LLP




                                                         Analyzed, researched, and briefed pre-confirmation litigation issues including
 New York, NY 10153-0119




                             13
                                                          the appropriate rate of postpetition interest to be paid on unsecured claims
      767 Fifth Avenue




                             14                           under the Plan, the treatment of make-whole claims, and the impairment of
                                                          Subrogation Claims under the Plan, and successfully argued the postpetition
                             15
                                                          interest rate issue before the Court;
                             16                          Researched, drafted, and filed pleadings in response to a motion to allow a
                                                          class proof of claim regarding certain employee wage claims (the “Alonzo
                             17                           Class Proof of Claim”);
                                                         Researched issues, drafted and filed pleadings, and otherwise represented the
                             18                           Debtors in connection with an adversary proceeding filed by Winding Creek
                             19                           Solar LLC;
                                                         Represented the Debtors in connection with the Rescission or Damage Class
                             20                           POC Motion and the PSPS Complaint, and appeared at several hearings and
                                                          status conferences before the Court related to same;
                             21                          Prepared and filed a motion to further extend the Debtors’ time to remove civil
                                                          proceedings; and
                             22
                                                         Drafted and filed a motion to approve the Tubbs preference settlements and
                             23                           related documents and appeared at a hearing before the Court to successfully
                                                          advocate for approval of same.
                             24
                                      c.       Bar Date Motion/Claims Reconciliation/Claim Reconciliation Issues (Task Code 005)
                             25                Fees: $947,087.00; Total Hours: 1,006.60
                             26                          Prepared various pleadings in connection with the TCC’s Motion to extend
                             27                           the Bar Date for Fire Victims, and successfully negotiated a consensual
                                                          stipulation with the TCC regarding same;
                             28

                              Case: 19-30088    Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 24
                                                                         of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.430 Page 26 of 50




                              1                          Prepared for document production and depositions related to the Motion to
                                                          Extend the Fire Victims Bar Date;
                              2                          Coordinated with the Debtors, the Debtors’ claims and noticing agent, Prime
                              3                           Clerk LLC (“Prime Clerk”), and the TCC regarding the Extended Fire
                                                          Victims Bar Date;
                              4                          Conferred with the Debtors and their other advisors regarding various claim
                                                          reconciliation issues, including potential claims objections and settlements;
                              5                           and
                                                         Reviewed and provided comments on forms of de minimis claims settlement
                              6
                                                          agreements.
                              7
                                      d.       Case Administration (docket updates, WIP, and calendar) (Task Code 006)
                              8                Fees: $52,521.50; Total Hours: 86.60

                              9                          Maintained ongoing work-in-progress and assignment list and case calendar
                                                          for use by Weil, the Debtors, and the Debtors’ other advisors;
                             10                          Coordinated with and assisted Prime Clerk in maintaining the website
                             11                           containing information regarding the docket, the Debtors, meetings of
                                                          creditors, and copies of relevant documents;
                             12                          Prepared, filed, and coordinated service of various pleadings with Prime
                                                          Clerk;
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                          Reviewed and responded to emails, calls and correspondence from creditors
                                                          and other parties in interest; and
      767 Fifth Avenue




                             14
                                                         Prepared and distributed periodic docket updates and client summaries.
                             15
                                      e.       Chapter 11 Plan/Plan Confirmation (Task Code 008)
                             16                Fees: $3,303,233.50; Total Hours: 3,157.90

                             17                          Drafted and filed various amendments and modifications to the Plan,
                                                          including amendments to incorporate the terms of the Subrogation Claims
                             18                           RSA, the Tort Claimants RSA, and the Noteholder RSA;
                             19                          Conducted numerous meetings, conferences, and teleconferences with the
                                                          various professionals for the Debtors, the Shareholder Proponents, and other
                             20                           key economic stakeholders regarding the terms of the Plan and the drafting of
                                                          the Plan;
                             21                          Participated in multiple meetings and teleconferences with the Debtors and
                                                          their other advisors, including representatives of Lazard Freres & Co. LLC,
                             22
                                                          regarding debt and equity exit financing issues;
                             23                          Conducted multiple meetings and teleconferences with the Debtors and other
                                                          parties in interest in connection with the successful negotiation and
                             24                           documentation of the Tort Claimants RSA;
                                                         Conducted multiple meetings and teleconferences with the Debtors and other
                             25                           parties in interest in connection with the successful negotiation and
                             26                           documentation of the Noteholder RSA;
                                                         Evaluated and advised the Debtors regarding the terms of the Alternative Plan,
                             27                           and filed statements in response to same;

                             28

                              Case: 19-30088    Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59       Page 25
                                                                         of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.431 Page 27 of 50




                              1                         Represented the Debtors in Court-ordered mediation with representatives of
                                                         the TCC, the Ad Hoc Noteholder Committee, the Governor’s Office, and other
                              2                          parties in interest regarding the Plan; and
                              3                         Drafted briefs in opposition to motions to reconsider the Court’s orders
                                                         approving the Subrogation Claims RSA and the Tort Claimants RSA and
                              4                          appeared at hearings before the Court regarding same.

                              5       f.       Communications with Client (Task Code 009)
                                               Fees: $38,686.50; Total Hours: 42.10
                              6
                                                        Attended numerous conferences and teleconferences with the Debtors and
                              7
                                                         their other professionals regarding the status and administration of the Chapter
                              8                          11 Cases, the Plan, various motions and pleadings, hearing updates,
                                                         negotiations and settlements with key economic stakeholders, and compliance
                              9                          with the U.S. Trustee guidelines; and
                                                        Consulted with and advised the Debtors on all pleadings filed in these Chapter
                             10                          11 Cases.
                             11
                                      g.       Corporate Governance and Board Issues (Task Code 010)
                             12                Fees: $222,282.50; Total Hours: 174.20
Weil, Gotshal & Manges LLP




                                                        Prepared for and attended numerous meetings of the Debtors’ Board of
 New York, NY 10153-0119




                             13
                                                         Directors and various subcommittees of the Board;
      767 Fifth Avenue




                             14                         Reviewed Board resolutions and advised the Debtors’ directors and officers
                                                         on issues related to the Chapter 11 Cases;
                             15
                                                        Reviewed and commented on drafts of various public filings and related
                             16                          documents including drafts of Form 10-Ks, Form 10-Qs, Form 8-Ks, and
                                                         associated documents, and engaged in conferences and correspondence with
                             17                          the Debtors and their other advisors regarding same;
                                                        Researched and discussed various corporate governance issues and advised
                             18                          the Debtors and their other professionals regarding same; and
                             19                         Advised the Board on financing options for emergence from chapter 11.

                             20       h.       Customer, Supplier and Vendor Issues (Task Code 011)
                                               Fees: $56,121.00; Total Hours: 56.80
                             21
                                                        Conferred regularly with the Debtors and professionals at AP Services, LLC
                             22                          (“AlixPartners”) regarding various creditor, vendor, supplier, and customer
                             23                          communications and inquiries;
                                                        Addressed inquiries from vendors and suppliers regarding potential
                             24                          operational integrity status;
                                                        Advised the Debtors and their other professionals regarding various vendor
                             25                          and customer related issues;
                                                        Drafted, reviewed, and revised various vendor-related communication
                             26
                                                         materials; and
                             27                         Negotiated and reviewed issues relating to vendor agreements, conducted
                                                         related research, and conferred with the Debtors and other parties in interest
                             28                          regarding same.

                              Case: 19-30088    Doc# 6643     Filed: 04/06/20     Entered: 04/06/20 11:22:59         Page 26
                                                                        of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.432 Page 28 of 50




                              1

                              2       i.       Disclosure Statement (Task Code 013)
                                               Fees: $429,395.50; Total Hours: 479.10
                              3
                                                         Coordinated with the Debtors and their other advisors regarding the content
                              4
                                                          and timing of the proposed disclosure statement for the Plan;
                              5                          Prepared and revised disclosure statement drafts and coordinated with the
                                                          Debtors and their advisors regarding the same; and
                              6                          Prepared a comprehensive motion to approve Plan solicitation procedures,
                                                          including special procedures for the solicitation of votes of individual Fire
                              7                           Victims, and coordinated with professionals at Prime Clerk, the Debtors’ other
                              8                           advisors, the Shareholder Proponents, and the TCC regarding the same.

                              9       j.       Employee Issues (Task Code 014)
                                               Fees: $513,862.00; Total Hours: 528.60
                             10
                                                         Advised the Debtors regarding various issues with respect to employee wages,
                             11                           compensation, and other programs;
                             12                          Participated in numerous conferences and teleconferences with the Debtors,
                                                          their other professionals, the Debtors’ Board of Directors, and members of the
Weil, Gotshal & Manges LLP




                                                          Debtors’ Compensation Committee regarding, among other things, employee
 New York, NY 10153-0119




                             13
                                                          compensation, incentive compensation programs, and benefits terms and
      767 Fifth Avenue




                             14                           programs;
                                                         Prepared, filed, and obtained Court approval of the terms of employment of
                             15
                                                          the CEO and President of the Utility and the Boards of Directors’
                             16                           Compensation, and prepared for related discovery; and
                                                         Drafted and consulted with Debtors on proposed motions to approve the 2020
                             17                           employee compensation programs.
                             18       k.       Exclusivity (Task Code 016)
                                               Fees: $384,840.50; Total Hours: 359.00
                             19

                             20                          Prepared and filed an objection to, and represented the Debtors at, a highly
                                                          contested hearing to consider the joint motion to terminate the Debtors’
                             21                           Exclusive Periods filed by the TCC and the Ad Hoc Noteholder Committee;
                                                         Prosecuted and defended depositions and discovery related to the Alternative
                             22                           Plan; and
                             23                          Prepared and filed a motion seeking a further extension of the Debtors’
                                                          exclusive solicitation period (subject to the relief granted in the Court’s prior
                             24                           order terminating exclusivity with respect to the Alternative Plan).

                             25       l.       Executory Contracts/Lease Issues (Task Code 017)
                                               Fees: $77,464.50; Total Hours: 83.50
                             26
                                                         Drafted, filed, and obtained Court approval of a motions to assume certain real
                             27                           property leases and certain environmental-related leases and contracts;
                             28

                              Case: 19-30088    Doc# 6643      Filed: 04/06/20      Entered: 04/06/20 11:22:59        Page 27
                                                                         of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.433 Page 29 of 50




                              1                               Analyzed various executory contracts and unexpired leases and the Debtors’
                                                               rights thereunder;
                              2                               Participated on numerous teleconferences with the Debtors and their other
                              3                                professionals regarding the treatment of various executory contracts and
                                                               unexpired leases; and
                              4                               Advised the Debtors on issues relating to energy procurement and purchase
                                                               agreements, including filing a successful motion to assume a power purchase
                              5                                agreement and energy storage agreement, and participated in numerous
                                                               teleconferences with the Debtors and counterparties regarding same.
                              6

                              7             m.     General Case Strategy (includes calls with client and team calls) (Task Code 018)
                                                   Fees: $401,451.50; Total Hours: 393.70
                              8
                                                              Participated in numerous team meetings, conferences, and teleconferences
                              9                                among Weil, the Debtors, and the Debtors’ other advisors regarding the status
                                                               and administration of the Chapter 11 Cases and general case strategy; and
                             10                               Reviewed and responded to various correspondence regarding the Chapter 11
                             11                                Cases and various related issues.

                             12             n.     Hearings and Court Matters (Task Code 019)
                                                   Fees: $331,190.50; Total Hours: 287.60
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                                              Prepared for and attended numerous in-person and telephonic hearings before
      767 Fifth Avenue




                             14                                the Court, including approximately eight (8) omnibus hearings, many of
                                                               which were contested, and various discovery and status conferences;
                             15
                                                              Reviewed agenda letters and coordinated with local counsel and the Court
                             16                                regarding hearings and agenda items;
                                                              Prepared pleadings, exhibits, and other documents for hearings; and
                             17                               Responded to inquiries from the Court regarding pleadings and case
                                                               administration issues.
                             18

                             19             o.     Non-Working Travel (Task Code 022)2
                                                   Fees: $233,491.00; Total Hours: 180.00
                             20
                                                              Traveled to and from the Debtors’ offices in San Francisco, Court hearings,
                             21                                and meetings with creditors and other parties in interest.
                             22             p.     Reclamation/503(b)(9) Claims (Task Code 024)
                                                   Fees: $36,598.50; Total Hours: 46.70
                             23

                             24                               Coordinated with AlixPartners and the Debtors to reconcile and review
                                                               reclamation demands and asserted 503(b)(9) Claims; and
                             25                               Corresponded and negotiated with various claimants regarding resolution of
                                                               their reclamation demands and asserted 503(b)(9) Claims.
                             26

                             27

                             28   2
                                      Pursuant to the Fee Protocol, non-working travel is subject to a two-hour cap.

                              Case: 19-30088         Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59      Page 28
                                                                              of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.434 Page 30 of 50




                              1       q.       Regulatory Issues (including CPUC and FERC) (Task Code 025)
                                               Fees: $412,216.50; Total Hours: 372.40
                              2

                              3                          Advised the Debtors regarding the impact of, and interplay between, the
                                                          Chapter 11 Cases and ongoing proceedings before the CPUC;
                              4                          Corresponded with the representatives of the CPUC regarding the review
                                                          process and timing for CPUC consideration and approval of the Plan;
                              5                          Negotiated with the CPUC and California Public Advocates Office regarding
                                                          certain motions and requests for relief in the Bankruptcy Court, including
                              6
                                                          preparation of motions to approve settlements of certain Orders Instituting
                              7                           Investigation before the CPUC;
                                                         Provided periodic updates on the status of the Chapter 11 Cases to the CPUC’s
                              8                           advisors and other regulatory agencies;
                                                         Performed and coordinated document review and productions in response to
                              9                           various governmental and regulatory requests; and
                             10                          Participated on calls with the Debtors’ senior management and other advisors
                                                          regarding resolution of certain environmental claims and potential claims of
                             11                           governmental units.

                             12       r.       Retention/Billing/Fee Applications: WGM (Task Code 026)
                                               Fees: $173,314.50; Total Hours: 219.10
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                                         Corresponded with the Fee Examiner and other professionals regarding the
      767 Fifth Avenue




                             14
                                                          Fee Examiner’s proposed fee protocol;
                             15                          Drafted and filed supplemental declarations in support of Weil’s retention;
                                                          and
                             16                          Prepared and filed monthly fee statements and Weil’s first interim fee
                                                          application in accordance with the Interim Compensation Order.
                             17

                             18       s.       Retention/Fee Application: Other Professionals (Task Code 028)
                                               Fees: $83,235.00; Total Hours: 97.70
                             19
                                                         Drafted and/or reviewed and revised applications and supplemental
                             20                           applications to retain professionals by the Debtors, including KPMG LLP and
                                                          Palantir;
                             21                          Drafted and filed objection to, and participated in hearing opposing, TCC’s
                             22                           motion to expand the scope of its retention;
                                                         Conferred with various applicants regarding their scope of retention, terms of
                             23                           compensation, and related issues; and
                                                         Coordinated the filing and service of monthly fee statements for various
                             24                           professionals.
                             25       t.       Tax Issues (Task Code 030)
                             26                Fees: $903,756.00; Total Hours: 726.00

                             27                          Advised the Debtors on various tax matters regarding the Plan and related
                                                          settlement agreements, including the Tort Claimants RSA and the
                             28                           establishment of the Fire Victim Trust, and the Noteholder RSA; and

                              Case: 19-30088    Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59       Page 29
                                                                         of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.435 Page 31 of 50




                              1                          Participated in internal conferences and teleconferences with the Debtors, and
                                                          their other professionals in connection with potential tax consequences of
                              2                           various proposed and/or pursued transactions in the Chapter 11 Cases.
                              3
                                      u.       Unsecured Creditors Issues/Communications/Meetings (Task Code 032)
                              4                Fees: $29,985.00; Total Hours: 34.00

                              5                          Prepared for, and participated in meetings and teleconferences with, the
                                                          Creditors’ Committee and its professionals regarding the status and
                              6                           administration of the Chapter 11 Cases, pending motions, Plan related matters,
                                                          and various other related issues;
                              7
                                                         Prepared and filed responses to the Creditors’ Committee objections to certain
                              8                           of the Debtors’ pleadings; and
                                                         Reviewed and produced documents in connection with various document
                              9                           requests made by the Creditors’ Committee.
                             10       v.       Real Estate and Real Property Issues (Task Code 035)
                                               Fees: $98,401.00; Total Hours: 119.10
                             11

                             12                          Prepared, filed, and obtained Court approval of a stipulation to further extend
                                                          the time by which the Debtors’ must assume or reject certain unexpired real
Weil, Gotshal & Manges LLP




                                                          property leases;
 New York, NY 10153-0119




                             13
                                                         Prepared, filed, and obtained Court approval of motions to assume certain real
      767 Fifth Avenue




                             14                           property leases;
                                                         Reviewed various real property agreements, leases, and easement agreements
                             15
                                                          and advised the Debtors on issues related thereto; and
                             16                          Participated in regular calls with the Debtors’ real estate team and other
                                                          advisors regarding real property transactions and related issues.
                             17
                                      w.       Tort Claimants Committee, including Wildfire Claimants (Task Code 036)
                             18                Fees: $53,156.50; Total Hours: 56.50
                             19
                                                         Prepared for, and participated in meetings and teleconferences with, the TCC
                             20                           regarding pending motions, Plan related matters, and various other related
                                                          issues.
                             21                          Prepared and filed objections to various motions filed by the TCC; and
                                                         Reviewed and produced documents in connection with various TCC
                             22                           document and other discovery requests.
                             23
                                      x.       Insurance Issues (Task Code 037)
                             24                Fees: $129,830.00; Total Hours: 129.50

                             25                          Prepared for and responded to discovery related to insurance production in
                                                          connection with approval of the Subrogation Claims RSA;
                             26                          Researched insurance coverage questions related to fire claims; and
                                                         Reviewed and analyzed D&O insurance polices as applicable to the Plan.
                             27

                             28

                              Case: 19-30088    Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 30
                                                                         of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.436 Page 32 of 50




                              1                   The foregoing is merely a summary of the various professional services rendered by Weil

                              2   during the Compensation Period. The professional services performed by Weil were necessary and

                              3   appropriate to the administration of the Chapter 11 Cases and were in the best interests of the Debtors

                              4   and the estates. Compensation for such services as requested is commensurate with the complexity,

                              5   importance, and nature of the issues and tasks involved.

                              6                   The professional services performed by partners, counsel, and associates of Weil were

                              7   primarily rendered by the Business Finance & Restructuring, Corporate, Tax, and Litigation

                              8   Departments. As set forth in the Retention Application, Weil has a preeminent Business Finance &

                              9   Restructuring practice and enjoys a national reputation for its expertise in financial reorganizations and

                             10   restructurings of troubled entities. Weil also has the foremost experts with respect to tax matters in

                             11   reorganization cases.

                             12                   The professional services performed by Weil on behalf of the Debtors during the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Compensation Period required an aggregate expenditure of 10,245.90 recorded hours by Weil’s partners,
      767 Fifth Avenue




                             14   counsel, associates, paraprofessionals, and other non-legal staff. Of the aggregate time expended,

                             15   3,744.00 recorded hours were expended by partners and counsel of Weil, 6,181.50 recorded hours were

                             16   expended by associates, and 320.40 recorded hours were expended by paraprofessionals and other non-

                             17   legal staff of Weil.

                             18                   During the Compensation Period, Weil billed the Debtors for time expended by attorneys

                             19   based on hourly rates ranging from $1,695.00 to $595.00 per hour for attorneys.3 Allowance of

                             20   compensation in the amount requested would result in a blended hourly billing rate of approximately

                             21   $1,036.60 (based on 9,925.50 recorded hours for attorneys at Weil’s billing rates in effect at the time of

                             22   the performance of services).

                             23

                             24

                             25

                             26

                             27   3
                                   The Application includes a customary, annual increase in billing rates that took effect October 1,
                                  2019. The Debtors were advised that Weil customarily increases its hourly rates in October of each
                             28
                                  year.

                              Case: 19-30088        Doc# 6643     Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 31
                                                                            of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.437 Page 33 of 50




                              1                               Actual and Necessary Disbursements of Weil

                              2                  Weil has disbursed $238,863.61 as expenses incurred in providing professional services

                              3   during the Compensation Period. These expenses are reasonable and necessary and were essential to,

                              4   among other things, timely respond to motions and objections and the overall administration of these

                              5   Chapter 11 Cases.

                              6                  Weil has not charged the Debtors for any overtime expenses. Consistent with firm policy,

                              7   attorneys and other employees of Weil who worked late into the evenings, on weekends or holidays, or

                              8   were traveling in connection with these Chapter 11 Cases were reimbursed for their reasonable meal

                              9   costs and their cost for transportation home from the office. Weil’s regular practice is not to include

                             10   components for those charges in overhead when establishing billing rates and to charge its clients for

                             11   these and all other out-of-pocket disbursements incurred during the regular course of the rendition of

                             12   services. The amounts for which Weil is seeking reimbursement for reasonable meal costs are consistent
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   with the local practice for chapter 11 cases filed in the Southern District of New York and the District
      767 Fifth Avenue




                             14   of Delaware.

                             15                  With respect to photocopying expenses, as set forth in the Retention Application, Weil

                             16   charges all of its clients $.10 per page; for color copies, Weil charges $.50 per page. Except as set forth

                             17   herein, each of these categories of expenses does not exceed the maximum rate set by the Local

                             18   Guidelines. These charges are intended to cover Weil’s direct operating costs, which costs are not

                             19   incorporated into the Weil hourly billing rates. Only clients who actually use services of the types set

                             20   forth in the summary sheet are separately charged for such services. The effect of including such

                             21   expenses as part of the hourly billing rates would impose that cost upon clients who do not require

                             22   extensive photocopying and other facilities and services. The amount of the standard photocopying

                             23   charge is intended to allow Weil to cover the related expenses of its photocopying service and represents

                             24   a good faith estimate of the actual cost of the copies. A determination of the actual expenses per page

                             25   for photocopying, however, is dependent on both the volume of copies and the total expenses attributable

                             26   to photocopying on an annual basis.

                             27                  On certain occasions, overnight delivery of documents and other materials was required

                             28   as a result of circumstances necessitating the use of such express services. These disbursements are not

                              Case: 19-30088       Doc# 6643       Filed: 04/06/20    Entered: 04/06/20 11:22:59         Page 32
                                                                             of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.438 Page 34 of 50




                              1   included in Weil’s overhead for the purpose of setting billing rates. The actual expenses incurred in

                              2   providing professional services were necessary, reasonable, and justified under the circumstances to

                              3   serve the needs of the Debtors, their estates, and their economic stakeholders.

                              4                               The Requested Compensation Should Be Allowed

                              5                  Section 331 of the Bankruptcy Code provides for interim compensation of professionals

                              6   and incorporates the substantive standards of section 330 to govern the Court’s award of such

                              7   compensation. 11 U.S.C. § 331. Section 330 of the Bankruptcy Code provides that a Court may award

                              8   a professional employed under section 327 of the Bankruptcy Code “reasonable compensation for actual,

                              9   necessary services rendered [and] reimbursement for actual, necessary expenses.”                11 U.S.C.

                             10   § 330(a)(1).   Section 330 also sets forth the criteria for the award of such compensation and

                             11   reimbursement:

                             12                      In determining the amount of reasonable compensation to be
                                                     awarded to [a] professional person, the court shall consider the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                      nature, the extent, and the value of such services, taking into
                                                     account all relevant factors, including –
      767 Fifth Avenue




                             14

                             15                            (A)     the time spent on such services;

                             16                            (B)     the rates charged for such services;

                             17                            (C)     whether the services were necessary to the administration
                                                                   of, or beneficial at the time at which the service was
                             18                                    rendered toward the completion of, a case under this title;

                             19                            (D)     whether the services were performed within a reasonable
                                                                   amount of time commensurate with the complexity,
                             20                                    importance, and nature of the problem, issue, or task
                                                                   addressed; and
                             21
                                                           (E)     with respect to a professional person, whether the person is
                             22                                    board certified or otherwise has demonstrated skill and
                                                                   experience in the bankruptcy field; and
                             23
                                                           (F)     whether the compensation is reasonable based on the
                             24                                    customary compensation charged by comparably skilled
                                                                   practitioners in cases other than cases under this title.
                             25
                                  Id. § 330(a)(3).
                             26                  In the instant case, Weil submits that the services for which it seeks compensation and
                             27   the expenditures for which it seeks reimbursement in this Application were necessary for and beneficial
                             28

                              Case: 19-30088          Doc# 6643      Filed: 04/06/20    Entered: 04/06/20 11:22:59        Page 33
                                                                               of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.439 Page 35 of 50




                              1   to the preservation and maximization of value for all stakeholders and to the orderly administration of

                              2   the Chapter 11 Cases. Such services and expenditures were necessary to and in the best interests of the

                              3   Debtors’ estates, creditors, and all other parties in interest. The compensation requested herein is

                              4   reasonable and appropriate in light of the nature, extent, and value of such services to the Debtors, as

                              5   well as the size and complexity of these Chapter 11 Cases.

                              6                  The professional services were performed expediently and efficiently.           Whenever

                              7   possible and appropriate, Weil sought to minimize the costs of its services to the Debtors by utilizing

                              8   talented junior attorneys and paraprofessionals to handle the more routine aspects of case administration.

                              9                  In sum, the services rendered by Weil were necessary and beneficial to the Debtors’

                             10   estates and were consistently performed in a timely manner commensurate with the complexity,

                             11   importance, and nature of the issues involved.        Accordingly, approval of the compensation for

                             12   professional services and reimbursement of expenses sought herein is warranted.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                                                    Notice
      767 Fifth Avenue




                             14                  Notice of this Application has been provided to parties in interest in accordance with the

                             15   procedures set forth in the Interim Compensation Order. Weil submits that, in view of the facts and

                             16   circumstances, such notice is sufficient and no other or further notice need be provided.

                             17

                             18

                             19                              [Remainder of the Page Intentionally Left Blank]

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 6643      Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 34
                                                                            of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.440 Page 36 of 50




                              1                                                Conclusion

                              2                 Weil respectfully requests that the Court (i) award an interim allowance of Weil’s

                              3   compensation for professional services rendered during the Compensation Period in the amount of

                              4   $10,641,695.61, consisting of $10,402,832.00, representing 100% of fees incurred during the

                              5   Compensation Period, and reimbursement of $238,863.61, representing 100% of actual and necessary

                              6   expenses incurred during the Compensation Period, and that such allowance be without prejudice to

                              7   Weil’s right to seek additional compensation for services performed and expenses incurred during the

                              8   Compensation Period which were not processed at the time of this Application, (ii) direct payment by

                              9   the Debtors of the difference between the amounts allowed and any amounts previously paid by the

                             10   Debtors pursuant to the Interim Compensation Order, and (iii) grant such other and further relief as is

                             11   just.

                             12   Dated: April 6, 2020
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                                             WEIL, GOTSHAL & MANGES LLP
      767 Fifth Avenue




                             14                                             By: /s/ Stephen Karotkin
                                                                                 Stephen Karotkin
                             15
                                                                            Attorneys for Debtors and Debtors in Possession
                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 6643      Filed: 04/06/20    Entered: 04/06/20 11:22:59       Page 35
                                                                           of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.441 Page 37 of 50




                              1                                               Notice Parties

                              2   PG&E Corporation
                                  c/o Pacific Gas & Electric Company
                              3   77 Beale Street
                                  San Francisco, CA 94105
                              4   Attn: Janet Loduca, Esq.

                              5   Keller Benvenutti Kim LLP
                                  650 California Street, Suite 1900
                              6   San Francisco, CA 94108
                                  Attn: Tobias S. Keller, Esq.,
                              7          Jane Kim, Esq.

                              8   The Office of the United States Trustee for Region 17
                                  450 Golden Gate Avenue, 5th Floor, Suite #05-0153
                              9   San Francisco, CA 94102
                                  Attn: James L. Snyder, Esq.,
                             10          Timothy Laffredi, Esq.

                             11   Milbank LLP
                                  55 Hudson Yards
                             12   New York, NY 10001-2163
                                  Attn: Dennis F. Dunne, Esq.,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13         Sam A. Khalil, Esq.
      767 Fifth Avenue




                             14   Milbank LLP
                                  2029 Century Park East, 33rd Floor
                             15   Los Angeles, CA 90067
                                  Attn: Paul S. Aronzon, Esq.,
                             16         Gregory A. Bray, Esq.,
                                        Thomas R. Kreller, Esq.
                             17
                                  Baker & Hostetler LLP
                             18   11601 Wilshire Boulevard, Suite 1400
                                  Los Angeles, CA 90025-0509
                             19   Attn: Eric Sagerman, Esq.,
                                        Cecily Dumas, Esq.
                             20
                                  Bruce A. Markell
                             21   Fee Examiner
                                  541 N. Fairbanks Ct., Ste 2200
                             22   Chicago, IL 60611-3710

                             23   Scott H. McNutt
                                  324 Warren Road
                             24   San Mateo, California 94402

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 6643       Filed: 04/06/20   Entered: 04/06/20 11:22:59   Page 36
                                                                             of 36
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.442 Page 38 of 50




                              1                                         Exhibit A

                              2                                     Retention Order

                              3

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088   Doc# 6643-1   Filed: 04/06/20   Entered: 04/06/20 11:22:59   Page 1
                                                                      of 5
                                                                Entered
                         Case 3:19-cv-01713-BAS-AHG Document 35-9  Filed on Docket PageID.443 Page 39 of 50
                                                                         06/05/20
                                                                                April 09, 2019
                                                                                EDWARD J. EMMONS, CLERK
                                                                                U.S. BANKRUPTCY COURT
                                                                                NORTHERN DISTRICT OF CALIFORNIA
                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)                Signed and Filed: April 9, 2019
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3
                                  (ray.schrock@weil.com)
                              4   Jessica Liou (pro hac vice)
                                                                             ________________________________________
                                  (jessica.liou@weil.com)                    DENNIS MONTALI
                              5   Matthew Goren (pro hac vice)               U.S. Bankruptcy Judge
                                  (matthew.goren@weil.com)
                              6   767 Fifth Avenue
                                  New York, NY 10153-0119
                              7
                                  Tel: 212 310 8000
                              8   Fax: 212 310 8007

                              9   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                             10   (tkeller@kellerbenvenutti.com)
                             11   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             12   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             13   Tel: 415 496 6723
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  Fax: 650 636 9251
                             14
      767 Fifth Avenue




                                  Proposed Attorneys for Debtors
                             15   and Debtors in Possession
                             16                                UNITED STATES BANKRUPTCY COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                             17                                     SAN FRANCISCO DIVISION
                             18
                                                                                     Bankruptcy Case
                             19                                                      No. 19-30088 (DM)
                                    In re:
                             20                                                      Chapter 11
                                    PG&E CORPORATION,
                             21                                                      (Lead Case)
                                             - and -
                             22                                                      (Jointly Administered)
                                    PACIFIC GAS AND ELECTRIC
                             23     COMPANY,                                         ORDER PURSUANT TO 11 U.S.C. § 327(a)
                                                                                     AND FED. R. BANKR. P. 2014(a) AND 2016
                             24                                  Debtors.            AUTHORIZING THE RETENTION AND
                                                                                     EMPLOYMENT OF WEIL, GOTSHAL &
                             25      Affects PG&E Corporation                       MANGES LLP AS ATTORNEYS FOR
                                     Affects Pacific Gas and Electric Company       DEBTORS EFFECTIVE AS OF THE
                             26      Affects both Debtors                           PETITION DATE
                             27     * All papers shall be filed in the Lead Case,
                                    No. 19-30088 (DM).
                             28



                              Case:
                              Case: 19-30088
                                    19-30088 Doc#
                                             Doc# 1298
                                                  6643-1 Filed:
                                                            Filed:
                                                                04/09/19
                                                                   04/06/20 Entered:
                                                                              Entered:
                                                                                     04/09/19
                                                                                       04/06/20
                                                                                              17:34:17
                                                                                                11:22:59 Page
                                                                                                           Page
                                                                                                              1 of
                                                                                                                2
                                                                     of45
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.444 Page 40 of 50


                              1           Upon the Application, dated March 13, 2019 (the “Application”),1 of PG&E Corporation

                              2   (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in

                              3   possession (collectively, "PG&E" or the "Debtors") in the above-captioned chapter 11 cases (the

                              4   “Chapter 11 Cases”), pursuant to section 327(a) of title 11 of the United States Code (the

                              5   “Bankruptcy Code”) and Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the

                              6   “Bankruptcy Rules”), for authority to retain and employ Weil, Gotshal & Manges LLP (“Weil”) as

                              7   attorneys for the Debtors, effective as of the Petition Date, under a general retainer, all as more fully

                              8   set forth in the Application; and this Court having jurisdiction to consider the Application and the

                              9   relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Order Referring Bankruptcy

                             10   Cases and Proceedings to Bankruptcy Judges, General Order 24 and Rule 5011-1(a) of the Bankruptcy

                             11   Local Rules for the United States District Court for the Northern District of California (the

                             12   “Bankruptcy Local Rules”); and consideration of the Application and the requested relief being a

                             13   core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Application having been provided to
      767 Fifth Avenue




                             15   the parties listed therein, and it appearing that no other or further notice need be provided; and this

                             16   Court having reviewed the Application, the Karotkin Declaration and the Loduca Declaration; and

                             17   upon the record of the Hearing (if any was held) and all of the proceedings had before the Court; and

                             18   this Court having found and determined that the relief sought in the Application is in the best interests

                             19   of the Debtors, their estates, creditors, shareholders, and all parties in interest; and that the legal and

                             20   factual bases set forth in the Application establish just cause for the relief granted herein; and after due

                             21   deliberation and sufficient cause appearing therefor,

                             22           IT IS HEREBY ORDERED THAT:

                             23           1.      The Application is granted as provided herein.

                             24           2.      The Debtors are authorized, pursuant to section 327(a) of the Bankruptcy Code and

                             25   Bankruptcy Rules 2014(a) and 2016, to retain and employ Weil as their attorneys in these Chapter 11

                             26

                             27
                                  1
                             28     Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                                  terms in the Application.


                              Case:
                              Case: 19-30088
                                    19-30088 Doc#
                                             Doc# 1298
                                                  6643-1 Filed:
                                                            Filed:
                                                                04/09/19
                                                                   04/06/20 Entered:
                                                                              Entered:
                                                                                     04/09/19
                                                                                       04/06/20
                                                                                              17:34:17
                                                                                                11:22:59 Page
                                                                                                           Page
                                                                                                              2 of
                                                                                                                3
                                                                     of45
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.445 Page 41 of 50


                              1   Cases under a general retainer, in accordance with Weil's normal hourly rates and reimbursement of

                              2   disbursements policies, all as contemplated by Application, effective as of the Petition Date.

                              3          3.      Weil is authorized to render the following professional services:

                              4                  a.     take all necessary action to protect and preserve the Debtors’ estates, including
                                                        the prosecution of actions on the Debtors’ behalf, the defense of any actions
                              5                         commenced against the Debtors, the negotiation of disputes in which the
                                                        Debtors are involved and the preparation of objections to claims filed against
                              6                         the Debtors’ estates;

                              7                  b.     prepare on behalf of the Debtors, as debtors in possession, all necessary
                                                        motions, applications, answers, orders, reports and other papers in connection
                              8                         with the administration of the Debtors’ Chapter 11 Cases;

                              9                  c.     take all necessary actions in connection with any chapter 11 plan and related
                                                        disclosure statement and all related documents, and such further actions as may
                             10                         be required in connection with the administration of the Debtors’ estates;

                             11                  d.     take all necessary actions to protect and preserve the value of the Debtors’
                                                        estates, and all related matters; and
                             12
                                                 e.     perform all other necessary legal services in connection with the prosecution of
                             13                         these Chapter 11 Cases; provided, however, that to the extent Weil determines
Weil, Gotshal & Manges LLP




                                                        that such services fall outside of the scope of services historically or generally
 New York, NY 10153-0119




                             14                         performed by Weil as lead debtors’ counsel in a bankruptcy case, Weil will file
      767 Fifth Avenue




                                                        a supplemental declaration.
                             15
                                         4.      Weil shall be compensated in accordance with, and will file, interim and final fee
                             16
                                  applications for allowance of its compensation and expenses and shall be subject to sections 330 and
                             17
                                  331 of the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, the Fee Guidelines,
                             18
                                  and any further order of the Court;
                             19
                                         5.      Weil shall be reimbursed for reasonable and necessary expenses as provided by the Fee
                             20
                                  Guidelines;
                             21
                                         6.      Weil shall use its best efforts to avoid any duplication of services provided by any of
                             22
                                  the Debtors’ other retained professionals in these Chapter 11 Cases;
                             23
                                         7.      Notice of the Application as provided therein shall be deemed good and sufficient
                             24
                                  notice of the Application;
                             25
                                         8.      Weil shall provide reasonable notice to the Debtors and the U.S. Trustee of any increase
                             26
                                  of Weil’s hourly rates;
                             27
                                         9.      To the extent the Application is inconsistent with this Order, the terms of the Order
                             28



                              Case:
                              Case: 19-30088
                                    19-30088 Doc#
                                             Doc# 1298
                                                  6643-1 Filed:
                                                            Filed:
                                                                04/09/19
                                                                   04/06/20 Entered:
                                                                              Entered:
                                                                                     04/09/19
                                                                                       04/06/20
                                                                                              17:34:17
                                                                                                11:22:59 Page
                                                                                                           Page
                                                                                                              3 of
                                                                                                                4
                                                                     of45
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.446 Page 42 of 50


                              1   shall govern;

                              2          10.      This Court shall retain jurisdiction to hear and determine all matters arising from or

                              3   related to the implementation, interpretation, or enforcement of this Order.

                              4                                          ** END OF ORDER **

                              5

                              6

                              7

                              8

                              9

                             10

                             11

                             12

                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28



                              Case:
                              Case: 19-30088
                                    19-30088 Doc#
                                             Doc# 1298
                                                  6643-1 Filed:
                                                            Filed:
                                                                04/09/19
                                                                   04/06/20 Entered:
                                                                              Entered:
                                                                                     04/09/19
                                                                                       04/06/20
                                                                                              17:34:17
                                                                                                11:22:59 Page
                                                                                                           Page
                                                                                                              4 of
                                                                                                                5
                                                                     of45
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.447 Page 43 of 50




                              1                                         Exhibit B

                              2                                        Certification

                              3

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088   Doc# 6643-2   Filed: 04/06/20   Entered: 04/06/20 11:22:59   Page 1
                                                                      of 5
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.448 Page 44 of 50




                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3
                                  (ray.schrock@weil.com)
                              4   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              5   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              6   767 Fifth Avenue
                                  New York, NY 10153-0119
                              7
                                  Tel: 212 310 8000
                              8   Fax: 212 310 8007

                              9   Attorneys for Debtors
                                  and Debtors in Possession
                             10

                             11                               UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA
                             12                                    SAN FRANCISCO DIVISION
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14    In re:                                               Bankruptcy Case No. 19-30088 (DM)
                                                                                        Chapter 11
                             15    PG&E CORPORATION,
                                                                                        (Lead Case)
                             16             - and –                                     (Jointly Administered)

                             17    PACIFIC GAS AND ELECTRIC                             CERTIFICATION OF STEPHEN KAROTKIN
                                   COMPANY,                                             IN SUPPORT OF THIRD INTERIM FEE
                             18                                                         APPLICATION OF WEIL, GOTSHAL &
                                                           Debtors.                     MANGES LLP FOR ALLOWANCE AND
                             19                                                         PAYMENT OF COMPENSATION AND
                                    Affects PG&E Corporation                           REIMBURSEMENT OF EXPENSES FOR THE
                             20     Affects Pacific Gas and Electric Company           PERIOD OCTOBER 1, 2019 THROUGH AND
                                    Affects both Debtors                               INCLUDING JANUARY 31, 2020
                             21
                                   * All papers shall be filed in the Lead Case No.
                             22    19-30088 (DM).

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088          Doc# 6643-2     Filed: 04/06/20     Entered: 04/06/20 11:22:59   Page 2
                                                                               of 5
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.449 Page 45 of 50




                              1          I, Stephen Karotkin, hereby certify that:

                              2                 1.       I am a partner with the applicant firm, Weil, Gotshal & Manges LLP (“Weil”),

                              3   and involved in Weil’s representation of PG&E Corporation and Pacific Gas and Electric Company

                              4   (collectively, the “Debtors”) in connection with the above-referenced chapter 11 cases (the “Chapter

                              5   11 Cases”). I am familiar with the Order Pursuant to 11 U.S.C. §§ 105(a) and 331 Establishing

                              6   Procedures for Interim Compensation and Reimbursement of Expenses of Professionals [Docket No.

                              7   701] (the “Interim Compensation Order”), the Guidelines for Compensation and Expense

                              8   Reimbursement of Professionals and Trustees for the Northern District of California, dated February

                              9   19, 2014 (the “Local Guidelines”), the U.S. Trustee Guidelines for Reviewing Applications for

                             10   Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger

                             11   Chapter 11 Cases, effective November 1, 2013 (the “UST Guidelines,”), and the Fee Examiner

                             12   Protocol for Chapter 11 Cases of PG&E Corporation and Pacific Gas and Electric Company [Docket
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   No. 4473-1] (as approved by the Court’s Order dated November 15, 2019, as amended December 18,
      767 Fifth Avenue




                             14   2019 and January 30, 2020, the “Fee Protocol” and, together with the Local Guidelines and the UST

                             15   Guidelines, the “Fee Guidelines”).

                             16                 2.       This Certification is made in connection with Weil’s Application, dated April

                             17   6, 2020 (the “Application”),1 for interim compensation and reimbursement of expenses for the period

                             18   commencing October 1, 2019 through and including January 31, 2020 (the “Compensation Period”).

                             19                 3.       Pursuant to the Local Guidelines, I certify that:

                             20                         a.      I have read the Application;
                             21                         b.      To the best of my knowledge, information, and belief formed after
                             22                                 reasonable inquiry, except as set forth in the Application, the fees and
                                                                disbursements sought fall within the Local Guidelines; and
                             23
                                                        c.      The fees and disbursements sought are billed at rates in accordance with
                             24                                 those generally charged by Weil and generally accepted by Weil’s
                                                                clients.
                             25

                             26

                             27
                                  1
                                   Capitalized terms used but not herein defined shall have the meanings ascribed to such terms in the
                             28
                                  Application.

                              Case: 19-30088      Doc# 6643-2      Filed: 04/06/20     Entered: 04/06/20 11:22:59      Page 3
                                                                            of 5
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.450 Page 46 of 50




                              1                  4.      I certify that the Debtors, counsel for each of the Committees, and the U.S.

                              2   Trustee are each being provided with a copy of the Application in accordance with the Interim

                              3   Compensation Order.

                              4                  5.      Exhibit C to the Application compares the blended hourly rate billed by

                              5   attorneys and paralegals in Weil’s New York office to non-bankruptcy matters during the preceding

                              6   year on a rolling 12 months year ending February 29, 2020 with the blended hourly rate billed by

                              7   attorneys and paralegals to the Debtors in connection with the Chapter 11 Cases during the

                              8   Compensation Period. Weil does not charge a premium for bankruptcy related services as compared

                              9   to other services.

                             10                  6.      Weil responds to the questions identified in the UST Guidelines as follows:

                             11                  Question 1: Did Weil agree to any variations from, or alternatives to, Weil’s standard
                                                 or customary billing rates, fees or terms for services pertaining to this engagement that
                             12                  were provided during the Compensation Period? If so, please explain.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                         Answer:         No.
      767 Fifth Avenue




                             14
                                                 Question 2: If the fees sought in the Application as compared to the fees budgeted for
                             15                  the time period covered by the Application are higher by 10% or more, did Weil discuss
                                                 the reasons for the variation with the client?
                             16
                                                        Answer:        The fees sought in the Application do not exceed by 10% or more
                             17                  the aggregate fees budgeted for Weil in the debtor-in-possession financing budget for
                                                 the Compensation Period.
                             18
                                                 Question 3: Have any of the professionals included in the Application varied their
                             19
                                                 hourly rate based on geographic location of the Chapter 11 Cases?
                             20
                                                        Answer:         No.
                             21
                                                 Question 4: Does the Application include time or fees related to reviewing or revising
                             22                  time records or preparing, reviewing or revising invoices? If so, please quantify by hours
                                                 and fees.
                             23
                                                         Answer:        This Application includes time or fees related to reviewing or
                             24
                                                 revising time records and preparing and reviewing or revising invoices in connection
                             25                  with the preparation of monthly fee statements and invoices. The total time expended
                                                 for such matters during the Compensation Period is 167.60 hours and the corresponding
                             26                  compensation requested is $111,061.00.

                             27                  Question 5: Does the Application include time or fees for reviewing time records to
                                                 redact any privileged or other confidential information? If so, please quantify hours and
                             28                  fees.

                              Case: 19-30088       Doc# 6643-2      Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 4
                                                                             of 5
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.451 Page 47 of 50




                              1
                                                        Answer:       As part of the ordinary review of time records, certain
                              2                information is revised or modified to protect privileged or confidential information. The
                                               total time expended for such matters during the Compensation Period is approximately
                              3
                                               28.40 hours and the corresponding compensation requested is approximately $47,340.00
                              4
                                               Question 6: Does the Application include any rate increases since Weil’s retention in
                              5                this case? If so, did the client review and approve those rate increases in advance? Did
                                               the client agree when retaining the law firm to accept all future rate increases?
                              6
                                                       Answer:         The Application includes a customary, annual increase in billing
                              7
                                               rates that took effect October 1, 2019. The Debtors were advised that Weil customarily
                              8                increases its hourly rates in October of each year.

                              9

                             10   Dated: April 6, 2020
                                         Scarsdale, New York
                             11

                             12                                              /s/ Stephen Karotkin
                                                                                Stephen Karotkin
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088     Doc# 6643-2      Filed: 04/06/20    Entered: 04/06/20 11:22:59        Page 5
                                                                           of 5
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.452 Page 48 of 50




                              1                                                    Exhibit C

                              2              CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES

                              3                                                    BLENDED HOURLY RATE
                                                      Category of
                              4                       Timekeeper
                                                                          Billed by timekeepers
                                                                               in New York,        Billed in this Application
                              5                                           excluding bankruptcy1
                                                   Partner                      $1,217.00                  $1,417.00
                              6
                                                   Counsel                      $984.00                    $1,117.00
                              7
                                                   Senior Associate (7
                              8                    years or more since          $922.00                    $1,024.00
                                                   first admission)
                              9                    Mid-level
                                                   Associate (4-6
                             10                    years since first
                                                                                $829.00                     $961.00
                                                   admission)
                             11                    Junior Associate (0-
                                                   3 years since first          $607.00                     $735.00
                             12                    admission)
Weil, Gotshal & Manges LLP




                                                   Paralegal                    $312.00                     $352.00
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14                    Other                        $301.00                     $370.00
                                                   All timekeepers
                             15                    aggregated
                                                                                $819.00                    $1,015.00

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25
                                  1
                                   In accordance with the Guidelines for Reviewing Applications for Compensation and Reimbursement
                             26
                                  of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November
                                  1, 2013, preceding year is a rolling 12 months year ending February 29, 2020; blended rates reflect work
                             27
                                  performed in preceding year in Weil’s New York office in which timekeepers collectively billed at least
                                  10% of the hours to the case during the application period, excluding all data from bankruptcy law
                             28
                                  matters.

                              Case: 19-30088      Doc# 6643-3         Filed: 04/06/20       Entered: 04/06/20 11:22:59      Page 1
                                                                               of 1
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.453 Page 49 of 50




                              1                                         Exhibit D

                              2                                       Fees Budgeted     Actual Fees and
                                                          Period
                                                                     Under DIP budget   Expenses Sought
                              3                      October 2019       $3,500,000       $2,853,424.82
                                                     November 2019      $3,500,000       $2,604,162.62
                              4                      December 2019      $3,500,000       $2,440,046.48
                                                     January 2020       $3,500,000       $2,744,061.69
                              5
                                                     Total:            $14,000,000       $10,641,695.61
                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088   Doc# 6643-4   Filed: 04/06/20   Entered: 04/06/20 11:22:59   Page 1
                                                                      of 1
                         Case 3:19-cv-01713-BAS-AHG Document 35-9 Filed 06/05/20 PageID.454 Page 50 of 50




                              1                                                   Exhibit E

                              2          Below is a summary of the primary staffing of these cases during the Compensation Period. The

                              3   Debtors are aware of the complexities of these cases, the many issues that need to be addressed, the

                              4   various disciplines involved, and that staffing needs are dynamic based on a number of factors, many of

                              5   which are unpredictable, including the activities of other parties in interest in the Chapter 11 Cases. Core

                              6   teams of Business, Finance and Restructuring, Corporate, Tax, and Litigation attorneys were

                              7   supplemented with additional resources as necessary to meet client needs under the changing

                              8   circumstances of these Chapter 11 Cases.

                              9
                                          CATEGORY OF              NUMBER OF CORE TIMEKEEPERS WORKING                  AVERAGE HOURLY
                             10           TIMEKEEPER                  ON MATTER DURING FEE PERIOD                           RATE
                             11
                                               Partner                                    11                                 $1,481.82
                             12
Weil, Gotshal & Manges LLP




                                              Counsel                                      3                                 $1,108.33
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14              Associate                                    30                                  $894.83

                             15         Paraprofessionals and
                                                                                           3                                  $353.33
                                        Other Non-Legal Staff
                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 6643-5       Filed: 04/06/20     Entered: 04/06/20 11:22:59        Page 1
                                                                              of 1
Case 3:19-cv-01713-BAS-AHG Document 35-10 Filed 06/05/20 PageID.455 Page 1 of 4




               EXHIBIT H
                          Case 3:19-cv-01713-BAS-AHG Document 35-10 Filed 06/05/20 PageID.456 Page 2 of 4



Public
Rates
Report
                                    Professional Type                                                                                    Fee Application
Firm Name            Firm Ranking                       Professional Type Year Admitted Case Name     Court Type   Court
                                    Category                                                                                             Year              Rate
Fox Rothschild LLP   93             Attorney            Associate           2007       PH DIP, Inc.   U.S.B.C.     California Central    2019               $475
Fox Rothschild LLP   93             Attorney            Associate           2012       PH DIP, Inc.   U.S.B.C.     California Central    2019               $380
Fox Rothschild LLP   93             Attorney            Associate           2015       PH DIP, Inc.   U.S.B.C.     California Central    2019               $350
Fox Rothschild LLP   93             Attorney            Associate           2017       PH DIP, Inc.   U.S.B.C.     California Central    2019               $320
Fox Rothschild LLP   93             Attorney            Associate           2018       PH DIP, Inc.   U.S.B.C.     California Central    2019               $325
Fox Rothschild LLP   93             Attorney            Associate           2013       PH DIP, Inc.   U.S.B.C.     California Central    2019               $380
Fox Rothschild LLP   93             Attorney            Associate           2017       PH DIP, Inc.   U.S.B.C.     California Central    2019               $320
Fox Rothschild LLP   93             Attorney            Associate           2013       PH DIP, Inc.   U.S.B.C.     California Central    2019               $380
Fox Rothschild LLP   93             Attorney            Associate           2008       PH DIP, Inc.   U.S.B.C.     California Central    2019               $425
Fox Rothschild LLP   93             Attorney            Counsel             2018       PH DIP, Inc.   U.S.B.C.     California Central    2019               $425
Fox Rothschild LLP   93             Attorney            Counsel             2018       PH DIP, Inc.   U.S.B.C.     California Central    2019               $585
Fox Rothschild LLP   93             Attorney            Partner             1993       PH DIP, Inc.   U.S.B.C.     California Central    2019               $775
Fox Rothschild LLP   93             Attorney            Partner             1996       PH DIP, Inc.   U.S.B.C.     California Central    2019               $870
Fox Rothschild LLP   93             Attorney            Partner             2018       PH DIP, Inc.   U.S.B.C.     California Central    2019               $510
Fox Rothschild LLP   93             Attorney            Contract Attorney   2002       PH DIP, Inc.   U.S.B.C.     California Central    2019               $625
Pachulski Stang
Ziehl Young Jones & 0               Attorney            Associate           2010       Sedgwick LLP   U.S.B.C.     California Northern   2019               $695
Weintraub
Pachulski Stang
Ziehl Young Jones & 0               Attorney            Associate           2016       Sedgwick LLP   U.S.B.C.     California Northern   2019               $575
Weintraub
Pachulski Stang
Ziehl Young Jones & 0               Attorney            Associate           1978       Sedgwick LLP   U.S.B.C.     California Northern   2019               $395
Weintraub
Pachulski Stang
Ziehl Young Jones & 0               Attorney            Of Counsel          2002       Sedgwick LLP   U.S.B.C.     California Northern   2019               $775
Weintraub
Pachulski Stang
Ziehl Young Jones & 0               Attorney            Partner             1988       Sedgwick LLP   U.S.B.C.     California Northern   2019               $925
Weintraub
Pachulski Stang
Ziehl Young Jones & 0               Attorney            Partner             1980       Sedgwick LLP   U.S.B.C.     California Northern   2019               $925
Weintraub




                                                                            Exhibit H - 1
                           Case 3:19-cv-01713-BAS-AHG Document 35-10 Filed 06/05/20 PageID.457 Page 3 of 4


Pachulski Stang
Ziehl Young Jones & 0              Attorney     Partner     1983     Sedgwick LLP   U.S.B.C.   California Northern   2019    $995
Weintraub
Pachulski Stang
Ziehl Young Jones & 0              Attorney     Partner     1986     Sedgwick LLP   U.S.B.C.   California Northern   2019   $1,025
Weintraub
Pachulski Stang
Ziehl Young Jones & 0              Attorney     Partner     1990     Sedgwick LLP   U.S.B.C.   California Northern   2019    $975
Weintraub
Pachulski Stang
Ziehl Young Jones &   0            Attorney     Partner     2010     Sedgwick LLP   U.S.B.C.   California Northern   2019    $775
Weintraub
Baker & Hostetler
                      51           Attorney     Associate   2008     Sedgwick LLP   U.S.B.C.   California Northern   2019    $510
LLP
Baker & Hostetler
                      51           Attorney     Counsel     1995     Sedgwick LLP   U.S.B.C.   California Northern   2019    $545
LLP
Baker & Hostetler
                      51           Attorney     Partner     1986     Sedgwick LLP   U.S.B.C.   California Northern   2019    $690
LLP
Baker & Hostetler
                      51           Attorney     Partner     1983     Sedgwick LLP   U.S.B.C.   California Northern   2019    $750
LLP
Sheppard Mullin
Richter & Hampton     79           Attorney     Associate   2001     Sedgwick LLP   U.S.B.C.   California Northern   2019    $715
LLP
Sheppard Mullin
Richter & Hampton     79           Attorney     Associate   2007     Sedgwick LLP   U.S.B.C.   California Northern   2019    $680
LLP
Sheppard Mullin
Richter & Hampton     79           Attorney     Associate   2010     Sedgwick LLP   U.S.B.C.   California Northern   2019    $740
LLP
Sheppard Mullin
Richter & Hampton     79           Attorney     Partner     1991     Sedgwick LLP   U.S.B.C.   California Northern   2019    $775
LLP
Sheppard Mullin
Richter & Hampton     79           Attorney     Partner     2006     Sedgwick LLP   U.S.B.C.   California Northern   2019    $635
LLP
Pachulski Stang
Ziehl Young Jones & 0              Attorney     Associate   2010     Sedgwick LLP   U.S.B.C.   California Northern   2019    $695
Weintraub
Pachulski Stang
Ziehl Young Jones & 0              Attorney     Partner     1981     Sedgwick LLP   U.S.B.C.   California Northern   2019   $1,145
Weintraub
Pachulski Stang
Ziehl Young Jones & 0              Attorney     Partner     1981     Sedgwick LLP   U.S.B.C.   California Northern   2019    $975
Weintraub




                                                            Exhibit H - 2
                        Case 3:19-cv-01713-BAS-AHG Document 35-10 Filed 06/05/20 PageID.458 Page 4 of 4


Pachulski Stang
Ziehl Young Jones & 0           Attorney     Partner     1988     Sedgwick LLP   U.S.B.C.   California Northern   2019    $925
Weintraub
Pachulski Stang
Ziehl Young Jones & 0           Attorney     Partner     1983     Sedgwick LLP   U.S.B.C.   California Northern   2019    $975
Weintraub
Pachulski Stang
Ziehl Young Jones & 0           Attorney     Partner     1986     Sedgwick LLP   U.S.B.C.   California Northern   2019   $1,025
Weintraub
Pachulski Stang
Ziehl Young Jones & 0           Attorney     Partner     2010     Sedgwick LLP   U.S.B.C.   California Northern   2019    $775
Weintraub




                                                         Exhibit H - 3
Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.459 Page 1 of 471




                EXHIBIT I
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.460 Page 2 of 471



                            Professional Type                                Court              Fee Application
Firm Name    Professional   Desc                Case Name      Year Admitted Type        Rate   Year              Court Name

                                                HASSEN
Reed Smith                                      IMPORTS
LLP          Nonattorney    Paraprofessional    PARTNERSHIP                   U.S.B.C.   $345   2015              California Central

                                                HASSEN
Reed Smith                                      IMPORTS
LLP          Attorney       Partner             PARTNERSHIP    1987           U.S.B.C.   $620   2015              California Central

                                                HASSEN
Reed Smith                                      IMPORTS
LLP          Attorney       Associate           PARTNERSHIP    2007           U.S.B.C.   $490   2015              California Central

                                                HASSEN
Reed Smith                                      IMPORTS
LLP          Attorney       Associate           PARTNERSHIP    2005           U.S.B.C.   $480   2015              California Central

                                                HASSEN
Reed Smith                                      IMPORTS
LLP          Nonattorney    Paraprofessional    PARTNERSHIP                   U.S.B.C.   $325   2015              California Central
                                                CEP
Brown                                           Reorganization,
Rudnick LLP Attorney        Partner             Inc             1991          U.S.B.C.   $700   2015              California Northern
                                                CEP
Brown                                           Reorganization,
Rudnick LLP Attorney        Associate           Inc             2009          U.S.B.C.   $595   2015              California Northern
                                                CEP
Brown                                           Reorganization,
Rudnick LLP Attorney        Partner             Inc             1977          U.S.B.C.   $775   2015              California Northern
                                                CEP
Brown                                           Reorganization,
Rudnick LLP Nonattorney     Paraprofessional    Inc                           U.S.B.C.   $325   2015              California Northern


                                                              Exhibit I - 1
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.461 Page 3 of 471


                                               CEP
Brown                                          Reorganization,
Rudnick LLP Attorney        Associate          Inc             2013           U.S.B.C.   $400     2015   California Northern
                                               CEP
Brown                                          Reorganization,
Rudnick LLP Attorney        Partner            Inc             2002           U.S.B.C.   $790     2015   California Northern

                                               Corona Care
Alston & Bird                                  Convalescent
LLP           Attorney      Associate          Corporation     2010           U.S.B.C.   $545     2015   California Central

                                               Corona Care
Alston & Bird                                  Convalescent
LLP           Attorney      Partner            Corporation     2003           U.S.B.C.   $685     2015   California Central

                                               Corona Care
Alston & Bird                                  Convalescent
LLP           Attorney      Counsel            Corporation     1982           U.S.B.C.   $795     2015   California Central

                                               Corona Care
Alston & Bird                                  Convalescent
LLP           Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $245     2015   California Central

                                               Corona Care
Alston & Bird                                  Convalescent
LLP           Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $255     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Partner            Co..Inc         1975           U.S.B.C.   $1,300   2015   California Central




                                                              Exhibit I - 2
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.462 Page 4 of 471




Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Partner            Co..Inc       2006           U.S.B.C.   $675     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Nonattorney   Paraprofessional   Co..Inc                      U.S.B.C.   $290     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Associate          Co..Inc       1986           U.S.B.C.   $440     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Associate          Co..Inc       2012           U.S.B.C.   $475     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Partner            Co..Inc       1990           U.S.B.C.   $1,080   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Partner            Co..Inc       1975           U.S.B.C.   $1,080   2015   California Central




                                                            Exhibit I - 3
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.463 Page 5 of 471




Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Counsel            Co..Inc       2008           U.S.B.C.   $650   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Associate          Co..Inc       2014           U.S.B.C.   $395   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Partner            Co..Inc       2008           U.S.B.C.   $675   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Nonattorney   Paraprofessional   Co..Inc                      U.S.B.C.   $290   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Associate          Co..Inc       1986           U.S.B.C.   $440   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Associate          Co..Inc       2012           U.S.B.C.   $475   2015   California Central




                                                            Exhibit I - 4
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.464 Page 6 of 471




Klee, Tuchin,
Bogdanoff &                               State Fish
Stern, LLP    Attorney   Partner          Co..Inc       1990           U.S.B.C.   $1,080   2015   California Central


Klee, Tuchin,
Bogdanoff &                               State Fish
Stern, LLP    Attorney   Associate        Co..Inc       2014           U.S.B.C.   $395     2015   California Central


Klee, Tuchin,
Bogdanoff &                               State Fish
Stern, LLP    Attorney   Partner          Co..Inc       2008           U.S.B.C.   $675     2015   California Central


Klee, Tuchin,
Bogdanoff &                               State Fish
Stern, LLP    Attorney   Associate        Co..Inc       2012           U.S.B.C.   $475     2015   California Central


Klee, Tuchin,
Bogdanoff &                               State Fish
Stern, LLP    Attorney   Counsel          Co..Inc       2008           U.S.B.C.   $650     2015   California Central


Klee, Tuchin,
Bogdanoff &                               State Fish
Stern, LLP    Attorney   Partner          Co..Inc       2006           U.S.B.C.   $675     2015   California Central




                                                       Exhibit I - 5
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.465 Page 7 of 471




Klee, Tuchin,
Bogdanoff &                                    State Fish
Stern, LLP    Attorney      Partner            Co..Inc         1975           U.S.B.C.   $1,080   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN           2008           U.S.B.C.   $655     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN           1984           U.S.B.C.   $1,080   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                          U.S.B.C.   $175     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN           2005           U.S.B.C.   $695     2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN           2012           U.S.B.C.   $475     2015   California Central




                                                              Exhibit I - 6
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.466 Page 8 of 471




Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN           2010           U.S.B.C.   $495   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN           2012           U.S.B.C.   $380   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN           1986           U.S.B.C.   $440   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                          U.S.B.C.   $175   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Paraprofessional   KAMEN                          U.S.B.C.   $290   2015   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                          U.S.B.C.   $175   2015   California Central




                                                              Exhibit I - 7
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.467 Page 9 of 471



Glaser Weil
Fink Howard
Avchen &                                     MICHAEL JOEL
Shapiro LLP Attorney      Of Counsel         KAMEN           1988           U.S.B.C.   $525   2015   California Central

Glaser Weil
Fink Howard
Avchen &                                     MICHAEL JOEL
Shapiro LLP Attorney      Associate          KAMEN           2011           U.S.B.C.   $375   2015   California Central

Glaser Weil
Fink Howard
Avchen &                                     MICHAEL JOEL
Shapiro LLP Attorney      Associate          KAMEN           2008           U.S.B.C.   $435   2015   California Central

Glaser Weil
Fink Howard
Avchen &                                     MICHAEL JOEL
Shapiro LLP Nonattorney   Paraprofessional   KAMEN                          U.S.B.C.   $300   2015   California Central

Glaser Weil
Fink Howard
Avchen &                                     MICHAEL JOEL
Shapiro LLP Attorney      Partner            KAMEN           1995           U.S.B.C.   $570   2015   California Central

Glaser Weil
Fink Howard
Avchen &                                     MICHAEL JOEL
Shapiro LLP Attorney      Partner            KAMEN           1986           U.S.B.C.   $686   2015   California Central




                                                            Exhibit I - 8
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.468 Page 10 of 471



Glaser Weil
Fink Howard
Avchen &                                MICHAEL JOEL
Shapiro LLP Attorney    Partner         KAMEN           1990           U.S.B.C.   $749   2015   California Central

Glaser Weil
Fink Howard
Avchen &                                MICHAEL JOEL
Shapiro LLP Attorney    Associate       KAMEN           2014           U.S.B.C.   $340   2015   California Central

Pachulski
Stang Ziehl                             ESTATE
Young Jones                             FINANCIAL,
& Weintraub Attorney    Of Counsel      INC.,           1976           U.S.B.C.   $695   2015   California Central

Pachulski
Stang Ziehl                             ESTATE
Young Jones                             FINANCIAL,
& Weintraub Attorney    Partner         INC.,           1999           U.S.B.C.   $650   2015   California Central

Pachulski
Stang Ziehl                             ESTATE
Young Jones                             FINANCIAL,
& Weintraub Attorney    Partner         INC.,           1982           U.S.B.C.   $895   2015   California Central

Pachulski
Stang Ziehl                             ESTATE
Young Jones                             FINANCIAL,
& Weintraub Attorney    Of Counsel      INC.,           1976           U.S.B.C.   $825   2015   California Central




                                                       Exhibit I - 9
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.469 Page 11 of 471



Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Of Counsel         INC.,          1984           U.S.B.C.   $695   2015   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Associate          INC.,          2006           U.S.B.C.   $495   2015   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,          1985           U.S.B.C.   $825   2015   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,          1981           U.S.B.C.   $975   2015   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                         U.S.B.C.   $305   2015   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                         U.S.B.C.   $305   2015   California Central




                                                          Exhibit I - 10
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.470 Page 12 of 471



Pachulski
Stang Ziehl                               ESTATE
Young Jones                               FINANCIAL,
& Weintraub Nonattorney   Director        INC.,                         U.S.B.C.   $295     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     2008           U.S.B.C.   $655     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     2001           U.S.B.C.   $795     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Associate       GGW Brands     2010           U.S.B.C.   $450     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     1975           U.S.B.C.   $1,075   2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Associate       GGW Brands     2012           U.S.B.C.   $475     2015   California Central




                                                       Exhibit I - 11
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.471 Page 13 of 471




Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Summer Associate   GGW Brands                    U.S.B.C.   $175   2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Associate          GGW Brands     2014           U.S.B.C.   $395   2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Summer Associate   GGW Brands                    U.S.B.C.   $175   2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Paraprofessional   GGW Brands                    U.S.B.C.   $290   2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Summer Associate   GGW Brands                    U.S.B.C.   $175   2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Counsel            GGW Brands     2008           U.S.B.C.   $650   2015   California Central




                                                            Exhibit I - 12
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.472 Page 14 of 471




Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     2005           U.S.B.C.   $650     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     2003           U.S.B.C.   $630     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     2003           U.S.B.C.   $630     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     1998           U.S.B.C.   $795     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     1992           U.S.B.C.   $795     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands     1975           U.S.B.C.   $1,080   2015   California Central




                                                       Exhibit I - 13
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.473 Page 15 of 471




Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Partner         GGW Brands        1990        U.S.B.C.   $1,080   2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Associate       GGW Brands        2012        U.S.B.C.   $475     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Associate       GGW Brands        1986        U.S.B.C.   $330     2015   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney    Associate       GGW Brands        1997        U.S.B.C.   $625     2015   California Central
                                          CEP
Brown                                     Reorganization,
Rudnick LLP Attorney      Associate       Inc               2013        U.S.B.C.   $400     2015   California Northern
                                          CEP
Brown                                     Reorganization,
Rudnick LLP Attorney      Associate       Inc               2012        U.S.B.C.   $525     2015   California Northern
                                          CEP
Brown                                     Reorganization,
Rudnick LLP Attorney      Partner         Inc               1991        U.S.B.C.   $700     2015   California Northern
                                          CEP
Brown                                     Reorganization,
Rudnick LLP Attorney      Partner         Inc               2002        U.S.B.C.   $790     2015   California Northern




                                                       Exhibit I - 14
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.474 Page 16 of 471


                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Partner            Inc               1977        U.S.B.C.   $775   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Partner            Inc               1982        U.S.B.C.   $880   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2014        U.S.B.C.   $510   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Partner            Inc               2006        U.S.B.C.   $740   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2013        U.S.B.C.   $400   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Nonattorney   Paraprofessional   Inc                           U.S.B.C.   $340   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Nonattorney   Paraprofessional   Inc                           U.S.B.C.   $315   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Nonattorney   Paraprofessional   Inc                           U.S.B.C.   $325   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2014        U.S.B.C.   $420   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2013        U.S.B.C.   $570   2015   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               1998        U.S.B.C.   $700   2015   California Northern




                                                          Exhibit I - 15
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.475 Page 17 of 471


                                              CEP
Brown                                         Reorganization,
Rudnick LLP Attorney       Partner            Inc               1994        U.S.B.C.   $995     2015   California Northern
                                              CEP
Brown                                         Reorganization,
Rudnick LLP Attorney       Associate          Inc               2013        U.S.B.C.   $400     2015   California Northern
                                              CEP
Brown                                         Reorganization,
Rudnick LLP Attorney       Member             Inc               1974        U.S.B.C.   $1,060   2015   California Northern
                                              CEP
Brown                                         Reorganization,
Rudnick LLP Attorney       Associate          Inc               2009        U.S.B.C.   $595     2015   California Northern

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Nonattorney   Paraprofessional   MANAGEMENT                    U.S.B.C.   $240     2015   California Central

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Nonattorney   Paraprofessional   MANAGEMENT 0                  U.S.B.C.   $240     2015   California Central

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Attorney      Attorney           MANAGEMENT 1998               U.S.B.C.   $540     2015   California Central




                                                           Exhibit I - 16
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.476 Page 18 of 471



Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Attorney      Associate          MANAGEMENT 2013           U.S.B.C.   $430   2015   California Central

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Attorney      Partner            MANAGEMENT 2005           U.S.B.C.   $450   2015   California Central

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Attorney      Partner            MANAGEMENT 2013           U.S.B.C.   $620   2015   California Central

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Attorney      Attorney           MANAGEMENT 2013           U.S.B.C.   $510   2015   California Central

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Nonattorney   Paraprofessional   MANAGEMENT 0              U.S.B.C.   $240   2015   California Central




                                                       Exhibit I - 17
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.477 Page 19 of 471



Sheppard
Mullin                                  Vail Lake
Richter &                               Rancho
Hampton LLP Attorney    Associate       California, LLC     2002           U.S.B.C.   $575   2015   California Southern

Sheppard
Mullin                                  Vail Lake
Richter &                               Rancho
Hampton LLP Attorney    Partner         California, LLC     1983           U.S.B.C.   $640   2015   California Southern

Sheppard
Mullin                                  Vail Lake
Richter &                               Rancho
Hampton LLP Attorney    Attorney        California, LLC     2009           U.S.B.C.   $410   2015   California Southern

Sheppard
Mullin                                  Vail Lake
Richter &                               Rancho
Hampton LLP Attorney    Associate       California, LLC     2011           U.S.B.C.   $440   2015   California Southern

Sheppard
Mullin                                  Vail Lake
Richter &                               Rancho
Hampton LLP Attorney    Partner         California, LLC     2007           U.S.B.C.   $576   2015   California Southern

Sheppard
Mullin                                  Vail Lake
Richter &                               Rancho
Hampton LLP Attorney    Associate       California, LLC     2001           U.S.B.C.   $591   2015   California Southern




                                                          Exhibit I - 18
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.478 Page 20 of 471



Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC     2000           U.S.B.C.   $707   2015   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Associate          California, LLC     2010           U.S.B.C.   $525   2015   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC     2003           U.S.B.C.   $589   2015   California Southern

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Partner            Technologies        2001           U.S.B.C.   $600   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Partner            Technologies        2000           U.S.B.C.   $600   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Associate          Technologies        2012           U.S.B.C.   $410   2015   California Central

                                             American
Norton Rose               Senior             Medical
Fulbright   Nonattorney   Paraprofessional   Technologies                       U.S.B.C.   $310   2015   California Central




                                                               Exhibit I - 19
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.479 Page 21 of 471



Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies     1985           U.S.B.C.   $825   2015   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                    U.S.B.C.   $305   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Nonattorney   Practice Support   Technologies                    U.S.B.C.   $120   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Nonattorney   Practice Support   Technologies                    U.S.B.C.   $170   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Nonattorney   Practice Support   Technologies                    U.S.B.C.   $275   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Partner            Technologies     2001           U.S.B.C.   $600   2015   California Central

                                             American
Norton Rose               Senior             Medical
Fulbright   Nonattorney   Paraprofessional   Technologies                    U.S.B.C.   $310   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Partner            Technologies     2000           U.S.B.C.   $600   2015   California Central


                                                            Exhibit I - 20
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.480 Page 22 of 471



                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Associate          Technologies      2012           U.S.B.C.   $410   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Nonattorney   Practice Support   Technologies                     U.S.B.C.   $290   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Partner            Technologies      2001           U.S.B.C.   $600   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Associate          Technologies      2012           U.S.B.C.   $410   2015   California Central

                                             American
Norton Rose                                  Medical
Fulbright   Attorney      Partner            Technologies      2000           U.S.B.C.   $600   2015   California Central

                                             American
Norton Rose               Senior             Medical
Fulbright   Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $310   2015   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                  PPA Holdings,
& Strok, LLP Attorney     Attorney           LLC               1980           U.S.B.C.   $670   2015   California Central




                                                             Exhibit I - 21
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.481 Page 23 of 471



Weiland,
Golden,
Smiley,
Wang Ekvall                                   PPA Holdings,
& Strok, LLP Nonattorney   Paraprofessional   LLC               0              U.S.B.C.   $240   2015   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   PPA Holdings,
& Strok, LLP Nonattorney   Paraprofessional   LLC               0              U.S.B.C.   $240   2015   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   PPA Holdings,
& Strok, LLP Nonattorney   Paraprofessional   LLC                              U.S.B.C.   $240   2015   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   PPA Holdings,
& Strok, LLP Attorney      Attorney           LLC               1987           U.S.B.C.   $670   2015   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   PPA Holdings,
& Strok, LLP Attorney      Partner            LLC               2005           U.S.B.C.   $450   2015   California Central




                                                              Exhibit I - 22
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.482 Page 24 of 471



Weiland,
Golden,
Smiley,
Wang Ekvall                                   PPA Holdings,
& Strok, LLP   Attorney    Partner            LLC               2013           U.S.B.C.   $620   2015   California Central
Mintz Levin
Cohn Ferris
Glovsky &                                     Los Gatos Hotel
Popeo, P.C.    Attorney    Member             Corporation     1982             U.S.B.C.   $755   2015   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                     Los Gatos Hotel
Popeo, P.C.    Attorney    Associate          Corporation     2009             U.S.B.C.   $515   2015   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                     Los Gatos Hotel
Popeo, P.C.    Attorney    Associate          Corporation     2012             U.S.B.C.   $370   2015   California Northern

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Attorney       Partner            Medical, Inc      1985           U.S.B.C.   $825   2015   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Nonattorney    Paraprofessional   Medical, Inc                     U.S.B.C.   $305   2015   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $600   2015   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2012           U.S.B.C.   $410   2015   California Central


                                                              Exhibit I - 23
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.483 Page 25 of 471



Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc       2008           U.S.B.C.   $510   2015   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc       2000           U.S.B.C.   $600   2015   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                      U.S.B.C.   $275   2015   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                      U.S.B.C.   $275   2015   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                      U.S.B.C.   $310   2015   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                      U.S.B.C.   $290   2015   California Central

                                              Corona Care
Alston & Bird                                 Convalescent
LLP           Attorney     Partner            Corporation        2003           U.S.B.C.   $685   2015   California Central

                                              Corona Care
Alston & Bird                                 Convalescent
LLP           Attorney     Counsel            Corporation        1982           U.S.B.C.   $795   2015   California Central

                                              Corona Care
Alston & Bird                                 Convalescent
LLP           Attorney     Associate          Corporation        2010           U.S.B.C.   $545   2015   California Central
Shulman
Hodges &                                      Crocker
Bastian LLP Nonattorney    Paraprofessional   Logistics, Inc                    U.S.B.C.   $110   2014   California Central




                                                               Exhibit I - 24
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.484 Page 26 of 471


Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                    U.S.B.C.   $150   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                    U.S.B.C.   $185   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                    U.S.B.C.   $185   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                    U.S.B.C.   $225   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                    U.S.B.C.   $225   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Associate          Logistics, Inc     1997           U.S.B.C.   $350   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Associate          Logistics, Inc     2010           U.S.B.C.   $350   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Partner            Logistics, Inc     1977           U.S.B.C.   $475   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Partner            Logistics, Inc     1998           U.S.B.C.   $425   2014   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Partner            Logistics, Inc     1986           U.S.B.C.   $550   2014   California Central




                                                                Exhibit I - 25
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.485 Page 27 of 471



Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Nonattorney   Paraprofessional   Fund LLC                    U.S.B.C.   $295   2014   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Nonattorney   Paraprofessional   Fund LLC                    U.S.B.C.   $295   2014   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Partner            Fund LLC     1997           U.S.B.C.   $775   2014   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Of Counsel         Fund LLC     1995           U.S.B.C.   $625   2014   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Partner            Fund LLC     1986           U.S.B.C.   $850   2014   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Nonattorney   Paraprofessional   Fund LLC                    U.S.B.C.   $235   2014   California Northern




                                                        Exhibit I - 26
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.486 Page 28 of 471



Pachulski
Stang Ziehl
Young Jones                                     CMR Mortgage
& Weintraub Attorney         Partner            Fund LLC     1982              U.S.B.C.   $895     2014   California Northern

Pachulski
Stang Ziehl
Young Jones                                     CMR Mortgage
& Weintraub    Attorney      Partner            Fund LLC     1993              U.S.B.C.   $850     2014   California Northern
Perkins Coie
LLP            Attorney      Partner            MI PUEBLO,LLC 1970             U.S.B.C.   $1,085   2014   California Northern
Perkins Coie
LLP            Attorney      Associate          MI PUEBLO,LLC 2007             U.S.B.C.   $410     2014   California Northern
Perkins Coie
LLP            Attorney      Partner            MI PUEBLO,LLC 1993             U.S.B.C.   $625     2014   California Northern
Perkins Coie
LLP            Attorney      Partner            MI PUEBLO,LLC 2000             U.S.B.C.   $710     2014   California Northern
Winston &
Strawn LLP     Attorney      Partner            SK FOODS, L.P., 1992           U.S.B.C.   $695     2014   California Central
Winston &
Strawn LLP     Attorney      Partner            SK FOODS, L.P., 1991           U.S.B.C.   $750     2014   California Central
Winston &
Strawn LLP     Attorney      Partner            SK FOODS, L.P., 1969           U.S.B.C.   $750     2014   California Central
Winston &
Strawn LLP     Nonattorney   Paraprofessional   SK Foods LP                    U.S.B.C.   $285     2014   California Eastern
Winston &
Strawn LLP     Attorney      Partner            SK Foods LP     1992           U.S.B.C.   $695     2014   California Eastern
Winston &
Strawn LLP     Attorney      Associate          SK Foods LP     2007           U.S.B.C.   $305     2014   California Eastern
Winston &
Strawn LLP     Attorney      Associate          SK Foods LP     1999           U.S.B.C.   $535     2014   California Eastern
Winston &
Strawn LLP     Attorney      Partner            SK Foods LP     2000           U.S.B.C.   $540     2014   California Eastern


                                                              Exhibit I - 27
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.487 Page 29 of 471


Winston &
Strawn LLP   Attorney      Partner            SK Foods LP     1998           U.S.B.C.   $505   2014   California Eastern
Winston &
Strawn LLP   Attorney      Partner            SK Foods LP     1993           U.S.B.C.   $555   2014   California Eastern
Winston &
Strawn LLP   Attorney      Associate          SK Foods LP     2000           U.S.B.C.   $535   2014   California Eastern
Winston &
Strawn LLP   Nonattorney   Manager            SK Foods LP                    U.S.B.C.   $620   2014   California Eastern
Winston &
Strawn LLP   Attorney      Partner            SK Foods LP     1993           U.S.B.C.   $560   2014   California Eastern
Winston &
Strawn LLP   Attorney      Partner            SK Foods LP     1986           U.S.B.C.   $600   2014   California Eastern
Winston &
Strawn LLP   Attorney      Partner            SK Foods LP     1993           U.S.B.C.   $625   2014   California Eastern
Winston &
Strawn LLP   Attorney      Partner            SK Foods LP     1991           U.S.B.C.   $750   2014   California Eastern
Winston &
Strawn LLP   Attorney      Partner            SK Foods LP     1969           U.S.B.C.   $750   2014   California Eastern
Winston &
Strawn LLP   Nonattorney   Paraprofessional   SK Foods LP                    U.S.B.C.   $275   2014   California Eastern

Pachulski
Stang Ziehl                                   ESTATE
Young Jones                                   FINANCIAL,
& Weintraub Nonattorney    Paraprofessional   INC.,                          U.S.B.C.   $290   2014   California Central

Pachulski
Stang Ziehl                                   ESTATE
Young Jones                                   FINANCIAL,
& Weintraub Nonattorney    Paraprofessional   INC.,                          U.S.B.C.   $295   2014   California Central




                                                            Exhibit I - 28
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.488 Page 30 of 471



Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Library            INC.,                         U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                         U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,          1982           U.S.B.C.   $895   2014   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,          1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Associate          INC.,          2006           U.S.B.C.   $495   2014   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Of Counsel         INC.,          1984           U.S.B.C.   $665   2014   California Central




                                                          Exhibit I - 29
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.489 Page 31 of 471



Pachulski
Stang Ziehl                                    ESTATE
Young Jones                                    FINANCIAL,
& Weintraub   Attorney      Partner            INC.,            1981           U.S.B.C.   $950   2014   California Central
BLAKELEY &
BLAKELEY      Attorney      Partner            DRI Companies 2008              U.S.B.C.   $495   2014   California Central
BLAKELEY &
BLAKELEY      Attorney      Partner            DRI Companies 1979              U.S.B.C.   $345   2014   California Central
BLAKELEY &
BLAKELEY      Nonattorney   Paraprofessional   DRI Companies                   U.S.B.C.   $145   2014   California Central
BLAKELEY &
BLAKELEY      Nonattorney   Law Clerk          DRI Companies                   U.S.B.C.   $95    2014   California Central
BLAKELEY &
BLAKELEY      Attorney      Associate          DRI Companies 2011              U.S.B.C.   $325   2014   California Central

                                               American
Norton Rose                                    Medical
Fulbright   Attorney        Partner            Technologies     2001           U.S.B.C.   $520   2014   California Central

                                               American
Norton Rose                 Senior             Medical
Fulbright   Nonattorney     Paraprofessional   Technologies                    U.S.B.C.   $295   2014   California Central

                                               American
Norton Rose                                    Medical
Fulbright   Attorney        Partner            Technologies     2000           U.S.B.C.   $520   2014   California Central

                                               American
Norton Rose                                    Medical
Fulbright   Attorney        Associate          Technologies     2012           U.S.B.C.   $330   2014   California Central




                                                              Exhibit I - 30
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.490 Page 32 of 471



Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC     2007           U.S.B.C.   $573   2014   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Associate          California, LLC     2007           U.S.B.C.   $550   2014   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Associate          California, LLC     2011           U.S.B.C.   $435   2014   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC     2003           U.S.B.C.   $575   2014   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC     2000           U.S.B.C.   $695   2014   California Southern

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                       U.S.B.C.   $295   2014   California Central




                                                               Exhibit I - 31
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.491 Page 33 of 471



Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1997           U.S.B.C.   $665   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $310   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Of Counsel         Corporation      2000           U.S.B.C.   $615   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Partner            Corporation      1996           U.S.B.C.   $690   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Partner            Corporation      1995           U.S.B.C.   $755   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Partner            Corporation      1997           U.S.B.C.   $590   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Partner            Corporation      1996           U.S.B.C.   $650   2014   California Central


                                                            Exhibit I - 32
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.492 Page 34 of 471



                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Partner            Corporation      1994           U.S.B.C.   $595   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Associate          Corporation      2012           U.S.B.C.   $295   2014   California Central

                                             Corona Care
                                             Convalescent
Venable LLP Attorney      Partner            Corporation      1980           U.S.B.C.   $735   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1997           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central




                                                            Exhibit I - 33
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.493 Page 35 of 471



Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Attorney       Of Counsel         Medical, Inc     1984           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Attorney       Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Attorney       Partner            Medical, Inc     1997           U.S.B.C.   $665   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $165   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2008           U.S.B.C.   $455   2014   California Central




                                                             Exhibit I - 34
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.494 Page 36 of 471



Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $275   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2000           U.S.B.C.   $520   2014   California Central

                                              Indymac
Klee, Tuchin,                                 Bancrop, Inc., a
Bogdanoff &                                   Delaware
Stern, LLP    Attorney     Partner            corporation      1975           U.S.B.C.   $850   2014   California Central

                                              Indymac
Klee, Tuchin,                                 Bancrop, Inc., a
Bogdanoff &                                   Delaware
Stern, LLP    Attorney     Partner            corporation      1985           U.S.B.C.   $850   2014   California Central


                                                             Exhibit I - 35
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.495 Page 37 of 471



                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      1986         U.S.B.C.   $300   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2012         U.S.B.C.   $290   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2012         U.S.B.C.   $290   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      1975         U.S.B.C.   $850   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2001         U.S.B.C.   $595   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2010         U.S.B.C.   $395   2014   California Central




                                                       Exhibit I - 36
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.496 Page 38 of 471



                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      1975         U.S.B.C.   $925   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2012         U.S.B.C.   $325   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2005         U.S.B.C.   $450   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2003         U.S.B.C.   $495   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2003         U.S.B.C.   $495   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2005         U.S.B.C.   $430   2014   California Central




                                                       Exhibit I - 37
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.497 Page 39 of 471



                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Partner            corporation      1985          U.S.B.C.   $850   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Partner            corporation      1992          U.S.B.C.   $675   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Summer Associate   corporation                    U.S.B.C.   $170   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Summer Associate   corporation                    U.S.B.C.   $170   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $215   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $215   2014   California Central




                                                             Exhibit I - 38
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.498 Page 40 of 471



                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Summer Associate   corporation                    U.S.B.C.   $170   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $215   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $215   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Summer Associate   corporation                    U.S.B.C.   $170   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Associate          corporation      1986          U.S.B.C.   $300   2014   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Associate          corporation      2008          U.S.B.C.   $300   2014   California Central




                                                             Exhibit I - 39
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.499 Page 41 of 471



                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2008         U.S.B.C.   $300   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2008         U.S.B.C.   $300   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2012         U.S.B.C.   $325   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Associate       corporation      2012         U.S.B.C.   $325   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2005         U.S.B.C.   $450   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2005         U.S.B.C.   $450   2014   California Central




                                                       Exhibit I - 40
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.500 Page 42 of 471



                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2005         U.S.B.C.   $450   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2003         U.S.B.C.   $495   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2003         U.S.B.C.   $495   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2001         U.S.B.C.   $595   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2001         U.S.B.C.   $595   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      2001         U.S.B.C.   $595   2014   California Central




                                                       Exhibit I - 41
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.501 Page 43 of 471



                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      1992         U.S.B.C.   $675   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      1992         U.S.B.C.   $675   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Partner         corporation      1992         U.S.B.C.   $675   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Member          corporation      1986         U.S.B.C.   $850   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Member          corporation      1986         U.S.B.C.   $850   2014   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney    Member          corporation      1986         U.S.B.C.   $850   2014   California Central




                                                       Exhibit I - 42
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.502 Page 44 of 471



                                              Indymac
Klee, Tuchin,                                 Bancrop, Inc., a
Bogdanoff &                                   Delaware
Stern, LLP    Attorney     Member             corporation      1986          U.S.B.C.   $850   2014   California Central

                                              Indymac
Klee, Tuchin,                                 Bancrop, Inc., a
Bogdanoff &                                   Delaware
Stern, LLP    Attorney     Partner            corporation      1985          U.S.B.C.   $850   2014   California Central

                                              Indymac
Klee, Tuchin,                                 Bancrop, Inc., a
Bogdanoff &                                   Delaware
Stern, LLP    Attorney     Partner            corporation      1985          U.S.B.C.   $850   2014   California Central

                                              Indymac
Klee, Tuchin,                                 Bancrop, Inc., a
Bogdanoff &                                   Delaware
Stern, LLP    Attorney     Partner            corporation      1975          U.S.B.C.   $925   2014   California Central

                                              Indymac
                                              Bancrop, Inc., a
Jenner &                                      Delaware
Block LLP    Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $310   2014   California Central

                                              Indymac
                                              Bancrop, Inc., a
Jenner &                                      Delaware
Block LLP    Attorney      Partner            corporation      1981          U.S.B.C.   $710   2014   California Central




                                                            Exhibit I - 43
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.503 Page 45 of 471



                                           Indymac
                                           Bancrop, Inc., a
Jenner &                                   Delaware
Block LLP      Attorney    Associate       corporation      2008         U.S.B.C.   $540   2014   California Central

                                           Indymac
                                           Bancrop, Inc., a
Jenner &                                   Delaware
Block LLP      Attorney    Partner         corporation      2011         U.S.B.C.   $415   2014   California Central

Skadden,                                   Indymac
Arps, Slate,                               Bancrop, Inc., a
Meagher &                                  Delaware
Flom LLP       Attorney    Associate       corporation      2008         U.S.B.C.   $395   2014   California Central

Skadden,                                   Indymac
Arps, Slate,                               Bancrop, Inc., a
Meagher &                                  Delaware
Flom LLP       Attorney    Associate       corporation      2008         U.S.B.C.   $395   2014   California Central

Skadden,                                   Indymac
Arps, Slate,                               Bancrop, Inc., a
Meagher &                                  Delaware
Flom LLP       Attorney    Counsel         corporation      2006         U.S.B.C.   $495   2014   California Central

Skadden,                                   Indymac
Arps, Slate,                               Bancrop, Inc., a
Meagher &                                  Delaware
Flom LLP       Attorney    Partner         corporation      1998         U.S.B.C.   $725   2014   California Central




                                                        Exhibit I - 44
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.504 Page 46 of 471



Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Partner          corporation      1982         U.S.B.C.   $945   2014   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Associate        corporation      2006         U.S.B.C.   $595   2014   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Staff Attorney   corporation      1996         U.S.B.C.   $290   2014   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Partner          corporation      1993         U.S.B.C.   $895   2014   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Staff Attorney   corporation      2001         U.S.B.C.   $320   2014   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Partner          corporation      1999         U.S.B.C.   $775   2014   California Central




                                                         Exhibit I - 45
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.505 Page 47 of 471



Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $80    2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $90    2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $100   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $220   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $175   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $80    2014   California Central




                                                              Exhibit I - 46
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.506 Page 48 of 471



Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $295   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $205   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $205   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $295   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $170   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $290   2014   California Central




                                                              Exhibit I - 47
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.507 Page 49 of 471



Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                     U.S.B.C.   $220   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                     U.S.B.C.   $220   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Attorney      Senior Associate   corporation      2006           U.S.B.C.   $320   2014   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Attorney      Counsel            corporation      2005           U.S.B.C.   $540   2014   California Central

                                                Corona Care
Alston & Bird                                   Convalescent
LLP           Attorney       Partner            Corporation        2003         U.S.B.C.   $655   2014   California Central

                                                Corona Care
Alston & Bird                                   Convalescent
LLP           Attorney       Partner            Corporation        1992         U.S.B.C.   $775   2014   California Central

                                                Corona Care
Alston & Bird                                   Convalescent
LLP           Attorney       Associate          Corporation        2010         U.S.B.C.   $490   2014   California Central




                                                               Exhibit I - 48
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.508 Page 50 of 471



                                            Corona Care
Alston & Bird                               Convalescent
LLP           Attorney      Associate       Corporation      2008           U.S.B.C.   $630   2014   California Central

                                            Corona Care
Alston & Bird                               Convalescent
LLP           Attorney      Counsel         Corporation      1982           U.S.B.C.   $760   2014   California Central

                                            Corona Care
Alston & Bird                               Convalescent
LLP           Attorney      Partner         Corporation      1978           U.S.B.C.   $765   2014   California Central

                                            Corona Care
Alston & Bird                               Convalescent
LLP           Attorney      Associate       Corporation      2013           U.S.B.C.   $365   2014   California Central

                                            Corona Care
Alston & Bird                               Convalescent
LLP             Attorney    Partner         Corporation      1977           U.S.B.C.   $865   2014   California Central
Landau,
Gottfried &
Berger, LLP     Attorney    Of Counsel      Arnold Klein     1997           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &
Berger, LLP     Attorney    Counsel         Arnold Klein     1978           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &
Berger, LLP     Attorney    Counsel         Arnold Klein     1978           U.S.B.C.   $325   2014   California Central
Landau,
Gottfried &
Berger, LLP     Attorney    Attorney        Arnold Klein     1984           U.S.B.C.   $530   2014   California Central




                                                           Exhibit I - 49
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.509 Page 51 of 471


Landau,
Gottfried &
Berger, LLP   Attorney     Partner            Arnold Klein     1988           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &
Berger, LLP   Attorney     Counsel            Arnold Klein     2010           U.S.B.C.   $380   2014   California Central
Landau,
Gottfried &
Berger, LLP   Attorney     Partner            Arnold Klein     1983           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &
Berger, LLP   Attorney     Associate          Arnold Klein     2008           U.S.B.C.   $440   2014   California Central
Landau,
Gottfried &
Berger, LLP   Attorney     Counsel            Arnold Klein     1973           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &
Berger, LLP   Attorney     Counsel            Arnold Klein     2000           U.S.B.C.   $510   2014   California Central
Landau,
Gottfried &
Berger, LLP   Attorney     Member             Arnold Klein     1967           U.S.B.C.   $565   2014   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Nonattorney   Paraprofessional   MARCIANO                        U.S.B.C.   $400   2014   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Partner            MARCIANO         1983           U.S.B.C.   $615   2014   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Associate          MARCIANO         2009           U.S.B.C.   $350   2014   California Central




                                                             Exhibit I - 50
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.510 Page 52 of 471



Osler Hoskin
& Harcourt                                   GEORGES
LLP          Attorney     Associate          MARCIANO     2008           U.S.B.C.   $375   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1999           U.S.B.C.   $625   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1976           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1981           U.S.B.C.   $950   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1995           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Associate          MARCIANO     2006           U.S.B.C.   $495   2014   California Central


                                                        Exhibit I - 51
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.511 Page 53 of 471



Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $265   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1981           U.S.B.C.   $950   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1970           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1984           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1976           U.S.B.C.   $795   2014   California Central




                                                        Exhibit I - 52
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.512 Page 54 of 471



Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1981           U.S.B.C.   $950   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1980           U.S.B.C.   $625   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1970           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1999           U.S.B.C.   $625   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1976           U.S.B.C.   $795   2014   California Central




                                                        Exhibit I - 53
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.513 Page 55 of 471



Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1984           U.S.B.C.   $665   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1980           U.S.B.C.   $850   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1983           U.S.B.C.   $950   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Associate       MARCIANO     2006           U.S.B.C.   $495   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Associate       MARCIANO     1997           U.S.B.C.   $725   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1981           U.S.B.C.   $950   2014    California Central




                                                   Exhibit I - 54
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.514 Page 56 of 471



Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1984           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1983           U.S.B.C.   $950   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1980           U.S.B.C.   $850   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1991           U.S.B.C.   $835   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO     1984           U.S.B.C.   $775   2014   California Central




                                                        Exhibit I - 55
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.515 Page 57 of 471



Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1981           U.S.B.C.   $825   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1980           U.S.B.C.   $595   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Associate       MARCIANO     2006           U.S.B.C.   $475   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1995           U.S.B.C.   $665   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1999           U.S.B.C.   $595   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1984           U.S.B.C.   $645   2014    California Central




                                                   Exhibit I - 56
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.516 Page 58 of 471



Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1982           U.S.B.C.   $915   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1970           U.S.B.C.   $775   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1996           U.S.B.C.   $695   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1982           U.S.B.C.   $915   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1976           U.S.B.C.   $775   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1980           U.S.B.C.   $825   2014    California Central




                                                   Exhibit I - 57
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.517 Page 59 of 471



Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Law Clerk          MARCIANO                    U.S.B.C.   $150   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $265   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Library            MARCIANO                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO     1980           U.S.B.C.   $625   2014   California Central




                                                        Exhibit I - 58
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.518 Page 60 of 471



Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     2006           U.S.B.C.   $495   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1996           U.S.B.C.   $625   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1999           U.S.B.C.   $625   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1981           U.S.B.C.   $950   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1970           U.S.B.C.   $795   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1979           U.S.B.C.   $995   2014    California Central




                                                   Exhibit I - 59
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.519 Page 61 of 471



Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Associate       MARCIANO     1997           U.S.B.C.   $725   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1985           U.S.B.C.   $775   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1995           U.S.B.C.   $645   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1976           U.S.B.C.   $795   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Of Counsel      MARCIANO     1976           U.S.B.C.   $795   2014    California Central

Pachulski
Stang Ziehl
Young Jones                             GEORGES
& Weintraub Attorney    Partner         MARCIANO     1999           U.S.B.C.   $625   2014    California Central




                                                   Exhibit I - 60
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.520 Page 62 of 471



Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO       1984          U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO       1981          U.S.B.C.   $950   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO       1970          U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2014   California Central
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $315   2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $325   2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Partner            Inc             1977         U.S.B.C.   $775   2014   California Northern


                                                         Exhibit I - 61
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.521 Page 63 of 471


                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2013        U.S.B.C.   $460     2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2013        U.S.B.C.   $400     2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Partner            Inc               1974        U.S.B.C.   $1,060   2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Partner            Inc               2005        U.S.B.C.   $740     2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2013        U.S.B.C.   $400     2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Associate          Inc               2009        U.S.B.C.   $595     2014   California Northern
                                             CEP
Brown                                        Reorganization,
Rudnick LLP Attorney      Partner            Inc               1998        U.S.B.C.   $790     2014   California Northern


Diamond                                      International
Mccarthy                                     Manufacturing
LLP         Nonattorney   Law Clerk          Group, Inc                    U.S.B.C.   $150     2014   California Eastern


Diamond                                      International
Mccarthy                                     Manufacturing
LLP         Nonattorney   Paraprofessional   Group, Inc                    U.S.B.C.   $125     2014   California Eastern




                                                          Exhibit I - 62
               Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.522 Page 64 of 471




Diamond                                     International
Mccarthy                                    Manufacturing
LLP        Nonattorney   Law Clerk          Group, Inc                   U.S.B.C.   $150   2014   California Eastern


Diamond                                     International
Mccarthy                                    Manufacturing
LLP        Nonattorney   Paraprofessional   Group, Inc                   U.S.B.C.   $190   2014   California Eastern


Diamond                                     International
Mccarthy                                    Manufacturing
LLP        Nonattorney   Law Clerk          Group, Inc                   U.S.B.C.   $50    2014   California Eastern


Diamond                                     International
Mccarthy                                    Manufacturing
LLP        Attorney      Partner            Group, Inc      1979         U.S.B.C.   $495   2014   California Eastern


Diamond                                     International
Mccarthy                                    Manufacturing
LLP        Attorney      Associate          Group, Inc      2009         U.S.B.C.   $260   2014   California Eastern


Diamond                                     International
Mccarthy                                    Manufacturing
LLP        Attorney      Partner            Group, Inc      2008         U.S.B.C.   $330   2014   California Eastern




                                                        Exhibit I - 63
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.523 Page 65 of 471




Diamond                                      International
Mccarthy                                     Manufacturing
LLP         Attorney      Partner            Group, Inc      2000         U.S.B.C.   $440   2014   California Eastern


Diamond                                      International
Mccarthy                                     Manufacturing
LLP         Attorney      Partner            Group, Inc      1990         U.S.B.C.   $495   2014   California Eastern


Diamond                                      International
Mccarthy                                     Manufacturing
LLP         Attorney      Partner            Group, Inc      2006         U.S.B.C.   $350   2014   California Eastern


Diamond                                      International
Mccarthy                                     Manufacturing
LLP         Attorney      Associate          Group, Inc      2012         U.S.B.C.   $240   2014   California Eastern


Diamond                                      International
Mccarthy                                     Manufacturing
LLP         Nonattorney   Paraprofessional   Group, Inc                   U.S.B.C.   $125   2014   California Eastern

Solomon
Ward
Seidenwurm                                   500 WEST
& Smith, LLP Attorney     Partner            BROADWAY        1983         U.S.B.C.   $435   2014   California Southern




                                                         Exhibit I - 64
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.524 Page 66 of 471



Solomon
Ward
Seidenwurm                                    500 WEST
& Smith, LLP Attorney      Partner            BROADWAY         1975           U.S.B.C.   $395   2014   California Southern

Solomon
Ward
Seidenwurm                                    500 WEST
& Smith, LLP   Attorney    Partner            BROADWAY         1983           U.S.B.C.   $435   2014   California Southern
Peitzman,
Weg &
Kempinsky                                     MICHAEL JOEL
LLP            Attorney    Associate          KAMEN            1996           U.S.B.C.   $550   2014   California Central
Peitzman,
Weg &
Kempinsky                                     MICHAEL JOEL
LLP            Attorney    Associate          KAMEN            2001           U.S.B.C.   $465   2014   California Central
Peitzman,
Weg &
Kempinsky                                     MICHAEL JOEL
LLP            Attorney    Partner            KAMEN            1992           U.S.B.C.   $625   2014   California Central
Peitzman,
Weg &
Kempinsky                                     MICHAEL JOEL
LLP            Attorney    Partner            KAMEN            1997           U.S.B.C.   $645   2014   California Central

Pachulski
Stang Ziehl                                   American
Young Jones                                   Medical
& Weintraub Nonattorney    Paraprofessional   Technologies                    U.S.B.C.   $295   2014   California Central




                                                             Exhibit I - 65
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.525 Page 67 of 471



Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies     1980           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies     1997           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1997           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1980           U.S.B.C.   $665   2014   California Central




                                                            Exhibit I - 66
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.526 Page 68 of 471



Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1984           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1980           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central




                                                            Exhibit I - 67
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.527 Page 69 of 471



Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1976           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1984           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1980           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1976           U.S.B.C.   $665   2014   California Central




                                                            Exhibit I - 68
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.528 Page 70 of 471



Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1977           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Library            Medical, Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1980           U.S.B.C.   $665   2014   California Central




                                                            Exhibit I - 69
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.529 Page 71 of 471



Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1976           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1977           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1980           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Associate          Medical, Inc     2006           U.S.B.C.   $495   2014   California Central
Mintz Levin
Cohn Ferris
Glovsky &                                    Los Gatos Hotel
Popeo, P.C. Attorney      Member             Corporation     1981            U.S.B.C.   $725   2014   California Northern


                                                            Exhibit I - 70
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.530 Page 72 of 471


Mintz Levin
Cohn Ferris
Glovsky &                                 Los Gatos Hotel
Popeo, P.C.   Attorney    Associate       Corporation     2009         U.S.B.C.   $465   2014   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                 Los Gatos Hotel
Popeo, P.C.   Attorney    Counsel         Corporation     1996         U.S.B.C.   $575   2014   California Northern

Sheppard
Mullin                                    SILIKEN
Richter &                                 MANUFACTURI
Hampton LLP Attorney      Partner         NG          2000             U.S.B.C.   $590   2014   California Southern

Sheppard
Mullin                                    SILIKEN
Richter &                                 MANUFACTURI
Hampton LLP Attorney      Partner         NG          2003             U.S.B.C.   $495   2014   California Southern

Sheppard
Mullin                                    SILIKEN
Richter &                                 MANUFACTURI
Hampton LLP Attorney      Associate       NG          2011             U.S.B.C.   $375   2014   California Southern

Sheppard
Mullin                                    SILIKEN
Richter &                                 MANUFACTURI
Hampton LLP Attorney      Associate       NG          2007             U.S.B.C.   $395   2014   California Southern

Sheppard
Mullin                                    SILIKEN
Richter &                                 MANUFACTURI
Hampton LLP Attorney      Associate       NG          2012             U.S.B.C.   $295   2014   California Southern




                                                      Exhibit I - 71
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.531 Page 73 of 471



Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Nonattorney   Paraprofessional   NG                               U.S.B.C.   $195   2014   California Southern

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Of Counsel         KSL Media Inc     1977           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Partner            KSL Media Inc     1976           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Of Counsel         KSL Media Inc     1977           U.S.B.C.   $775   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Partner            KSL Media Inc     1999           U.S.B.C.   $825   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Of Counsel         KSL Media Inc     1970           U.S.B.C.   $795   2014   California Central




                                                             Exhibit I - 72
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.532 Page 74 of 471



Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     2002           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1976           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1997           U.S.B.C.   $725   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1995           U.S.B.C.   $675   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1995           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1995           U.S.B.C.   $645   2014   California Central




                                                        Exhibit I - 73
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.533 Page 75 of 471



Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1980           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1996           U.S.B.C.   $725   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1985           U.S.B.C.   $725   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1989           U.S.B.C.   $875   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1995           U.S.B.C.   $675   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1999           U.S.B.C.   $625   2014   California Central




                                                        Exhibit I - 74
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.534 Page 76 of 471



Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Associate       KSL Media Inc     2012           U.S.B.C.   $645   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1992           U.S.B.C.   $650   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1994           U.S.B.C.   $650   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1996           U.S.B.C.   $645   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Of Counsel      KSL Media Inc     1987           U.S.B.C.   $725   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1980           U.S.B.C.   $850   2014   California Central




                                                        Exhibit I - 75
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.535 Page 77 of 471



Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1991           U.S.B.C.   $850     2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1984           U.S.B.C.   $795     2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1981           U.S.B.C.   $950     2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1979           U.S.B.C.   $995     2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1979           U.S.B.C.   $1,050   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney    Partner         KSL Media Inc     1981           U.S.B.C.   $950     2014   California Central




                                                        Exhibit I - 76
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.536 Page 78 of 471



Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Partner            KSL Media Inc     1983           U.S.B.C.   $950   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Partner            KSL Media Inc     1982           U.S.B.C.   $995   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Partner            KSL Media Inc     1983           U.S.B.C.   $895   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Partner            KSL Media Inc     1995           U.S.B.C.   $695   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Nonattorney   Paraprofessional   KSL Media Inc                    U.S.B.C.   $290   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Nonattorney   Paraprofessional   KSL Media Inc                    U.S.B.C.   $265   2014   California Central




                                                             Exhibit I - 77
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.537 Page 79 of 471



Pachulski
Stang Ziehl
Young Jones
& Weintraub Nonattorney   Paraprofessional   KSL Media Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Nonattorney   Paraprofessional   KSL Media Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Nonattorney   Clerk              KSL Media Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Nonattorney   Paraprofessional   KSL Media Inc                    U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Of Counsel         KSL Media Inc     2003           U.S.B.C.   $650   2014   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Of Counsel         KSL Media Inc     2006           U.S.B.C.   $495   2014   California Central
Brown                                        Clearedge
Rudnick LLP Attorney      Associate          Power Inc         2013           U.S.B.C.   $400   2014   California Northern
Brown                                        Clearedge
Rudnick LLP Attorney      Associate          Power Inc         2013           U.S.B.C.   $400   2014   California Northern


                                                             Exhibit I - 78
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.538 Page 80 of 471


Brown                                          Clearedge
Rudnick LLP   Attorney      Associate          Power Inc     2011           U.S.B.C.   $545     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Partner            Power Inc     1978           U.S.B.C.   $760     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Partner            Power Inc     1989           U.S.B.C.   $805     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Partner            Power Inc     1974           U.S.B.C.   $1,060   2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Associate          Power Inc     2009           U.S.B.C.   $595     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Partner            Power Inc     1991           U.S.B.C.   $700     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Partner            Power Inc     2002           U.S.B.C.   $790     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Nonattorney   Paraprofessional   Power Inc                    U.S.B.C.   $315     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Nonattorney   Paraprofessional   Power Inc                    U.S.B.C.   $325     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Nonattorney   Paraprofessional   Power Inc                    U.S.B.C.   $325     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Associate          Power Inc     2013           U.S.B.C.   $400     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Associate          Power Inc     2011           U.S.B.C.   $450     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Associate          Power Inc     2012           U.S.B.C.   $450     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Partner            Power Inc     1974           U.S.B.C.   $1,060   2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Nonattorney   Paraprofessional   Power Inc                    U.S.B.C.   $315     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Nonattorney   Paraprofessional   Power Inc                    U.S.B.C.   $325     2014   California Northern
Brown                                          Clearedge
Rudnick LLP   Attorney      Associate          Power Inc     2013           U.S.B.C.   $400     2014   California Northern


                                                           Exhibit I - 79
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.539 Page 81 of 471


Brown                                     Clearedge
Rudnick LLP   Attorney    Associate       Power Inc        2013         U.S.B.C.   $400   2014   California Northern
Brown                                     Clearedge
Rudnick LLP   Attorney    Associate       Power Inc        2009         U.S.B.C.   $595   2014   California Northern
Brown                                     Clearedge
Rudnick LLP   Attorney    Partner         Power Inc        2002         U.S.B.C.   $790   2014   California Northern
Brown                                     Clearedge
Rudnick LLP   Attorney    Partner         Power Inc        1991         U.S.B.C.   $700   2014   California Northern


Winthrop
Couchot
Professional
Corporation Attorney      Associate       Imagenetix Inc   1997         U.S.B.C.   $595   2014   California Southern


Winthrop
Couchot
Professional
Corporation Attorney      Shareholder     Imagenetix Inc   1993         U.S.B.C.   $595   2014   California Southern


Winthrop
Couchot
Professional
Corporation Attorney      Shareholder     Imagenetix Inc   1981         U.S.B.C.   $750   2014   California Southern


Winthrop
Couchot
Professional
Corporation Attorney      Associate       Imagenetix Inc   2010         U.S.B.C.   $350   2014   California Southern




                                                       Exhibit I - 80
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.540 Page 82 of 471




Winthrop
Couchot
Professional
Corporation Nonattorney   Paraprofessional   Imagenetix Inc                    U.S.B.C.   $270   2014   California Southern


Winthrop
Couchot
Professional
Corporation Attorney      Shareholder        Imagenetix Inc     1992           U.S.B.C.   $595   2014   California Southern

Arent Fox                                    New Meatco
LLP         Attorney      Partner            Provisions LLC     1996           U.S.B.C.   $750   2014   California Central

Arent Fox                                    New Meatco
LLP         Attorney      Partner            Provisions LLC     1993           U.S.B.C.   $685   2014   California Central

Arent Fox                                    New Meatco
LLP         Attorney      Associate          Provisions LLC     2007           U.S.B.C.   $510   2014   California Central

Arent Fox                                    New Meatco
LLP         Attorney      Associate          Provisions LLC     2008           U.S.B.C.   $490   2014   California Central

Arent Fox                                    New Meatco
LLP         Attorney      Partner            Provisions LLC     1976           U.S.B.C.   $730   2014   California Central

Arent Fox                                    New Meatco
LLP         Attorney      Associate          Provisions LLC     2009           U.S.B.C.   $440   2014   California Central

Arent Fox                                    New Meatco
LLP         Attorney      Associate          Provisions LLC     2014           U.S.B.C.   $310   2014   California Central




                                                              Exhibit I - 81
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.541 Page 83 of 471



Arent Fox                                    New Meatco
LLP         Attorney      Associate          Provisions LLC     2006           U.S.B.C.   $460   2014   California Central

Arent Fox                                    New Meatco
LLP         Attorney      Partner            Provisions LLC     1996           U.S.B.C.   $670   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $165   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $210   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $195   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $195   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $205   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $245   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $270   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $285   2014   California Central

Arent Fox                                    New Meatco
LLP         Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $230   2014   California Central




                                                              Exhibit I - 82
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.542 Page 84 of 471



Arent Fox                                     New Meatco
LLP          Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $310   2014   California Central

Arent Fox                                     New Meatco
LLP          Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $305   2014   California Central

Arent Fox                                     New Meatco
LLP          Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $315   2014   California Central

Arent Fox                                     New Meatco
LLP          Attorney      Associate          Provisions LLC     2009           U.S.B.C.   $440   2014   California Central

Arent Fox                                     New Meatco
LLP          Attorney      Associate          Provisions LLC     2009           U.S.B.C.   $430   2014   California Central
Stutman,
Treister &                                    New Meatco
Glatt PC     Attorney      Shareholder        Provisions LLC     1996           U.S.B.C.   $545   2014   California Central
Stutman,
Treister &                                    New Meatco
Glatt PC     Attorney      Shareholder        Provisions LLC     1979           U.S.B.C.   $745   2014   California Central
Stutman,
Treister &                                    New Meatco
Glatt PC     Nonattorney   Clerk              Provisions LLC                    U.S.B.C.   $65    2014   California Central
Stutman,
Treister &                                    New Meatco
Glatt PC     Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $225   2014   California Central
Stutman,
Treister &                                    New Meatco
Glatt PC     Nonattorney   Paraprofessional   Provisions LLC                    U.S.B.C.   $205   2014   California Central
Stutman,
Treister &                                    New Meatco
Glatt PC     Attorney      Associate          Provisions LLC     2013           U.S.B.C.   $245   2014   California Central




                                                               Exhibit I - 83
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.543 Page 85 of 471


Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Associate       Provisions LLC     2013           U.S.B.C.   $241   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Of Counsel      Provisions LLC     1997           U.S.B.C.   $470   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Associate       Provisions LLC     2010           U.S.B.C.   $313   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Associate       Provisions LLC     2010           U.S.B.C.   $300   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Of Counsel      Provisions LLC     1993           U.S.B.C.   $470   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Shareholder     Provisions LLC     2004           U.S.B.C.   $547   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Shareholder     Provisions LLC     1999           U.S.B.C.   $590   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Shareholder     Provisions LLC     1991           U.S.B.C.   $645   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Shareholder     Provisions LLC     1974           U.S.B.C.   $730   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Shareholder     Provisions LLC     1989           U.S.B.C.   $745   2014   California Central
Stutman,
Treister &                               New Meatco
Glatt PC     Attorney    Shareholder     Provisions LLC     1992           U.S.B.C.   $675   2014   California Central




                                                          Exhibit I - 84
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.544 Page 86 of 471


Stutman,
Treister &                                     New Meatco
Glatt PC     Attorney       Shareholder        Provisions LLC     1978           U.S.B.C.   $760   2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                             U.S.B.C.   $175   2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Paraprofessional   KAMEN                             U.S.B.C.   $260   2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Counsel            KAMEN              2008           U.S.B.C.   $595   2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN              1986           U.S.B.C.   $330   2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN              2012           U.S.B.C.   $380   2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN              1990           U.S.B.C.   $995   2014   California Central




                                                                Exhibit I - 85
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.545 Page 87 of 471




Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                       U.S.B.C.   $175     2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          1984         U.S.B.C.   $995     2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          2010         U.S.B.C.   $450     2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          1975         U.S.B.C.   $1,150   2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          2012         U.S.B.C.   $380     2014   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          2005         U.S.B.C.   $650     2014   California Central




                                                          Exhibit I - 86
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.546 Page 88 of 471




Klee, Tuchin,
Bogdanoff &                                 MICHAEL JOEL
Stern, LLP    Attorney      Partner         KAMEN            2006           U.S.B.C.   $655   2014   California Central


Klee, Tuchin,
Bogdanoff &                                 MICHAEL JOEL
Stern, LLP      Attorney    Partner         KAMEN            2001           U.S.B.C.   $725   2014   California Central
Landau,                                     COBE
Gottfried &                                 CHEMICAL CO.,
Berger, LLP     Attorney    Counsel         INC              1978           U.S.B.C.   $325   2014   California Central
Landau,                                     COBE
Gottfried &                                 CHEMICAL CO.,
Berger, LLP     Attorney    Counsel         INC              1973           U.S.B.C.   $535   2014   California Central
Landau,                                     COBE
Gottfried &                                 CHEMICAL CO.,
Berger, LLP     Attorney    Counsel         INC              2000           U.S.B.C.   $480   2014   California Central
Landau,                                     COBE
Gottfried &                                 CHEMICAL CO.,
Berger, LLP     Attorney    Counsel         INC              2010           U.S.B.C.   $350   2014   California Central
Landau,                                     COBE
Gottfried &                                 CHEMICAL CO.,
Berger, LLP     Attorney    Counsel         INC              1978           U.S.B.C.   $535   2014   California Central
Landau,                                     COBE
Gottfried &                                 CHEMICAL CO.,
Berger, LLP     Attorney    Associate       INC              2004           U.S.B.C.   $420   2014   California Central
Landau,
Gottfried &                                 Gordian
Berger, LLP     Attorney    Partner         Medical, Inc     1990           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &                                 Gordian
Berger, LLP     Attorney    Partner         Medical, Inc     1988           U.S.B.C.   $565   2014   California Central


                                                           Exhibit I - 87
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.547 Page 89 of 471


Landau,
Gottfried &                                     Gordian
Berger, LLP    Attorney      Member             Medical, Inc      1967           U.S.B.C.   $565   2014   California Central

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney     Paraprofessional   Howrey LLP        0              U.S.B.C.   $80    2014   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C.   Attorney      Partner            Howrey LLP        1995           U.S.B.C.   $385   2014   California Northern
BLAKELEY &
BLAKELEY       Attorney      Partner            Sky King, Inc     1989           U.S.B.C.   $495   2014   California Eastern
BLAKELEY &
BLAKELEY       Attorney      Partner            Sky King, Inc     1979           U.S.B.C.   $345   2014   California Eastern
BLAKELEY &
BLAKELEY       Attorney      Partner            Sky King, Inc     1979           U.S.B.C.   $295   2014   California Eastern
BLAKELEY &
BLAKELEY       Nonattorney   Legal Assistant    Sky King, Inc                    U.S.B.C.   $65    2014   California Eastern
BLAKELEY &
BLAKELEY       Attorney      Partner            Sky King, Inc     2008           U.S.B.C.   $395   2014   California Eastern
BLAKELEY &
BLAKELEY       Nonattorney   Paraprofessional   Sky King, Inc                    U.S.B.C.   $125   2014   California Eastern
BLAKELEY &
BLAKELEY       Attorney      Associate          Sky King, Inc     2011           U.S.B.C.   $295   2014   California Eastern

Glaser Weil
Fink Howard
Avchen &                                        MICHAEL JOEL
Shapiro LLP Attorney         Partner            KAMEN             1986           U.S.B.C.   $675   2014   California Central




                                                                Exhibit I - 88
                Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.548 Page 90 of 471



Glaser Weil
Fink Howard
Avchen &                                      MICHAEL JOEL
Shapiro LLP Attorney       Associate          KAMEN            2009           U.S.B.C.   $400   2014   California Central

Glaser Weil
Fink Howard
Avchen &                                      MICHAEL JOEL
Shapiro LLP Attorney       Partner            KAMEN            1977           U.S.B.C.   $775   2014   California Central

Glaser Weil
Fink Howard
Avchen &                                      MICHAEL JOEL
Shapiro LLP Attorney       Partner            KAMEN            1990           U.S.B.C.   $745   2014   California Central

Glaser Weil
Fink Howard
Avchen &                                      MICHAEL JOEL
Shapiro LLP Attorney       Associate          KAMEN            2010           U.S.B.C.   $365   2014   California Central

Glaser Weil
Fink Howard
Avchen &                                      MICHAEL JOEL
Shapiro LLP Attorney       Of Counsel         KAMEN            1988           U.S.B.C.   $450   2014   California Central

Glaser Weil
Fink Howard
Avchen &                                      MICHAEL JOEL
Shapiro LLP Attorney       Associate          KAMEN            2014           U.S.B.C.   $340   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $275   2014   California Central




                                                             Exhibit I - 89
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.549 Page 91 of 471



Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $165   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2002           U.S.B.C.   $520   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $275   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     1982           U.S.B.C.   $835   2014   California Central




                                                             Exhibit I - 90
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.550 Page 92 of 471



Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc     2003           U.S.B.C.   $560   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2012           U.S.B.C.   $330   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $290   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies     2000           U.S.B.C.   $520   2014   California Central


                                                             Exhibit I - 91
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.551 Page 93 of 471



                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Practice Support   Technologies                    U.S.B.C.   $290   2014   California Central

                                              American
Fulbright &                Senior             Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                    U.S.B.C.   $295   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Practice Support   Technologies                    U.S.B.C.   $275   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies     2008           U.S.B.C.   $455   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies     2012           U.S.B.C.   $330   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies     2002           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies     2002           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies     2012           U.S.B.C.   $330   2014   California Central




                                                             Exhibit I - 92
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.552 Page 94 of 471



                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies     2008           U.S.B.C.   $395   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Practice Support   Technologies                    U.S.B.C.   $275   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies     2008           U.S.B.C.   $455   2014   California Central

                                              American
Fulbright &                Senior             Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                    U.S.B.C.   $295   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Practice Support   Technologies                    U.S.B.C.   $290   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies     2000           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Of Counsel         Technologies     1984           U.S.B.C.   $110   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Of Counsel         Technologies     1984           U.S.B.C.   $110   2014   California Central




                                                             Exhibit I - 93
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.553 Page 95 of 471



                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                    U.S.B.C.   $207   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies     2002           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies     2000           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies     2000           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies     2008           U.S.B.C.   $395   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Of Counsel         Technologies     1984           U.S.B.C.   $110   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Of Counsel         Technologies     1984           U.S.B.C.   $110   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                    U.S.B.C.   $295   2014   California Central




                                                             Exhibit I - 94
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.554 Page 96 of 471



                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Of Counsel         Technologies     1984           U.S.B.C.   $110   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc     2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc     2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $275   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $295   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $175   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $175   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                    U.S.B.C.   $290   2014   California Central


                                                             Exhibit I - 95
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.555 Page 97 of 471



Fulbright &                                     Gordian
Jaworski LLP Nonattorney     Practice Support   Medical, Inc                    U.S.B.C.   $275   2014   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney        Partner            Medical, Inc     2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney        Associate          Medical, Inc     2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                     Gordian
Jaworski LLP   Attorney      Associate          Medical, Inc     2012           U.S.B.C.   $330   2014   California Central
BLAKELEY &
BLAKELEY       Attorney      Partner            DRI Companies 1989              U.S.B.C.   $495   2014   California Central
BLAKELEY &
BLAKELEY       Attorney      Associate          DRI Companies 2005              U.S.B.C.   $325   2014   California Central
BLAKELEY &
BLAKELEY       Attorney      Associate          DRI Companies 2011              U.S.B.C.   $325   2014   California Central
BLAKELEY &
BLAKELEY       Attorney      Partner            DRI Companies 1979              U.S.B.C.   $345   2014   California Central
BLAKELEY &
BLAKELEY       Nonattorney   Law Clerk          DRI Companies                   U.S.B.C.   $145   2014   California Central
Arent Fox
LLP            Nonattorney   Paraprofessional   AuraSound, inc                  U.S.B.C.   $310   2014   California Central
Arent Fox
LLP            Nonattorney   Paraprofessional   AuraSound, inc                  U.S.B.C.   $300   2014   California Central
Arent Fox
LLP            Nonattorney   Paraprofessional   AuraSound, inc                  U.S.B.C.   $165   2014   California Central
Arent Fox
LLP            Nonattorney   Paraprofessional   AuraSound, inc                  U.S.B.C.   $210   2014   California Central
Arent Fox
LLP            Nonattorney   Paraprofessional   AuraSound, inc                  U.S.B.C.   $295   2014   California Central
Arent Fox
LLP            Attorney      Member             AuraSound, inc 2009             U.S.B.C.   $405   2014   California Central


                                                               Exhibit I - 96
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.556 Page 98 of 471


Arent Fox
LLP          Attorney      Member             AuraSound, inc 1993           U.S.B.C.   $655   2014   California Central
Arent Fox
LLP          Attorney      Partner            AuraSound, inc 2010           U.S.B.C.   $745   2014   California Central
Arent Fox
LLP          Attorney      Partner            AuraSound, inc 1976           U.S.B.C.   $730   2014   California Central
Arent Fox
LLP          Attorney      Partner            AuraSound, inc 1996           U.S.B.C.   $750   2014   California Central
Arent Fox
LLP          Nonattorney   Paraprofessional   AuraSound, inc                U.S.B.C.   $165   2014   California Central
Arent Fox
LLP          Attorney      Associate          AuraSound, inc 2009           U.S.B.C.   $405   2014   California Central
Arent Fox
LLP          Attorney      Associate          AuraSound, inc 2006           U.S.B.C.   $430   2014   California Central

Jackson
Walker L.L.P. Attorney     Partner            Howrey LLP       1983         U.S.B.C.   $358   2014   California Northern

Jackson
Walker L.L.P. Attorney     Partner            Howrey LLP       1983         U.S.B.C.   $383   2014   California Northern

Jackson
Walker L.L.P. Attorney     Partner            Howrey LLP       1983         U.S.B.C.   $715   2014   California Northern

Jackson
Walker L.L.P. Attorney     Member             Howrey LLP       1986         U.S.B.C.   $715   2014   California Northern

Jackson
Walker L.L.P. Attorney     Associate          Howrey LLP       2012         U.S.B.C.   $290   2014   California Northern

Jackson
Walker L.L.P. Attorney     Associate          Howrey LLP       2012         U.S.B.C.   $345   2014   California Northern




                                                           Exhibit I - 97
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.557 Page 99 of 471



Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP       1983           U.S.B.C.   $358   2014   California Northern

Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP       1987           U.S.B.C.   $338   2014   California Northern

Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP       1987           U.S.B.C.   $675   2014   California Northern

Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP       1987           U.S.B.C.   $725   2014   California Northern

Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP       1985           U.S.B.C.   $615   2014   California Northern

Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP       2004           U.S.B.C.   $475   2014   California Northern

Jackson
Walker L.L.P. Attorney    Associate       Howrey LLP       2011           U.S.B.C.   $325   2014   California Northern

Jackson
Walker L.L.P. Attorney    Associate       Howrey LLP       2010           U.S.B.C.   $350   2014   California Northern

Pachulski
Stang Ziehl
Young Jones                               Gordian
& Weintraub Attorney      Partner         Medical, Inc     1984           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                               Gordian
& Weintraub Attorney      Of Counsel      Medical, Inc     1976           U.S.B.C.   $665   2014   California Central


                                                         Exhibit I - 98
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.558 Page 100 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1977           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc     1984           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Associate          Medical, Inc     2006           U.S.B.C.   $550   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                    U.S.B.C.   $290   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc     1980           U.S.B.C.   $665   2014   California Central




                                                            Exhibit I - 99
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.559 Page 101 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Attorney       Partner            Medical, Inc      1997           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Nonattorney    Library            Medical, Inc                     U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Nonattorney    Paraprofessional   Medical, Inc                     U.S.B.C.   $406   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Attorney       Associate          Medical, Inc      2006           U.S.B.C.   $495   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $520   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2013           U.S.B.C.   $265   2014   California Central




                                                             Exhibit I - 100
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.560 Page 102 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $550   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc      2003           U.S.B.C.   $560   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2014   California Central




                                                             Exhibit I - 101
                        Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.561 Page 103 of
                                                             471


Fulbright &                                        Gordian
Jaworski LLP      Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $455   2014   California Central
Sullivan, Hill,
Lewin, Rez &
Engel             Attorney      Associate          DRI Companies 2011               U.S.B.C.   $175   2014   California Central
Sullivan, Hill,
Lewin, Rez &
Engel             Attorney      Shareholder        DRI Companies 1994               U.S.B.C.   $225   2014   California Central
Sullivan, Hill,
Lewin, Rez &
Engel             Attorney      Shareholder        DRI Companies 2002               U.S.B.C.   $215   2014   California Central
Sullivan, Hill,
Lewin, Rez &
Engel             Attorney      Shareholder        DRI Companies 1994               U.S.B.C.   $225   2014   California Central
Sullivan, Hill,
Lewin, Rez &
Engel             Nonattorney   Paraprofessional   DRI Companies                    U.S.B.C.   $135   2014   California Central
Sullivan, Hill,
Lewin, Rez &
Engel             Attorney      Associate          DRI Companies 2011               U.S.B.C.   $175   2014   California Central
Landau,
Gottfried &                                        Gordian
Berger, LLP       Attorney      Partner            Medical, Inc      1988           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &                                        Gordian
Berger, LLP       Attorney      Partner            Medical, Inc      1990           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &                                        Gordian
Berger, LLP       Attorney      Member             Medical, Inc      1967           U.S.B.C.   $565   2014   California Central
                                                   BETHEL
                                                   HEALTHCARE,
Venable LLP Nonattorney         Paraprofessional   INC.                             U.S.B.C.   $295   2014   California Central




                                                                  Exhibit I - 102
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.562 Page 104 of
                                                         471

                                               BETHEL
                                               HEALTHCARE,
Venable LLP Nonattorney     Paraprofessional   INC.                             U.S.B.C.   $290   2014   California Central
                                               BETHEL
                                               HEALTHCARE,
Venable LLP Attorney        Partner            INC.              1995           U.S.B.C.   $725   2014   California Central
                                               BETHEL
                                               HEALTHCARE,
Venable LLP Attorney        Partner            INC.              1995           U.S.B.C.   $710   2014   California Central
                                               BETHEL
                                               HEALTHCARE,
Venable LLP Attorney        Partner            INC.              2000           U.S.B.C.   $595   2014   California Central
                                               BETHEL
Arent Fox                                      HEALTHCARE,
LLP           Attorney      Partner            INC.              1996           U.S.B.C.   $545   2014   California Central
                                               BETHEL
Arent Fox                                      HEALTHCARE,
LLP           Nonattorney   Legal Assistant    INC.                             U.S.B.C.   $155   2014   California Central
                                               BETHEL
Arent Fox                                      HEALTHCARE,
LLP           Attorney      Partner            INC.              1996           U.S.B.C.   $545   2014   California Central
                                               BETHEL
Arent Fox                                      HEALTHCARE,
LLP           Attorney      Associate          INC.              2006           U.S.B.C.   $480   2014   California Central
Landau,
Gottfried &                                    Gordian
Berger, LLP   Attorney      Member             Medical, Inc      1967           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &                                    Gordian
Berger, LLP   Attorney      Partner            Medical, Inc      1990           U.S.B.C.   $565   2014   California Central
Landau,
Gottfried &                                    Gordian
Berger, LLP   Attorney      Partner            Medical, Inc      1988           U.S.B.C.   $565   2014   California Central




                                                              Exhibit I - 103
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.563 Page 105 of
                                                         471


Sheppard
Mullin
Richter &                                      500 WEST
Hampton LLP Attorney        Partner            BROADWAY        2004           U.S.B.C.   $550   2014   California Southern

Sheppard
Mullin
Richter &                                      500 WEST
Hampton LLP Attorney        Partner            BROADWAY        2003           U.S.B.C.   $550   2014   California Southern

Sheppard
Mullin
Richter &                                      500 WEST
Hampton LLP   Attorney      Associate          BROADWAY        2007           U.S.B.C.   $455   2014   California Southern
Diamond
Mccarthy
LLP           Attorney      Associate          Howrey LLP      2009           U.S.B.C.   $260   2014   California Northern
Diamond
Mccarthy
LLP           Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2014   California Northern
Diamond
Mccarthy
LLP           Attorney      Associate          Howrey LLP      2012           U.S.B.C.   $225   2014   California Northern
Diamond
Mccarthy
LLP           Attorney      Associate          Howrey LLP      2008           U.S.B.C.   $260   2014   California Northern
Diamond
Mccarthy
LLP           Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $180   2014   California Northern
Diamond
Mccarthy
LLP           Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $260   2014   California Northern




                                                            Exhibit I - 104
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.564 Page 106 of
                                                        471

Diamond
Mccarthy
LLP          Attorney      Partner            Howrey LLP      2006           U.S.B.C.   $350   2014   California Northern
Diamond
Mccarthy
LLP          Attorney      Partner            Howrey LLP      2003           U.S.B.C.   $365   2014   California Northern
Diamond
Mccarthy
LLP          Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $190   2014   California Northern
Diamond
Mccarthy
LLP          Attorney      Partner            Howrey LLP      1979           U.S.B.C.   $725   2014   California Northern
Diamond
Mccarthy
LLP          Attorney      Partner            Howrey LLP      1974           U.S.B.C.   $650   2014   California Northern

Jackson
Walker L.L.P. Attorney     Associate          Howrey LLP      2011           U.S.B.C.   $325   2014   California Northern

Jackson
Walker L.L.P. Attorney     Partner            Howrey LLP      1983           U.S.B.C.   $358   2014   California Northern

Jackson
Walker L.L.P. Attorney     Partner            Howrey LLP      1985           U.S.B.C.   $615   2014   California Northern

Jackson
Walker L.L.P. Attorney     Partner            Howrey LLP      1987           U.S.B.C.   $338   2014   California Northern

Jackson
Walker L.L.P. Attorney     Partner            Howrey LLP      1983           U.S.B.C.   $358   2014   California Northern

Jackson
Walker L.L.P. Attorney     Associate          Howrey LLP      2012           U.S.B.C.   $290   2014   California Northern




                                                           Exhibit I - 105
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.565 Page 107 of
                                                        471


Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1983           U.S.B.C.   $383   2014   California Northern

Jackson
Walker L.L.P. Attorney   Member           Howrey LLP      1986           U.S.B.C.   $715   2014   California Northern

Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1983           U.S.B.C.   $715   2014   California Northern

Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1983           U.S.B.C.   $765   2014   California Northern

Jackson
Walker L.L.P. Attorney   Associate        Howrey LLP      2012           U.S.B.C.   $345   2014   California Northern

Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1987           U.S.B.C.   $675   2014   California Northern

Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1987           U.S.B.C.   $725   2014   California Northern

Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1987           U.S.B.C.   $338   2014   California Northern

Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1983           U.S.B.C.   $358   2014   California Northern

Jackson
Walker L.L.P. Attorney   Associate        Howrey LLP      2010           U.S.B.C.   $350   2014   California Northern

Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      2004           U.S.B.C.   $475   2014   California Northern




                                                       Exhibit I - 106
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.566 Page 108 of
                                                        471


Jackson
Walker L.L.P. Attorney   Partner          Howrey LLP      1987           U.S.B.C.   $338   2014   California Northern

Jackson
Walker L.L.P. Attorney   Associate        Howrey LLP      2012           U.S.B.C.   $290   2014   California Northern


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney   Partner          GGW Brands      1975           U.S.B.C.   $995   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney   Partner          GGW Brands      2003           U.S.B.C.   $630   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney   Partner          GGW Brands      2001           U.S.B.C.   $725   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney   Associate        GGW Brands      1986           U.S.B.C.   $330   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney   Partner          GGW Brands      1998           U.S.B.C.   $795   2014   California Central




                                                       Exhibit I - 107
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.567 Page 109 of
                                                        471



Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      2008           U.S.B.C.   $655   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      2005           U.S.B.C.   $650   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      1990           U.S.B.C.   $995   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      1992           U.S.B.C.   $795   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Paraprofessional   GGW Brands                     U.S.B.C.   $260   2014   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Associate          GGW Brands      2010           U.S.B.C.   $450   2014   California Central




                                                            Exhibit I - 108
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.568 Page 110 of
                                                        471



Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney     Associate          GGW Brands      2012           U.S.B.C.   $380   2014   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Nonattorney   Paraprofessional   KAHRILAS        0              U.S.B.C.   $240   2014   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Partner            KAHRILAS        1992           U.S.B.C.   $590   2014   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Attorney           KAHRILAS        1998           U.S.B.C.   $520   2014   California Central

                                              HASSEN
Reed Smith                                    IMPORTS
LLP          Attorney      Partner            PARTNERSHIP     1987           U.S.B.C.   $620   2014   California Central

                                              HASSEN
Reed Smith                                    IMPORTS
LLP          Nonattorney   Paraprofessional   PARTNERSHIP                    U.S.B.C.   $315   2014   California Central




                                                           Exhibit I - 109
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.569 Page 111 of
                                                        471


                                              HASSEN
Reed Smith                                    IMPORTS
LLP          Attorney      Associate          PARTNERSHIP       2003           U.S.B.C.   $490   2014   California Central

                                              HASSEN
Reed Smith                                    IMPORTS
LLP          Attorney      Associate          PARTNERSHIP       2005           U.S.B.C.   $480   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies      2008           U.S.B.C.   $455   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      2002           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Practice Support   Technologies                     U.S.B.C.   $275   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      2000           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Associate          Technologies      2012           U.S.B.C.   $330   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Of Counsel         Technologies      1984           U.S.B.C.   $550   2014   California Central




                                                             Exhibit I - 110
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.570 Page 112 of
                                                         471


                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $295   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Practice Support   Technologies                     U.S.B.C.   $290   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      1982           U.S.B.C.   $835   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      2002           U.S.B.C.   $520   2014   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      2010           U.S.B.C.   $630   2014   California Central

Landau,                                       American
Gottfried &                                   Medical
Berger, LLP   Attorney     Partner            Technologies      1990           U.S.B.C.   $565   2014   California Central

Landau,                                       American
Gottfried &                                   Medical
Berger, LLP   Attorney     Partner            Technologies      1988           U.S.B.C.   $565   2014   California Central

Pachulski
Stang Ziehl                                   American
Young Jones                                   Medical
& Weintraub Attorney       Associate          Technologies      2006           U.S.B.C.   $550   2014   California Central




                                                             Exhibit I - 111
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.571 Page 113 of
                                                       471


Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Library            Technologies                     U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1980           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1985           U.S.B.C.   $795   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc      1985           U.S.B.C.   $795   2014   California Central




                                                            Exhibit I - 112
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.572 Page 114 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                               Gordian
& Weintraub Attorney      Partner         Medical, Inc      1980           U.S.B.C.   $665   2014   California Central

Pachulski
Stang Ziehl
Young Jones                               Gordian
& Weintraub Nonattorney   Library         Medical, Inc                     U.S.B.C.   $295   2014   California Central

Pachulski
Stang Ziehl
Young Jones                               Gordian
& Weintraub Attorney      Associate       Medical, Inc      2006           U.S.B.C.   $550   2014   California Central

Jackson
Walker L.L.P. Attorney    Associate       Howrey LLP        2010           U.S.B.C.   $350   2014   California Northern

Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP        1983           U.S.B.C.   $765   2014   California Northern

Jackson
Walker L.L.P. Attorney    Member          Howrey LLP        1986           U.S.B.C.   $715   2014   California Northern

Jackson
Walker L.L.P. Attorney    Associate       Howrey LLP        2012           U.S.B.C.   $345   2014   California Northern

Jackson
Walker L.L.P. Attorney    Partner         Howrey LLP        1987           U.S.B.C.   $725   2014   California Northern

Fulbright &                               Gordian
Jaworski LLP Attorney     Partner         Medical, Inc      1982           U.S.B.C.   $835   2014   California Central




                                                         Exhibit I - 113
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.573 Page 115 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $550   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $630   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2014   California Central




                                                             Exhibit I - 114
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.574 Page 116 of
                                                        471

BLAKELEY &
BLAKELEY     Attorney      Associate          DRI Companies 2011               U.S.B.C.   $325   2014   California Central
BLAKELEY &
BLAKELEY     Attorney      Partner            DRI Companies 1989               U.S.B.C.   $495   2014   California Central
BLAKELEY &
BLAKELEY     Nonattorney   Paraprofessional   DRI Companies                    U.S.B.C.   $145   2014   California Central
BLAKELEY &
BLAKELEY     Attorney      Partner            DRI Companies 1979               U.S.B.C.   $295   2014   California Central
BLAKELEY &
BLAKELEY     Nonattorney   Legal Assistant    DRI Companies                    U.S.B.C.   $65    2014   California Central
BLAKELEY &
BLAKELEY     Attorney      Associate          DRI Companies 2011               U.S.B.C.   $295   2014   California Central
BLAKELEY &
BLAKELEY     Attorney      Partner            DRI Companies 1979               U.S.B.C.   $295   2014   California Central
BLAKELEY &
BLAKELEY     Nonattorney   Legal Assistant    DRI Companies                    U.S.B.C.   $65    2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $630   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $520   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $455   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2012           U.S.B.C.   $330   2014   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $520   2014   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2014   California Central


                                                             Exhibit I - 115
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.575 Page 117 of
                                                          471


Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney     Paraprofessional   Howrey LLP        0            U.S.B.C.   $90    2014   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C.   Attorney      Partner            Howrey LLP        1995         U.S.B.C.   $385   2014   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                       Los Gatos Hotel
Popeo, P.C.    Nonattorney   Legal Assistant    Corporation                    U.S.B.C.   $215   2014   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                       Los Gatos Hotel
Popeo, P.C.    Attorney      Member             Corporation     1982           U.S.B.C.   $695   2014   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                       Los Gatos Hotel
Popeo, P.C.    Attorney      Counsel            Corporation     1996           U.S.B.C.   $550   2014   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                       Los Gatos Hotel
Popeo, P.C.    Attorney      Associate          Corporation     2009           U.S.B.C.   $435   2014   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                       Los Gatos Hotel
Popeo, P.C.    Attorney      Associate          Corporation     1997           U.S.B.C.   $420   2014   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                       Los Gatos Hotel
Popeo, P.C.    Attorney      Member             Corporation     1981           U.S.B.C.   $725   2014   California Northern


                                                             Exhibit I - 116
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.576 Page 118 of
                                                         471

Mintz Levin
Cohn Ferris
Glovsky &                                    Los Gatos Hotel
Popeo, P.C.   Attorney    Associate          Corporation     2009            U.S.B.C.   $465   2014   California Northern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC   2004          U.S.B.C.   $550   2013   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC   2007          U.S.B.C.   $550   2013   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Partner            California, LLC   1989          U.S.B.C.   $610   2013   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Nonattorney   Paraprofessional   California, LLC                 U.S.B.C.   $270   2013   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Nonattorney   Paraprofessional   California, LLC                 U.S.B.C.   $280   2013   California Southern

Sheppard
Mullin                                       Vail Lake
Richter &                                    Rancho
Hampton LLP Attorney      Attorney           California, LLC   2009          U.S.B.C.   $295   2013   California Southern


                                                           Exhibit I - 117
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.577 Page 119 of
                                                       471


Sheppard
Mullin                                   Vail Lake
Richter &                                Rancho
Hampton LLP Attorney    Associate        California, LLC   2007          U.S.B.C.   $500   2013   California Southern

Sheppard
Mullin                                   Vail Lake
Richter &                                Rancho
Hampton LLP Attorney    Associate        California, LLC   2011          U.S.B.C.   $375   2013   California Southern

Sheppard
Mullin                                   Vail Lake
Richter &                                Rancho
Hampton LLP Attorney    Partner          California, LLC   2003          U.S.B.C.   $550   2013   California Southern

Sheppard
Mullin                                   Vail Lake
Richter &                                Rancho
Hampton LLP Attorney    Associate        California, LLC   2001          U.S.B.C.   $545   2013   California Southern

Sheppard
Mullin                                   Vail Lake
Richter &                                Rancho
Hampton LLP Attorney    Partner          California, LLC   2000          U.S.B.C.   $660   2013   California Southern

Sheppard
Mullin                                   Vail Lake
Richter &                                Rancho
Hampton LLP Attorney    Associate        California, LLC   2009          U.S.B.C.   $440   2013   California Southern




                                                       Exhibit I - 118
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.578 Page 120 of
                                                         471


Sheppard
Mullin                                     Vail Lake
Richter &                                  Rancho
Hampton LLP   Attorney    Associate        California, LLC   2008          U.S.B.C.   $475   2013   California Southern
Greenberg
Glusker
Fields
Claman &                                   ALETHEIA
Machtinger                                 RESEARCH AND
LLP           Attorney    Shareholder      MANAGEMENT 1994                 U.S.B.C.   $720   2013   California Central
Greenberg
Glusker
Fields
Claman &                                   ALETHEIA
Machtinger                                 RESEARCH AND
LLP           Attorney    Partner          MANAGEMENT 1991                 U.S.B.C.   $475   2013   California Central
Greenberg
Glusker
Fields
Claman &                                   ALETHEIA
Machtinger                                 RESEARCH AND
LLP           Attorney    Associate        MANAGEMENT 2011                 U.S.B.C.   $290   2013   California Central
Greenberg
Glusker
Fields
Claman &                                   ALETHEIA
Machtinger                                 RESEARCH AND
LLP           Attorney    Partner          MANAGEMENT 1982                 U.S.B.C.   $485   2013   California Central




                                                         Exhibit I - 119
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.579 Page 121 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2011            U.S.B.C.   $275   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2005            U.S.B.C.   $685   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Of Counsel       MANAGEMENT 2003            U.S.B.C.   $710   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Of Counsel       MANAGEMENT 2002            U.S.B.C.   $625   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2007            U.S.B.C.   $715   2013    California Central




                                                   Exhibit I - 120
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.580 Page 122 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2003            U.S.B.C.   $675   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 1998            U.S.B.C.   $725   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2004            U.S.B.C.   $625   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Of Counsel       MANAGEMENT 2012            U.S.B.C.   $650   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2004            U.S.B.C.   $655   2013    California Central




                                                   Exhibit I - 121
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.581 Page 123 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2000            U.S.B.C.   $665   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2003            U.S.B.C.   $333   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2000            U.S.B.C.   $675   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2002            U.S.B.C.   $525   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 1998            U.S.B.C.   $575   2013    California Central




                                                   Exhibit I - 122
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.582 Page 124 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2005            U.S.B.C.   $590   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2008            U.S.B.C.   $625   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Of Counsel       MANAGEMENT 1999            U.S.B.C.   $630   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2010            U.S.B.C.   $560   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Of Counsel       MANAGEMENT 2005            U.S.B.C.   $550   2013    California Central




                                                   Exhibit I - 123
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.583 Page 125 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 1998            U.S.B.C.   $550   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2005            U.S.B.C.   $550   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2013            U.S.B.C.   $560   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2008            U.S.B.C.   $550   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Of Counsel       MANAGEMENT 2001            U.S.B.C.   $575   2013    California Central




                                                   Exhibit I - 124
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.584 Page 126 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2005            U.S.B.C.   $510   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2010            U.S.B.C.   $515   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 1993            U.S.B.C.   $515   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 1996            U.S.B.C.   $530   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2006            U.S.B.C.   $535   2013    California Central




                                                   Exhibit I - 125
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.585 Page 127 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2006            U.S.B.C.   $545   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2008            U.S.B.C.   $395   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2012            U.S.B.C.   $395   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2008            U.S.B.C.   $385   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2009            U.S.B.C.   $440   2013    California Central




                                                   Exhibit I - 126
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.586 Page 128 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2010            U.S.B.C.   $470   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Shareholder      MANAGEMENT 2011            U.S.B.C.   $495   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2011            U.S.B.C.   $350   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2013            U.S.B.C.   $350   2013    California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney    Associate        MANAGEMENT 2014            U.S.B.C.   $325   2013    California Central




                                                   Exhibit I - 127
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.587 Page 129 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Associate          MANAGEMENT 2008             U.S.B.C.   $380   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Associate          MANAGEMENT 2013             U.S.B.C.   $395   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Associate          MANAGEMENT 2011             U.S.B.C.   $395   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $285   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $320   2013   California Central




                                                        Exhibit I - 128
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.588 Page 130 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Associate          MANAGEMENT 2014             U.S.B.C.   $285   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Associate          MANAGEMENT 2012             U.S.B.C.   $325   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Associate          MANAGEMENT 2012             U.S.B.C.   $325   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Shareholder        MANAGEMENT 2003             U.S.B.C.   $325   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central




                                                        Exhibit I - 129
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.589 Page 131 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Nonattorney   Law Clerk      MANAGEMENT                  U.S.B.C.   $295   2013   California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Nonattorney   Law Clerk      MANAGEMENT                  U.S.B.C.   $295   2013   California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney      Associate      MANAGEMENT 2014             U.S.B.C.   $165   2013   California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney      Associate      MANAGEMENT 2014             U.S.B.C.   $160   2013   California Central
Greenberg
Glusker
Fields
Claman &                                  ALETHEIA
Machtinger                                RESEARCH AND
LLP          Attorney      Associate      MANAGEMENT 2013             U.S.B.C.   $280   2013   California Central




                                                    Exhibit I - 130
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.590 Page 132 of
                                                       471

Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $200   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $245   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $245   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $250   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $250   2013   California Central




                                                        Exhibit I - 131
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.591 Page 133 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Attorney      Associate          MANAGEMENT 2007             U.S.B.C.   $350   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $100   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $150   2013   California Central
Greenberg
Glusker
Fields
Claman &                                      ALETHEIA
Machtinger                                    RESEARCH AND
LLP          Nonattorney   Library            MANAGEMENT                  U.S.B.C.   $185   2013   California Central




                                                        Exhibit I - 132
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.592 Page 134 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                        ALETHEIA
Machtinger                                      RESEARCH AND
LLP          Nonattorney   Litigation Support   MANAGEMENT                  U.S.B.C.   $185   2013   California Central
Greenberg
Glusker
Fields
Claman &                                        ALETHEIA
Machtinger                                      RESEARCH AND
LLP          Nonattorney   Paraprofessional     MANAGEMENT                  U.S.B.C.   $170   2013   California Central
Greenberg
Glusker
Fields
Claman &                                        ALETHEIA
Machtinger                                      RESEARCH AND
LLP          Attorney      Shareholder          MANAGEMENT 2005             U.S.B.C.   $730   2013   California Central
Greenberg
Glusker
Fields
Claman &                                        ALETHEIA
Machtinger                                      RESEARCH AND
LLP          Attorney      Shareholder          MANAGEMENT 2006             U.S.B.C.   $735   2013   California Central
Greenberg
Glusker
Fields
Claman &                                        ALETHEIA
Machtinger                                      RESEARCH AND
LLP          Attorney      Shareholder          MANAGEMENT 1990             U.S.B.C.   $750   2013   California Central




                                                          Exhibit I - 133
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.593 Page 135 of
                                                        471

Greenberg
Glusker
Fields
Claman &                                     ALETHEIA
Machtinger                                   RESEARCH AND
LLP          Attorney     Shareholder        MANAGEMENT 2007             U.S.B.C.   $750   2013   California Central
Greenberg
Glusker
Fields
Claman &                                     ALETHEIA
Machtinger                                   RESEARCH AND
LLP          Attorney     Shareholder        MANAGEMENT 2005             U.S.B.C.   $725   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Nonattorney   Paraprofessional   Fund LLC                    U.S.B.C.   $235   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Nonattorney   Paraprofessional   Fund LLC                    U.S.B.C.   $295   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Partner            Fund LLC     1997           U.S.B.C.   $750   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Of Counsel         Fund LLC     1995           U.S.B.C.   $595   2013   California Northern




                                                       Exhibit I - 134
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.594 Page 136 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              CMR Mortgage
& Weintraub Attorney    Partner          Fund LLC     1986             U.S.B.C.   $815   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                              CMR Mortgage
& Weintraub Attorney    Partner          Fund LLC     1982             U.S.B.C.   $875   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                              CMR Mortgage
& Weintraub Attorney    Partner          Fund LLC     1995             U.S.B.C.   $695   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                              CMR Mortgage
& Weintraub Attorney    Partner          Fund LLC     1993             U.S.B.C.   $825   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                              CMR Mortgage
& Weintraub Attorney    Partner          Fund LLC     1981             U.S.B.C.   $795   2013   California Northern

Pachulski
Stang Ziehl
Young Jones                              Namco Capital
& Weintraub Attorney    Partner          Group, Inc.     1979          U.S.B.C.   $995   2013   California Central




                                                     Exhibit I - 135
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.595 Page 137 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              Namco Capital
& Weintraub Attorney    Partner          Group, Inc.     1983          U.S.B.C.   $850   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              Namco Capital
& Weintraub Attorney    Of Counsel       Group, Inc.     1977          U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              Namco Capital
& Weintraub Attorney    Of Counsel       Group, Inc.     1976          U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              Namco Capital
& Weintraub Attorney    Partner          Group, Inc.     1996          U.S.B.C.   $625   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              Namco Capital
& Weintraub Attorney    Of Counsel       Group, Inc.     1987          U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              Namco Capital
& Weintraub Attorney    Partner          Group, Inc.     2003          U.S.B.C.   $975   2013   California Central




                                                     Exhibit I - 136
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.596 Page 138 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                                   Namco Capital
& Weintraub Attorney      Partner             Group, Inc.       1980           U.S.B.C.   $825   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   Namco Capital
& Weintraub Attorney      Partner             Group, Inc.       1999           U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   Namco Capital
& Weintraub Attorney      Partner             Group, Inc.       1981           U.S.B.C.   $825   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   Namco Capital
& Weintraub Attorney      Partner             Group, Inc.       1970           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   Namco Capital
& Weintraub Nonattorney   Project Assistant   Group, Inc.                      U.S.B.C.   $895   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   Namco Capital
& Weintraub Attorney      Of Counsel          Group, Inc.       1994           U.S.B.C.   $625   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney     Attorney            Hospital          1983           U.S.B.C.   $595   2013   California Central


                                                             Exhibit I - 137
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.597 Page 139 of
                                                        471


Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Attorney           Hospital          2012           U.S.B.C.   $580   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Attorney           Hospital          1997           U.S.B.C.   $515   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Nonattorney   Paraprofessional   Hospital                         U.S.B.C.   $195   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Nonattorney   Paraprofessional   Hospital                         U.S.B.C.   $195   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Attorney           Hospital          2012           U.S.B.C.   $525   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Nonattorney   Paraprofessional   Hospital                         U.S.B.C.   $230   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Associate          Hospital          2012           U.S.B.C.   $230   2013   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Partner            Hospital          2011           U.S.B.C.   $525   2013   California Central




                                                             Exhibit I - 138
                       Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.598 Page 140 of
                                                            471


Danning, Gill,                                    Century City
Diamond &                                         Doctors
Kollitz, LLP Attorney          Member             Hospital          1974           U.S.B.C.   $695     2013   California Central

Danning, Gill,                                    Century City
Diamond &                                         Doctors
Kollitz, LLP Attorney          Attorney           Hospital          2009           U.S.B.C.   $230     2013   California Central

Danning, Gill,                                    Century City
Diamond &                                         Doctors
Kollitz, LLP     Nonattorney   Paraprofessional   Hospital                         U.S.B.C.   $230     2013   California Central
Drinker
Biddle &                                          GEORGES
Reath LLP        Attorney      Counsel            MARCIANO          2001           U.S.B.C.   $635     2013   California Central
Drinker
Biddle &                                          GEORGES
Reath LLP        Attorney      Partner            MARCIANO          1969           U.S.B.C.   $1,035   2013   California Central
Landau,
Gottfried &
Berger, LLP      Attorney      Associate          Arnold Klein      2008           U.S.B.C.   $385     2013   California Central
Landau,
Gottfried &
Berger, LLP      Attorney      Partner            Arnold Klein      1983           U.S.B.C.   $550     2013   California Central
Landau,
Gottfried &
Berger, LLP      Attorney      Of Counsel         Arnold Klein      1997           U.S.B.C.   $535     2013   California Central
Landau,
Gottfried &
Berger, LLP      Attorney      Associate          Arnold Klein      2004           U.S.B.C.   $535     2013   California Central
Landau,
Gottfried &
Berger, LLP      Attorney      Counsel            Arnold Klein      1978           U.S.B.C.   $535     2013   California Central




                                                                 Exhibit I - 139
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.599 Page 141 of
                                                          471

Landau,
Gottfried &
Berger, LLP    Attorney    Partner          Arnold Klein      1984           U.S.B.C.   $535   2013   California Central
Landau,
Gottfried &
Berger, LLP    Attorney    Counsel          Arnold Klein      2010           U.S.B.C.   $300   2013   California Central
Landau,
Gottfried &
Berger, LLP    Attorney    Counsel          Arnold Klein      2000           U.S.B.C.   $480   2013   California Central

Osler Hoskin
& Harcourt                                  GEORGES
LLP          Attorney      Partner          MARCIANO          1983           U.S.B.C.   $610   2013   California Central

Osler Hoskin
& Harcourt                                  GEORGES
LLP          Attorney      Associate        MARCIANO          2009           U.S.B.C.   $335   2013   California Central

Osler Hoskin
& Harcourt                                  GEORGES
LLP          Attorney      Associate        MARCIANO          2001           U.S.B.C.   $560   2013   California Central

Osler Hoskin
& Harcourt                                  GEORGES
LLP            Attorney    Associate        MARCIANO          2013           U.S.B.C.   $190   2013   California Central
Hughes
Hubbard &                                   GEORGES
Reed LLP       Attorney    Associate        MARCIANO          2012           U.S.B.C.   $360   2013   California Central
Hughes
Hubbard &                                   GEORGES
Reed LLP       Attorney    Partner          MARCIANO          1988           U.S.B.C.   $775   2013   California Central
Hughes
Hubbard &                                   GEORGES
Reed LLP       Attorney    Partner          MARCIANO          1988           U.S.B.C.   $775   2013   California Central


                                                           Exhibit I - 140
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.600 Page 142 of
                                                        471

Hughes
Hubbard &                                     GEORGES
Reed LLP    Attorney       Associate          MARCIANO      2011           U.S.B.C.   $485   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Partner            MARCIANO      1983           U.S.B.C.   $610   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Associate          MARCIANO      2009           U.S.B.C.   $335   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $400   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Partner            MARCIANO      1983           U.S.B.C.   $610   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Associate          MARCIANO      2009           U.S.B.C.   $335   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Associate          MARCIANO      2008           U.S.B.C.   $360   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   GEORGES
& Weintraub Attorney       Of Counsel         MARCIANO      1984           U.S.B.C.   $645   2013   California Central




                                                         Exhibit I - 141
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.601 Page 143 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1987           U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1991           U.S.B.C.   $835   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1999           U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1984           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1995           U.S.B.C.   $645   2013   California Central




                                                    Exhibit I - 142
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.602 Page 144 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1996           U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1980           U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1982           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1981           U.S.B.C.   $825   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central




                                                        Exhibit I - 143
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.603 Page 145 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $265   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Attorney           MARCIANO      2006           U.S.B.C.   $475   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1982           U.S.B.C.   $875   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1979           U.S.B.C.   $975   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1991           U.S.B.C.   $815   2013   California Central




                                                        Exhibit I - 144
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.604 Page 146 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1984           U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1987           U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1988           U.S.B.C.   $745   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1996           U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1979           U.S.B.C.   $995   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1996           U.S.B.C.   $695   2013   California Central




                                                    Exhibit I - 145
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.605 Page 147 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Attorney           MARCIANO      2006           U.S.B.C.   $475   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1982           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1984           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1984           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1995           U.S.B.C.   $645   2013   California Central




                                                        Exhibit I - 146
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.606 Page 148 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1982           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1979           U.S.B.C.   $995   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1996           U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Attorney           MARCIANO      2006           U.S.B.C.   $475   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1984           U.S.B.C.   $775   2013   California Central




                                                        Exhibit I - 147
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.607 Page 149 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1984           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1987           U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1991           U.S.B.C.   $835   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1999           U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1995           U.S.B.C.   $645   2013   California Central




                                                    Exhibit I - 148
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.608 Page 150 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1981           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Associate          MARCIANO      1997           U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1995           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1981           U.S.B.C.   $825   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1984           U.S.B.C.   $645   2013   California Central




                                                        Exhibit I - 149
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.609 Page 151 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1999           U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1983           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1981           U.S.B.C.   $915   2013   California Central




                                                        Exhibit I - 150
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.610 Page 152 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1970           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1979           U.S.B.C.   $995   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1985           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1980           U.S.B.C.   $825   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1995           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1983           U.S.B.C.   $915   2013   California Central




                                                    Exhibit I - 151
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.611 Page 153 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1984           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1996           U.S.B.C.   $625   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Associate          MARCIANO      2006           U.S.B.C.   $475   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Library            MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central




                                                        Exhibit I - 152
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.612 Page 154 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1991           U.S.B.C.   $835   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1983           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1970           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1984           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1995           U.S.B.C.   $645   2013   California Central




                                                    Exhibit I - 153
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.613 Page 155 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Associate          MARCIANO      2006           U.S.B.C.   $475   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1981           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Associate          MARCIANO      2006           U.S.B.C.   $475   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1970           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1995           U.S.B.C.   $645   2013   California Central




                                                        Exhibit I - 154
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.614 Page 156 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1980           U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1981           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1995           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Partner          MARCIANO      1970           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                              GEORGES
& Weintraub Attorney    Of Counsel       MARCIANO      1980           U.S.B.C.   $595   2013   California Central




                                                    Exhibit I - 155
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.615 Page 157 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1981           U.S.B.C.   $915   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Nonattorney   Paraprofessional   MARCIANO                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Of Counsel         MARCIANO      1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  GEORGES
& Weintraub Attorney      Partner            MARCIANO      1980           U.S.B.C.   $825   2013   California Central

Osler Hoskin
& Harcourt                                   GEORGES
LLP          Attorney     Associate          MARCIANO      2001           U.S.B.C.   $560   2013   California Central

Osler Hoskin
& Harcourt                                   GEORGES
LLP          Attorney     Partner            MARCIANO      1983           U.S.B.C.   $610   2013   California Central

Osler Hoskin
& Harcourt                                   GEORGES
LLP          Attorney     Associate          MARCIANO      2009           U.S.B.C.   $335   2013   California Central




                                                        Exhibit I - 156
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.616 Page 158 of
                                                        471


Osler Hoskin
& Harcourt                                    GEORGES
LLP          Nonattorney   Paraprofessional   MARCIANO                         U.S.B.C.   $400   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Associate          MARCIANO          2013           U.S.B.C.   $290   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Partner            MARCIANO          1983           U.S.B.C.   $610   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Attorney      Associate          MARCIANO          2009           U.S.B.C.   $335   2013   California Central

Osler Hoskin
& Harcourt                                    GEORGES
LLP          Nonattorney   Paraprofessional   MARCIANO                         U.S.B.C.   $400   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Attorney       Partner            Medical, Inc      1997           U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                   Gordian
& Weintraub Nonattorney    Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central




                                                             Exhibit I - 157
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.617 Page 159 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc      1985           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Associate          Medical, Inc      2006           U.S.B.C.   $525   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc      1980           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $265   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc      1995           U.S.B.C.   $645   2013   California Central




                                                            Exhibit I - 158
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.618 Page 160 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc      1997           U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Library            Medical, Inc                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $90    2013   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central

Weiland,
Golden,
Smiley,                                      ALETHEIA
Wang Ekvall                                  RESEARCH AND
& Strok, LLP Attorney     Senior Counsel     MANAGEMENT 2013                  U.S.B.C.   $490   2013   California Central

Weiland,
Golden,
Smiley,                                      ALETHEIA
Wang Ekvall                                  RESEARCH AND
& Strok, LLP Attorney     Associate          MANAGEMENT 2013                  U.S.B.C.   $410   2013   California Central




                                                            Exhibit I - 159
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.619 Page 161 of
                                                        471


Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Attorney      Partner            MANAGEMENT 2013              U.S.B.C.   $590   2013   California Central

Weiland,
Golden,
Smiley,                                       ALETHEIA
Wang Ekvall                                   RESEARCH AND
& Strok, LLP Nonattorney   Paraprofessional   MANAGEMENT 0                 U.S.B.C.   $240   2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Attorney           USA, inc        2008         U.S.B.C.   $395   2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Partner            USA, inc        2000         U.S.B.C.   $590   2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Associate          USA, inc        2007         U.S.B.C.   $395   2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Associate          USA, inc        2012         U.S.B.C.   $295   2013   California Central




                                                         Exhibit I - 160
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.620 Page 162 of
                                                       471


Sheppard
Mullin                                       Siliken
Richter &                                    manufacturing
Hampton LLP Attorney      Partner            USA, inc        1980         U.S.B.C.   $710   2013   California Central

Sheppard
Mullin                                       Siliken
Richter &                                    manufacturing
Hampton LLP Nonattorney   Paraprofessional   USA, inc                     U.S.B.C.   $195   2013   California Central

Sheppard
Mullin                                       Siliken
Richter &                                    manufacturing
Hampton LLP Attorney      Partner            USA, inc        2003         U.S.B.C.   $495   2013   California Central

Sheppard
Mullin                                       Siliken
Richter &                                    manufacturing
Hampton LLP Attorney      Associate          USA, inc        2007         U.S.B.C.   $395   2013   California Central

Sheppard
Mullin                                       Siliken
Richter &                                    manufacturing
Hampton LLP Nonattorney   Paraprofessional   USA, inc                     U.S.B.C.   $195   2013   California Central

Sheppard
Mullin                                       Siliken
Richter &                                    manufacturing
Hampton LLP Attorney      Partner            USA, inc        2000         U.S.B.C.   $590   2013   California Central




                                                        Exhibit I - 161
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.621 Page 163 of
                                                       471


Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Associate          USA, inc        2010           U.S.B.C.   $410   2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Partner            USA, inc        1980           U.S.B.C.   $710   2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Nonattorney    Paraprofessional   USA, inc                       U.S.B.C.   $50    2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Associate          USA, inc        2011           U.S.B.C.   $375   2013   California Central

Sheppard
Mullin                                        Siliken
Richter &                                     manufacturing
Hampton LLP Attorney       Partner            USA, inc        2003           U.S.B.C.   $495   2013   California Central

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney   Paraprofessional   Howrey LLP      0              U.S.B.C.   $80    2013   California Northern




                                                           Exhibit I - 162
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.622 Page 164 of
                                                        471


Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner               Howrey LLP         1995        U.S.B.C.   $385   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner               Howrey LLP         1987        U.S.B.C.   $425   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney   Paraprofessional      Howrey LLP         0           U.S.B.C.   $80    2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner               Howrey LLP         1987        U.S.B.C.   $425   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner               Howrey LLP         1995        U.S.B.C.   $385   2013   California Northern

K&L Gates                  Practice Technology   Hickory Printing
LLP         Nonattorney    Analyst               Group, Inc                     U.S.B.C.   $180   2013   California Northern

K&L Gates                                        Hickory Printing
LLP         Attorney       Partner               Group, Inc       1985          U.S.B.C.   $620   2013   California Northern

K&L Gates                                        Hickory Printing
LLP         Attorney       Associate             Group, Inc       2004          U.S.B.C.   $350   2013   California Northern


                                                              Exhibit I - 163
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.623 Page 165 of
                                                        471


K&L Gates                                       Hickory Printing
LLP         Attorney      Associate             Group, Inc       2010            U.S.B.C.   $250   2013   California Northern

K&L Gates                                       Hickory Printing
LLP         Attorney      Associate             Group, Inc       2012            U.S.B.C.   $250   2013   California Northern

K&L Gates                 Practice Technology   Hickory Printing
LLP         Nonattorney   Analyst               Group, Inc                       U.S.B.C.   $210   2013   California Northern

K&L Gates                                       Hickory Printing
LLP         Nonattorney   Paraprofessional      Group, Inc                       U.S.B.C.   $235   2013   California Northern

Fulbright &                                     Gordian
Jaworski LLP Attorney     Partner               Medical, Inc       2010          U.S.B.C.   $600   2013   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney     Associate             Medical, Inc       2012          U.S.B.C.   $265   2013   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney     Senior Counsel        Medical, Inc       1990          U.S.B.C.   $425   2013   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney     Partner               Medical, Inc       2000          U.S.B.C.   $495   2013   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney     Associate             Medical, Inc       2008          U.S.B.C.   $395   2013   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney     Associate             Medical, Inc       2008          U.S.B.C.   $395   2013   California Central

Fulbright &                                     Gordian
Jaworski LLP Attorney     Partner               Medical, Inc       2002          U.S.B.C.   $495   2013   California Central




                                                               Exhibit I - 164
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.624 Page 166 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $300   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Counsel     Medical, Inc      1990           U.S.B.C.   $425   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Counsel            Medical, Inc      2000           U.S.B.C.   $325   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central




                                                             Exhibit I - 165
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.625 Page 167 of
                                                         471


Fulbright &                                    Gordian
Jaworski LLP Attorney       Associate          Medical, Inc      2012           U.S.B.C.   $265   2013   California Central

Fulbright &                                    Gordian
Jaworski LLP Nonattorney    Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                    Gordian
Jaworski LLP Attorney       Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Associate          CORPORATION 2011                 U.S.B.C.   $315   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Associate          CORPORATION 2009                 U.S.B.C.   $310   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Nonattorney   Paraprofessional   CORPORATION                      U.S.B.C.   $130   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Nonattorney   Paraprofessional   CORPORATION                      U.S.B.C.   $255   2013   California Southern




                                                              Exhibit I - 166
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.626 Page 168 of
                                                         471


                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Partner            CORPORATION 1996           U.S.B.C.   $595   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Associate          CORPORATION 2012           U.S.B.C.   $265   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Nonattorney   Paraprofessional   CORPORATION                U.S.B.C.   $265   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Senior Counsel     CORPORATION 1993           U.S.B.C.   $435   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Associate          CORPORATION 2005           U.S.B.C.   $470   2013   California Southern




                                                        Exhibit I - 167
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.627 Page 169 of
                                                         471


                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Partner            CORPORATION 1992                 U.S.B.C.   $585   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Nonattorney   Summer Associate   CORPORATION                      U.S.B.C.   $205   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Nonattorney   Paraprofessional   CORPORATION                      U.S.B.C.   $215   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP Attorney        Partner            CORPORATION 1982                 U.S.B.C.   $615   2013   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                    BRIARWOOD
Lilly LLP   Nonattorney     Paraprofessional   CAPITAL, LLC                     U.S.B.C.   $120   2013   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                    BRIARWOOD
Lilly LLP   Attorney        Partner            CAPITAL, LLC      1996           U.S.B.C.   $355   2013   California Southern


                                                              Exhibit I - 168
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.628 Page 170 of
                                                        471

Finlayson
Williams
Toffer
Roosevelt &                                    BRIARWOOD
Lilly LLP   Attorney        Associate          CAPITAL, LLC      2002           U.S.B.C.   $285   2013   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                    BRIARWOOD
Lilly LLP   Attorney        Partner            CAPITAL, LLC      1995           U.S.B.C.   $375   2013   California Southern

Archer Norris Attorney      Partner            DRI Companies 1978               U.S.B.C.   $185   2013   California Central

Archer Norris Nonattorney   Paraprofessional   DRI Companies                    U.S.B.C.   $100   2013   California Central

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney       Partner            Howrey LLP        1987           U.S.B.C.   $425   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney    Paraprofessional   Howrey LLP        0              U.S.B.C.   $80    2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney       Partner            Howrey LLP        1995           U.S.B.C.   $385   2013   California Northern

Sheppard
Mullin                                         VAIL LAKE
Richter &                                      RANCHO
Hampton LLP Attorney        Associate          CALIFORNIA LLC 2007              U.S.B.C.   $500   2013   California Northern


                                                              Exhibit I - 169
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.629 Page 171 of
                                                       471


Sheppard
Mullin                                       VAIL LAKE
Richter &                                    RANCHO
Hampton LLP Attorney      Associate          CALIFORNIA LLC 2001          U.S.B.C.   $545   2013   California Northern

Sheppard
Mullin                                       VAIL LAKE
Richter &                                    RANCHO
Hampton LLP Attorney      Associate          CALIFORNIA LLC 2009          U.S.B.C.   $440   2013   California Northern

Sheppard
Mullin                                       VAIL LAKE
Richter &                                    RANCHO
Hampton LLP Attorney      Attorney           CALIFORNIA LLC 2009          U.S.B.C.   $295   2013   California Northern

Sheppard
Mullin                                       VAIL LAKE
Richter &                                    RANCHO
Hampton LLP Nonattorney   Paraprofessional   CALIFORNIA LLC               U.S.B.C.   $280   2013   California Northern

Sheppard
Mullin                                       VAIL LAKE
Richter &                                    RANCHO
Hampton LLP Nonattorney   Paraprofessional   CALIFORNIA LLC               U.S.B.C.   $270   2013   California Northern

Sheppard
Mullin                                       VAIL LAKE
Richter &                                    RANCHO
Hampton LLP Attorney      Partner            CALIFORNIA LLC 1989          U.S.B.C.   $610   2013   California Northern




                                                        Exhibit I - 170
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.630 Page 172 of
                                                       471


Sheppard
Mullin                                   VAIL LAKE
Richter &                                RANCHO
Hampton LLP Attorney    Partner          CALIFORNIA LLC 2004          U.S.B.C.   $550   2013   California Northern

Sheppard
Mullin                                   VAIL LAKE
Richter &                                RANCHO
Hampton LLP Attorney    Partner          CALIFORNIA LLC 2000          U.S.B.C.   $660   2013   California Northern

Sheppard
Mullin                                   VAIL LAKE
Richter &                                RANCHO
Hampton LLP Attorney    Partner          CALIFORNIA LLC 2003          U.S.B.C.   $550   2013   California Northern

Sheppard
Mullin                                   VAIL LAKE
Richter &                                RANCHO
Hampton LLP Attorney    Associate        CALIFORNIA LLC 2011          U.S.B.C.   $375   2013   California Northern

Sheppard
Mullin                                   VAIL LAKE
Richter &                                RANCHO
Hampton LLP Attorney    Partner          CALIFORNIA LLC 2000          U.S.B.C.   $550   2013   California Northern

Sheppard
Mullin                                   VAIL LAKE
Richter &                                RANCHO
Hampton LLP Attorney    Associate        CALIFORNIA LLC 2008          U.S.B.C.   $475   2013   California Northern




                                                    Exhibit I - 171
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.631 Page 173 of
                                                       471


Sheppard
Mullin                                   VAIL LAKE
Richter &                                RANCHO
Hampton LLP Attorney    Partner          CALIFORNIA LLC 2007          U.S.B.C.   $550   2013   California Northern

Glaser Weil
Fink Howard
Avchen &                                 MICHAEL JOEL
Shapiro LLP Attorney    Partner          KAMEN          1990          U.S.B.C.   $725   2013   California Central

Glaser Weil
Fink Howard
Avchen &                                 MICHAEL JOEL
Shapiro LLP Attorney    Associate        KAMEN          2009          U.S.B.C.   $375   2013   California Central

Glaser Weil
Fink Howard
Avchen &                                 MICHAEL JOEL
Shapiro LLP Attorney    Partner          KAMEN          1977          U.S.B.C.   $755   2013   California Central

Glaser Weil
Fink Howard
Avchen &                                 MICHAEL JOEL
Shapiro LLP Attorney    Partner          KAMEN          1985          U.S.B.C.   $655   2013   California Central

Glaser Weil
Fink Howard
Avchen &                                 MICHAEL JOEL
Shapiro LLP Attorney    Associate        KAMEN          2010          U.S.B.C.   $350   2013   California Central




                                                    Exhibit I - 172
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.632 Page 174 of
                                                        471


Glaser Weil
Fink Howard
Avchen &                                       MICHAEL JOEL
Shapiro LLP Nonattorney     Paraprofessional   KAMEN                        U.S.B.C.   $250   2013   California Central

Glaser Weil
Fink Howard
Avchen &                                       MICHAEL JOEL
Shapiro LLP Attorney        Of Counsel         KAMEN          1979          U.S.B.C.   $525   2013   California Central

Glaser Weil
Fink Howard
Avchen &                                       MICHAEL JOEL
Shapiro LLP Attorney        Of Counsel         KAMEN          1986          U.S.B.C.   $650   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          1986          U.S.B.C.   $300   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          2005          U.S.B.C.   $530   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Paraprofessional   KAMEN                        U.S.B.C.   $250   2013   California Central




                                                          Exhibit I - 173
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.633 Page 175 of
                                                        471



Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                        U.S.B.C.   $175   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          1984          U.S.B.C.   $950   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          2012          U.S.B.C.   $325   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          2010          U.S.B.C.   $395   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          2003          U.S.B.C.   $600   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          2003          U.S.B.C.   $630   2013   California Central




                                                          Exhibit I - 174
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.634 Page 176 of
                                                        471



Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Paraprofessional   KAMEN                        U.S.B.C.   $250   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                        U.S.B.C.   $175   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          1975          U.S.B.C.   $980   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          2012          U.S.B.C.   $290   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          2012          U.S.B.C.   $290   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          2005          U.S.B.C.   $530   2013   California Central




                                                          Exhibit I - 175
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.635 Page 177 of
                                                        471



Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN           1984           U.S.B.C.   $980   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Summer Associate   KAMEN                          U.S.B.C.   $175   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN           1984           U.S.B.C.   $950   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN           2003           U.S.B.C.   $600   2013   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN           2005           U.S.B.C.   $600   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      2003           U.S.B.C.   $630   2013   California Central




                                                            Exhibit I - 176
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.636 Page 178 of
                                                        471



Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Associate          GGW Brands      2012           U.S.B.C.   $325   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      1990           U.S.B.C.   $980   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      2001           U.S.B.C.   $680   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      1992           U.S.B.C.   $750   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Associate          GGW Brands      1997           U.S.B.C.   $625   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Summer Associate   GGW Brands                     U.S.B.C.   $175   2013   California Central




                                                            Exhibit I - 177
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.637 Page 179 of
                                                        471



Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Associate          GGW Brands      2010           U.S.B.C.   $395   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      1975           U.S.B.C.   $980   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Paraprofessional   GGW Brands                     U.S.B.C.   $260   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Attorney      Partner            GGW Brands      2008           U.S.B.C.   $655   2013   California Central


Klee, Tuchin,
Bogdanoff &
Stern, LLP    Nonattorney   Summer Associate   GGW Brands                     U.S.B.C.   $175   2013   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                    NNN PARKWAY
& Strok, LLP Nonattorney    Paraprofessional   400 26, LLC                    U.S.B.C.   $240   2013   California Central




                                                            Exhibit I - 178
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.638 Page 180 of
                                                        471


Weiland,
Golden,
Smiley,
Wang Ekvall                                   NNN PARKWAY
& Strok, LLP Attorney      Associate          400 26, LLC 2013           U.S.B.C.   $295   2013   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   NNN PARKWAY
& Strok, LLP Attorney      Partner            400 26, LLC 1979           U.S.B.C.   $295   2013   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   NNN PARKWAY
& Strok, LLP Nonattorney   Paraprofessional   400 26, LLC                U.S.B.C.   $240   2013   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   NNN PARKWAY
& Strok, LLP Attorney      Partner            400 26, LLC 1992           U.S.B.C.   $395   2013   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   NNN PARKWAY
& Strok, LLP Nonattorney   Paraprofessional   400 26, LLC                U.S.B.C.   $240   2013   California Central




                                                       Exhibit I - 179
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.639 Page 181 of
                                                        471


Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Attorney           KAHRILAS      1998           U.S.B.C.   $490   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Nonattorney   Paraprofessional   KAHRILAS                     U.S.B.C.   $230   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Attorney           KAHRILAS      1998           U.S.B.C.   $520   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Attorney           KAHRILAS      1980           U.S.B.C.   $650   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Attorney           KAHRILAS      1998           U.S.B.C.   $490   2013   California Central




                                                         Exhibit I - 180
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.640 Page 182 of
                                                        471


Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Attorney           KAHRILAS          1998           U.S.B.C.   $490   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Attorney           KAHRILAS          1998           U.S.B.C.   $510   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Attorney      Partner            KAHRILAS          1992           U.S.B.C.   $590   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Nonattorney   Paraprofessional   KAHRILAS          0              U.S.B.C.   $230   2013   California Central

Weiland,
Golden,
Smiley,                                       NICHOLAS
Wang Ekvall                                   STEPHEN
& Strok, LLP Nonattorney   Paraprofessional   KAHRILAS          0              U.S.B.C.   $240   2013   California Central

Wendel,
Rosen, Black
& Dean LLP Attorney        Attorney           Walter J. NG      1984           U.S.B.C.   $475   2013   California Northern


                                                             Exhibit I - 181
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.641 Page 183 of
                                                          471


Wendel,
Rosen, Black
& Dean LLP     Nonattorney   Paraprofessional   Walter J. NG                     U.S.B.C.   $175   2013   California Northern
Ringstad &
Sanders LLP    Attorney      Associate          DRI Companies 1997               U.S.B.C.   $375   2013   California Central
Ringstad &
Sanders LLP    Attorney      Partner            DRI Companies 1976               U.S.B.C.   $625   2013   California Central
Murphy
Austin
Adams
Schoenfeld
LLP            Attorney      Partner            DRI Companies 2004               U.S.B.C.   $450   2013   California Central
Murphy
Austin
Adams
Schoenfeld
LLP            Attorney      Partner            DRI Companies 1981               U.S.B.C.   $285   2013   California Central
Murphy
Austin
Adams
Schoenfeld
LLP            Attorney      Partner            DRI Companies 1981               U.S.B.C.   $450   2013   California Central
Murphy
Austin
Adams
Schoenfeld
LLP            Attorney      Partner            DRI Companies 2004               U.S.B.C.   $285   2013   California Central
Jackson
Lewis LLP      Attorney      Shareholder        DRI Companies 2004               U.S.B.C.   $460   2013   California Central
BLAKELEY &
BLAKELEY       Nonattorney   Law Clerk          DRI Companies                    U.S.B.C.   $145   2013   California Central
BLAKELEY &
BLAKELEY       Attorney      Associate          DRI Companies 2011               U.S.B.C.   $295   2013   California Central


                                                               Exhibit I - 182
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.642 Page 184 of
                                                        471

BLAKELEY &
BLAKELEY     Attorney      Partner            DRI Companies 1979           U.S.B.C.   $295   2013   California Central
BLAKELEY &
BLAKELEY     Nonattorney   Paraprofessional   DRI Companies                U.S.B.C.   $145   2013   California Central
BLAKELEY &
BLAKELEY     Attorney      Of Counsel         DRI Companies 2011           U.S.B.C.   $350   2013   California Central
BLAKELEY &
BLAKELEY     Attorney      Partner            DRI Companies 1989           U.S.B.C.   $495   2013   California Central

Sheppard
Mullin                                        SILIKEN
Richter &                                     MANUFACTURI
Hampton LLP Nonattorney    Paraprofessional   NG                           U.S.B.C.   $195   2013   California Southern

Sheppard
Mullin                                        SILIKEN
Richter &                                     MANUFACTURI
Hampton LLP Attorney       Associate          NG          2007             U.S.B.C.   $395   2013   California Southern

Sheppard
Mullin                                        SILIKEN
Richter &                                     MANUFACTURI
Hampton LLP Attorney       Partner            NG          2000             U.S.B.C.   $590   2013   California Southern

Sheppard
Mullin                                        SILIKEN
Richter &                                     MANUFACTURI
Hampton LLP Attorney       Attorney           NG          2008             U.S.B.C.   $395   2013   California Southern

Sheppard
Mullin                                        SILIKEN
Richter &                                     MANUFACTURI
Hampton LLP Attorney       Partner            NG          1980             U.S.B.C.   $710   2013   California Southern




                                                         Exhibit I - 183
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.643 Page 185 of
                                                         471


Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Attorney      Associate          NG          2012            U.S.B.C.   $295   2013   California Southern

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP   Attorney    Partner            NG          2003            U.S.B.C.   $495   2013   California Southern
Payne &
Fears, LLP    Attorney    Partner            DRI Companies 2001          U.S.B.C.   $445   2013   California Central
Payne &
Fears, LLP    Attorney    Associate          DRI Companies 2008          U.S.B.C.   $290   2013   California Central
Payne &
Fears, LLP    Attorney    Associate          DRI Companies 2005          U.S.B.C.   $335   2013   California Central

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Nonattorney   Paraprofessional   NG                          U.S.B.C.   $50    2013   California Southern

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Attorney      Associate          NG          2011            U.S.B.C.   $375   2013   California Southern

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Attorney      Associate          NG          2010            U.S.B.C.   $410   2013   California Southern




                                                       Exhibit I - 184
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.644 Page 186 of
                                                        471


Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Attorney      Associate          NG          2007               U.S.B.C.   $395   2013   California Southern

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Attorney      Partner            NG          2003               U.S.B.C.   $495   2013   California Southern

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Attorney      Partner            NG          2000               U.S.B.C.   $590   2013   California Southern

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Attorney      Partner            NG          1980               U.S.B.C.   $710   2013   California Southern

Sheppard
Mullin                                       SILIKEN
Richter &                                    MANUFACTURI
Hampton LLP Nonattorney   Paraprofessional   NG                             U.S.B.C.   $195   2013   California Southern

Mirman,
Bubman &                                     Evergreen Oil,
Nahmias, LLP Attorney     Of Counsel         INC              1973          U.S.B.C.   $495   2013   California Central

Mirman,
Bubman &                                     Evergreen Oil,
Nahmias, LLP Attorney     Partner            INC              1975          U.S.B.C.   $495   2013   California Central




                                                          Exhibit I - 185
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.645 Page 187 of
                                                        471


Mirman,
Bubman &                                  Evergreen Oil,
Nahmias, LLP Attorney    Associate        INC              1991          U.S.B.C.   $385   2013   California Central

Jeffer
Mangels
Butler &                                  Evergreen Oil,
Mitchell LLP Attorney    Partner          INC              1977          U.S.B.C.   $610   2013   California Central

Jeffer
Mangels
Butler &                                  Evergreen Oil,
Mitchell LLP Attorney    Partner          INC              1989          U.S.B.C.   $725   2013   California Central

Jeffer
Mangels
Butler &                                  Evergreen Oil,
Mitchell LLP Attorney    Partner          INC              1982          U.S.B.C.   $560   2013   California Central

Jeffer
Mangels
Butler &                                  Evergreen Oil,
Mitchell LLP Attorney    Partner          INC              1989          U.S.B.C.   $595   2013   California Central
                                          BETHEL
                                          HEALTHCARE,
Venable LLP Attorney     Partner          INC.             1994          U.S.B.C.   $605   2013   California Central
                                          BETHEL
                                          HEALTHCARE,
Venable LLP Attorney     Associate        INC.             2009          U.S.B.C.   $390   2013   California Central
                                          BETHEL
                                          HEALTHCARE,
Venable LLP Attorney     Associate        INC.             2008          U.S.B.C.   $445   2013   California Central




                                                       Exhibit I - 186
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.646 Page 188 of
                                                       471

                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Associate          INC.          2008          U.S.B.C.   $445   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Nonattorney   Paraprofessional   INC.                        U.S.B.C.   $300   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Partner            INC.          1976          U.S.B.C.   $690   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Partner            INC.          1995          U.S.B.C.   $710   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Partner            INC.          2000          U.S.B.C.   $580   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Counsel            INC.          1990          U.S.B.C.   $515   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Associate          INC.          2010          U.S.B.C.   $390   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Nonattorney   Paraprofessional   INC.                        U.S.B.C.   $290   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Partner            INC.          1973          U.S.B.C.   $775   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Partner            INC.          1973          U.S.B.C.   $625   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Associate          INC.          2012          U.S.B.C.   $295   2013   California Central




                                                       Exhibit I - 187
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.647 Page 189 of
                                                       471

                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Partner            INC.              1996           U.S.B.C.   $655   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Associate          INC.              2010           U.S.B.C.   $390   2013   California Central
                                             BETHEL
                                             HEALTHCARE,
Venable LLP Attorney      Partner            INC.              2008           U.S.B.C.   $595   2013   California Central
                                             BETHEL
Arent Fox                                    HEALTHCARE,
LLP         Nonattorney   Legal Assistant    INC.                             U.S.B.C.   $210   2013   California Central
                                             BETHEL
Arent Fox                                    HEALTHCARE,
LLP         Attorney      Associate          INC.              2006           U.S.B.C.   $450   2013   California Central
                                             BETHEL
Arent Fox                                    HEALTHCARE,
LLP         Nonattorney   Paraprofessional   INC.                             U.S.B.C.   $150   2013   California Central
                                             BETHEL
Arent Fox                                    HEALTHCARE,
LLP         Attorney      Associate          INC.              2008           U.S.B.C.   $410   2013   California Central
                                             BETHEL
Arent Fox                                    HEALTHCARE,
LLP         Attorney      Partner            INC.              1996           U.S.B.C.   $545   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1997           U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $295   2013   California Central


                                                            Exhibit I - 188
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.648 Page 190 of
                                                       471


Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $265   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1997           U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1995           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $90    2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1980           U.S.B.C.   $645   2013   California Central




                                                            Exhibit I - 189
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.649 Page 191 of
                                                       471


Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Associate          Technologies      2006           U.S.B.C.   $525   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1984           U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1985           U.S.B.C.   $775   2013   California Central
                                             Gordian
Loeb & Loeb Attorney      Associate          Medical, Inc      1993           U.S.B.C.   $435   2013   California Central
                                             Gordian
Loeb & Loeb Attorney      Partner            Medical, Inc      1987           U.S.B.C.   $725   2013   California Central
                                             Gordian
Loeb & Loeb Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $675   2013   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Partner            Technologies      2000           U.S.B.C.   $675   2013   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Partner            Technologies      1987           U.S.B.C.   $725   2013   California Central


                                                            Exhibit I - 190
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.650 Page 192 of
                                                        471


                                            American
                                            Medical
Loeb & Loeb Attorney     Associate          Technologies      1993           U.S.B.C.   $435   2013   California Central

                                            American
Fulbright &                                 Medical
Jaworski LLP Attorney    Associate          Technologies      2011           U.S.B.C.   $250   2013   California Central

                                            American
Fulbright &                                 Medical
Jaworski LLP Attorney    Associate          Technologies      2009           U.S.B.C.   $340   2013   California Central

                                            American
Fulbright &                                 Medical
Jaworski LLP Attorney    Of Counsel         Technologies      1984           U.S.B.C.   $525   2013   California Central

                                            American
Fulbright &                                 Medical
Jaworski LLP Attorney    Partner            Technologies      2003           U.S.B.C.   $525   2013   California Central

                                            American
Fulbright &                                 Medical
Jaworski LLP Attorney    Senior Associate   Technologies      2006           U.S.B.C.   $450   2013   California Central

                                            American
Fulbright &                                 Medical
Jaworski LLP Attorney    Partner            Technologies      1982           U.S.B.C.   $795   2013   California Central

                                            American
Fulbright &                                 Medical
Jaworski LLP Attorney    Partner            Technologies      2003           U.S.B.C.   $550   2013   California Central




                                                           Exhibit I - 191
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.651 Page 193 of
                                                         471


                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      1982           U.S.B.C.   $775   2013   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $295   2013   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Senior Associate   Technologies      2005           U.S.B.C.   $475   2013   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $265   2013   California Central
                                              Gordian
Loeb & Loeb Attorney       Associate          Medical, Inc      2010           U.S.B.C.   $375   2013   California Central
                                              Gordian
Loeb & Loeb Attorney       Partner            Medical, Inc      2000           U.S.B.C.   $671   2013   California Central
                                              Gordian
Loeb & Loeb Attorney       Associate          Medical, Inc      2007           U.S.B.C.   $550   2013   California Central
                                              Gordian
Loeb & Loeb   Attorney     Associate          Medical, Inc      1993           U.S.B.C.   $435   2013   California Central
Diamond
Mccarthy
LLP           Attorney     Associate          Howrey LLP        2010           U.S.B.C.   $245   2013   California Northern
Diamond
Mccarthy
LLP           Attorney     Associate          Howrey LLP        2007           U.S.B.C.   $310   2013   California Northern
Diamond
Mccarthy
LLP           Attorney     Partner            Howrey LLP        2003           U.S.B.C.   $365   2013   California Northern




                                                             Exhibit I - 192
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.652 Page 194 of
                                                      471

Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2012           U.S.B.C.   $225   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2008           U.S.B.C.   $260   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1998           U.S.B.C.   $425   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2009           U.S.B.C.   $260   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1974           U.S.B.C.   $650   2013   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2013   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $135   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2007           U.S.B.C.   $310   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1971           U.S.B.C.   $650   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1983           U.S.B.C.   $625   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $260   2013   California Northern




                                                         Exhibit I - 193
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.653 Page 195 of
                                                        471

Diamond
Mccarthy
LLP         Attorney      Associate          Howrey LLP        2010           U.S.B.C.   $235   2013   California Northern
Diamond
Mccarthy
LLP         Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $180   2013   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP        1979           U.S.B.C.   $725   2013   California Northern
Diamond
Mccarthy
LLP         Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $190   2013   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP        2006           U.S.B.C.   $350   2013   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP        2000           U.S.B.C.   $440   2013   California Northern
                                             Gordian
Loeb & Loeb Attorney      Associate          Medical, Inc      2007           U.S.B.C.   $550   2013   California Central
                                             Gordian
Loeb & Loeb Attorney      Associate          Medical, Inc      1993           U.S.B.C.   $435   2013   California Central
                                             Gordian
Loeb & Loeb Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $695   2013   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Partner            Medical, Inc      1982           U.S.B.C.   $795   2013   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central




                                                            Exhibit I - 194
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.654 Page 196 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2012           U.S.B.C.   $265   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Counsel     Medical, Inc      1990           U.S.B.C.   $425   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central
Whiteford,
Taylor &
Preston      Attorney      Associate          Howrey LLP        2010           U.S.B.C.   $320   2013   California Northern
Whiteford,
Taylor &
Preston      Attorney      Partner            Howrey LLP        1988           U.S.B.C.   $560   2013   California Northern




                                                             Exhibit I - 195
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.655 Page 197 of
                                                         471

Whiteford,
Taylor &
Preston       Attorney      Partner            Howrey LLP      1972           U.S.B.C.   $630   2013   California Northern
Whiteford,
Taylor &
Preston       Attorney      Associate          Howrey LLP      2006           U.S.B.C.   $410   2013   California Northern
Whiteford,
Taylor &
Preston       Attorney      Associate          Howrey LLP      2007           U.S.B.C.   $360   2013   California Northern
Whiteford,
Taylor &
Preston       Attorney      Partner            Howrey LLP      1985           U.S.B.C.   $570   2013   California Northern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Associate          CORPORATION 2008               U.S.B.C.   $310   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Nonattorney   Paraprofessional   CORPORATION                    U.S.B.C.   $130   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Partner            CORPORATION 1982               U.S.B.C.   $615   2013   California Southern




                                                            Exhibit I - 196
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.656 Page 198 of
                                                         471


                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Associate          CORPORATION 2011           U.S.B.C.   $315   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Associate          CORPORATION 2009           U.S.B.C.   $310   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Senior Counsel     CORPORATION 1993           U.S.B.C.   $435   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Nonattorney   Paraprofessional   CORPORATION                U.S.B.C.   $215   2013   California Southern

                                               SAN DIEGO
                                               HOSPICE &
                                               PALLIATIVE
Foley &                                        CARE
Lardner LLP   Attorney      Partner            CORPORATION 1982           U.S.B.C.   $615   2013   California Southern




                                                        Exhibit I - 197
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.657 Page 199 of
                                                         471


                                           SAN DIEGO
                                           HOSPICE &
                                           PALLIATIVE
Foley &                                    CARE
Lardner LLP   Attorney    Partner          CORPORATION 1982           U.S.B.C.   $730   2013    California Southern

                                           SAN DIEGO
                                           HOSPICE &
                                           PALLIATIVE
Foley &                                    CARE
Lardner LLP   Attorney    Associate        CORPORATION 2005           U.S.B.C.   $470   2013    California Southern

                                           SAN DIEGO
Pachulski                                  HOSPICE &
Stang Ziehl                                PALLIATIVE
Young Jones                                CARE
& Weintraub Attorney      Partner          CORPORATION 1981           U.S.B.C.   $795   2013    California Southern

                                           SAN DIEGO
Pachulski                                  HOSPICE &
Stang Ziehl                                PALLIATIVE
Young Jones                                CARE
& Weintraub Attorney      Partner          CORPORATION 1985           U.S.B.C.   $775   2013    California Southern

                                           SAN DIEGO
Pachulski                                  HOSPICE &
Stang Ziehl                                PALLIATIVE
Young Jones                                CARE
& Weintraub Nonattorney   Library          CORPORATION                U.S.B.C.   $295   2013    California Southern




                                                    Exhibit I - 198
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.658 Page 200 of
                                                       471


                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Of Counsel         CORPORATION 1984           U.S.B.C.   $645   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1980           U.S.B.C.   $645   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Nonattorney   Paraprofessional   CORPORATION                U.S.B.C.   $295   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Associate          CORPORATION 2006           U.S.B.C.   $525   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1983           U.S.B.C.   $795   2013   California Southern




                                                      Exhibit I - 199
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.659 Page 201 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central




                                                       Exhibit I - 200
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.660 Page 202 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $850   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $695   2013   California Central




                                                       Exhibit I - 201
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.661 Page 203 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $850   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1973             U.S.B.C.   $745   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central




                                                       Exhibit I - 202
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.662 Page 204 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1978             U.S.B.C.   $955   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central




                                                       Exhibit I - 203
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.663 Page 205 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central




                                                       Exhibit I - 204
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.664 Page 206 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1978             U.S.B.C.   $955   2013   California Central




                                                       Exhibit I - 205
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.665 Page 207 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1977             U.S.B.C.   $745   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Clerk              MANAGEMENT                  U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1978             U.S.B.C.   $955   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1973             U.S.B.C.   $745   2013   California Central




                                                       Exhibit I - 206
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.666 Page 208 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $850   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989             U.S.B.C.   $850   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $695   2013   California Central




                                                       Exhibit I - 207
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.667 Page 209 of
                                                       471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1973             U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1997             U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                  U.S.B.C.   $275   2013   California Central




                                                       Exhibit I - 208
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.668 Page 210 of
                                                        471


Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989                  U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Of Counsel         MANAGEMENT 1977                  U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Attorney      Partner            MANAGEMENT 1989                  U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                       U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  ALETHEIA
Young Jones                                  RESEARCH AND
& Weintraub Nonattorney   Paraprofessional   MANAGEMENT                       U.S.B.C.   $295   2013   California Central
Landau,
Gottfried &                                  Gordian
Berger, LLP Attorney      Partner            Medical, Inc      1990           U.S.B.C.   $565   2013   California Central
Landau,
Gottfried &                                  Gordian
Berger, LLP Attorney      Partner            Medical, Inc      1988           U.S.B.C.   $565   2013   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central


                                                            Exhibit I - 209
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.669 Page 211 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2012           U.S.B.C.   $315   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Counsel     Medical, Inc      1990           U.S.B.C.   $425   2013   California Central

Fulbright &                Senior             Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

                                              SAN DIEGO
Pachulski                                     HOSPICE &
Stang Ziehl                                   PALLIATIVE
Young Jones                                   CARE
& Weintraub Attorney       Partner            CORPORATION 1997                 U.S.B.C.   $750   2013   California Southern




                                                             Exhibit I - 210
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.670 Page 212 of
                                                       471


                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Nonattorney   Paraprofessional   CORPORATION                U.S.B.C.   $235   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Of Counsel         CORPORATION 1976           U.S.B.C.   $775   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Associate          CORPORATION 2006           U.S.B.C.   $475   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Nonattorney   Paraprofessional   CORPORATION                U.S.B.C.   $295   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1983           U.S.B.C.   $795   2013   California Southern




                                                      Exhibit I - 211
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.671 Page 213 of
                                                       471


                                         SAN DIEGO
Pachulski                                HOSPICE &
Stang Ziehl                              PALLIATIVE
Young Jones                              CARE
& Weintraub Attorney    Of Counsel       CORPORATION 1997           U.S.B.C.   $695   2013    California Southern

                                         SAN DIEGO
Pachulski                                HOSPICE &
Stang Ziehl                              PALLIATIVE
Young Jones                              CARE
& Weintraub Attorney    Partner          CORPORATION 1984           U.S.B.C.   $750   2013    California Southern

                                         SAN DIEGO
Pachulski                                HOSPICE &
Stang Ziehl                              PALLIATIVE
Young Jones                              CARE
& Weintraub Attorney    Partner          CORPORATION 1981           U.S.B.C.   $825   2013    California Southern

                                         SAN DIEGO
Pachulski                                HOSPICE &
Stang Ziehl                              PALLIATIVE
Young Jones                              CARE
& Weintraub Attorney    Of Counsel       CORPORATION 1984           U.S.B.C.   $645   2013    California Southern

                                         SAN DIEGO
Pachulski                                HOSPICE &
Stang Ziehl                              PALLIATIVE
Young Jones                              CARE
& Weintraub Attorney    Partner          CORPORATION 1985           U.S.B.C.   $775   2013    California Southern




                                                  Exhibit I - 212
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.672 Page 214 of
                                                       471


                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1999           U.S.B.C.   $595   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Associate          CORPORATION 2001           U.S.B.C.   $595   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1984           U.S.B.C.   $775   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Nonattorney   Paraprofessional   CORPORATION                U.S.B.C.   $265   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1995           U.S.B.C.   $695   2013   California Southern




                                                      Exhibit I - 213
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.673 Page 215 of
                                                       471


                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Nonattorney   Paraprofessional   CORPORATION                U.S.B.C.   $295   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1996           U.S.B.C.   $625   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1986           U.S.B.C.   $850   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1980           U.S.B.C.   $645   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Associate          CORPORATION 2004           U.S.B.C.   $525   2013   California Southern




                                                      Exhibit I - 214
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.674 Page 216 of
                                                        471


                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1981               U.S.B.C.   $795   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Nonattorney   Paraprofessional   CORPORATION                    U.S.B.C.   $295   2013   California Southern

                                             SAN DIEGO
Pachulski                                    HOSPICE &
Stang Ziehl                                  PALLIATIVE
Young Jones                                  CARE
& Weintraub Attorney      Partner            CORPORATION 1980               U.S.B.C.   $825   2013   California Southern


Lobel Neue                                   Palmdale Hills
& Till LLP   Attorney     Associate          Property, LLC    2002          U.S.B.C.   $495   2013   California Central


Lobel Neue                                   Palmdale Hills
& Till LLP   Attorney     Partner            Property, LLC    1995          U.S.B.C.   $595   2013   California Central


Lobel Neue                                   Palmdale Hills
& Till LLP   Attorney     Partner            Property, LLC    1969          U.S.B.C.   $790   2013   California Central


Lobel Neue                                   Palmdale Hills
& Till LLP   Attorney     Partner            Property, LLC    1969          U.S.B.C.   $790   2013   California Central


                                                          Exhibit I - 215
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.675 Page 217 of
                                                        471



Lobel Neue                                    Palmdale Hills
& Till LLP   Attorney      Partner            Property, LLC     1969           U.S.B.C.   $790   2013   California Central


Lobel Neue                                    Palmdale Hills
& Till LLP   Attorney      Partner            Property, LLC     1995           U.S.B.C.   $595   2013   California Central


Lobel Neue                                    Palmdale Hills
& Till LLP   Attorney      Partner            Property, LLC     1995           U.S.B.C.   $725   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Counsel            Medical, Inc      2000           U.S.B.C.   $325   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Counsel     Medical, Inc      1990           U.S.B.C.   $425   2013   California Central




                                                             Exhibit I - 216
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.676 Page 218 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner            Howrey LLP        1995           U.S.B.C.   $385   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner            Howrey LLP        1987           U.S.B.C.   $425   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney   Paraprofessional   Howrey LLP        0              U.S.B.C.   $80    2013   California Northern

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1982           U.S.B.C.   $795   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Counsel     Medical, Inc      1986           U.S.B.C.   $650   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2003           U.S.B.C.   $550   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central




                                                             Exhibit I - 217
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.677 Page 219 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc      2006           U.S.B.C.   $425   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1985           U.S.B.C.   $825   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2011           U.S.B.C.   $315   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2003           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc      2006           U.S.B.C.   $450   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1982           U.S.B.C.   $775   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2011           U.S.B.C.   $250   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $250   2013   California Central




                                                             Exhibit I - 218
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.678 Page 220 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Counsel     Medical, Inc      1990           U.S.B.C.   $425   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $160   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central




                                                             Exhibit I - 219
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.679 Page 221 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2012           U.S.B.C.   $315   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc      2003           U.S.B.C.   $550   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Counsel            Medical, Inc      2000           U.S.B.C.   $325   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2009           U.S.B.C.   $340   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc      2006           U.S.B.C.   $450   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1982           U.S.B.C.   $795   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central




                                                             Exhibit I - 220
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.680 Page 222 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $265   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2003           U.S.B.C.   $550   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc      2005           U.S.B.C.   $475   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1985           U.S.B.C.   $825   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2003           U.S.B.C.   $550   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central




                                                             Exhibit I - 221
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.681 Page 223 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1985           U.S.B.C.   $825   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1982           U.S.B.C.   $795   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2009           U.S.B.C.   $340   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Counsel            Medical, Inc      2000           U.S.B.C.   $325   2013   California Central




                                                             Exhibit I - 222
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.682 Page 224 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1985           U.S.B.C.   $825   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2003           U.S.B.C.   $550   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $300   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central




                                                             Exhibit I - 223
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.683 Page 225 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Counsel            Medical, Inc      2000           U.S.B.C.   $325   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $160   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Associate   Medical, Inc      2006           U.S.B.C.   $450   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $300   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central




                                                             Exhibit I - 224
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.684 Page 226 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      1982           U.S.B.C.   $795   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2003           U.S.B.C.   $550   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Senior Counsel     Medical, Inc      1990           U.S.B.C.   $425   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2002           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Counsel            Medical, Inc      2000           U.S.B.C.   $325   2013   California Central




                                                             Exhibit I - 225
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.685 Page 227 of
                                                        471


Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $280   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $160   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Of Counsel         Medical, Inc      1984           U.S.B.C.   $525   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $295   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $300   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Associate          Medical, Inc      2008           U.S.B.C.   $395   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2000           U.S.B.C.   $495   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $275   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Attorney      Partner            Medical, Inc      2010           U.S.B.C.   $600   2013   California Central

Fulbright &                                   Gordian
Jaworski LLP Nonattorney   Practice Support   Medical, Inc                     U.S.B.C.   $290   2013   California Central




                                                             Exhibit I - 226
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.686 Page 228 of
                                                       471

                                                 Gordian
Loeb & Loeb Attorney      Partner                Medical, Inc      1987        U.S.B.C.   $725   2013   California Central
                                                 Gordian
Loeb & Loeb Attorney      Associate              Medical, Inc      1993        U.S.B.C.   $435   2013   California Central
                                                 Gordian
Loeb & Loeb Attorney      Partner                Medical, Inc      2000        U.S.B.C.   $675   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Partner                Corporation       1987        U.S.B.C.   $965   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Counsel                Corporation       1987        U.S.B.C.   $845   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       2002        U.S.B.C.   $750   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Nonattorney   Senior Legal Assistant Corporation                   U.S.B.C.   $225   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       2008        U.S.B.C.   $395   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       2002        U.S.B.C.   $750   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Partner                Corporation       1989        U.S.B.C.   $975   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       2006        U.S.B.C.   $750   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       2006        U.S.B.C.   $750   2013   California Central




                                                             Exhibit I - 227
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.687 Page 229 of
                                                       471

                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Partner            Corporation       1987        U.S.B.C.   $965   2013   California Central
                                             American Suziki
Irell &                   Senior             Motor
Manella LLP Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $225   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2002        U.S.B.C.   $750   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2002        U.S.B.C.   $750   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2008        U.S.B.C.   $395   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2006        U.S.B.C.   $750   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Partner            Corporation       1987        U.S.B.C.   $965   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2006        U.S.B.C.   $750   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2006        U.S.B.C.   $750   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2006        U.S.B.C.   $750   2013   California Central
                                             American Suziki
Irell &                                      Motor
Manella LLP Attorney      Associate          Corporation       2008        U.S.B.C.   $395   2013   California Central




                                                         Exhibit I - 228
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.688 Page 230 of
                                                       471

                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       1989        U.S.B.C.   $750   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Member                 Corporation       1987        U.S.B.C.   $965   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       1989        U.S.B.C.   $750   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Nonattorney   Senior Legal Assistant Corporation                   U.S.B.C.   $225   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       2008        U.S.B.C.   $395   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Partner                Corporation       1989        U.S.B.C.   $975   2013   California Central
                                                 American Suziki
Irell &                                          Motor
Manella LLP Attorney      Associate              Corporation       2002        U.S.B.C.   $750   2013   California Central

Pachulski
Stang Ziehl                                     American Suziki
Young Jones                                     Motor
& Weintraub Attorney      Attorney              Corporation     2004           U.S.B.C.   $278   2013   California Central

Pachulski
Stang Ziehl                                     American Suziki
Young Jones                                     Motor
& Weintraub Attorney      Of Counsel            Corporation     1987           U.S.B.C.   $695   2013   California Central




                                                             Exhibit I - 229
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.689 Page 231 of
                                                       471


Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Of Counsel       Corporation     1997         U.S.B.C.   $695   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Of Counsel       Corporation     1995         U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1980         U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1981         U.S.B.C.   $795   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1992         U.S.B.C.   $855   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Attorney         Corporation     2004         U.S.B.C.   $263   2013   California Central




                                                    Exhibit I - 230
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.690 Page 232 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     2010          U.S.B.C.   $525   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1981          U.S.B.C.   $875   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Library            Corporation                   U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Of Counsel         Corporation     1995          U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1986          U.S.B.C.   $850   2013   California Central




                                                         Exhibit I - 231
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.691 Page 233 of
                                                       471


Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1978         U.S.B.C.   $955   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Associate        Corporation     2010         U.S.B.C.   $425   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Of Counsel       Corporation     2001         U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1970         U.S.B.C.   $745   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1980         U.S.B.C.   $795   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1997         U.S.B.C.   $750   2013   California Central




                                                    Exhibit I - 232
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.692 Page 234 of
                                                       471


Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1999         U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1979         U.S.B.C.   $995   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1996         U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Associate        Corporation     2010         U.S.B.C.   $425   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1983         U.S.B.C.   $765   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1979         U.S.B.C.   $975   2013   California Central




                                                    Exhibit I - 233
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.693 Page 235 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     2006          U.S.B.C.   $495   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1980          U.S.B.C.   $975   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Of Counsel         Corporation     1983          U.S.B.C.   $855   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1984          U.S.B.C.   $750   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $235   2013   California Central




                                                         Exhibit I - 234
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.694 Page 236 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1992          U.S.B.C.   $875   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1997          U.S.B.C.   $725   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Of Counsel         Corporation     1976          U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1987          U.S.B.C.   $860   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1992          U.S.B.C.   $855   2013   California Central




                                                         Exhibit I - 235
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.695 Page 237 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $245   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     2001          U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1983          U.S.B.C.   $765   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1994          U.S.B.C.   $438   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1980          U.S.B.C.   $955   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     2010          U.S.B.C.   $525   2013   California Central




                                                         Exhibit I - 236
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.696 Page 238 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   None               Corporation                   U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     2004          U.S.B.C.   $525   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Of Counsel         Corporation     1992          U.S.B.C.   $595   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $290   2013   California Central




                                                         Exhibit I - 237
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.697 Page 239 of
                                                       471


Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1991         U.S.B.C.   $835   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Of Counsel       Corporation     1977         U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Counsel          Corporation     1983         U.S.B.C.   $875   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Associate        Corporation     2010         U.S.B.C.   $450   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Of Counsel       Corporation     1976         U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl                              American Suziki
Young Jones                              Motor
& Weintraub Attorney    Partner          Corporation     1996         U.S.B.C.   $625   2013   California Central




                                                    Exhibit I - 238
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.698 Page 240 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Of Counsel         Corporation     1991          U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1983          U.S.B.C.   $795   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $150   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Attorney           Corporation     2004          U.S.B.C.   $555   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1986          U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1981          U.S.B.C.   $825   2013   California Central




                                                         Exhibit I - 239
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.699 Page 241 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $240   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1978          U.S.B.C.   $975   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1999          U.S.B.C.   $575   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1970          U.S.B.C.   $745   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     2001          U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1994          U.S.B.C.   $438   2013   California Central




                                                         Exhibit I - 240
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.700 Page 242 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     1997          U.S.B.C.   $675   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1980          U.S.B.C.   $645   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $275   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1994          U.S.B.C.   $438   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Of Counsel         Corporation     1970          U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1978          U.S.B.C.   $955   2013   California Central




                                                         Exhibit I - 241
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.701 Page 243 of
                                                       471


Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1991           U.S.B.C.   $815   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Of Counsel         Corporation     1976           U.S.B.C.   $615   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Associate          Corporation     2006           U.S.B.C.   $495   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1979           U.S.B.C.   $975   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Attorney      Partner            Corporation     1976           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl                                  American Suziki
Young Jones                                  Motor
& Weintraub Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $295   2013   California Central
Whiteford,
Taylor &
Preston     Attorney      Partner            Howrey LLP        1985         U.S.B.C.   $570   2013   California Northern




                                                          Exhibit I - 242
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.702 Page 244 of
                                                        471

Whiteford,
Taylor &
Preston      Attorney      Associate           Howrey LLP       2010          U.S.B.C.   $320   2013   California Northern
Whiteford,
Taylor &
Preston      Attorney      Associate           Howrey LLP       2007          U.S.B.C.   $360   2013   California Northern
Whiteford,
Taylor &
Preston      Attorney      Partner             Howrey LLP       1972          U.S.B.C.   $630   2013   California Northern


Lobel Neue                                     Palmdale Hills
& Till LLP   Attorney      Partner             Property, LLC    1995          U.S.B.C.   $725   2013   California Central


Lobel Neue                                     Palmdale Hills
& Till LLP   Attorney      Managing Attorney   Property, LLC    1969          U.S.B.C.   $990   2013   California Central
Diamond
Mccarthy
LLP          Nonattorney   Paraprofessional    Howrey LLP                     U.S.B.C.   $170   2013   California Northern
Diamond
Mccarthy
LLP          Attorney      Associate           Howrey LLP       2006          U.S.B.C.   $350   2013   California Northern
Diamond
Mccarthy
LLP          Attorney      Associate           Howrey LLP       2009          U.S.B.C.   $260   2013   California Northern
Diamond
Mccarthy
LLP          Attorney      Associate           Howrey LLP       2010          U.S.B.C.   $260   2013   California Northern
Diamond
Mccarthy
LLP          Nonattorney   Paraprofessional    Howrey LLP                     U.S.B.C.   $190   2013   California Northern




                                                            Exhibit I - 243
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.703 Page 245 of
                                                      471

Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $245   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      2000           U.S.B.C.   $440   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2008           U.S.B.C.   $260   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $465   2013   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $180   2013   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $135   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1979           U.S.B.C.   $725   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1974           U.S.B.C.   $650   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      2006           U.S.B.C.   $350   2013   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $475   2013   California Northern




                                                         Exhibit I - 244
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.704 Page 246 of
                                                         471

Diamond
Mccarthy
LLP           Attorney      Partner            Howrey LLP         1998         U.S.B.C.   $425   2013   California Northern
Diamond
Mccarthy
LLP           Attorney      Associate          Howrey LLP         2007         U.S.B.C.   $310   2013   California Northern
Greenberg                                      Krystal Infinity
Traurig LLP   Attorney      Of Counsel         LLC                1985         U.S.B.C.   $955   2013   California Central
Greenberg                                      Krystal Infinity
Traurig LLP   Attorney      Associate          LLC                2010         U.S.B.C.   $335   2013   California Central
Greenberg                                      Krystal Infinity
Traurig LLP   Nonattorney   Paraprofessional   LLC                             U.S.B.C.   $100   2013   California Central
Greenberg                                      Krystal Infinity
Traurig LLP   Attorney      Counsel            LLC                2002         U.S.B.C.   $545   2013   California Central
Greenberg                                      Krystal Infinity
Traurig LLP   Attorney      Associate          LLC                2003         U.S.B.C.   $580   2013   California Central
Greenberg                                      Krystal Infinity
Traurig LLP   Attorney      Associate          LLC                2009         U.S.B.C.   $290   2013   California Central
Diamond
Mccarthy
LLP           Attorney      Partner            Howrey LLP         1974         U.S.B.C.   $625   2013   California Northern
Diamond
Mccarthy
LLP           Nonattorney   Paraprofessional   Howrey LLP                      U.S.B.C.   $180   2013   California Northern
Diamond
Mccarthy
LLP           Attorney      Partner            Howrey LLP         2000         U.S.B.C.   $410   2013   California Northern
Diamond
Mccarthy
LLP           Attorney      Associate          Howrey LLP         2010         U.S.B.C.   $225   2013   California Northern
Diamond
Mccarthy
LLP           Nonattorney   Paraprofessional   Howrey LLP                      U.S.B.C.   $180   2013   California Northern




                                                             Exhibit I - 245
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.705 Page 247 of
                                                        471

Diamond
Mccarthy
LLP         Attorney       Partner            Howrey LLP        2006           U.S.B.C.   $325   2013   California Northern
Diamond
Mccarthy
LLP         Attorney       Partner            Howrey LLP        1979           U.S.B.C.   $675   2013   California Northern
Diamond
Mccarthy
LLP         Attorney       Partner            Howrey LLP        1974           U.S.B.C.   $625   2013   California Northern
Diamond
Mccarthy
LLP         Nonattorney    Paraprofessional   Howrey LLP                       U.S.B.C.   $420   2013   California Northern
Diamond
Mccarthy
LLP         Attorney       Partner            Howrey LLP        2000           U.S.B.C.   $410   2013   California Northern

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $295   2013   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      1982           U.S.B.C.   $795   2013   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $265   2013   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Senior Associate   Technologies      2003           U.S.B.C.   $550   2013   California Central

                                              Plant Insulation
Jones Day   Attorney       Associate          Company          2008            U.S.B.C.   $500   2013   California Northern


                                                             Exhibit I - 246
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.706 Page 248 of
                                                         471


                                                 Plant Insulation
Jones Day     Nonattorney   Litigation Support   Company                        U.S.B.C.   $300   2013   California Northern

                                                 Plant Insulation
Jones Day     Attorney      Partner              Company          1998          U.S.B.C.   $675   2013   California Northern

                                                 Plant Insulation
Jones Day     Attorney      Partner              Company          1974          U.S.B.C.   $850   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                        Los Gatos Hotel
Popeo, P.C.   Attorney      Associate            Corporation     2009           U.S.B.C.   $435   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                        Los Gatos Hotel
Popeo, P.C.   Attorney      Associate            Corporation     2009           U.S.B.C.   $335   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                        Los Gatos Hotel
Popeo, P.C.   Attorney      Associate            Corporation     2005           U.S.B.C.   $475   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                        Los Gatos Hotel
Popeo, P.C.   Attorney      Associate            Corporation     2009           U.S.B.C.   $335   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                        Los Gatos Hotel
Popeo, P.C.   Attorney      Associate            Corporation     2005           U.S.B.C.   $475   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                   Information          Los Gatos Hotel
Popeo, P.C.   Nonattorney   Technology           Corporation                    U.S.B.C.   $225   2013   California Northern




                                                              Exhibit I - 247
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.707 Page 249 of
                                                         471

Mintz Levin
Cohn Ferris
Glovsky &                                      Los Gatos Hotel
Popeo, P.C.   Attorney      Member             Corporation     1982             U.S.B.C.   $685   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                      Los Gatos Hotel
Popeo, P.C.   Attorney      Associate          Corporation     2009             U.S.B.C.   $335   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                      Los Gatos Hotel
Popeo, P.C.   Nonattorney   Legal Assistant    Corporation                      U.S.B.C.   $210   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                      Los Gatos Hotel
Popeo, P.C.   Attorney      Counsel            Corporation     1996             U.S.B.C.   $525   2013   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                      Los Gatos Hotel
Popeo, P.C.   Nonattorney   Legal Assistant    Corporation                      U.S.B.C.   $245   2013   California Northern

Pachulski
Stang Ziehl                                    American
Young Jones                                    Medical
& Weintraub Nonattorney     Paraprofessional   Technologies                     U.S.B.C.   $295   2013   California Central

Pachulski
Stang Ziehl                                    American
Young Jones                                    Medical
& Weintraub Attorney        Associate          Technologies      2006           U.S.B.C.   $525   2013   California Central




                                                              Exhibit I - 248
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.708 Page 250 of
                                                        471


Pachulski
Stang Ziehl                                   American
Young Jones                                   Medical
& Weintraub Attorney       Partner            Technologies      1985           U.S.B.C.   $775   2013   California Central

Pachulski
Stang Ziehl                                   American
Young Jones                                   Medical
& Weintraub Attorney       Partner            Technologies      1980           U.S.B.C.   $645   2013   California Central

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner            Howrey LLP        1987           U.S.B.C.   $425   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner            Howrey LLP        1995           U.S.B.C.   $385   2013   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney   Paraprofessional   Howrey LLP        0              U.S.B.C.   $80    2013   California Northern

Pachulski
Stang Ziehl
Young Jones                                   CMR Mortgage
& Weintraub Nonattorney    Paraprofessional   Fund LLC                         U.S.B.C.   $210   2012   California Northern




                                                             Exhibit I - 249
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.709 Page 251 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Nonattorney   Paraprofessional   Fund LLC                    U.S.B.C.   $275   2012   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Nonattorney   Paraprofessional   Fund LLC                    U.S.B.C.   $295   2012   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Partner            Fund LLC     1997           U.S.B.C.   $725   2012   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Partner            Fund LLC     1981           U.S.B.C.   $795   2012   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Partner            Fund LLC     1996           U.S.B.C.   $595   2012   California Northern

Pachulski
Stang Ziehl
Young Jones                                  CMR Mortgage
& Weintraub Attorney      Partner            Fund LLC     1982           U.S.B.C.   $855   2012   California Northern




                                                       Exhibit I - 250
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.710 Page 252 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                                    CMR Mortgage
& Weintraub Attorney        Partner            Fund LLC     1993            U.S.B.C.   $795   2012   California Northern

Pachulski
Stang Ziehl
Young Jones                                    CMR Mortgage
& Weintraub Attorney        Of Counsel         Fund LLC     1995            U.S.B.C.   $575   2012   California Northern


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Nonattorney   Paraprofessional   KAMEN                        U.S.B.C.   $250   2012   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          1985          U.S.B.C.   $950   2012   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Partner            KAMEN          1990          U.S.B.C.   $950   2012   California Central


Klee, Tuchin,
Bogdanoff &                                    MICHAEL JOEL
Stern, LLP    Attorney      Associate          KAMEN          2008          U.S.B.C.   $415   2012   California Central




                                                          Exhibit I - 251
                      Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.711 Page 253 of
                                                           471



Klee, Tuchin,
Bogdanoff &                                      MICHAEL JOEL
Stern, LLP    Attorney        Partner            KAMEN          2005           U.S.B.C.   $530   2012   California Central


Klee, Tuchin,
Bogdanoff &                                      MICHAEL JOEL
Stern, LLP    Attorney        Partner            KAMEN          2003           U.S.B.C.   $600   2012   California Central


Klee, Tuchin,
Bogdanoff &                                      MICHAEL JOEL
Stern, LLP      Attorney      Partner            KAMEN          1984           U.S.B.C.   $950   2012   California Central
Peitzman                                         YAcoobain
Weg LLP         Attorney      Associate          Enterprises    2006           U.S.B.C.   $325   2012   California Central
Peitzman                                         YAcoobain
Weg LLP         Attorney      Associate          Enterprises    2000           U.S.B.C.   $375   2012   California Central
Peitzman                                         YAcoobain
Weg LLP         Attorney      Attorney           Enterprises    1979           U.S.B.C.   $695   2012   California Central
Peitzman                                         YAcoobain
Weg LLP         Nonattorney   Paraprofessional   Enterprises                   U.S.B.C.   $195   2012   California Central
Peitzman                                         YAcoobain
Weg LLP         Attorney      Partner            Enterprises    1980           U.S.B.C.   $725   2012   California Central

                                                 Indymac
                                                 Bancrop, Inc., a
Jenner &                                         Delaware
Block LLP       Attorney      Associate          corporation      2010         U.S.B.C.   $460   2012   California Central




                                                             Exhibit I - 252
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.712 Page 254 of
                                                       471


                                         Indymac
                                         Bancrop, Inc., a
Jenner &                                 Delaware
Block LLP   Attorney    Associate        corporation      2008         U.S.B.C.   $500   2012   California Central

                                         Indymac
                                         Bancrop, Inc., a
Jenner &                                 Delaware
Block LLP   Attorney    Partner          corporation      2004         U.S.B.C.   $595   2012   California Central

                                         Indymac
                                         Bancrop, Inc., a
Jenner &                                 Delaware
Block LLP   Attorney    Partner          corporation      1987         U.S.B.C.   $800   2012   California Central

                                         Indymac
                                         Bancrop, Inc., a
Jenner &                                 Delaware
Block LLP   Attorney    Partner          corporation      2002         U.S.B.C.   $675   2012   California Central

                                         Indymac
                                         Bancrop, Inc., a
Jenner &                                 Delaware
Block LLP   Attorney    Partner          corporation      1981         U.S.B.C.   $710   2012   California Central

                                         Indymac
                                         Bancrop, Inc., a
Jenner &                                 Delaware
Block LLP   Attorney    Associate        corporation      2008         U.S.B.C.   $540   2012   California Central




                                                     Exhibit I - 253
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.713 Page 255 of
                                                        471


                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Attorney      Partner            corporation      2011           U.S.B.C.   $350   2012   California Central

                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Attorney      Associate          corporation      2008           U.S.B.C.   $490   2012   California Central

                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Attorney      Associate          corporation      2009           U.S.B.C.   $440   2012   California Central

                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Nonattorney   Paraprofessional   corporation                     U.S.B.C.   $285   2012   California Central

                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Attorney      Associate          corporation      2010           U.S.B.C.   $380   2012   California Central

                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Attorney      Associate          corporation      2010           U.S.B.C.   $380   2012   California Central

Farella Braun
& Martel LLP Attorney     Partner            SK Foods LP        1983         U.S.B.C.   $780   2012   California Eastern




                                                           Exhibit I - 254
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.714 Page 256 of
                                                          471


Farella Braun
& Martel LLP Attorney         Partner            SK Foods LP       1991           U.S.B.C.   $620   2012   California Eastern

Farella Braun
& Martel LLP Attorney         Senior Associate   SK Foods LP       1997           U.S.B.C.   $425   2012   California Eastern

Farella Braun
& Martel LLP Attorney         Partner            SK Foods LP       1992           U.S.B.C.   $650   2012   California Eastern

Farella Braun
& Martel LLP Attorney         Partner            SK Foods LP       1974           U.S.B.C.   $730   2012   California Eastern

Farella Braun
& Martel LLP Attorney         Partner            SK Foods LP       1983           U.S.B.C.   $790   2012   California Eastern

Farella Braun
& Martel LLP Attorney         Senior Associate   SK Foods LP       1997           U.S.B.C.   $465   2012   California Eastern

Farella Braun
& Martel LLP Attorney         Partner            SK Foods LP       1991           U.S.B.C.   $650   2012   California Eastern

Farella Braun
& Martel LLP Attorney         Partner            SK Foods LP       1992           U.S.B.C.   $670   2012   California Eastern

Farella Braun                 Senior
& Martel LLP Nonattorney      Paraprofessional   SK Foods LP                      U.S.B.C.   $245   2012   California Eastern

Farella Braun                 Senior
& Martel LLP    Nonattorney   Paraprofessional   SK Foods LP                      U.S.B.C.   $240   2012   California Eastern
Cypress LLP     Attorney      Partner            Arnold Klein      1988           U.S.B.C.   $595   2012   California Central
Cypress LLP     Attorney      Partner            Arnold Klein      1988           U.S.B.C.   $650   2012   California Central
Cypress LLP     Attorney      Partner            Arnold Klein      1999           U.S.B.C.   $550   2012   California Central
Cypress LLP     Attorney      Member             Arnold Klein      2011           U.S.B.C.   $295   2012   California Central


                                                                Exhibit I - 255
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.715 Page 257 of
                                                         471

Cypress LLP   Attorney     Attorney           Arnold Klein      2005           U.S.B.C.   $435   2012   California Central
Cypress LLP   Attorney     Partner            Arnold Klein      1999           U.S.B.C.   $435   2012   California Central
Cypress LLP   Attorney     Partner            Arnold Klein      1995           U.S.B.C.   $550   2012   California Central
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Partner            Corporation       1992           U.S.B.C.   $661   2012   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Partner            Corporation       1981           U.S.B.C.   $895   2012   California Northern
                                              Cascade
Farella Braun              Senior             Acceptance
& Martel LLP Nonattorney   Paraprofessional   Corporation                      U.S.B.C.   $243   2012   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Associate          Corporation       2011           U.S.B.C.   $295   2012   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Associate          Corporation       2009           U.S.B.C.   $324   2012   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Partner            Corporation       1991           U.S.B.C.   $642   2012   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Partner            Corporation       1993           U.S.B.C.   $650   2012   California Northern

Duane                                         Imperial Capital
Morris LLP    Attorney     Partner            Bancorp, Inc     1976            U.S.B.C.   $800   2012   California Southern

Duane                                         Imperial Capital
Morris LLP    Attorney     Partner            Bancorp, Inc     1987            U.S.B.C.   $775   2012   California Southern

Duane                                         Imperial Capital
Morris LLP    Attorney     Partner            Bancorp, Inc     1993            U.S.B.C.   $765   2012   California Southern




                                                             Exhibit I - 256
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.716 Page 258 of
                                                        471


Duane                                         Imperial Capital
Morris LLP   Attorney      Associate          Bancorp, Inc     2007          U.S.B.C.   $405   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Attorney      Partner            Bancorp, Inc     2000          U.S.B.C.   $640   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Attorney      Special Counsel    Bancorp, Inc     1999          U.S.B.C.   $505   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Nonattorney   Paraprofessional   Bancorp, Inc                   U.S.B.C.   $265   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Nonattorney   Legal Assistant    Bancorp, Inc                   U.S.B.C.   $320   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Nonattorney   Library            Bancorp, Inc                   U.S.B.C.   $290   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Nonattorney   Legal Assistant    Bancorp, Inc                   U.S.B.C.   $220   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Attorney      Partner            Bancorp, Inc     2003          U.S.B.C.   $745   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Attorney      Partner            Bancorp, Inc     1986          U.S.B.C.   $835   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Attorney      Partner            Bancorp, Inc     1982          U.S.B.C.   $795   2012   California Southern

Duane                                         Imperial Capital
Morris LLP   Attorney      Partner            Bancorp, Inc     2003          U.S.B.C.   $680   2012   California Southern




                                                           Exhibit I - 257
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.717 Page 259 of
                                                          471


Duane                                       Imperial Capital
Morris LLP     Attorney    Partner          Bancorp, Inc     2001         U.S.B.C.   $530   2012   California Southern

Duane                                       Imperial Capital
Morris LLP     Attorney    Partner          Bancorp, Inc     1994         U.S.B.C.   $600   2012   California Southern

Duane                                       Imperial Capital
Morris LLP     Attorney    Associate        Bancorp, Inc     2002         U.S.B.C.   $550   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Partner          Bancorp, Inc     1976         U.S.B.C.   $795   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Partner          Bancorp, Inc     1979         U.S.B.C.   $755   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Counsel          Bancorp, Inc     2006         U.S.B.C.   $550   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Associate        Bancorp, Inc     2009         U.S.B.C.   $410   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Partner          Bancorp, Inc     1977         U.S.B.C.   $715   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Associate        Bancorp, Inc     2007         U.S.B.C.   $500   2012   California Southern




                                                        Exhibit I - 258
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.718 Page 260 of
                                                          471

Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Partner          Bancorp, Inc     1980         U.S.B.C.   $800   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Associate        Bancorp, Inc     2011         U.S.B.C.   $335   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Associate        Bancorp, Inc     2007         U.S.B.C.   $500   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Senior Counsel   Bancorp, Inc     1997         U.S.B.C.   $630   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Partner          Bancorp, Inc     2001         U.S.B.C.   $715   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Associate        Bancorp, Inc     2006         U.S.B.C.   $550   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Associate        Bancorp, Inc     2009         U.S.B.C.   $360   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                Imperial Capital
LLP            Attorney    Associate        Bancorp, Inc     2008         U.S.B.C.   $450   2012   California Southern




                                                        Exhibit I - 259
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.719 Page 261 of
                                                          471

Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Attorney      Partner            Bancorp, Inc     1993          U.S.B.C.   $825   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Nonattorney   Paraprofessional   Bancorp, Inc                   U.S.B.C.   $220   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Nonattorney   Paraprofessional   Bancorp, Inc                   U.S.B.C.   $220   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Nonattorney   Paraprofessional   Bancorp, Inc                   U.S.B.C.   $235   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Nonattorney   Paraprofessional   Bancorp, Inc                   U.S.B.C.   $210   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Attorney      Counsel            Bancorp, Inc     2004          U.S.B.C.   $580   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Attorney      Senior Counsel     Bancorp, Inc     1999          U.S.B.C.   $665   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                    Imperial Capital
LLP            Nonattorney   Paraprofessional   Bancorp, Inc                   U.S.B.C.   $200   2012   California Southern




                                                             Exhibit I - 260
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.720 Page 262 of
                                                          471

Akin Gump
Strauss
Hauer & Feld                                   Imperial Capital
LLP            Nonattorney   Legal Assistant   Bancorp, Inc                   U.S.B.C.   $230   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                   Imperial Capital
LLP            Attorney      Counsel           Bancorp, Inc     2001          U.S.B.C.   $565   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                   Imperial Capital
LLP            Attorney      Associate         Bancorp, Inc     2007          U.S.B.C.   $440   2012   California Southern
Akin Gump
Strauss
Hauer & Feld                                   Imperial Capital
LLP            Attorney      Counsel           Bancorp, Inc     2007          U.S.B.C.   $560   2012   California Southern
Manatt
Phelps &                                       Firstfed
Phillips LLP   Attorney      Partner           Financial Corp     1969        U.S.B.C.   $775   2012   California Central
Manatt
Phelps &                                       Firstfed
Phillips LLP   Attorney      Partner           Financial Corp     1975        U.S.B.C.   $760   2012   California Central
Manatt
Phelps &                                       Firstfed
Phillips LLP   Attorney      Partner           Financial Corp     1981        U.S.B.C.   $725   2012   California Central
Manatt
Phelps &                                       Firstfed
Phillips LLP   Attorney      Partner           Financial Corp     1999        U.S.B.C.   $640   2012   California Central
Manatt
Phelps &                                       Firstfed
Phillips LLP   Attorney      Associate         Financial Corp     2000        U.S.B.C.   $510   2012   California Central
Manatt
Phelps &                                       Firstfed
Phillips LLP   Attorney      Partner           Financial Corp     1995        U.S.B.C.   $655   2012   California Central


                                                            Exhibit I - 261
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.721 Page 263 of
                                                          471

Manatt
Phelps &                                        Firstfed
Phillips LLP   Attorney      Partner            Financial Corp   2002          U.S.B.C.   $600   2012   California Central
Manatt
Phelps &                                        Firstfed
Phillips LLP   Attorney      Partner            Financial Corp   1996          U.S.B.C.   $715   2012   California Central
Manatt
Phelps &                                        Firstfed
Phillips LLP   Attorney      Partner            Financial Corp   1973          U.S.B.C.   $715   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Attorney      Attorney           Financial Corp   1992          U.S.B.C.   $480   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Attorney      Attorney           Financial Corp   1983          U.S.B.C.   $535   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Attorney      Attorney           Financial Corp   1992          U.S.B.C.   $480   2012   California Central
Landau,
Gottfried &                                     Firstfed
Berger, LLP    Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2012   California Central




                                                             Exhibit I - 262
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.722 Page 264 of
                                                         471

Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2010          U.S.B.C.   $300   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1978          U.S.B.C.   $535   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2010          U.S.B.C.   $300   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1978          U.S.B.C.   $535   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2012   California Central




                                                            Exhibit I - 263
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.723 Page 265 of
                                                         471

Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   2010          U.S.B.C.   $300   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   2000          U.S.B.C.   $480   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Nonattorney   Analyst        Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Nonattorney   Analyst        Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1984          U.S.B.C.   $510   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1990          U.S.B.C.   $535   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   2010          U.S.B.C.   $300   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Nonattorney   Analyst        Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Nonattorney   Analyst        Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   2010          U.S.B.C.   $330   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1984          U.S.B.C.   $540   2012   California Central




                                                        Exhibit I - 264
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.724 Page 266 of
                                                         471

Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1997          U.S.B.C.   $510   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1990          U.S.B.C.   $540   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   2008          U.S.B.C.   $415   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1984          U.S.B.C.   $540   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1990          U.S.B.C.   $540   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1997          U.S.B.C.   $510   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Nonattorney   Analyst        Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   2008          U.S.B.C.   $415   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Nonattorney   Analyst        Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   1984          U.S.B.C.   $540   2012   California Central
Landau,
Gottfried &                                Firstfed
Berger, LLP   Attorney      Attorney       Financial Corp   2010          U.S.B.C.   $330   2012   California Central




                                                        Exhibit I - 265
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.725 Page 267 of
                                                         471

Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Analyst            Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $540   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $540   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $540   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Analyst            Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2010          U.S.B.C.   $330   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2008          U.S.B.C.   $415   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1992          U.S.B.C.   $480   2012   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2012   California Central
Wiley Rein
LLP           Attorney      Of Counsel         Howrey LLP       2003          U.S.B.C.   $510   2012   California Northern
Wiley Rein
LLP           Attorney      Partner            Howrey LLP       1979          U.S.B.C.   $730   2012   California Northern


                                                            Exhibit I - 266
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.726 Page 268 of
                                                        471

Wiley Rein
LLP          Attorney      Partner            Howrey LLP      1991           U.S.B.C.   $590   2012   California Northern
Wiley Rein
LLP          Attorney      Partner            Howrey LLP      1989           U.S.B.C.   $535   2012   California Northern
Wiley Rein
LLP          Attorney      Partner            Howrey LLP      1975           U.S.B.C.   $710   2012   California Northern
Wiley Rein
LLP          Attorney      Associate          Howrey LLP      2007           U.S.B.C.   $465   2012   California Northern
Wiley Rein
LLP          Nonattorney   Legal Assistant    Howrey LLP                     U.S.B.C.   $220   2012   California Northern
Wiley Rein
LLP          Attorney      Partner            Howrey LLP      2000           U.S.B.C.   $535   2012   California Northern
Wiley Rein
LLP          Attorney      Partner            Howrey LLP      1985           U.S.B.C.   $660   2012   California Northern
Wiley Rein
LLP          Attorney      Attorney           Howrey LLP      2009           U.S.B.C.   $360   2012   California Northern
Wiley Rein
LLP          Attorney      Partner            Howrey LLP      1985           U.S.B.C.   $620   2012   California Northern

Solomon
Ward
Seidenwurm                                    500 WEST
& Smith, LLP Attorney      Partner            BROADWAY        1983           U.S.B.C.   $425   2012   California Southern

Sheppard
Mullin
Richter &                                     500 WEST
Hampton LLP Attorney       Associate          BROADWAY        2008           U.S.B.C.   $380   2012   California Southern

Sheppard
Mullin
Richter &                                     500 WEST
Hampton LLP Nonattorney    Paraprofessional   BROADWAY                       U.S.B.C.   $510   2012   California Southern




                                                           Exhibit I - 267
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.727 Page 269 of
                                                          471


Sheppard
Mullin
Richter &                                   500 WEST
Hampton LLP Attorney         Associate      BROADWAY         2007        U.S.B.C.   $455   2012   California Southern

Sheppard
Mullin
Richter &                                   500 WEST
Hampton LLP    Attorney      Partner        BROADWAY         2003        U.S.B.C.   $515   2012   California Southern
SALISIAN LEE                                MICHAEL JOEL
LLP            Attorney      Partner        KAMEN            2004        U.S.B.C.   $325   2012   California Central
SALISIAN LEE                                MICHAEL JOEL
LLP            Attorney      Partner        KAMEN            2010        U.S.B.C.   $325   2012   California Central
SALISIAN LEE                                MICHAEL JOEL
LLP            Attorney      Associate      KAMEN            2011        U.S.B.C.   $225   2012   California Central
SALISIAN LEE                                MICHAEL JOEL
LLP            Attorney      Associate      KAMEN            2004        U.S.B.C.   $225   2012   California Central

                                            Robert W. Hunt
Rutan &                                     A Medical
Tucker, LLP    Nonattorney   Library        Corporation                  U.S.B.C.   $170   2012   California Central

                                            Robert W. Hunt
Rutan &                                     A Medical
Tucker, LLP    Attorney      Partner        Corporation    1997          U.S.B.C.   $500   2012   California Central

                                            Robert W. Hunt
Rutan &                                     A Medical
Tucker, LLP    Attorney      Associate      Corporation    2001          U.S.B.C.   $410   2012   California Central

                                            Robert W. Hunt
Rutan &                                     A Medical
Tucker, LLP    Attorney      Partner        Corporation    1997          U.S.B.C.   $500   2012   California Central


                                                       Exhibit I - 268
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.728 Page 270 of
                                                         471


                                                 Robert W. Hunt
Rutan &                                          A Medical
Tucker, LLP   Attorney      Associate            Corporation    2011              U.S.B.C.   $245   2012   California Central

                                                 Robert W. Hunt
Rutan &                                          A Medical
Tucker, LLP   Attorney      Associate            Corporation    2001              U.S.B.C.   $410   2012   California Central
Wiley Rein
LLP           Attorney      Partner              Howrey LLP        1979           U.S.B.C.   $730   2012   California Northern
Wiley Rein
LLP           Attorney      Of Counsel           Howrey LLP        2003           U.S.B.C.   $510   2012   California Northern
Wiley Rein
LLP           Attorney      Partner              Howrey LLP        1989           U.S.B.C.   $535   2012   California Northern
Wiley Rein
LLP           Attorney      Partner              Howrey LLP        2000           U.S.B.C.   $535   2012   California Northern
Wiley Rein
LLP           Attorney      Partner              Howrey LLP        1985           U.S.B.C.   $660   2012   California Northern
Wiley Rein
LLP           Attorney      Attorney             Howrey LLP        2009           U.S.B.C.   $360   2012   California Northern
Wiley Rein
LLP           Attorney      Partner              Howrey LLP        1985           U.S.B.C.   $620   2012   California Northern
Wiley Rein
LLP           Attorney      Associate            Howrey LLP        2007           U.S.B.C.   $465   2012   California Northern
Wiley Rein
LLP           Nonattorney   Senior Legal Assistant Howrey LLP                     U.S.B.C.   $220   2012   California Northern
Wiley Rein
LLP           Attorney      Partner              Howrey LLP        1991           U.S.B.C.   $590   2012   California Northern
Wiley Rein
LLP           Attorney      Partner              Howrey LLP        1975           U.S.B.C.   $710   2012   California Northern

McGrane LLP Attorney        Partner              Howrey LLP        1973           U.S.B.C.   $800   2012   California Northern

McGrane LLP Attorney        Associate            Howrey LLP        2009           U.S.B.C.   $200   2012   California Northern


                                                                Exhibit I - 269
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.729 Page 271 of
                                                        471


McGrane LLP Attorney       Partner            Howrey LLP         1973        U.S.B.C.   $800   2012   California Northern

McGrane LLP Attorney       Associate          Howrey LLP         2008        U.S.B.C.   $200   2012   California Northern

McGrane LLP Nonattorney    Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

McGrane LLP Nonattorney    Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

McGrane LLP Attorney       Associate          Howrey LLP         2009        U.S.B.C.   $200   2012   California Northern

McGrane LLP Attorney       Partner            Howrey LLP         1973        U.S.B.C.   $800   2012   California Northern

McGrane LLP Nonattorney    Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

McGrane LLP Attorney       Partner            Howrey LLP         1973        U.S.B.C.   $800   2012   California Northern

McGrane LLP Nonattorney    Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

Grier Furr &                                  Hickory Printing
Crisp, PA    Attorney      Of Counsel         Group, Inc       1994          U.S.B.C.   $295   2012   California Northern

Grier Furr &                                  Hickory Printing
Crisp, PA    Attorney      Member             Group, Inc       1977          U.S.B.C.   $425   2012   California Northern

Grier Furr &                                  Hickory Printing
Crisp, PA    Nonattorney   Paraprofessional   Group, Inc                     U.S.B.C.   $155   2012   California Northern

Grier Furr &                                  Hickory Printing
Crisp, PA    Attorney      Member             Group, Inc       2002          U.S.B.C.   $310   2012   California Northern

Grier Furr &                                  Hickory Printing
Crisp, PA    Attorney      Associate          Group, Inc       2009          U.S.B.C.   $175   2012   California Northern




                                                           Exhibit I - 270
                        Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.730 Page 272 of
                                                             471

Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Attorney      Partner            CAPITAL, LLC      1996           U.S.B.C.   $355   2012   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Attorney      Partner            CAPITAL, LLC      2002           U.S.B.C.   $350   2012   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Attorney      Associate          CAPITAL, LLC      2002           U.S.B.C.   $285   2012   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Nonattorney   Paraprofessional   CAPITAL, LLC                     U.S.B.C.   $120   2012   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Attorney      Partner            CAPITAL, LLC      1995           U.S.B.C.   $375   2012   California Southern
Diamond
Mccarthy
LLP               Attorney      Partner            Howrey LLP        1974           U.S.B.C.   $625   2012   California Northern
Diamond
Mccarthy
LLP               Attorney      Partner            Howrey LLP        1979           U.S.B.C.   $675   2012   California Northern
Sullivan, Hill,
Lewin, Rez &                                       BRIARWOOD
Engel             Attorney      Shareholder        CAPITAL, LLC      1981           U.S.B.C.   $425   2012   California Southern


                                                                  Exhibit I - 271
                        Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.731 Page 273 of
                                                             471

Sullivan, Hill,
Lewin, Rez &                                       BRIARWOOD
Engel             Attorney      Shareholder        CAPITAL, LLC      1981           U.S.B.C.   $425   2012   California Southern
Sullivan, Hill,
Lewin, Rez &                                       BRIARWOOD
Engel             Attorney      Associate          CAPITAL, LLC      2011           U.S.B.C.   $185   2012   California Southern
Diamond
Mccarthy
LLP               Attorney      Partner            Howrey LLP        1979           U.S.B.C.   $675   2012   California Northern
Diamond
Mccarthy
LLP               Attorney      Partner            Howrey LLP        1974           U.S.B.C.   $625   2012   California Northern
Diamond
Mccarthy
LLP               Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP               Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP               Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $150   2012   California Northern
Diamond
Mccarthy
LLP               Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP               Attorney      Associate          Howrey LLP        2008           U.S.B.C.   $245   2012   California Northern
Diamond
Mccarthy
LLP               Attorney      Partner            Howrey LLP        1998           U.S.B.C.   $395   2012   California Northern
Diamond
Mccarthy
LLP               Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $180   2012   California Northern




                                                                  Exhibit I - 272
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.732 Page 274 of
                                                       471

Diamond
Mccarthy
LLP         Attorney      Associate          Howrey LLP      2005           U.S.B.C.   $285   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP      2006           U.S.B.C.   $325   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Associate          Howrey LLP      2007           U.S.B.C.   $285   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Associate          Howrey LLP      2009           U.S.B.C.   $230   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $225   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP      1999           U.S.B.C.   $475   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP      2000           U.S.B.C.   $410   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $420   2012   California Northern
Diamond
Mccarthy
LLP         Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $150   2012   California Northern

McGrane LLP Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

McGrane LLP Attorney      Partner            Howrey LLP      1973           U.S.B.C.   $800   2012   California Northern

McGrane LLP Attorney      Associate          Howrey LLP      2009           U.S.B.C.   $200   2012   California Northern




                                                          Exhibit I - 273
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.733 Page 275 of
                                                          471


McGrane LLP Attorney       Associate          Howrey LLP      2008           U.S.B.C.   $200   2012   California Northern

McGrane LLP Nonattorney    Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

McGrane LLP Attorney       Partner            Howrey LLP      1973           U.S.B.C.   $800   2012   California Northern

McGrane LLP Attorney       Associate          Howrey LLP      2009           U.S.B.C.   $200   2012   California Northern

McGrane LLP Nonattorney    Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

McGrane LLP    Attorney    Partner            Howrey LLP      1973           U.S.B.C.   $800   2012   California Northern
Kaye Scholer                                  MICHAEL JOEL
LLC            Attorney    Partner            KAMEN           1999           U.S.B.C.   $730   2012   California Central
Kaye Scholer                                  MICHAEL JOEL
LLC            Attorney    Associate          KAMEN           2009           U.S.B.C.   $465   2012   California Central
Kaye Scholer                                  MICHAEL JOEL
LLC            Attorney    Counsel            KAMEN           1997           U.S.B.C.   $670   2012   California Central
Kaye Scholer                                  MICHAEL JOEL
LLC            Attorney    Partner            KAMEN           2007           U.S.B.C.   $900   2012   California Central


                                              RCR Plumbing
Sidley Austin                                 and Mechanical
LLP           Attorney     Partner            Inc            1984            U.S.B.C.   $875   2012   California Central


                                              RCR Plumbing
Sidley Austin                                 and Mechanical
LLP           Attorney     Partner            Inc            2000            U.S.B.C.   $505   2012   California Central




                                                           Exhibit I - 274
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.734 Page 276 of
                                                        471



                                                   RCR Plumbing
Sidley Austin                                      and Mechanical
LLP           Nonattorney   Senior Legal Assistant Inc                          U.S.B.C.   $300   2012   California Central


                                                 RCR Plumbing
Sidley Austin                                    and Mechanical
LLP           Nonattorney   Legal Assistant      Inc                            U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                          RCR Plumbing
Wang Ekvall                                      and Mechanical
& Strok, LLP Nonattorney    Paraprofessional     Inc            0               U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                          RCR Plumbing
Wang Ekvall                                      and Mechanical
& Strok, LLP Attorney       Partner              Inc            1979            U.S.B.C.   $310   2012   California Central

Weiland,
Golden,
Smiley,                                          RCR Plumbing
Wang Ekvall                                      and Mechanical
& Strok, LLP Attorney       Partner              Inc            1992            U.S.B.C.   $550   2012   California Central

Weiland,
Golden,
Smiley,                                          RCR Plumbing
Wang Ekvall                                      and Mechanical
& Strok, LLP Attorney       Partner              Inc            2013            U.S.B.C.   $590   2012   California Central


                                                              Exhibit I - 275
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.735 Page 277 of
                                                        471


Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Attorney      Attorney           Inc            1998          U.S.B.C.   $510   2012   California Central

Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Attorney      Partner            Inc            1992          U.S.B.C.   $590   2012   California Central

Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $240   2012   California Central




                                                         Exhibit I - 276
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.736 Page 278 of
                                                        471


Weiland,
Golden,
Smiley,                                   RCR Plumbing
Wang Ekvall                               and Mechanical
& Strok, LLP Attorney    Partner          Inc            2013          U.S.B.C.   $590   2012   California Central

Weiland,
Golden,
Smiley,                                   RCR Plumbing
Wang Ekvall                               and Mechanical
& Strok, LLP Attorney    Partner          Inc            2005          U.S.B.C.   $410   2012   California Central

Weiland,
Golden,
Smiley,                                   RCR Plumbing
Wang Ekvall                               and Mechanical
& Strok, LLP Attorney    Partner          Inc            1979          U.S.B.C.   $310   2012   California Central

Weiland,
Golden,
Smiley,                                   RCR Plumbing
Wang Ekvall                               and Mechanical
& Strok, LLP Attorney    Partner          Inc            1992          U.S.B.C.   $590   2012   California Central

Weiland,
Golden,
Smiley,                                   RCR Plumbing
Wang Ekvall                               and Mechanical
& Strok, LLP Attorney    Attorney         Inc            1998          U.S.B.C.   $510   2012   California Central




                                                     Exhibit I - 277
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.737 Page 279 of
                                                        471


Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Attorney      Partner            Inc            1992          U.S.B.C.   $590   2012   California Central

Weiland,
Golden,
Smiley,                                       RCR Plumbing
Wang Ekvall                                   and Mechanical
& Strok, LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $240   2012   California Central


                                              RCR Plumbing
                                              and Mechanical
Venable LLP Nonattorney    Paraprofessional   Inc                          U.S.B.C.   $285   2012   California Central


                                              RCR Plumbing
                                              and Mechanical
Venable LLP Attorney       Of Counsel         Inc            2000          U.S.B.C.   $550   2012   California Central


                                              RCR Plumbing
                                              and Mechanical
Venable LLP Attorney       Partner            Inc            1996          U.S.B.C.   $615   2012   California Central




                                                         Exhibit I - 278
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.738 Page 280 of
                                                       471



                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Of Counsel       Inc            2000          U.S.B.C.   $550   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Partner          Inc            2000          U.S.B.C.   $550   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Partner          Inc            1996          U.S.B.C.   $615   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Associate        Inc            2010          U.S.B.C.   $340   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Partner          Inc            1996          U.S.B.C.   $615   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Of Counsel       Inc            2000          U.S.B.C.   $550   2012   California Central




                                                    Exhibit I - 279
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.739 Page 281 of
                                                       471



                                             RCR Plumbing
                                             and Mechanical
Venable LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $285   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Of Counsel         Inc            2000          U.S.B.C.   $550   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Partner            Inc            1996          U.S.B.C.   $615   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Partner            Inc            1996          U.S.B.C.   $615   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Associate          Inc            2009          U.S.B.C.   $360   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $285   2012   California Central




                                                        Exhibit I - 280
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.740 Page 282 of
                                                       471



                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Associate          Inc            2010          U.S.B.C.   $295   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $285   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Of Counsel         Inc            2000          U.S.B.C.   $550   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Partner            Inc            1996          U.S.B.C.   $615   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Partner            Inc            1970          U.S.B.C.   $595   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Partner            Inc            1995          U.S.B.C.   $650   2012   California Central




                                                        Exhibit I - 281
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.741 Page 283 of
                                                       471



                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Partner            Inc            1996          U.S.B.C.   $615   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Of Counsel         Inc            2000          U.S.B.C.   $550   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Nonattorney   Paraprofessional   Inc                          U.S.B.C.   $285   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Associate          Inc            2009          U.S.B.C.   $360   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Partner            Inc            1995          U.S.B.C.   $650   2012   California Central


                                             RCR Plumbing
                                             and Mechanical
Venable LLP Attorney      Associate          Inc            2010          U.S.B.C.   $340   2012   California Central




                                                        Exhibit I - 282
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.742 Page 284 of
                                                       471



                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Partner          Inc            1970          U.S.B.C.   $595   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Of Counsel       Inc            2000          U.S.B.C.   $550   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Associate        Inc            2010          U.S.B.C.   $340   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Partner          Inc            1995          U.S.B.C.   $650   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Partner          Inc            1993          U.S.B.C.   $685   2012   California Central


                                         RCR Plumbing
                                         and Mechanical
Venable LLP Attorney    Of Counsel       Inc            2000          U.S.B.C.   $550   2012   California Central




                                                    Exhibit I - 283
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.743 Page 285 of
                                                        471



                                              RCR Plumbing
                                              and Mechanical
Venable LLP Attorney       Partner            Inc            1996          U.S.B.C.   $615   2012   California Central


                                              RCR Plumbing
                                              and Mechanical
Venable LLP Attorney       Partner            Inc            1996          U.S.B.C.   $615   2012   California Central


                                              RCR Plumbing
                                              and Mechanical
Venable LLP Attorney       Partner            Inc            1995          U.S.B.C.   $650   2012   California Central


                                              RCR Plumbing
                                              and Mechanical
Venable LLP Attorney       Partner            Inc            1996          U.S.B.C.   $615   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC                        U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1980           U.S.B.C.   $650   2012   California Central




                                                         Exhibit I - 284
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.744 Page 286 of
                                                        471


Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Senior Counsel     , INC         2001          U.S.B.C.   $450   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC         0             U.S.B.C.   $230   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1998          U.S.B.C.   $490   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC         0             U.S.B.C.   $230   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1987          U.S.B.C.   $650   2012   California Central




                                                        Exhibit I - 285
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.745 Page 287 of
                                                        471


Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC                       U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1987          U.S.B.C.   $640   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1998          U.S.B.C.   $490   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Senior Counsel     , INC         2001          U.S.B.C.   $450   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC         0             U.S.B.C.   $230   2012   California Central




                                                        Exhibit I - 286
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.746 Page 288 of
                                                        471


Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC                       U.S.B.C.   $230   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC                       U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC                       U.S.B.C.   $200   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Senior Counsel     , INC         2001          U.S.B.C.   $480   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Senior Counsel     , INC         2013          U.S.B.C.   $450   2012   California Central




                                                        Exhibit I - 287
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.747 Page 289 of
                                                        471


Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1987                U.S.B.C.   $640   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1998                U.S.B.C.   $490   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Attorney      Attorney           , INC         1998                U.S.B.C.   $510   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC         0                   U.S.B.C.   $230   2012   California Central

Weiland,
Golden,
Smiley,                                       AUTOSPORT
Wang Ekvall                                   INTERNATIONAL
& Strok, LLP Nonattorney   Paraprofessional   , INC                             U.S.B.C.   $230   2012   California Central

Danning, Gill,                                International
Diamond &                                     Architectural
Kollitz, LLP Attorney      Attorney           Group, LLC         2012           U.S.B.C.   $195   2012   California Central


                                                              Exhibit I - 288
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.748 Page 290 of
                                                        471


Danning, Gill,                               International
Diamond &                                    Architectural
Kollitz, LLP Attorney     Attorney           Group, LLC         2012           U.S.B.C.   $595   2012   California Central

Danning, Gill,                               International
Diamond &                                    Architectural
Kollitz, LLP Attorney     Attorney           Group, LLC         2012           U.S.B.C.   $675   2012   California Central

Danning, Gill,                               International
Diamond &                                    Architectural
Kollitz, LLP Attorney     Attorney           Group, LLC         2012           U.S.B.C.   $230   2012   California Central

Danning, Gill,                               International
Diamond &                                    Architectural
Kollitz, LLP Attorney     Attorney           Group, LLC         2012           U.S.B.C.   $495   2012   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc       1976           U.S.B.C.   $595   2012   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                      U.S.B.C.   $275   2012   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Of Counsel         Medical, Inc       1976           U.S.B.C.   $745   2012   California Central




                                                             Exhibit I - 289
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.749 Page 291 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Associate          Medical, Inc      2006           U.S.B.C.   $495   2012   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Nonattorney   Paraprofessional   Medical, Inc                     U.S.B.C.   $275   2012   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc      1980           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl
Young Jones                                  Gordian
& Weintraub Attorney      Partner            Medical, Inc      1985           U.S.B.C.   $725   2012   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Partner            Medical, Inc      1982           U.S.B.C.   $775   2012   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Partner            Medical, Inc      2003           U.S.B.C.   $525   2012   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Associate          Medical, Inc      2011           U.S.B.C.   $250   2012   California Central

Fulbright &                                  Gordian
Jaworski LLP Attorney     Senior Associate   Medical, Inc      2006           U.S.B.C.   $425   2012   California Central




                                                            Exhibit I - 290
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.750 Page 292 of
                                                        471


Fulbright &                                 Gordian
Jaworski LLP Attorney    Partner            Medical, Inc      2003           U.S.B.C.   $525   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Partner            Medical, Inc      2003           U.S.B.C.   $525   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Senior Associate   Medical, Inc      2004           U.S.B.C.   $455   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Partner            Medical, Inc      1982           U.S.B.C.   $775   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Partner            Medical, Inc      2003           U.S.B.C.   $525   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Partner            Medical, Inc      2002           U.S.B.C.   $480   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Senior Associate   Medical, Inc      2003           U.S.B.C.   $525   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Associate          Medical, Inc      2011           U.S.B.C.   $250   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Partner            Medical, Inc      1990           U.S.B.C.   $800   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Associate          Medical, Inc      2008           U.S.B.C.   $300   2012   California Central

Fulbright &                                 Gordian
Jaworski LLP Attorney    Senior Associate   Medical, Inc      2006           U.S.B.C.   $425   2012   California Central




                                                           Exhibit I - 291
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.751 Page 293 of
                                                          471


Fulbright &                                     Gordian
Jaworski LLP Nonattorney     Paraprofessional   Medical, Inc                     U.S.B.C.   $265   2012   California Central

Fulbright &                                     Gordian
Jaworski LLP   Attorney      Partner            Medical, Inc      1982           U.S.B.C.   $775   2012   California Central
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $170   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Associate          Howrey LLP        2010           U.S.B.C.   $260   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Partner            Howrey LLP        2000           U.S.B.C.   $410   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Associate          Howrey LLP        2007           U.S.B.C.   $285   2012   California Northern
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $180   2012   California Northern
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Partner            Howrey LLP        1997           U.S.B.C.   $475   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Associate          Howrey LLP        2006           U.S.B.C.   $350   2012   California Northern
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $135   2012   California Northern




                                                               Exhibit I - 292
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.752 Page 294 of
                                                      471

Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $180   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $465   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2009           U.S.B.C.   $260   2012   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2008           U.S.B.C.   $260   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1998           U.S.B.C.   $425   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $245   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      2006           U.S.B.C.   $325   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2007           U.S.B.C.   $285   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1979           U.S.B.C.   $675   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1974           U.S.B.C.   $625   2012   California Northern




                                                         Exhibit I - 293
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.753 Page 295 of
                                                       471

Diamond
Mccarthy
LLP         Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $150   2012   California Northern
Baker &
McKenzie                                     Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1985           U.S.B.C.   $450   2012   California Central
Baker &
McKenzie                                     Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1985           U.S.B.C.   $450   2012   California Central

White &                                      Pacific Monarch
Case LLP    Attorney      Partner            Resorts, Inc.   1995           U.S.B.C.   $825   2012   California Central

White &                                      Pacific Monarch
Case LLP    Attorney      Associate          Resorts, Inc.   2009           U.S.B.C.   $645   2012   California Central

White &                                      Pacific Monarch
Case LLP    Attorney      Associate          Resorts, Inc.   2009           U.S.B.C.   $370   2012   California Central

White &                                      Pacific Monarch
Case LLP    Attorney      Associate          Resorts, Inc.   2009           U.S.B.C.   $370   2012   California Central

White &                                      Pacific Monarch
Case LLP    Attorney      Partner            Resorts, Inc.   1995           U.S.B.C.   $825   2012   California Central

Gibson Dunn
& Crutcher,                                  Pacific Monarch
LLP         Attorney      Associate          Resorts, Inc.   2007           U.S.B.C.   $555   2012   California Central

Gibson Dunn
& Crutcher,                                  Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1980           U.S.B.C.   $850   2012   California Central




                                                          Exhibit I - 294
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.754 Page 296 of
                                                        471

Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Nonattorney   Paraprofessional   Resorts, Inc.                    U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Shareholder        Resorts, Inc.   1996             U.S.B.C.   $607   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Shareholder        Resorts, Inc.   1980             U.S.B.C.   $838   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Nonattorney   Paraprofessional   Resorts, Inc.                    U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Associate          Resorts, Inc.   2010             U.S.B.C.   $315   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Of Counsel         Resorts, Inc.   1993             U.S.B.C.   $550   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Nonattorney   Paraprofessional   Resorts, Inc.                    U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Associate          Resorts, Inc.   2002             U.S.B.C.   $525   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Associate          Resorts, Inc.   2010             U.S.B.C.   $312   2012   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Senior Associate   Technologies      2004           U.S.B.C.   $455   2012   California Central




                                                             Exhibit I - 295
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.755 Page 297 of
                                                          471


                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      1990           U.S.B.C.   $800   2012   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Senior Associate   Technologies      2003           U.S.B.C.   $525   2012   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Senior Associate   Technologies      2003           U.S.B.C.   $525   2012   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP Attorney      Partner            Technologies      1982           U.S.B.C.   $775   2012   California Central

                                              American
Fulbright &                                   Medical
Jaworski LLP   Attorney    Partner            Technologies      1990           U.S.B.C.   $800   2012   California Central
Diamond
Mccarthy
LLP            Attorney    Partner            Howrey LLP        1979           U.S.B.C.   $675   2012   California Northern
Diamond
Mccarthy
LLP            Attorney    Associate          Howrey LLP        2006           U.S.B.C.   $300   2012   California Northern
Diamond
Mccarthy
LLP            Attorney    Associate          Howrey LLP        2008           U.S.B.C.   $245   2012   California Northern
Diamond
Mccarthy
LLP            Attorney    Associate          Howrey LLP        2007           U.S.B.C.   $285   2012   California Northern




                                                             Exhibit I - 296
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.756 Page 298 of
                                                      471

Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1998           U.S.B.C.   $395   2012   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $180   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      2000           U.S.B.C.   $410   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $420   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $225   2012   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $150   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $225   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2009           U.S.B.C.   $230   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1974           U.S.B.C.   $625   2012   California Northern




                                                         Exhibit I - 297
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.757 Page 299 of
                                                       471

Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP         1971        U.S.B.C.   $640   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP         2006        U.S.B.C.   $325   2012   California Northern
Caplin &
Drysdale,                                    Plant Insulation
Chartered   Attorney      Member             Company          1968          U.S.B.C.   $935   2012   California Northern
Caplin &
Drysdale,                                    Plant Insulation
Chartered   Nonattorney   Paraprofessional   Company                        U.S.B.C.   $225   2012   California Northern
Caplin &
Drysdale,                                    Plant Insulation
Chartered   Attorney      Of Counsel         Company          1990          U.S.B.C.   $545   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Special Counsel    Company          1976          U.S.B.C.   $725   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Partner            Company          1980          U.S.B.C.   $670   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Associate          Company          2001          U.S.B.C.   $505   2012   California Northern




                                                          Exhibit I - 298
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.758 Page 300 of
                                                       471


Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Associate          Company          2007          U.S.B.C.   $455   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Nonattorney   Paraprofessional   Company                        U.S.B.C.   $285   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Partner            Company          1982          U.S.B.C.   $700   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Nonattorney   Paraprofessional   Company                        U.S.B.C.   $215   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Partner            Company          1969          U.S.B.C.   $830   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Partner            Company          1975          U.S.B.C.   $670   2012   California Northern




                                                          Exhibit I - 299
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.759 Page 301 of
                                                       471


Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Associate          Technologies      2006           U.S.B.C.   $450   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1997           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1976           U.S.B.C.   $745   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1980           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Associate          Technologies      2006           U.S.B.C.   $495   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $275   2012   California Central




                                                            Exhibit I - 300
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.760 Page 302 of
                                                       471


Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1984           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1985           U.S.B.C.   $725   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Associate          Technologies      1993           U.S.B.C.   $435   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Associate          Technologies      2007           U.S.B.C.   $550   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Partner            Technologies      1987           U.S.B.C.   $695   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $260   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Partner            Technologies      2000           U.S.B.C.   $650   2012   California Central
Greenberg,
Whitcombe
& Takeuchi,                                  Pacific Monarch
LLP         Attorney      Associate          Resorts, Inc.   1984             U.S.B.C.   $350   2012   California Central


                                                            Exhibit I - 301
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.761 Page 303 of
                                                        471

Greenberg,
Whitcombe
& Takeuchi,                                  Pacific Monarch
LLP         Nonattorney   Paraprofessional   Resorts, Inc.                    U.S.B.C.   $80    2012   California Central
Greenberg,
Whitcombe
& Takeuchi,                                  Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1988             U.S.B.C.   $390   2012   California Central
Greenberg,
Whitcombe
& Takeuchi,                                  Pacific Monarch
LLP         Attorney      Associate          Resorts, Inc.   1991             U.S.B.C.   $350   2012   California Central

                                             American
Fulbright &                                  Medical
Jaworski LLP Attorney     Counsel            Technologies      2000           U.S.B.C.   $295   2012   California Central

                                             American
Fulbright &                                  Medical
Jaworski LLP Attorney     Partner            Technologies      2002           U.S.B.C.   $480   2012   California Central

                                             American
Fulbright &                                  Medical
Jaworski LLP Attorney     Partner            Technologies      1973           U.S.B.C.   $700   2012   California Central

                                             American
Fulbright &                                  Medical
Jaworski LLP Attorney     Partner            Technologies      1990           U.S.B.C.   $800   2012   California Central

                                             American
Fulbright &                                  Medical
Jaworski LLP Attorney     Partner            Technologies      1982           U.S.B.C.   $775   2012   California Central




                                                            Exhibit I - 302
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.762 Page 304 of
                                                          471


                                                American
Fulbright &                                     Medical
Jaworski LLP Attorney        Associate          Technologies      2008           U.S.B.C.   $300   2012   California Central

                                                American
Fulbright &                                     Medical
Jaworski LLP Nonattorney     Paraprofessional   Technologies                     U.S.B.C.   $265   2012   California Central

                                                American
Fulbright &                                     Medical
Jaworski LLP   Attorney      Senior Associate   Technologies      2003           U.S.B.C.   $525   2012   California Central
Stutman,
Treister &                                      Pacific Monarch
Glatt PC       Nonattorney   Paraprofessional   Resorts, Inc.                    U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                      Pacific Monarch
Glatt PC       Nonattorney   Paraprofessional   Resorts, Inc.                    U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                      Pacific Monarch
Glatt PC       Attorney      Associate          Resorts, Inc.   2010             U.S.B.C.   $315   2012   California Central
Stutman,
Treister &                                      Pacific Monarch
Glatt PC       Nonattorney   Paraprofessional   Resorts, Inc.                    U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                      Pacific Monarch
Glatt PC       Attorney      Associate          Resorts, Inc.   2002             U.S.B.C.   $535   2012   California Central
Stutman,
Treister &                                      Pacific Monarch
Glatt PC       Attorney      Shareholder        Resorts, Inc.   1996             U.S.B.C.   $610   2012   California Central
Stutman,
Treister &                                      Pacific Monarch
Glatt PC       Attorney      Associate          Resorts, Inc.   2010             U.S.B.C.   $315   2012   California Central




                                                               Exhibit I - 303
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.763 Page 305 of
                                                       471


Gibson Dunn
& Crutcher,                                  Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1980           U.S.B.C.   $850   2012   California Central

Gibson Dunn
& Crutcher,                                  Pacific Monarch
LLP         Attorney      Associate          Resorts, Inc.   2007           U.S.B.C.   $555   2012   California Central

                                             Plant Insulation
Jones Day   Attorney      Associate          Company          2010          U.S.B.C.   $425   2012   California Northern

                                             Plant Insulation
Jones Day   Nonattorney   Paraprofessional   Company                        U.S.B.C.   $300   2012   California Northern

                                             Plant Insulation
Jones Day   Attorney      Partner            Company          1974          U.S.B.C.   $825   2012   California Northern

                                             Plant Insulation
Jones Day   Attorney      Partner            Company          1998          U.S.B.C.   $650   2012   California Northern
Caplin &
Drysdale,                                    Plant Insulation
Chartered   Attorney      Of Counsel         Company          1990          U.S.B.C.   $545   2012   California Northern
Caplin &
Drysdale,                                    Plant Insulation
Chartered   Attorney      Member             Company          1968          U.S.B.C.   $945   2012   California Northern
Caplin &
Drysdale,                                    Plant Insulation
Chartered   Nonattorney   Paraprofessional   Company                        U.S.B.C.   $225   2012   California Northern
Baker &
McKenzie                                     Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1998           U.S.B.C.   $320   2012   California Central




                                                          Exhibit I - 304
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.764 Page 306 of
                                                       471

Baker &
McKenzie                                     Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1988             U.S.B.C.   $260   2012   California Central
Baker &
McKenzie                                     Pacific Monarch
LLP         Attorney      Associate          Resorts, Inc.   2001             U.S.B.C.   $250   2012   California Central
Baker &
McKenzie                                     Pacific Monarch
LLP         Attorney      Partner            Resorts, Inc.   1985             U.S.B.C.   $450   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Library            Technologies                     U.S.B.C.   $295   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1985           U.S.B.C.   $725   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1980           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1984           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $275   2012   California Central


                                                            Exhibit I - 305
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.765 Page 307 of
                                                          471


Pachulski
Stang Ziehl                                     American
Young Jones                                     Medical
& Weintraub Attorney         Partner            Technologies      1997           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                                     American
Young Jones                                     Medical
& Weintraub Attorney         Associate          Technologies      2006           U.S.B.C.   $495   2012   California Central

Pachulski
Stang Ziehl                                     American
Young Jones                                     Medical
& Weintraub Attorney         Of Counsel         Technologies      1976           U.S.B.C.   $745   2012   California Central

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney        Partner            Howrey LLP        1987           U.S.B.C.   $425   2012   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C.   Nonattorney   Paraprofessional   Howrey LLP        0              U.S.B.C.   $80    2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Partner            Howrey LLP        1974           U.S.B.C.   $625   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Partner            Howrey LLP        1983           U.S.B.C.   $625   2012   California Northern
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $160   2012   California Northern


                                                               Exhibit I - 306
                 Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.766 Page 308 of
                                                      471

Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      2005           U.S.B.C.   $350   2012   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $150   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      2000           U.S.B.C.   $410   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2010           U.S.B.C.   $225   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2007           U.S.B.C.   $285   2012   California Northern
Diamond
Mccarthy
LLP        Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $40    2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1979           U.S.B.C.   $675   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      2006           U.S.B.C.   $325   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Associate          Howrey LLP      2006           U.S.B.C.   $300   2012   California Northern
Diamond
Mccarthy
LLP        Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $420   2012   California Northern




                                                         Exhibit I - 307
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.767 Page 309 of
                                                       471

Diamond
Mccarthy
LLP         Attorney      Partner            Howrey LLP        1971           U.S.B.C.   $640   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Associate          Howrey LLP        2010           U.S.B.C.   $225   2012   California Northern
Diamond
Mccarthy
LLP         Attorney      Associate          Howrey LLP        2007           U.S.B.C.   $285   2012   California Northern
Diamond
Mccarthy
LLP         Nonattorney   Paraprofessional   Howrey LLP                       U.S.B.C.   $180   2012   California Northern

                                             American
                                             Medical
Loeb & Loeb Attorney      Partner            Technologies      2000           U.S.B.C.   $650   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Associate          Technologies      1993           U.S.B.C.   $435   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Associate          Technologies      2007           U.S.B.C.   $550   2012   California Central

                                             American
                                             Medical
Loeb & Loeb Attorney      Associate          Technologies      2010           U.S.B.C.   $350   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1976           U.S.B.C.   $595   2012   California Central




                                                            Exhibit I - 308
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.768 Page 310 of
                                                       471


Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Library            Technologies                     U.S.B.C.   $295   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1996           U.S.B.C.   $595   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Partner            Technologies      1985           U.S.B.C.   $725   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Nonattorney   Paraprofessional   Technologies                     U.S.B.C.   $275   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1984           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                                  American
Young Jones                                  Medical
& Weintraub Attorney      Of Counsel         Technologies      1976           U.S.B.C.   $745   2012   California Central




                                                            Exhibit I - 309
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.769 Page 311 of
                                                       471


Pachulski
Stang Ziehl                              American
Young Jones                              Medical
& Weintraub Attorney    Associate        Technologies      2006           U.S.B.C.   $495   2012   California Central

Pachulski
Stang Ziehl                              American
Young Jones                              Medical
& Weintraub Attorney    Partner          Technologies      1980           U.S.B.C.   $615   2012   California Central

Pachulski
Stang Ziehl                              American
Young Jones                              Medical
& Weintraub Attorney    Partner          Technologies      1997           U.S.B.C.   $615   2012   California Central

                                         Plant Insulation
Jones Day   Attorney    Associate        Company          2008            U.S.B.C.   $450   2012   California Northern

                                         Plant Insulation
Jones Day   Attorney    Partner          Company          1998            U.S.B.C.   $650   2012   California Northern

                                         Plant Insulation
Jones Day   Attorney    Partner          Company          1974            U.S.B.C.   $825   2012   California Northern

                                         Plant Insulation
Jones Day   Attorney    Associate        Company          2010            U.S.B.C.   $425   2012   California Northern

Sheppard
Mullin
Richter &                                Plant Insulation
Hampton LLP Attorney    Associate        Company          2007            U.S.B.C.   $455   2012   California Northern




                                                        Exhibit I - 310
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.770 Page 312 of
                                                         471


Sheppard
Mullin
Richter &                                      Plant Insulation
Hampton LLP Attorney        Associate          Company          2007          U.S.B.C.   $455   2012   California Northern

Sheppard
Mullin
Richter &                                      Plant Insulation
Hampton LLP Attorney        Partner            Company          1969          U.S.B.C.   $830   2012   California Northern

Sheppard
Mullin
Richter &                                      Plant Insulation
Hampton LLP Attorney        Partner            Company          1975          U.S.B.C.   $700   2012   California Northern

Sheppard
Mullin
Richter &                                      Plant Insulation
Hampton LLP Attorney        Partner            Company          1980          U.S.B.C.   $670   2012   California Northern

Sheppard
Mullin
Richter &                                      Plant Insulation
Hampton LLP   Attorney      Associate          Company          2001          U.S.B.C.   $505   2012   California Northern
Caplin &
Drysdale,                                      Plant Insulation
Chartered     Attorney      Member             Company          1968          U.S.B.C.   $935   2012   California Northern
Caplin &
Drysdale,                                      Plant Insulation
Chartered     Nonattorney   Paraprofessional   Company                        U.S.B.C.   $225   2012   California Northern
Caplin &
Drysdale,                                      Plant Insulation
Chartered     Attorney      Of Counsel         Company          1990          U.S.B.C.   $545   2012   California Northern


                                                            Exhibit I - 311
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.771 Page 313 of
                                                       471


                                               Plant Insulation
Jones Day   Attorney      Partner              Company          1998          U.S.B.C.   $650   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Partner              Company          1974          U.S.B.C.   $825   2012   California Northern

                                               Plant Insulation
Jones Day   Nonattorney   Litigation Support   Company                        U.S.B.C.   $300   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Associate            Company          2011          U.S.B.C.   $400   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Associate            Company          2010          U.S.B.C.   $425   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Associate            Company          2008          U.S.B.C.   $450   2012   California Northern

Pachulski
Stang Ziehl
Young Jones                                    No Fear Retail
& Weintraub Nonattorney   Paraprofessional     Stores, Inc                    U.S.B.C.   $275   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                    No Fear Retail
& Weintraub Attorney      Partner              Stores, Inc        1995        U.S.B.C.   $645   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                    No Fear Retail
& Weintraub Attorney      Partner              Stores, Inc        1989        U.S.B.C.   $815   2012   California Southern




                                                            Exhibit I - 312
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.772 Page 314 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $240   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Attorney      Partner            Stores, Inc      1980          U.S.B.C.   $615   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Attorney      Partner            Stores, Inc      1995          U.S.B.C.   $645   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $275   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $240   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Attorney      Of Counsel         Stores, Inc      1991          U.S.B.C.   $615   2012   California Southern




                                                          Exhibit I - 313
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.773 Page 315 of
                                                        471


Pachulski
Stang Ziehl
Young Jones                                   No Fear Retail
& Weintraub Nonattorney    Paraprofessional   Stores, Inc                    U.S.B.C.   $275   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                   No Fear Retail
& Weintraub Attorney       Partner            Stores, Inc      1995          U.S.B.C.   $645   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                   No Fear Retail
& Weintraub Attorney       Of Counsel         Stores, Inc      1991          U.S.B.C.   $615   2012   California Southern

Miller
Barondess,                                    Palmdale Hills
LLP          Nonattorney   None               Property, LLC    0             U.S.B.C.   $195   2012   California Central

Miller
Barondess,                                    Palmdale Hills
LLP          Attorney      Of Counsel         Property, LLC    2000          U.S.B.C.   $450   2012   California Central

Miller
Barondess,                                    Palmdale Hills
LLP          Attorney      Partner            Property, LLC    1972          U.S.B.C.   $450   2012   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   Palmdale Hills
& Strok, LLP Nonattorney   Paraprofessional   Property, LLC    0             U.S.B.C.   $240   2012   California Central




                                                           Exhibit I - 314
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.774 Page 316 of
                                                        471


Weiland,
Golden,
Smiley,
Wang Ekvall                                   Palmdale Hills
& Strok, LLP Attorney      Partner            Property, LLC    1992          U.S.B.C.   $590   2012   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   Palmdale Hills
& Strok, LLP Nonattorney   Paraprofessional   Property, LLC    0             U.S.B.C.   $240   2012   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   Palmdale Hills
& Strok, LLP Attorney      Senior Counsel     Property, LLC    2001          U.S.B.C.   $480   2012   California Central

White &                                       Pacific Monarch
Case LLP     Attorney      Associate          Resorts, Inc.   2009           U.S.B.C.   $645   2012   California Central

White &                                       Pacific Monarch
Case LLP     Attorney      Partner            Resorts, Inc.   1995           U.S.B.C.   $825   2012   California Central

White &                                       Pacific Monarch
Case LLP     Attorney      Associate          Resorts, Inc.   2009           U.S.B.C.   $440   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Associate          Resorts, Inc.   2002           U.S.B.C.   $535   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Associate          Resorts, Inc.   2010           U.S.B.C.   $315   2012   California Central




                                                           Exhibit I - 315
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.775 Page 317 of
                                                        471

Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Nonattorney   Paraprofessional   Resorts, Inc.                  U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Nonattorney   Paraprofessional   Resorts, Inc.                  U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Associate          Resorts, Inc.   2010           U.S.B.C.   $315   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Nonattorney   Paraprofessional   Resorts, Inc.                  U.S.B.C.   $240   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Shareholder        Resorts, Inc.   1996           U.S.B.C.   $610   2012   California Central
Stutman,
Treister &                                    Pacific Monarch
Glatt PC     Attorney      Shareholder        Resorts, Inc.   1980           U.S.B.C.   $850   2012   California Central

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney      Partner            Howrey LLP        1987         U.S.B.C.   $425   2012   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney   Paraprofessional   Howrey LLP        0            U.S.B.C.   $80    2012   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Nonattorney   Paraprofessional   Howrey LLP        0            U.S.B.C.   $80    2012   California Northern




                                                           Exhibit I - 316
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.776 Page 318 of
                                                          471


Kornfield,
Nyberg,
Bendes &
Kuhner, P.C. Attorney        Partner            Howrey LLP      1995           U.S.B.C.   $385   2012   California Northern

Kornfield,
Nyberg,
Bendes &
Kuhner, P.C.   Attorney      Partner            Howrey LLP      1987           U.S.B.C.   $425   2012   California Northern
Whiteford,
Taylor &
Preston        Attorney      Associate          Howrey LLP      2007           U.S.B.C.   $340   2012   California Northern
Whiteford,
Taylor &
Preston        Attorney      Partner            Howrey LLP      1985           U.S.B.C.   $540   2012   California Northern
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $75    2012   California Northern
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $180   2012   California Northern
Diamond
Mccarthy
LLP            Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $160   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $420   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Partner            Howrey LLP      2000           U.S.B.C.   $410   2012   California Northern
Diamond
Mccarthy
LLP            Attorney      Associate          Howrey LLP      2006           U.S.B.C.   $300   2012   California Northern


                                                             Exhibit I - 317
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.777 Page 319 of
                                                       471

Diamond
Mccarthy
LLP         Attorney       Partner            Howrey LLP       1974           U.S.B.C.   $625   2012   California Northern
Diamond
Mccarthy
LLP         Attorney       Associate          Howrey LLP       2010           U.S.B.C.   $225   2012   California Northern
Diamond
Mccarthy
LLP         Nonattorney    Paraprofessional   Howrey LLP                      U.S.B.C.   $150   2012   California Northern
Diamond
Mccarthy
LLP         Attorney       Partner            Howrey LLP       1979           U.S.B.C.   $675   2012   California Northern
Diamond
Mccarthy
LLP         Attorney       Partner            Howrey LLP       2006           U.S.B.C.   $325   2012   California Northern
Diamond
Mccarthy
LLP         Attorney       Associate          Howrey LLP       2007           U.S.B.C.   $285   2012   California Northern
Diamond
Mccarthy
LLP         Attorney       Associate          Howrey LLP       2010           U.S.B.C.   $225   2012   California Northern


Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $185   2012   California Northern


Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $180   2012   California Northern




                                                            Exhibit I - 318
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.778 Page 320 of
                                                        471



Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $205   2012   California Northern


Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $215   2012   California Northern


Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Attorney      Shareholder        Pizza, INC       2002           U.S.B.C.   $285   2012   California Northern


Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Attorney      Shareholder        Pizza, INC       1985           U.S.B.C.   $450   2012   California Northern


Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Attorney      Attorney           Pizza, INC       2003           U.S.B.C.   $345   2012   California Northern


Brownstein
Hyatt Farber                                  Round Table
Schreck, LLP Attorney      Associate          Pizza, INC       2006           U.S.B.C.   $285   2012   California Northern




                                                            Exhibit I - 319
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.779 Page 321 of
                                                         471



Brownstein
Hyatt Farber                               Round Table
Schreck, LLP Attorney     Shareholder      Pizza, INC       1987           U.S.B.C.   $450   2012   California Northern


Brownstein
Hyatt Farber                               Round Table
Schreck, LLP Attorney     Shareholder      Pizza, INC       1984           U.S.B.C.   $450   2012   California Northern


Brownstein
Hyatt Farber                               Round Table
Schreck, LLP Attorney     Associate        Pizza, INC       2007           U.S.B.C.   $245   2012   California Northern


Brownstein
Hyatt Farber                               Round Table
Schreck, LLP Attorney     Shareholder      Pizza, INC       1992           U.S.B.C.   $450   2012   California Northern


Brownstein
Hyatt Farber                               Round Table
Schreck, LLP Attorney     Associate        Pizza, INC       1993           U.S.B.C.   $330   2012   California Northern

                                           Las Plumas
Baker Botts                                Lumber & Truss,
LLP           Attorney    Partner          Co., LLC        1973            U.S.B.C.   $700   2012   California Central

                                           Las Plumas
Baker Botts                                Lumber & Truss,
LLP           Attorney    Partner          Co., LLC        2001            U.S.B.C.   $650   2012   California Central




                                                         Exhibit I - 320
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.780 Page 322 of
                                                         471


                                             Las Plumas
Baker Botts                                  Lumber & Truss,
LLP           Attorney    Associate          Co., LLC        2010           U.S.B.C.   $350   2012   California Central

                                             Las Plumas
Baker Botts                                  Lumber & Truss,
LLP           Attorney    Associate          Co., LLC        2008           U.S.B.C.   $350   2012   California Central

McGrane LLP Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $100   2012   California Northern

McGrane LLP   Attorney    Partner            Howrey LLP      1973           U.S.B.C.   $800   2012   California Northern
Whiteford,
Taylor &
Preston       Attorney    Partner            Howrey LLP      1997           U.S.B.C.   $460   2012   California Northern
Whiteford,
Taylor &
Preston       Attorney    Associate          Howrey LLP      2005           U.S.B.C.   $350   2012   California Northern
Whiteford,
Taylor &
Preston       Attorney    Partner            Howrey LLP      1985           U.S.B.C.   $500   2012   California Northern
Whiteford,
Taylor &
Preston       Attorney    Associate          Howrey LLP      2006           U.S.B.C.   $375   2012   California Northern
Whiteford,
Taylor &
Preston       Attorney    Partner            Howrey LLP      1972           U.S.B.C.   $570   2012   California Northern
Whiteford,
Taylor &
Preston       Attorney    Partner            Howrey LLP      1988           U.S.B.C.   $500   2012   California Northern
Whiteford,
Taylor &
Preston       Attorney    Partner            Howrey LLP      1985           U.S.B.C.   $500   2012   California Northern




                                                          Exhibit I - 321
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.781 Page 323 of
                                                        471

Whiteford,
Taylor &
Preston      Attorney      Associate          Howrey LLP         2007        U.S.B.C.   $320   2012   California Northern
Baker &
McKenzie                                      Pacific Monarch
LLP          Attorney      Partner            Resorts, Inc.   1987           U.S.B.C.   $400   2012   California Central
Baker &
McKenzie                                      Pacific Monarch
LLP          Attorney      Partner            Resorts, Inc.   1985           U.S.B.C.   $450   2012   California Central
Baker &
McKenzie                                      Pacific Monarch
LLP          Attorney      Partner            Resorts, Inc.   1988           U.S.B.C.   $260   2012   California Central

White &                                       Pacific Monarch
Case LLP     Attorney      Partner            Resorts, Inc.   1995           U.S.B.C.   $825   2012   California Central

White &                                       Pacific Monarch
Case LLP     Attorney      Associate          Resorts, Inc.   2009           U.S.B.C.   $645   2012   California Central
Caplin &
Drysdale,                                     Plant Insulation
Chartered    Nonattorney   Paraprofessional   Company                        U.S.B.C.   $210   2012   California Northern
Caplin &
Drysdale,                                     Plant Insulation
Chartered    Nonattorney   Paraprofessional   Company                        U.S.B.C.   $225   2012   California Northern
Caplin &
Drysdale,                                     Plant Insulation
Chartered    Nonattorney   Paraprofessional   Company                        U.S.B.C.   $225   2012   California Northern
Caplin &
Drysdale,                                     Plant Insulation
Chartered    Attorney      Member             Company          1968          U.S.B.C.   $935   2012   California Northern
Caplin &
Drysdale,                                     Plant Insulation
Chartered    Attorney      Of Counsel         Company          1990          U.S.B.C.   $545   2012   California Northern




                                                           Exhibit I - 322
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.782 Page 324 of
                                                         471

Caplin &
Drysdale,                                      Plant Insulation
Chartered     Attorney      Of Counsel         Company          1990          U.S.B.C.   $545   2012   California Northern
Caplin &
Drysdale,                                      Plant Insulation
Chartered     Attorney      Member             Company          1968          U.S.B.C.   $935   2012   California Northern
Caplin &
Drysdale,                                      Plant Insulation
Chartered     Attorney      Associate          Company          2005          U.S.B.C.   $380   2012   California Northern
Kelley Drye                                    Contessa
& Warren                                       Liquidating Co.,
LLP           Attorney      Associate          Inc.             2010          U.S.B.C.   $305   2012   California Central

Sulmeyer                                       No Fear Retail
Kupetz        Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $305   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz        Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $215   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz        Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $215   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz        Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $305   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz        Attorney      Member             Stores, Inc      1986          U.S.B.C.   $625   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz        Attorney      Of Counsel         Stores, Inc      1992          U.S.B.C.   $500   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz        Attorney      Member             Stores, Inc      1986          U.S.B.C.   $625   2012   California Southern




                                                            Exhibit I - 323
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.783 Page 325 of
                                                       471


Sulmeyer                                       No Fear Retail
Kupetz      Attorney      Of Counsel           Stores, Inc        1992        U.S.B.C.   $500   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz      Attorney      Associate            Stores, Inc        2006        U.S.B.C.   $305   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz      Attorney      Associate            Stores, Inc        1999        U.S.B.C.   $460   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz      Attorney      Associate            Stores, Inc        2006        U.S.B.C.   $305   2012   California Southern

Sulmeyer                                       No Fear Retail
Kupetz      Attorney      Associate            Stores, Inc        1999        U.S.B.C.   $460   2012   California Southern

                                               Plant Insulation
Jones Day   Nonattorney   Paraprofessional     Company                        U.S.B.C.   $225   2012   California Northern

                                               Plant Insulation
Jones Day   Nonattorney   Litigation Support   Company                        U.S.B.C.   $300   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Partner              Company          1974          U.S.B.C.   $825   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Associate            Company          2005          U.S.B.C.   $575   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Associate            Company          2008          U.S.B.C.   $450   2012   California Northern

                                               Plant Insulation
Jones Day   Attorney      Partner              Company          1998          U.S.B.C.   $650   2012   California Northern




                                                            Exhibit I - 324
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.784 Page 326 of
                                                       471


                                             Plant Insulation
Jones Day   Attorney      Associate          Company          2010          U.S.B.C.   $400   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Nonattorney   Paraprofessional   Company                        U.S.B.C.   $195   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Partner            Company          1980          U.S.B.C.   $670   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Associate          Company          2007          U.S.B.C.   $455   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Associate          Company          2007          U.S.B.C.   $455   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Partner            Company          1969          U.S.B.C.   $830   2012   California Northern

Sheppard
Mullin
Richter &                                    Plant Insulation
Hampton LLP Attorney      Associate          Company          2001          U.S.B.C.   $505   2012   California Northern




                                                          Exhibit I - 325
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.785 Page 327 of
                                                       471


McLeod,                                      Downey
Moscarino,                                   Regional
Witham and                                   Medical Center-
Flynn LLP  Nonattorney    Paraprofessional   Hospital Inc.                  U.S.B.C.   $125   2012   California Central

McLeod,                                      Downey
Moscarino,                                   Regional
Witham and                                   Medical Center-
Flynn LLP  Attorney       Of Counsel         Hospital Inc.   1984           U.S.B.C.   $300   2012   California Central

McLeod,                                      Downey
Moscarino,                                   Regional
Witham and                                   Medical Center-
Flynn LLP  Attorney       Member             Hospital Inc.   1984           U.S.B.C.   $450   2012   California Central

McLeod,                                      Downey
Moscarino,                                   Regional
Witham and                                   Medical Center-
Flynn LLP  Attorney       Member             Hospital Inc.   1975           U.S.B.C.   $450   2012   California Central

Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Nonattorney   Paraprofessional   Stores, Inc                    U.S.B.C.   $275   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                  No Fear Retail
& Weintraub Attorney      Partner            Stores, Inc       1980         U.S.B.C.   $615   2012   California Southern




                                                          Exhibit I - 326
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.786 Page 328 of
                                                         471


Pachulski
Stang Ziehl
Young Jones                                   No Fear Retail
& Weintraub Attorney        Of Counsel        Stores, Inc       1991           U.S.B.C.   $615   2012   California Southern

Pachulski
Stang Ziehl
Young Jones                                   No Fear Retail
& Weintraub Attorney        Partner           Stores, Inc       1995           U.S.B.C.   $645   2012   California Southern

Pachulski
Stang Ziehl                                   American
Young Jones                                   Medical
& Weintraub Attorney        Of Counsel        Technologies      1976           U.S.B.C.   $595   2012   California Central

Pachulski
Stang Ziehl                                   American
Young Jones                                   Medical
& Weintraub   Attorney      Partner           Technologies      1985           U.S.B.C.   $725   2012   California Central
Mintz Levin
Cohn Ferris
Glovsky &                                     Los Gatos Hotel
Popeo, P.C.   Nonattorney   Legal Assistant   Corporation                      U.S.B.C.   $200   2012   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                     Los Gatos Hotel
Popeo, P.C.   Attorney      Member            Corporation     1981             U.S.B.C.   $685   2012   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                     Los Gatos Hotel
Popeo, P.C.   Attorney      Associate         Corporation     2009             U.S.B.C.   $285   2012   California Northern




                                                             Exhibit I - 327
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.787 Page 329 of
                                                          471

Mintz Levin
Cohn Ferris
Glovsky &                                   Los Gatos Hotel
Popeo, P.C.    Attorney    Associate        Corporation     2005         U.S.B.C.   $475   2012   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                   Los Gatos Hotel
Popeo, P.C.    Attorney    Associate        Corporation     2009         U.S.B.C.   $285   2012   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                   Los Gatos Hotel
Popeo, P.C.    Attorney    Associate        Corporation     2009         U.S.B.C.   $335   2012   California Northern
Mintz Levin
Cohn Ferris
Glovsky &                                   Los Gatos Hotel
Popeo, P.C.    Attorney    Member           Corporation     1982         U.S.B.C.   $650   2012   California Northern

                                            Downey
Manatt                                      Regional
Phelps &                                    Medical Center-
Phillips LLP   Attorney    Partner          Hospital Inc.   1999         U.S.B.C.   $620   2012   California Central

                                            Downey
Manatt                                      Regional
Phelps &                                    Medical Center-
Phillips LLP   Attorney    Partner          Hospital Inc.   1981         U.S.B.C.   $700   2012   California Central

                                            Downey
Manatt                                      Regional
Phelps &                                    Medical Center-
Phillips LLP   Attorney    Partner          Hospital Inc.   1981         U.S.B.C.   $700   2012   California Central




                                                       Exhibit I - 328
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.788 Page 330 of
                                                          471


                                              Downey
Manatt                                        Regional
Phelps &                                      Medical Center-
Phillips LLP   Attorney    Partner            Hospital Inc.   1999             U.S.B.C.   $620   2012   California Central

                                              Downey
Manatt                                        Regional
Phelps &                                      Medical Center-
Phillips LLP   Attorney    Partner            Hospital Inc.   1969             U.S.B.C.   $795   2012   California Central

                                              Downey
Manatt                                        Regional
Phelps &                                      Medical Center-
Phillips LLP   Attorney    Partner            Hospital Inc.   1971             U.S.B.C.   $775   2012   California Central

                                              Downey
Manatt                                        Regional
Phelps &                                      Medical Center-
Phillips LLP   Attorney    Partner            Hospital Inc.   1971             U.S.B.C.   $775   2012   California Central

                                              Corona Care
                                              Convalescent
Venable LLP Nonattorney    Paraprofessional   Corporation                      U.S.B.C.   $205   2011   California Central

                                              Corona Care
                                              Convalescent
Venable LLP Attorney       Associate          Corporation       2011           U.S.B.C.   $225   2011   California Central

                                              Corona Care
                                              Convalescent
Venable LLP Attorney       Member             Corporation       1989           U.S.B.C.   $450   2011   California Central




                                                             Exhibit I - 329
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.789 Page 331 of
                                                         471


                                               Corona Care
                                               Convalescent
Venable LLP Attorney        Member             Corporation         1992           U.S.B.C.   $575   2011   California Central

                                               Corona Care
                                               Convalescent
Venable LLP   Attorney      Associate          Corporation         2005           U.S.B.C.   $340   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                     U.S.B.C.   $450   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                     U.S.B.C.   $175   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Partner            Logistics, Inc      1998           U.S.B.C.   $425   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Associate          Logistics, Inc      2010           U.S.B.C.   $250   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Associate          Logistics, Inc      1997           U.S.B.C.   $350   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Attorney      Partner            Logistics, Inc      1986           U.S.B.C.   $475   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                     U.S.B.C.   $195   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                     U.S.B.C.   $150   2011   California Central




                                                                Exhibit I - 330
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.790 Page 332 of
                                                        471

Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                     U.S.B.C.   $110   2011   California Central
Shulman
Hodges &                                       Crocker
Bastian LLP   Nonattorney   Paraprofessional   Logistics, Inc                     U.S.B.C.   $185   2011   California Central

Pachulski
Stang Ziehl
Young Jones                                    CMR Mortgage
& Weintraub Attorney        Partner            Fund LLC     1999                  U.S.B.C.   $750   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                    CMR Mortgage
& Weintraub Nonattorney     Paraprofessional   Fund LLC                           U.S.B.C.   $275   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                    CMR Mortgage
& Weintraub Nonattorney     Paraprofessional   Fund LLC                           U.S.B.C.   $255   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                    CMR Mortgage
& Weintraub Nonattorney     Paraprofessional   Fund LLC                           U.S.B.C.   $200   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                    CMR Mortgage
& Weintraub Attorney        Partner            Fund LLC     1993                  U.S.B.C.   $775   2011   California Northern




                                                                Exhibit I - 331
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.791 Page 333 of
                                                         471


Pachulski
Stang Ziehl
Young Jones                                CMR Mortgage
& Weintraub Attorney      Partner          Fund LLC     1997            U.S.B.C.   $675   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                CMR Mortgage
& Weintraub Attorney      Of Counsel       Fund LLC     1995            U.S.B.C.   $550   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                CMR Mortgage
& Weintraub Attorney      Partner          Fund LLC     1982            U.S.B.C.   $825   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                CMR Mortgage
& Weintraub Attorney      Of Counsel       Fund LLC     1989            U.S.B.C.   $550   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                CMR Mortgage
& Weintraub Attorney      Associate        Fund LLC     2010            U.S.B.C.   $495   2011   California Northern

Binder &                                   Rome Finance
Malter, LLP   Attorney    Partner          Co Inc.        2003          U.S.B.C.   $395   2011   California Northern

Binder &                                   Rome Finance
Malter, LLP   Attorney    Partner          Co Inc.        1986          U.S.B.C.   $425   2011   California Northern

Binder &                                   Rome Finance
Malter, LLP   Attorney    Partner          Co Inc.        1987          U.S.B.C.   $425   2011   California Northern


                                                      Exhibit I - 332
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.792 Page 334 of
                                                         471


Binder &                                       Rome Finance
Malter, LLP   Attorney      Partner            Co Inc.         1979           U.S.B.C.   $475   2011   California Northern

Binder &                                       Rome Finance
Malter, LLP   Nonattorney   Paraprofessional   Co Inc.                        U.S.B.C.   $275   2011   California Northern

Binder &                                       Rome Finance
Malter, LLP   Attorney      Partner            Co Inc.         1981           U.S.B.C.   $425   2011   California Northern

Pachulski
Stang Ziehl                                    ESTATE
Young Jones                                    FINANCIAL,
& Weintraub Nonattorney     Paraprofessional   INC.,                          U.S.B.C.   $250   2011   California Central

Pachulski
Stang Ziehl                                    ESTATE
Young Jones                                    FINANCIAL,
& Weintraub Attorney        Partner            INC.,           1981           U.S.B.C.   $850   2011   California Central

Pachulski
Stang Ziehl                                    ESTATE
Young Jones                                    FINANCIAL,
& Weintraub Attorney        Of Counsel         INC.,           1992           U.S.B.C.   $575   2011   California Central

Pachulski
Stang Ziehl                                    ESTATE
Young Jones                                    FINANCIAL,
& Weintraub Attorney        Partner            INC.,           1983           U.S.B.C.   $725   2011   California Central

Pachulski
Stang Ziehl                                    ESTATE
Young Jones                                    FINANCIAL,
& Weintraub Attorney        Partner            INC.,           1982           U.S.B.C.   $825   2011   California Central


                                                            Exhibit I - 333
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.793 Page 335 of
                                                       471


Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Associate          INC.,              2006        U.S.B.C.   $425   2011   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Of Counsel         INC.,              1984        U.S.B.C.   $595   2011   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Of Counsel         INC.,              1976        U.S.B.C.   $725   2011   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,              1985        U.S.B.C.   $725   2011   California Central

Sheppard
Mullin
Richter &                                    WILLIAM JAMES
Hampton LLP Attorney      Partner            DEL BIAGGIO, III 1969          U.S.B.C.   $790   2011   California Northern

Sheppard
Mullin
Richter &                                    WILLIAM JAMES
Hampton LLP Nonattorney   Paraprofessional   DEL BIAGGIO, III               U.S.B.C.   $325   2011   California Northern




                                                          Exhibit I - 334
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.794 Page 336 of
                                                       471


Sheppard
Mullin
Richter &                                WILLIAM JAMES
Hampton LLP Attorney    Partner          DEL BIAGGIO, III 1998         U.S.B.C.   $810   2011   California Northern

Sheppard
Mullin
Richter &                                WILLIAM JAMES
Hampton LLP Attorney    Partner          DEL BIAGGIO, III 1980         U.S.B.C.   $645   2011   California Northern

Sheppard
Mullin
Richter &                                WILLIAM JAMES
Hampton LLP Attorney    Partner          DEL BIAGGIO, III 1975         U.S.B.C.   $627   2011   California Northern

Sheppard
Mullin
Richter &                                WILLIAM JAMES
Hampton LLP Attorney    Associate        DEL BIAGGIO, III 2001         U.S.B.C.   $423   2011   California Northern

Sheppard
Mullin
Richter &                                WILLIAM JAMES
Hampton LLP Attorney    Partner          DEL BIAGGIO, III 2000         U.S.B.C.   $505   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                              WILLIAM JAMES
& Weintraub Attorney    Of Counsel       DEL BIAGGIO, III 1994         U.S.B.C.   $575   2011   California Northern




                                                     Exhibit I - 335
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.795 Page 337 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Attorney      Partner            DEL BIAGGIO, III 1982          U.S.B.C.   $825   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Attorney      Partner            DEL BIAGGIO, III 1986          U.S.B.C.   $795   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Attorney      Of Counsel         DEL BIAGGIO, III 1995          U.S.B.C.   $550   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Attorney      Partner            DEL BIAGGIO, III 1997          U.S.B.C.   $675   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Attorney      Partner            DEL BIAGGIO, III 1979          U.S.B.C.   $950   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Nonattorney   Paraprofessional   DEL BIAGGIO, III               U.S.B.C.   $275   2011   California Northern




                                                          Exhibit I - 336
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.796 Page 338 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Attorney      Partner            DEL BIAGGIO, III 1988          U.S.B.C.   $725   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Attorney      Partner            DEL BIAGGIO, III 1981          U.S.B.C.   $775   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Nonattorney   Paraprofessional   DEL BIAGGIO, III               U.S.B.C.   $255   2011   California Northern

Pachulski
Stang Ziehl
Young Jones                                  WILLIAM JAMES
& Weintraub Nonattorney   Paraprofessional   DEL BIAGGIO, III               U.S.B.C.   $200   2011   California Northern

                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Attorney      Associate          corporation      2008          U.S.B.C.   $465   2011   California Central

                                             Indymac
                                             Bancrop, Inc., a
Jenner &                                     Delaware
Block LLP   Attorney      Partner            corporation      1981          U.S.B.C.   $690   2011   California Central




                                                          Exhibit I - 337
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.797 Page 339 of
                                                         471


                                               Indymac
                                               Bancrop, Inc., a
Jenner &                                       Delaware
Block LLP     Nonattorney   Paraprofessional   corporation                      U.S.B.C.   $270   2011   California Central
Hahn &
Hessen LLP    Nonattorney   Paraprofessional   TWBC, Inc                        U.S.B.C.   $245   2011   California Northern
Hahn &
Hessen LLP    Nonattorney   Paraprofessional   TWBC, Inc                        U.S.B.C.   $190   2011   California Northern
Hahn &
Hessen LLP    Attorney      Partner            TWBC, Inc          1989          U.S.B.C.   $760   2011   California Northern
Hahn &
Hessen LLP    Attorney      Partner            TWBC, Inc          1998          U.S.B.C.   $595   2011   California Northern
Hahn &
Hessen LLP    Attorney      Associate          TWBC, Inc          2009          U.S.B.C.   $300   2011   California Northern
Hahn &
Hessen LLP    Attorney      Associate          TWBC, Inc          2004          U.S.B.C.   $460   2011   California Northern

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney        Partner            TWBC, Inc          1997          U.S.B.C.   $675   2011   California Northern

Pachulski
Stang Ziehl
Young Jones
& Weintraub   Nonattorney   Paraprofessional   TWBC, Inc                        U.S.B.C.   $235   2011   California Northern
Ringstad &                                     Dynamic
Sanders LLP   Nonattorney   Paraprofessional   Builders Inc                     U.S.B.C.   $150   2011   California Central
Ringstad &                                     Dynamic
Sanders LLP   Nonattorney   Paraprofessional   Builders Inc                     U.S.B.C.   $160   2011   California Central
Ringstad &                                     Dynamic
Sanders LLP   Attorney      Partner            Builders Inc       1985          U.S.B.C.   $575   2011   California Central




                                                              Exhibit I - 338
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.798 Page 340 of
                                                        471

Ringstad &                                   Dynamic
Sanders LLP Attorney      Associate          Builders Inc     1993          U.S.B.C.   $360   2011   California Central
Ringstad &                                   Dynamic
Sanders LLP Attorney      Partner            Builders Inc     1976          U.S.B.C.   $575   2011   California Central
Ringstad &                                   Dynamic
Sanders LLP Attorney      Associate          Builders Inc     1997          U.S.B.C.   $335   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Nonattorney   Paraprofessional   Ministries                     U.S.B.C.   $160   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Attorney      Partner            Ministries       1985          U.S.B.C.   $575   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Attorney      Partner            Ministries       1976          U.S.B.C.   $509   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Nonattorney   Paraprofessional   Ministries                     U.S.B.C.   $200   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Nonattorney   Paraprofessional   Ministries                     U.S.B.C.   $160   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Attorney      Partner            Ministries       1985          U.S.B.C.   $575   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Attorney      Partner            Ministries       1976          U.S.B.C.   $575   2011   California Central
                                             Crystal
Ringstad &                                   Cathedral
Sanders LLP Attorney      Associate          Ministries       1997          U.S.B.C.   $335   2011   California Central
                                             Pacific Metro,
Cooley LLP   Attorney     Partner            LLC              1990          U.S.B.C.   $685   2011   California Northern
                                             Pacific Metro,
Cooley LLP   Attorney     Partner            LLC              1978          U.S.B.C.   $825   2011   California Northern


                                                          Exhibit I - 339
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.799 Page 341 of
                                                        471

                                              Pacific Metro,
Cooley LLP   Attorney      Associate          LLC              2010          U.S.B.C.   $320   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Partner            LLC              1986          U.S.B.C.   $770   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Partner            LLC              2001          U.S.B.C.   $610   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Partner            LLC              1997          U.S.B.C.   $625   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Special Counsel    LLC              2001          U.S.B.C.   $620   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Special Counsel    LLC              1999          U.S.B.C.   $605   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Special Counsel    LLC              1989          U.S.B.C.   $605   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Associate          LLC              2005          U.S.B.C.   $580   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Nonattorney   Paraprofessional   LLC                            U.S.B.C.   $220   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Attorney      Associate          LLC              2004          U.S.B.C.   $595   2011   California Northern
                                              Pacific Metro,
Cooley LLP   Nonattorney   Paraprofessional   LLC                            U.S.B.C.   $240   2011   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Partner            Corporation      1991          U.S.B.C.   $620   2011   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Attorney      Partner            Corporation      1992          U.S.B.C.   $650   2011   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Nonattorney   Library            Corporation                    U.S.B.C.   $255   2011   California Northern
                                              Cascade
Farella Braun                                 Acceptance
& Martel LLP Nonattorney   Library            Corporation                    U.S.B.C.   $270   2011   California Northern


                                                           Exhibit I - 340
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.800 Page 342 of
                                                        471

                                                Cascade
Farella Braun                                   Acceptance
& Martel LLP Nonattorney   Litigation Support   Corporation                      U.S.B.C.   $220   2011   California Northern
                                                Cascade
Farella Braun              Senior               Acceptance
& Martel LLP Nonattorney   Paraprofessional     Corporation                      U.S.B.C.   $235   2011   California Northern
                                                Cascade
Farella Braun                                   Acceptance
& Martel LLP Attorney      Associate            Corporation       2009           U.S.B.C.   $320   2011   California Northern
                                                Cascade
Farella Braun              Senior               Acceptance
& Martel LLP Nonattorney   Paraprofessional     Corporation                      U.S.B.C.   $240   2011   California Northern
                                                Cascade
Farella Braun              Senior               Acceptance
& Martel LLP Nonattorney   Paraprofessional     Corporation                      U.S.B.C.   $235   2011   California Northern

Weiland,
Golden,
Smiley,
Wang Ekvall                                     North Valley
& Strok, LLP Attorney      Partner              Mall LLC          2005           U.S.B.C.   $350   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                     North Valley
& Strok, LLP Attorney      Senior Counsel       Mall LLC          2001           U.S.B.C.   $450   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                     North Valley
& Strok, LLP Attorney      Partner              Mall LLC          2013           U.S.B.C.   $570   2011   California Central




                                                               Exhibit I - 341
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.801 Page 343 of
                                                        471


Weiland,
Golden,
Smiley,
Wang Ekvall                                   North Valley
& Strok, LLP Attorney      Attorney           Mall LLC          1980           U.S.B.C.   $550   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   North Valley
& Strok, LLP Nonattorney   Paraprofessional   Mall LLC          0              U.S.B.C.   $230   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   North Valley
& Strok, LLP Nonattorney   Paraprofessional   Mall LLC                         U.S.B.C.   $230   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   North Valley
& Strok, LLP Attorney      Associate          Mall LLC          2013           U.S.B.C.   $360   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                   North Valley
& Strok, LLP Attorney      Partner            Mall LLC          1979           U.S.B.C.   $190   2011   California Central




                                                             Exhibit I - 342
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.802 Page 344 of
                                                        471


Weiland,
Golden,
Smiley,
Wang Ekvall                               North Valley
& Strok, LLP Attorney    Attorney         Mall LLC          1987           U.S.B.C.   $640   2011   California Central

                                          Meruelo
Jenner &                                  Maddux
Block LLP   Attorney     Partner          Properties, Inc   1992           U.S.B.C.   $575   2011   California Central

                                          Meruelo
Jenner &                                  Maddux
Block LLP   Attorney     Associate        Properties, Inc   2007           U.S.B.C.   $485   2011   California Central

                                          Meruelo
Jenner &                                  Maddux
Block LLP   Attorney     Associate        Properties, Inc   2006           U.S.B.C.   $505   2011   California Central

                                          Meruelo
Jenner &                                  Maddux
Block LLP   Attorney     Partner          Properties, Inc   1994           U.S.B.C.   $750   2011   California Central

                                          Meruelo
Jenner &                                  Maddux
Block LLP   Attorney     Associate        Properties, Inc   2008           U.S.B.C.   $535   2011   California Central

                                          Meruelo
Jenner &                                  Maddux
Block LLP   Attorney     Partner          Properties, Inc   1992           U.S.B.C.   $675   2011   California Central

                                          Meruelo
Jenner &                                  Maddux
Block LLP   Attorney     Associate        Properties, Inc   2007           U.S.B.C.   $525   2011   California Central


                                                         Exhibit I - 343
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.803 Page 345 of
                                                       471


                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   2002         U.S.B.C.   $590   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   2002         U.S.B.C.   $635   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   1981         U.S.B.C.   $690   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   1998         U.S.B.C.   $750   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   1987         U.S.B.C.   $750   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $270   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $160   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $170   2011   California Central




                                                          Exhibit I - 344
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.804 Page 346 of
                                                       471


                                             Meruelo
Jenner &                                     Maddux
Block LLP   Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $280   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $270   2011   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Associate          Properties, Inc   2010         U.S.B.C.   $385   2011   California Central

Arent Fox                                    Centerstone
LLP         Attorney      Associate          Diamonds Inc      2006         U.S.B.C.   $440   2011   California Central

Arent Fox                                    Centerstone
LLP         Attorney      Partner            Diamonds Inc      1996         U.S.B.C.   $595   2011   California Central

Arent Fox                                    Centerstone
LLP         Nonattorney   Paraprofessional   Diamonds Inc                   U.S.B.C.   $165   2011   California Central

Arent Fox                                    Centerstone
LLP         Nonattorney   Legal Assistant    Diamonds Inc                   U.S.B.C.   $210   2011   California Central
                                             California
                                             Coastal
Dewey &                                      Communities,
Leboeuf LLP Nonattorney   Paraprofessional   Inc                            U.S.B.C.   $225   2011   California Central
                                             California
                                             Coastal
Dewey &                                      Communities,
Leboeuf LLP Attorney      Partner            Inc               1998         U.S.B.C.   $625   2011   California Central




                                                          Exhibit I - 345
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.805 Page 347 of
                                                        471

                                             California
                                             Coastal
Dewey &                                      Communities,
Leboeuf LLP Attorney      Associate          Inc             2004          U.S.B.C.   $415   2011   California Central
                                             California
                                             Coastal
Dewey &                                      Communities,
Leboeuf LLP Nonattorney   Paraprofessional   Inc                           U.S.B.C.   $525   2011   California Central

Morgan
Lewis &                                      PPA Holdings,
Bockius, LLP Attorney     Partner            LLC             1975          U.S.B.C.   $655   2011   California Central

Morgan
Lewis &                                      PPA Holdings,
Bockius, LLP Attorney     Of Counsel         LLC             1976          U.S.B.C.   $645   2011   California Central

Morgan
Lewis &                                      PPA Holdings,
Bockius, LLP Attorney     Partner            LLC             1986          U.S.B.C.   $660   2011   California Central

Morgan
Lewis &                                      PPA Holdings,
Bockius, LLP Attorney     Partner            LLC             1983          U.S.B.C.   $740   2011   California Central

Morgan
Lewis &                                      PPA Holdings,
Bockius, LLP Attorney     Partner            LLC             1982          U.S.B.C.   $595   2011   California Central

Morgan
Lewis &                                      PPA Holdings,
Bockius, LLP Attorney     Partner            LLC             1989          U.S.B.C.   $720   2011   California Central




                                                         Exhibit I - 346
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.806 Page 348 of
                                                        471


Morgan
Lewis &                                         PPA Holdings,
Bockius, LLP Nonattorney   Litigation Support   LLC                           U.S.B.C.   $275   2011   California Central

Morgan
Lewis &                                         PPA Holdings,
Bockius, LLP Nonattorney   Paraprofessional     LLC                           U.S.B.C.   $255   2011   California Central

Morgan
Lewis &                                         PPA Holdings,
Bockius, LLP Nonattorney   Paraprofessional     LLC                           U.S.B.C.   $185   2011   California Central

Morgan
Lewis &                                         PPA Holdings,
Bockius, LLP Attorney      Associate            LLC             2003          U.S.B.C.   $440   2011   California Central

Morgan
Lewis &                                         PPA Holdings,
Bockius, LLP Attorney      Associate            LLC             2005          U.S.B.C.   $345   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                     PPA Holdings,
& Strok, LLP Attorney      Partner              LLC             2013          U.S.B.C.   $530   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                     PPA Holdings,
& Strok, LLP Attorney      Attorney             LLC             1980          U.S.B.C.   $600   2011   California Central




                                                            Exhibit I - 347
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.807 Page 349 of
                                                        471


Weiland,
Golden,
Smiley,
Wang Ekvall                               PPA Holdings,
& Strok, LLP Attorney    Partner          LLC             2005          U.S.B.C.   $350   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                               PPA Holdings,
& Strok, LLP Attorney    Partner          LLC             1979          U.S.B.C.   $250   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                               PPA Holdings,
& Strok, LLP Attorney    Partner          LLC             1992          U.S.B.C.   $560   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                               PPA Holdings,
& Strok, LLP Attorney    Attorney         LLC             1998          U.S.B.C.   $450   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                               PPA Holdings,
& Strok, LLP Attorney    Partner          LLC             1992          U.S.B.C.   $560   2011   California Central




                                                      Exhibit I - 348
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.808 Page 350 of
                                                        471


Weiland,
Golden,
Smiley,
Wang Ekvall                                    PPA Holdings,
& Strok, LLP Nonattorney    Paraprofessional   LLC                            U.S.B.C.   $220   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                    PPA Holdings,
& Strok, LLP Attorney       Senior Counsel     LLC               2001         U.S.B.C.   $410   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                    PPA Holdings,
& Strok, LLP Nonattorney    Paraprofessional   LLC               0            U.S.B.C.   $220   2011   California Central

Weiland,
Golden,
Smiley,
Wang Ekvall                                    PPA Holdings,
& Strok, LLP Nonattorney    Paraprofessional   LLC               0            U.S.B.C.   $220   2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $215   2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $80    2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $235   2011   California Central




                                                            Exhibit I - 349
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.809 Page 351 of
                                                         471

                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1981         U.S.B.C.   $595   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1996         U.S.B.C.   $525   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1980         U.S.B.C.   $620   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1974         U.S.B.C.   $605   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Of Counsel       Corporation       1993         U.S.B.C.   $520   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1992         U.S.B.C.   $450   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Associate        Corporation       2005         U.S.B.C.   $335   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1999         U.S.B.C.   $559   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1985         U.S.B.C.   $610   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Partner          Corporation       1993         U.S.B.C.   $550   2011   California Central
                                           Pacifica Of The
Foley &                                    Valley
Lardner LLP   Attorney    Associate        Corporation       2006         U.S.B.C.   $300   2011   California Central




                                                        Exhibit I - 350
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.810 Page 352 of
                                                         471

                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Attorney      Partner            Corporation       1977         U.S.B.C.   $615   2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $190   2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $205   2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Attorney      Senior Counsel     Corporation       2001         U.S.B.C.   $495   2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Attorney      Senior Counsel     Corporation       2001         U.S.B.C.   $484   2011   California Central
                                               Pacifica Of The
Foley &                                        Valley
Lardner LLP   Attorney      Partner            Corporation       1995         U.S.B.C.   $490   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $165   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp    1984         U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp    1990         U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $165   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp    2010         U.S.B.C.   $300   2011   California Central




                                                            Exhibit I - 351
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.811 Page 353 of
                                                         471

Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $165   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $165   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2010          U.S.B.C.   $300   2011   California Central




                                                            Exhibit I - 352
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.812 Page 354 of
                                                         471

Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $165   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $165   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central




                                                            Exhibit I - 353
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.813 Page 355 of
                                                         471

Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $480   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $510   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2008          U.S.B.C.   $385   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $535   2011   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $510   2011   California Central

McLeod,                                        Downey
Moscarino,                                     Regional
Witham and                                     Medical Center-
Flynn LLP  Attorney         Member             Hospital Inc.   1975           U.S.B.C.   $450   2011   California Central

McLeod,                                        Downey
Moscarino,                                     Regional
Witham and                                     Medical Center-
Flynn LLP   Attorney        Member             Hospital Inc.   1984           U.S.B.C.   $450   2011   California Central
Landau,                                        COBE
Gottfried &                                    CHEMICAL CO.,
Berger, LLP Attorney        Counsel            INC             1978           U.S.B.C.   $535   2011   California Central
Landau,                                        COBE
Gottfried &                                    CHEMICAL CO.,
Berger, LLP Attorney        Counsel            INC             2000           U.S.B.C.   $480   2011   California Central


                                                            Exhibit I - 354
                        Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.814 Page 356 of
                                                             471

Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Attorney      Partner            CAPITAL, LLC      2002           U.S.B.C.   $350   2011   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Attorney      Partner            CAPITAL, LLC      1995           U.S.B.C.   $375   2011   California Southern
Finlayson
Williams
Toffer
Roosevelt &                                        BRIARWOOD
Lilly LLP         Nonattorney   Paraprofessional   CAPITAL, LLC                     U.S.B.C.   $120   2011   California Southern
Sullivan, Hill,
Lewin, Rez &                                       BRIARWOOD
Engel             Attorney      Shareholder        CAPITAL, LLC      1981           U.S.B.C.   $425   2011   California Southern
Sullivan, Hill,
Lewin, Rez &                                       BRIARWOOD
Engel             Attorney      Shareholder        CAPITAL, LLC      1978           U.S.B.C.   $475   2011   California Southern
Sullivan, Hill,
Lewin, Rez &                                       BRIARWOOD
Engel             Attorney      Shareholder        CAPITAL, LLC      1976           U.S.B.C.   $425   2011   California Southern
Sullivan, Hill,
Lewin, Rez &                                       BRIARWOOD
Engel             Attorney      Shareholder        CAPITAL, LLC      1983           U.S.B.C.   $350   2011   California Southern

Solomon
Ward
Seidenwurm                                         500 WEST
& Smith, LLP Attorney           Partner            BROADWAY          1983           U.S.B.C.   $415   2011   California Southern




                                                                  Exhibit I - 355
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.815 Page 357 of
                                                         471


Sheppard
Mullin
Richter &                                      500 WEST
Hampton LLP Attorney        Associate          BROADWAY        2008           U.S.B.C.   $380   2011   California Southern

Sheppard
Mullin
Richter &                                      500 WEST
Hampton LLP Attorney        Partner            BROADWAY        2003           U.S.B.C.   $495   2011   California Southern

Sheppard
Mullin
Richter &                                      500 WEST
Hampton LLP   Attorney      Associate          BROADWAY        2007           U.S.B.C.   $410   2011   California Southern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney      Partner            Howrey LLP      1980           U.S.B.C.   $475   2011   California Northern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Nonattorney   Paraprofessional   Howrey LLP                     U.S.B.C.   $185   2011   California Northern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney      Partner            Howrey LLP      1997           U.S.B.C.   $350   2011   California Northern




                                                            Exhibit I - 356
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.816 Page 358 of
                                                         471

Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney    Associate        Howrey LLP       2005          U.S.B.C.   $325   2011   California Northern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney    Partner          Howrey LLP       1973          U.S.B.C.   $595   2011   California Northern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney    Associate        Howrey LLP       2007          U.S.B.C.   $275   2011   California Northern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney    Partner          Howrey LLP       1988          U.S.B.C.   $475   2011   California Northern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney    Partner          Howrey LLP       1990          U.S.B.C.   $450   2011   California Northern
Felderstein
Fitzgerald
Willoughby
& Pascuzzi
LLP           Attorney    Associate        Howrey LLP       2006          U.S.B.C.   $300   2011   California Northern
Landau,
Gottfried &
Berger, LLP   Attorney    Associate        Tally One, Inc   2008          U.S.B.C.   $385   2011   California Northern




                                                        Exhibit I - 357
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.817 Page 359 of
                                                         471

Landau,
Gottfried &
Berger, LLP   Attorney     Partner            Tally One, Inc     1984           U.S.B.C.   $510   2011   California Northern
Landau,
Gottfried &
Berger, LLP   Attorney     Of Counsel         Tally One, Inc     1997           U.S.B.C.   $480   2011   California Northern
Landau,
Gottfried &
Berger, LLP   Attorney     Partner            Tally One, Inc     1983           U.S.B.C.   $550   2011   California Northern

Danning, Gill,                                International
Diamond &                                     Architectural
Kollitz, LLP Nonattorney   Paraprofessional   Group, LLC                        U.S.B.C.   $195   2011   California Central

Danning, Gill,                                International
Diamond &                                     Architectural
Kollitz, LLP Attorney      Attorney           Group, LLC         2012           U.S.B.C.   $660   2011   California Central

Danning, Gill,                                International
Diamond &                                     Architectural
Kollitz, LLP Attorney      Attorney           Group, LLC         1987           U.S.B.C.   $580   2011   California Central

Danning, Gill,                                International
Diamond &                                     Architectural
Kollitz, LLP Nonattorney   Paraprofessional   Group, LLC                        U.S.B.C.   $230   2011   California Central

Danning, Gill,                                International
Diamond &                                     Architectural
Kollitz, LLP Attorney      Attorney           Group, LLC         2001           U.S.B.C.   $375   2011   California Central

Danning, Gill,                                International
Diamond &                                     Architectural
Kollitz, LLP Attorney      Attorney           Group, LLC         1997           U.S.B.C.   $475   2011   California Central




                                                              Exhibit I - 358
                      Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.818 Page 360 of
                                                           471


Danning, Gill,                                 International
Diamond &                                      Architectural
Kollitz, LLP Attorney       Attorney           Group, LLC         2012           U.S.B.C.   $580   2011   California Central

Danning, Gill,                                 International
Diamond &                                      Architectural
Kollitz, LLP Attorney       Attorney           Group, LLC         1983           U.S.B.C.   $580   2011   California Central

Danning, Gill,                                 International
Diamond &                                      Architectural
Kollitz, LLP Nonattorney    Paraprofessional   Group, LLC                        U.S.B.C.   $195   2011   California Central

Danning, Gill,                                 International
Diamond &                                      Architectural
Kollitz, LLP Attorney       Attorney           Group, LLC         2012           U.S.B.C.   $475   2011   California Central

Danning, Gill,                                 International
Diamond &                                      Architectural
Kollitz, LLP Attorney       Attorney           Group, LLC         2009           U.S.B.C.   $230   2011   California Central

Danning, Gill,                                 International
Diamond &                                      Architectural
Kollitz, LLP Attorney       Attorney           Group, LLC         2009           U.S.B.C.   $280   2011   California Central

Farella Braun
& Martel LLP Attorney       Partner            Walter J. NG       1991           U.S.B.C.   $637   2011   California Northern

Farella Braun
& Martel LLP    Attorney    Partner            Walter J. NG       1983           U.S.B.C.   $790   2011   California Northern
Howrey LLP      Attorney    Associate          Howrey LLP         2002           U.S.B.C.   $350   2011   California Northern
Howrey LLP      Attorney    Counsel            Howrey LLP         1977           U.S.B.C.   $510   2011   California Northern
Howrey LLP      Attorney    Associate          Howrey LLP         1980           U.S.B.C.   $460   2011   California Northern




                                                               Exhibit I - 359
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.819 Page 361 of
                                                        471

Wiley Rein
LLP          Attorney      Partner              Howrey LLP        1975           U.S.B.C.   $710   2011   California Northern
Wiley Rein
LLP          Attorney      Attorney             Howrey LLP        2009           U.S.B.C.   $360   2011   California Northern
Wiley Rein
LLP          Attorney      Partner              Howrey LLP        1985           U.S.B.C.   $620   2011   California Northern
Wiley Rein
LLP          Attorney      Partner              Howrey LLP        2000           U.S.B.C.   $535   2011   California Northern
Wiley Rein
LLP          Attorney      Partner              Howrey LLP        1985           U.S.B.C.   $660   2011   California Northern
Wiley Rein
LLP          Nonattorney   Senior Legal Assistant Howrey LLP                     U.S.B.C.   $220   2011   California Northern
Wiley Rein
LLP          Attorney      Partner              Howrey LLP        1979           U.S.B.C.   $730   2011   California Northern

Gibson Dunn
& Crutcher,                                     No Fear Retail
LLP         Attorney       Associate            Stores, Inc       2001           U.S.B.C.   $675   2011   California Southern

Gibson Dunn
& Crutcher,                                     No Fear Retail
LLP         Attorney       Associate            Stores, Inc       2011           U.S.B.C.   $375   2011   California Southern

Gibson Dunn
& Crutcher,                                     No Fear Retail
LLP         Attorney       Associate            Stores, Inc       2001           U.S.B.C.   $675   2011   California Southern
Shulman                                         Robert
Hodges &                                        Manufacturing
Bastian LLP Attorney       Partner              Co., Inc.,        1991           U.S.B.C.   $475   2011   California Central
Shulman                                         Robert
Hodges &                                        Manufacturing
Bastian LLP Attorney       Partner              Co., Inc.,        1986           U.S.B.C.   $525   2011   California Central




                                                               Exhibit I - 360
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.820 Page 362 of
                                                         471


                                               Downey
                                               Regional
Buchalter                                      Medical Center-
Nemer         Attorney      Associate          Hospital Inc.   2005          U.S.B.C.   $300   2011   California Central

                                               Downey
                                               Regional
Buchalter                                      Medical Center-
Nemer         Attorney      Shareholder        Hospital Inc.   1981          U.S.B.C.   $600   2011   California Central

                                               Downey
                                               Regional
Buchalter                                      Medical Center-
Nemer         Nonattorney   Paraprofessional   Hospital Inc.                 U.S.B.C.   $150   2011   California Central

                                               Downey
                                               Regional
Buchalter                                      Medical Center-
Nemer         Attorney      Associate          Hospital Inc.   2005          U.S.B.C.   $300   2011   California Central

                                               Downey
                                               Regional
Buchalter                                      Medical Center-
Nemer         Nonattorney   Paraprofessional   Hospital Inc.                 U.S.B.C.   $150   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Attorney      Of Counsel         Co., Inc.,      1975          U.S.B.C.   $463   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Nonattorney   Paraprofessional   Co., Inc.,                    U.S.B.C.   $219   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Nonattorney   Paraprofessional   Co., Inc.,                    U.S.B.C.   $205   2011   California Central


                                                           Exhibit I - 361
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.821 Page 363 of
                                                         471

                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Attorney      Partner            Co., Inc.,      2004         U.S.B.C.   $320   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Nonattorney   Paraprofessional   Co., Inc.,                   U.S.B.C.   $120   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Nonattorney   Paraprofessional   Co., Inc.,                   U.S.B.C.   $221   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Nonattorney   Paraprofessional   Co., Inc.,                   U.S.B.C.   $214   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Attorney      Partner            Co., Inc.,      1979         U.S.B.C.   $476   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Attorney      Associate          Co., Inc.,      2008         U.S.B.C.   $237   2011   California Central
                                               Robert
Best Best &                                    Manufacturing
Krieger LLP   Nonattorney   Paraprofessional   Co., Inc.,                   U.S.B.C.   $220   2011   California Central
Pillsbury
Winthrop
Shaw                                           MMFX Canadian
Pittman LLP   Attorney      Partner            Holdings Inc  1977           U.S.B.C.   $990   2011   California Central
Pillsbury
Winthrop
Shaw                                           MMFX Canadian
Pittman LLP   Attorney      Partner            Holdings Inc  1984           U.S.B.C.   $970   2011   California Central
Pillsbury
Winthrop
Shaw                                           MMFX Canadian
Pittman LLP   Attorney      Associate          Holdings Inc  2009           U.S.B.C.   $430   2011   California Central




                                                          Exhibit I - 362
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.822 Page 364 of
                                                        471

Pillsbury
Winthrop
Shaw                                          MMFX Canadian
Pittman LLP Attorney       Partner            Holdings Inc  1992              U.S.B.C.   $790   2011   California Central

                                              Lifemasters
Patton Boggs                                  Supported
LLP          Nonattorney   Paraprofessional   Selfcare, INC.,                 U.S.B.C.   $190   2011   California Central

                                              Lifemasters
Patton Boggs                                  Supported
LLP          Attorney      Partner            Selfcare, INC.,   1992          U.S.B.C.   $645   2011   California Central

                                              Lifemasters
Patton Boggs                                  Supported
LLP          Nonattorney   Paraprofessional   Selfcare, INC.,                 U.S.B.C.   $215   2011   California Central

                                              Lifemasters
Patton Boggs                                  Supported
LLP          Attorney      Partner            Selfcare, INC.,   2004          U.S.B.C.   $490   2011   California Central

                                              Lifemasters
Patton Boggs                                  Supported
LLP          Attorney      Associate          Selfcare, INC.,   2005          U.S.B.C.   $445   2011   California Central

                                              Lifemasters
Patton Boggs                                  Supported
LLP          Nonattorney   Paraprofessional   Selfcare, INC.,                 U.S.B.C.   $130   2011   California Central

                                              Lifemasters
Patton Boggs                                  Supported
LLP          Attorney      Associate          Selfcare, INC.,   2010          U.S.B.C.   $300   2011   California Central




                                                            Exhibit I - 363
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.823 Page 365 of
                                                          471


                                                  Lifemasters
Patton Boggs                                      Supported
LLP            Attorney      Associate            Selfcare, INC.,   2008          U.S.B.C.   $335   2011   California Central
Baker &                      Litigation Support
Daniels        Nonattorney   Analyst              Baby Trend Inc                  U.S.B.C.   $225   2011   California Central
Baker &
Daniels        Attorney      Partner              Baby Trend Inc 1995             U.S.B.C.   $415   2011   California Central
Baker &
Daniels        Attorney      Partner              Baby Trend Inc 1998             U.S.B.C.   $360   2011   California Central
Baker &
Daniels        Attorney      Partner              Baby Trend Inc 1995             U.S.B.C.   $415   2011   California Central
Baker &
Daniels        Attorney      Partner              Baby Trend Inc 1995             U.S.B.C.   $415   2011   California Central
Baker &
Daniels        Attorney      Partner              Baby Trend Inc 1998             U.S.B.C.   $360   2011   California Central
Snell &
Wilmer         Attorney      Partner              Baby Trend Inc 2002             U.S.B.C.   $475   2011   California Central
Snell &
Wilmer         Attorney      Associate            Baby Trend Inc 2010             U.S.B.C.   $225   2011   California Central
Snell &
Wilmer         Attorney      Associate            Baby Trend Inc 2005             U.S.B.C.   $340   2011   California Central
Snell &
Wilmer         Attorney      Partner              Baby Trend Inc 1994             U.S.B.C.   $455   2011   California Central
Snell &
Wilmer         Attorney      Partner              Baby Trend Inc 2004             U.S.B.C.   $435   2011   California Central
Snell &
Wilmer         Attorney      Associate            Baby Trend Inc 2009             U.S.B.C.   $270   2011   California Central
Snell &
Wilmer         Attorney      Partner              Baby Trend Inc 2001             U.S.B.C.   $475   2011   California Central
Snell &
Wilmer         Attorney      Counsel              Baby Trend Inc 1998             U.S.B.C.   $475   2011   California Central
Snell &
Wilmer         Attorney      Partner              Baby Trend Inc 1994             U.S.B.C.   $455   2011   California Central


                                                                Exhibit I - 364
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.824 Page 366 of
                                                       471

Snell &
Wilmer      Attorney       Associate          Baby Trend Inc 2005             U.S.B.C.   $340   2011   California Central
Snell &
Wilmer      Attorney       Counsel            Baby Trend Inc 1998             U.S.B.C.   $475   2011   California Central
Snell &
Wilmer      Attorney       Associate          Baby Trend Inc 2010             U.S.B.C.   $225   2011   California Central
Snell &
Wilmer      Attorney       Associate          Baby Trend Inc 2005             U.S.B.C.   $340   2011   California Central
Snell &
Wilmer      Attorney       Partner            Baby Trend Inc 1994             U.S.B.C.   $455   2011   California Central
Weinberg,
Gross &
Pergament                                     Round Table
LLP         Attorney       Associate          Pizza, INC       1986           U.S.B.C.   $525   2011   California Northern
Weinberg,
Gross &
Pergament                                     Round Table
LLP         Attorney       Associate          Pizza, INC       1984           U.S.B.C.   $470   2011   California Northern

Davis Wright
Tremaine                                      Round Table
LLP          Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $210   2011   California Northern

Davis Wright
Tremaine                                      Round Table
LLP          Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $195   2011   California Northern

Davis Wright
Tremaine                                      Round Table
LLP          Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $155   2011   California Northern

Davis Wright
Tremaine                                      Round Table
LLP          Nonattorney   Paraprofessional   Pizza, INC                      U.S.B.C.   $170   2011   California Northern


                                                            Exhibit I - 365
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.825 Page 367 of
                                                         471


Davis Wright
Tremaine                                       Round Table
LLP          Attorney       Partner            Pizza, INC         1986         U.S.B.C.   $425   2011   California Northern

Davis Wright
Tremaine                                       Round Table
LLP          Attorney       Partner            Pizza, INC         1998         U.S.B.C.   $380   2011   California Northern
                                               Contessa
Arent Fox                                      Liquidating Co.,
LLP           Nonattorney   Paraprofessional   Inc.                            U.S.B.C.   $160   2011   California Central
                                               Contessa
Arent Fox                                      Liquidating Co.,
LLP           Attorney      Associate          Inc.               2006         U.S.B.C.   $355   2011   California Central
                                               Contessa
Arent Fox                                      Liquidating Co.,
LLP           Attorney      Partner            Inc.               1996         U.S.B.C.   $625   2011   California Central
                                               Contessa
Arent Fox                                      Liquidating Co.,
LLP           Attorney      Associate          Inc.               2008         U.S.B.C.   $375   2011   California Central
Kelley Drye                                    Contessa
& Warren                                       Liquidating Co.,
LLP           Nonattorney   Paraprofessional   Inc.                            U.S.B.C.   $190   2011   California Central
Kelley Drye                                    Contessa
& Warren                                       Liquidating Co.,
LLP           Nonattorney   Paraprofessional   Inc.                            U.S.B.C.   $220   2011   California Central
Kelley Drye                                    Contessa
& Warren                                       Liquidating Co.,
LLP           Nonattorney   Paraprofessional   Inc.                            U.S.B.C.   $190   2011   California Central
Kelley Drye                                    Contessa
& Warren                                       Liquidating Co.,
LLP           Nonattorney   Paraprofessional   Inc.                            U.S.B.C.   $220   2011   California Central




                                                             Exhibit I - 366
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.826 Page 368 of
                                                         471

Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               1999        U.S.B.C.   $610   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2006        U.S.B.C.   $455   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2010        U.S.B.C.   $305   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2008        U.S.B.C.   $490   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2008        U.S.B.C.   $420   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               1999        U.S.B.C.   $610   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2006        U.S.B.C.   $455   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2008        U.S.B.C.   $490   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2010        U.S.B.C.   $305   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Associate         Inc.               2008        U.S.B.C.   $420   2011   California Central
Kelley Drye                                 Contessa
& Warren                                    Liquidating Co.,
LLP           Attorney    Special Counsel   Inc.               1986        U.S.B.C.   $595   2011   California Central




                                                         Exhibit I - 367
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.827 Page 369 of
                                                         471

Kelley Drye                                  Contessa
& Warren                                     Liquidating Co.,
LLP           Attorney    Associate          Inc.               2011        U.S.B.C.   $305   2011   California Central
                                             Murray &
Howrey LLP Attorney       Associate          Murray             2002        U.S.B.C.   $350   2011   California Northern
                                             Murray &
Howrey LLP Attorney       Counsel            Murray             1977        U.S.B.C.   $510   2011   California Northern
                                             Murray &
Howrey LLP Attorney       Associate          Murray             1980        U.S.B.C.   $460   2011   California Northern

                                             Downey
                                             Regional
Arnold &                                     Medical Center-
Porter LLP    Attorney    Associate          Hospital Inc.   2007           U.S.B.C.   $475   2011   California Central

                                             Downey
                                             Regional
Arnold &                                     Medical Center-
Porter LLP    Attorney    Counsel            Hospital Inc.   1985           U.S.B.C.   $580   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Attorney      Associate          Property, LLC      2009        U.S.B.C.   $360   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Nonattorney   Paraprofessional   Property, LLC                  U.S.B.C.   $200   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Attorney      Counsel            Property, LLC      1987        U.S.B.C.   $795   2011   California Central




                                                          Exhibit I - 368
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.828 Page 370 of
                                                       471



Irell &                                      Palmdale Hills
Manella LLP Attorney      Associate          Property, LLC    2009          U.S.B.C.   $360   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Attorney      Associate          Property, LLC    2004          U.S.B.C.   $605   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Nonattorney   Paraprofessional   Property, LLC                  U.S.B.C.   $200   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Nonattorney   Paraprofessional   Property, LLC                  U.S.B.C.   $200   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Attorney      Member             Property, LLC    1987          U.S.B.C.   $870   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Attorney      Counsel            Property, LLC    1987          U.S.B.C.   $795   2011   California Central


Irell &                                      Palmdale Hills
Manella LLP Attorney      Member             Property, LLC    1987          U.S.B.C.   $870   2011   California Central
Winston &                                    Andronico's
Strawn LLP Attorney       Partner            Markets, Inc     1992          U.S.B.C.   $720   2011   California Northern
Winston &                                    Andronico's
Strawn LLP Attorney       Partner            Markets, Inc     1993          U.S.B.C.   $760   2011   California Northern




                                                          Exhibit I - 369
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.829 Page 371 of
                                                         471


Ervin, Cohen                                   Intercare Health
& Jessup LLP Attorney       Partner            Systems, Inc.    1983          U.S.B.C.   $485   2011   California Central

Ervin, Cohen                                   Intercare Health
& Jessup LLP Attorney       Associate          Systems, Inc.    2009          U.S.B.C.   $270   2011   California Central

Ervin, Cohen                                   Intercare Health
& Jessup LLP Attorney       Associate          Systems, Inc.    2008          U.S.B.C.   $270   2011   California Central

Ervin, Cohen                                   Intercare Health
& Jessup LLP Attorney       Partner            Systems, Inc.    1987          U.S.B.C.   $525   2011   California Central

Ervin, Cohen                                   Intercare Health
& Jessup LLP Attorney       Associate          Systems, Inc.    2007          U.S.B.C.   $320   2011   California Central

O'Melveny &                                    Intercare Health
Myers LLP   Nonattorney     Paraprofessional   Systems, Inc.                  U.S.B.C.   $310   2011   California Central

O'Melveny &                                    Intercare Health
Myers LLP     Attorney      Partner            Systems, Inc.    1995          U.S.B.C.   $684   2011   California Central
FOX,WANG
&MORGAN                                        Heller Ehrman
P.C.          Nonattorney   Paraprofessional   LLP                            U.S.B.C.   $330   2010   California Northern
FOX,WANG
&MORGAN                                        Heller Ehrman
P.C.          Nonattorney   Paraprofessional   LLP                            U.S.B.C.   $330   2010   California Northern
FOX,WANG
&MORGAN                                        Heller Ehrman
P.C.          Nonattorney   Paraprofessional   LLP                            U.S.B.C.   $495   2010   California Northern

                                               Meruelo
Jenner &                                       Maddux
Block LLP     Attorney      Partner            Properties, Inc    1992        U.S.B.C.   $575   2010   California Central


                                                            Exhibit I - 370
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.830 Page 372 of
                                                       471


                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Associate          Properties, Inc   2006         U.S.B.C.   $450   2010   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   1994         U.S.B.C.   $750   2010   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   1992         U.S.B.C.   $675   2010   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Partner            Properties, Inc   2000         U.S.B.C.   $650   2010   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $275   2010   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Associate          Properties, Inc   2006         U.S.B.C.   $445   2010   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Attorney      Associate          Properties, Inc   2007         U.S.B.C.   $415   2010   California Central

                                             Meruelo
Jenner &                                     Maddux
Block LLP   Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $170   2010   California Central




                                                          Exhibit I - 371
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.831 Page 373 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Nonattorney   Library        LLP                           U.S.B.C.   $260   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney      Partner        LLP             1981          U.S.B.C.   $34    2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney      Partner        LLP             1988          U.S.B.C.   $626   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney      Of Counsel     LLP             1992          U.S.B.C.   $515   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney      Of Counsel     LLP             1994          U.S.B.C.   $550   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney      Of Counsel     LLP             1998          U.S.B.C.   $450   2010   California Northern




                                                     Exhibit I - 372
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.832 Page 374 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Partner          LLP             1996          U.S.B.C.   $550   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Associate        LLP             2006          U.S.B.C.   $530   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Of Counsel       LLP             1995          U.S.B.C.   $515   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Attorney         LLP             2004          U.S.B.C.   $450   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Partner          LLP             1983          U.S.B.C.   $725   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Associate        LLP             1997          U.S.B.C.   $625   2010   California Northern




                                                     Exhibit I - 373
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.833 Page 375 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Attorney      Partner            LLP             1981          U.S.B.C.   $750   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Nonattorney   Paraprofessional   LLP                           U.S.B.C.   $235   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Nonattorney   Paraprofessional   LLP                           U.S.B.C.   $235   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Nonattorney   Paraprofessional   LLP                           U.S.B.C.   $185   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Attorney      Partner            LLP             1981          U.S.B.C.   $750   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Nonattorney   Paraprofessional   LLP                           U.S.B.C.   $185   2010   California Northern




                                                         Exhibit I - 374
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.834 Page 376 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Of Counsel       LLP             1992          U.S.B.C.   $515   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Of Counsel       LLP             1994          U.S.B.C.   $550   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Of Counsel       LLP             1998          U.S.B.C.   $450   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Associate        LLP             2006          U.S.B.C.   $450   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Partner          LLP             1983          U.S.B.C.   $775   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                              Heller Ehrman
& Weintraub Attorney    Of Counsel       LLP             1995          U.S.B.C.   $515   2010   California Northern




                                                     Exhibit I - 375
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.835 Page 377 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Attorney      Attorney           LLP             2004          U.S.B.C.   $450   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Attorney      Partner            LLP             1999          U.S.B.C.   $725   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Attorney      Associate          LLP             1997          U.S.B.C.   $625   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Nonattorney   Paraprofessional   LLP                           U.S.B.C.   $725   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Nonattorney   Library            LLP                           U.S.B.C.   $260   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                  Heller Ehrman
& Weintraub Nonattorney   Paraprofessional   LLP                           U.S.B.C.   $235   2010   California Northern




                                                         Exhibit I - 376
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.836 Page 378 of
                                                         471


Pachulski
Stang Ziehl
Young Jones                                     Heller Ehrman
& Weintraub Nonattorney     Paraprofessional    LLP                            U.S.B.C.   $235   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                     Heller Ehrman
& Weintraub   Attorney      Partner             LLP               1988         U.S.B.C.   $695   2010   California Northern
FOX,WANG
&MORGAN                                         Heller Ehrman
P.C.          Nonattorney   Paraprofessional    LLP                            U.S.B.C.   $330   2010   California Northern
FOX,WANG
&MORGAN                                         Heller Ehrman
P.C.          Nonattorney   Paraprofessional    LLP                            U.S.B.C.   $330   2010   California Northern
FOX,WANG
&MORGAN                                         Heller Ehrman
P.C.          Nonattorney   Paraprofessional    LLP                            U.S.B.C.   $495   2010   California Northern

                                                Meruelo
DLA Piper                                       Maddux
LLP           Attorney      Partner             Properties, Inc   2001         U.S.B.C.   $735   2010   California Central

                                                Meruelo
DLA Piper                                       Maddux
LLP           Nonattorney   Project Assistant   Properties, Inc                U.S.B.C.   $119   2010   California Central

                                                Meruelo
DLA Piper                                       Maddux
LLP           Attorney      Partner             Properties, Inc   2001         U.S.B.C.   $532   2010   California Central




                                                             Exhibit I - 377
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.837 Page 379 of
                                                       471


                                             Meruelo
DLA Piper                                    Maddux
LLP         Attorney      Associate          Properties, Inc   1999         U.S.B.C.   $497   2010   California Central

                                             Meruelo
DLA Piper                                    Maddux
LLP         Attorney      Associate          Properties, Inc   2011         U.S.B.C.   $497   2010   California Central

                                             Meruelo
DLA Piper                                    Maddux
LLP         Attorney      Associate          Properties, Inc   2008         U.S.B.C.   $497   2010   California Central

                                             Meruelo
DLA Piper                                    Maddux
LLP         Attorney      Associate          Properties, Inc   2001         U.S.B.C.   $466   2010   California Central

                                             Meruelo
DLA Piper                                    Maddux
LLP         Attorney      Associate          Properties, Inc   2000         U.S.B.C.   $418   2010   California Central

                                             Meruelo
DLA Piper                                    Maddux
LLP         Attorney      Associate          Properties, Inc   2011         U.S.B.C.   $286   2010   California Central

                                             Meruelo
DLA Piper                                    Maddux
LLP         Attorney      Associate          Properties, Inc   2007         U.S.B.C.   $418   2010   California Central

                                             Meruelo
DLA Piper                                    Maddux
LLP         Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $238   2010   California Central




                                                          Exhibit I - 378
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.838 Page 380 of
                                                         471


                                               Meruelo
DLA Piper                                      Maddux
LLP           Nonattorney   Library            Properties, Inc                U.S.B.C.   $238   2010   California Central

                                               Meruelo
DLA Piper                                      Maddux
LLP           Nonattorney   Library            Properties, Inc                U.S.B.C.   $238   2010   California Central

                                               Meruelo
DLA Piper                                      Maddux
LLP           Nonattorney   Paraprofessional   Properties, Inc                U.S.B.C.   $229   2010   California Central

                                               Meruelo
DLA Piper                                      Maddux
LLP           Attorney      Partner            Properties, Inc   2008         U.S.B.C.   $559   2010   California Central
Pillsbury
Winthrop
Shaw                                           Rome Finance
Pittman LLP   Attorney      Partner            Co Inc.           2009         U.S.B.C.   $460   2010   California Northern
Pillsbury
Winthrop
Shaw                                           Rome Finance
Pittman LLP   Nonattorney   Paraprofessional   Co Inc.                        U.S.B.C.   $710   2010   California Northern
Pillsbury
Winthrop
Shaw                                           Rome Finance
Pittman LLP   Nonattorney   Paraprofessional   Co Inc.                        U.S.B.C.   $820   2010   California Northern
Pillsbury
Winthrop
Shaw                                           Rome Finance
Pittman LLP   Nonattorney   Paraprofessional   Co Inc.                        U.S.B.C.   $980   2010   California Northern




                                                            Exhibit I - 379
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.839 Page 381 of
                                                         471


Binder &                                       Rome Finance
Malter, LLP   Attorney      Associate          Co Inc.        2012          U.S.B.C.   $225   2010   California Northern

Binder &                                       Rome Finance
Malter, LLP   Attorney      Partner            Co Inc.        1987          U.S.B.C.   $425   2010   California Northern

Binder &                                       Rome Finance
Malter, LLP   Attorney      Partner            Co Inc.        2003          U.S.B.C.   $300   2010   California Northern

Binder &                                       Rome Finance
Malter, LLP   Nonattorney   Paraprofessional   Co Inc.                      U.S.B.C.   $275   2010   California Northern

Binder &                                       Rome Finance
Malter, LLP   Attorney      Partner            Co Inc.        1979          U.S.B.C.   $475   2010   California Northern

Binder &                                       Rome Finance
Malter, LLP   Nonattorney   Paraprofessional   Co Inc.                      U.S.B.C.   $175   2010   California Northern
Shulman                                        1ST
Hodges &                                       CENTENNIAL
Bastian LLP   Attorney      Associate          BANCORP        2010          U.S.B.C.   $325   2010   California Central
Shulman                                        1ST
Hodges &                                       CENTENNIAL
Bastian LLP   Nonattorney   Paraprofessional   BANCORP                      U.S.B.C.   $225   2010   California Central
Shulman                                        1ST
Hodges &                                       CENTENNIAL
Bastian LLP   Nonattorney   Paraprofessional   BANCORP                      U.S.B.C.   $185   2010   California Central
Shulman                                        1ST
Hodges &                                       CENTENNIAL
Bastian LLP   Attorney      Partner            BANCORP        1977          U.S.B.C.   $525   2010   California Central
Shulman                                        1ST
Hodges &                                       CENTENNIAL
Bastian LLP   Attorney      Partner            BANCORP        1986          U.S.B.C.   $550   2010   California Central




                                                          Exhibit I - 380
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.840 Page 382 of
                                                         471

Shulman                                      1ST
Hodges &                                     CENTENNIAL
Bastian LLP   Attorney    Associate          BANCORP         2010           U.S.B.C.   $250   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,           1985           U.S.B.C.   $695   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Of Counsel         INC.,           1992           U.S.B.C.   $550   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,           1980           U.S.B.C.   $750   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                          U.S.B.C.   $205   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                          U.S.B.C.   $225   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                          U.S.B.C.   $225   2010   California Central




                                                          Exhibit I - 381
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.841 Page 383 of
                                                       471


Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                          U.S.B.C.   $225   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,           1970           U.S.B.C.   $695   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,           1981           U.S.B.C.   $825   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Associate          INC.,           2006           U.S.B.C.   $395   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Of Counsel         INC.,           1984           U.S.B.C.   $575   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Of Counsel         INC.,           1976           U.S.B.C.   $695   2010   California Central




                                                          Exhibit I - 382
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.842 Page 384 of
                                                         471


Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Attorney      Partner            INC.,            1995           U.S.B.C.   $550   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub Nonattorney   Paraprofessional   INC.,                           U.S.B.C.   $195   2010   California Central

Pachulski
Stang Ziehl                                  ESTATE
Young Jones                                  FINANCIAL,
& Weintraub   Attorney    Partner            INC.,            1982           U.S.B.C.   $750   2010   California Central
Stutman,                                     Fremont
Treister &                                   General
Glatt PC      Attorney    Associate          Corporation      2005           U.S.B.C.   $375   2010   California Central
Stutman,                                     Fremont
Treister &                                   General
Glatt PC      Attorney    Associate          Corporation      2006           U.S.B.C.   $325   2010   California Central
Stutman,                                     Fremont
Treister &                                   General
Glatt PC      Attorney    Associate          Corporation      2007           U.S.B.C.   $275   2010   California Central
Stutman,                                     Fremont
Treister &                                   General
Glatt PC      Attorney    Associate          Corporation      2008           U.S.B.C.   $250   2010   California Central
Stutman,                                     Fremont
Treister &                                   General
Glatt PC      Attorney    Shareholder        Corporation      1974           U.S.B.C.   $895   2010   California Central
Stutman,                                     Fremont
Treister &                                   General
Glatt PC      Attorney    Shareholder        Corporation      1967           U.S.B.C.   $775   2010   California Central




                                                           Exhibit I - 383
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.843 Page 385 of
                                                        471

Stutman,                                      Fremont
Treister &                                    General
Glatt PC     Attorney      Of Counsel         Corporation      1977           U.S.B.C.   $695   2010   California Central
Stutman,                                      Fremont
Treister &                                    General
Glatt PC     Attorney      Shareholder        Corporation      1996           U.S.B.C.   $550   2010   California Central
Stutman,                                      Fremont
Treister &                                    General
Glatt PC     Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $240   2010   California Central
Stutman,                                      Fremont
Treister &                                    General
Glatt PC     Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $240   2010   California Central
Stutman,                                      Fremont
Treister &                                    General
Glatt PC     Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $240   2010   California Central
                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $210   2010   California Central
                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $200   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $240   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $215   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $195   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $120   2010   California Central




                                                            Exhibit I - 384
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.844 Page 386 of
                                                        471

                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1980           U.S.B.C.   $670   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1983           U.S.B.C.   $700   2010   California Central
                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $265   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2001           U.S.B.C.   $450   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1999           U.S.B.C.   $550   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2008           U.S.B.C.   $315   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1987           U.S.B.C.   $750   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2008           U.S.B.C.   $315   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $110   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1977           U.S.B.C.   $700   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1994           U.S.B.C.   $510   2010   California Central




                                                            Exhibit I - 385
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.845 Page 387 of
                                                        471

                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2001           U.S.B.C.   $450   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1981           U.S.B.C.   $750   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1964           U.S.B.C.   $820   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1997           U.S.B.C.   $575   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1993           U.S.B.C.   $525   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1996           U.S.B.C.   $500   2010   California Central
                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $220   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2002           U.S.B.C.   $475   2010   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2008           U.S.B.C.   $315   2010   California Central
                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $215   2010   California Central
                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $220   2010   California Central




                                                            Exhibit I - 386
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.846 Page 388 of
                                                        471

                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1997           U.S.B.C.   $475   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Attorney           Corporation      1998           U.S.B.C.   $450   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Attorney           Corporation      1998           U.S.B.C.   $450   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Partner            Corporation      1992           U.S.B.C.   $540   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Partner            Corporation      1979           U.S.B.C.   $190   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $220   2010   California Central




                                                            Exhibit I - 387
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.847 Page 389 of
                                                        471


Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Partner            Corporation      2005           U.S.B.C.   $350   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Nonattorney   Paraprofessional   Corporation      0              U.S.B.C.   $220   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Partner            Corporation      2013           U.S.B.C.   $530   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Attorney           Corporation      2013           U.S.B.C.   $420   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Partner            Corporation      1992           U.S.B.C.   $540   2010   California Central




                                                            Exhibit I - 388
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.848 Page 390 of
                                                        471


Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Senior Counsel     Corporation      2001           U.S.B.C.   $410   2010   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Nonattorney   Paraprofessional   Corporation      0              U.S.B.C.   $220   2010   California Central


Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Of Counsel         Corporation      1999           U.S.B.C.   $625   2010   California Central


Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Partner            Corporation      1975           U.S.B.C.   $850   2010   California Central


Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Associate          Corporation      2003           U.S.B.C.   $495   2010   California Central


Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Associate          Corporation      2005           U.S.B.C.   $430   2010   California Central




                                                            Exhibit I - 389
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.849 Page 391 of
                                                        471



Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Attorney      Partner            Corporation      1998           U.S.B.C.   $650   2010   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Attorney      Associate          Corporation      2008           U.S.B.C.   $375   2010   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Nonattorney   Law Clerk          Corporation                     U.S.B.C.   $170   2010   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $250   2010   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Nonattorney   Law Clerk          Corporation                     U.S.B.C.   $170   2010   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Attorney      Partner            Corporation      1992           U.S.B.C.   $675   2010   California Central




                                                             Exhibit I - 390
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.850 Page 392 of
                                                        471



Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1985           U.S.B.C.   $895   2010   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1991           U.S.B.C.   $590   2010   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1995           U.S.B.C.   $640   2010   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Associate        Corporation      2008           U.S.B.C.   $300   2010   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      2009           U.S.B.C.   $625   2010   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Associate        Corporation      1998           U.S.B.C.   $450   2010   California Central




                                                        Exhibit I - 391
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.851 Page 393 of
                                                        471



Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Partner            Corporation      2009           U.S.B.C.   $680   2010   California Central


Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Partner            Corporation      1975           U.S.B.C.   $975   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Associate          Inc              2005           U.S.B.C.   $470   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Associate          Inc              2000           U.S.B.C.   $565   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Partner            Inc              2000           U.S.B.C.   $660   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Partner            Inc              1987           U.S.B.C.   $645   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Partner            Inc              1988           U.S.B.C.   $880   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Case Assistant     Inc                             U.S.B.C.   $200   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Library            Inc                             U.S.B.C.   $130   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Paraprofessional   Inc                             U.S.B.C.   $235   2010   California Central


                                                            Exhibit I - 392
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.852 Page 394 of
                                                        471

                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Paraprofessional   Inc                            U.S.B.C.   $270   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Paraprofessional   Inc                            U.S.B.C.   $300   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Analyst            Inc                            U.S.B.C.   $280   2010   California Central
                                              Axium
Reed Smith                 Senior Research    International,
LLP          Nonattorney   Librarian          Inc                            U.S.B.C.   $235   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Associate          Inc              2009          U.S.B.C.   $330   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Associate          Inc              2009          U.S.B.C.   $330   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Associate          Inc              2008          U.S.B.C.   $375   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Associate          Inc              2007          U.S.B.C.   $400   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Associate          Inc              2005          U.S.B.C.   $470   2010   California Central
                                              Axium
Reed Smith                                    International,
LLP          Attorney      Partner            Inc              1991          U.S.B.C.   $765   2010   California Central




                                                           Exhibit I - 393
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.853 Page 395 of
                                                          471


Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Attorney      Partner            corporation      1978          U.S.B.C.   $945   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Attorney      Partner            corporation      1998          U.S.B.C.   $725   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Attorney      Partner            corporation      1993          U.S.B.C.   $895   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $295   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $175   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $100   2010   California Central




                                                             Exhibit I - 394
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.854 Page 396 of
                                                          471


Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Attorney      Associate          corporation      2008          U.S.B.C.   $395   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $295   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $290   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $90    2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $220   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $220   2010   California Central




                                                             Exhibit I - 395
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.855 Page 397 of
                                                          471


Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Attorney      Associate          corporation      2006          U.S.B.C.   $575   2010   California Central

Skadden,                                        Indymac
Arps, Slate,                                    Bancrop, Inc., a
Meagher &                                       Delaware
Flom LLP       Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $80    2010   California Central

                                                Indymac
Klee, Tuchin,                                   Bancrop, Inc., a
Bogdanoff &                                     Delaware
Stern, LLP    Nonattorney    Paraprofessional   corporation                    U.S.B.C.   $215   2010   California Central

                                                Indymac
Klee, Tuchin,                                   Bancrop, Inc., a
Bogdanoff &                                     Delaware
Stern, LLP    Attorney       Associate          corporation      1997          U.S.B.C.   $550   2010   California Central

                                                Indymac
Klee, Tuchin,                                   Bancrop, Inc., a
Bogdanoff &                                     Delaware
Stern, LLP    Attorney       Partner            corporation      1975          U.S.B.C.   $850   2010   California Central

                                                Indymac
Klee, Tuchin,                                   Bancrop, Inc., a
Bogdanoff &                                     Delaware
Stern, LLP    Attorney       Partner            corporation      1992          U.S.B.C.   $675   2010   California Central




                                                             Exhibit I - 396
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.856 Page 398 of
                                                        471


                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Partner            corporation      2003          U.S.B.C.   $495   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Associate          corporation      2008          U.S.B.C.   $300   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Partner            corporation      1985          U.S.B.C.   $850   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Of Counsel         corporation      1999          U.S.B.C.   $575   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $215   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Partner            corporation      1975          U.S.B.C.   $850   2010   California Central




                                                            Exhibit I - 397
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.857 Page 399 of
                                                        471


                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      2001         U.S.B.C.   $595   2010   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Of Counsel       corporation      1999         U.S.B.C.   $575   2010   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      2005         U.S.B.C.   $450   2010   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      2003         U.S.B.C.   $495   2010   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Associate        corporation      2008         U.S.B.C.   $300   2010   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1985         U.S.B.C.   $850   2010   California Central




                                                      Exhibit I - 398
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.858 Page 400 of
                                                        471


                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Summer Associate   corporation                    U.S.B.C.   $170   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Law Clerk          corporation                    U.S.B.C.   $170   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Nonattorney   Paraprofessional   corporation                    U.S.B.C.   $215   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Associate          corporation      1997          U.S.B.C.   $550   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Partner            corporation      1975          U.S.B.C.   $850   2010   California Central

                                               Indymac
Klee, Tuchin,                                  Bancrop, Inc., a
Bogdanoff &                                    Delaware
Stern, LLP    Attorney      Associate          corporation      2008          U.S.B.C.   $300   2010   California Central




                                                            Exhibit I - 399
                      Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.859 Page 401 of
                                                           471


                                             Indymac
Klee, Tuchin,                                Bancrop, Inc., a
Bogdanoff &                                  Delaware
Stern, LLP    Attorney      Associate        corporation      2005          U.S.B.C.   $430   2010   California Central

                                             Indymac
Klee, Tuchin,                                Bancrop, Inc., a
Bogdanoff &                                  Delaware
Stern, LLP    Attorney      Partner          corporation      2003          U.S.B.C.   $495   2010   California Central

                                             Indymac
Klee, Tuchin,                                Bancrop, Inc., a
Bogdanoff &                                  Delaware
Stern, LLP    Attorney      Partner          corporation      2001          U.S.B.C.   $595   2010   California Central

                                             Indymac
Klee, Tuchin,                                Bancrop, Inc., a
Bogdanoff &                                  Delaware
Stern, LLP      Attorney    Partner          corporation        1985        U.S.B.C.   $850   2010   California Central
Landau,                                      Vineyard
Gottfried &                                  National
Berger, LLP     Attorney    Attorney         Bancorp            2008        U.S.B.C.   $320   2010   California Central
Landau,                                      Vineyard
Gottfried &                                  National
Berger, LLP     Attorney    Attorney         Bancorp            1978        U.S.B.C.   $480   2010   California Central
Landau,                                      Vineyard
Gottfried &                                  National
Berger, LLP     Attorney    Attorney         Bancorp            1990        U.S.B.C.   $480   2010   California Central
Landau,                                      Vineyard
Gottfried &                                  National
Berger, LLP     Attorney    Attorney         Bancorp            1992        U.S.B.C.   $480   2010   California Central




                                                          Exhibit I - 400
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.860 Page 402 of
                                                         471

Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Attorney           Bancorp       1984           U.S.B.C.   $480   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Nonattorney   Analyst            Bancorp                      U.S.B.C.   $150   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Nonattorney   Analyst            Bancorp                      U.S.B.C.   $150   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Attorney           Bancorp       1997           U.S.B.C.   $480   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Nonattorney   Paraprofessional   Bancorp                      U.S.B.C.   $150   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Member             Bancorp       1967           U.S.B.C.   $480   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Attorney           Bancorp       1984           U.S.B.C.   $480   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Attorney           Bancorp       1992           U.S.B.C.   $480   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Partner            Bancorp       1990           U.S.B.C.   $480   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Of Counsel         Bancorp       1997           U.S.B.C.   $480   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Counsel            Bancorp       1978           U.S.B.C.   $480   2010   California Central




                                                          Exhibit I - 401
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.861 Page 403 of
                                                         471

Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Attorney      Attorney           Bancorp        2008           U.S.B.C.   $320   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Nonattorney   Analyst            Bancorp                       U.S.B.C.   $150   2010   California Central
Landau,                                        Vineyard
Gottfried &                                    National
Berger, LLP   Nonattorney   Analyst            Bancorp                       U.S.B.C.   $150   2010   California Central
Hahn &
Hessen LLP    Attorney      Partner            TWBC, Inc      1980           U.S.B.C.   $710   2010   California Northern
Hahn &
Hessen LLP    Attorney      Partner            TWBC, Inc      1998           U.S.B.C.   $595   2010   California Northern
Hahn &
Hessen LLP    Attorney      Associate          TWBC, Inc      2010           U.S.B.C.   $270   2010   California Northern
Hahn &
Hessen LLP    Attorney      Partner            TWBC, Inc      1989           U.S.B.C.   $760   2010   California Northern
Hahn &
Hessen LLP    Attorney      Partner            TWBC, Inc      1959           U.S.B.C.   $490   2010   California Northern
Hahn &
Hessen LLP    Nonattorney   Paraprofessional   TWBC, Inc                     U.S.B.C.   $245   2010   California Northern
Hahn &
Hessen LLP    Attorney      Associate          TWBC, Inc      2004           U.S.B.C.   $425   2010   California Northern

Pachulski
Stang Ziehl
Young Jones                                    Fleetwood
& Weintraub Attorney        Of Counsel         Enterprises, Inc 1983         U.S.B.C.   $695   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                    Fleetwood
& Weintraub Attorney        Partner            Enterprises, Inc 1981         U.S.B.C.   $725   2010   California Central




                                                           Exhibit I - 402
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.862 Page 404 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Partner          Enterprises, Inc 1981         U.S.B.C.   $725   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Of Counsel       Enterprises, Inc 1976         U.S.B.C.   $550   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Partner          Enterprises, Inc 1987         U.S.B.C.   $795   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Partner          Enterprises, Inc 1986         U.S.B.C.   $725   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Of Counsel       Enterprises, Inc 1984         U.S.B.C.   $525   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Of Counsel       Enterprises, Inc 1976         U.S.B.C.   $650   2010   California Central




                                                     Exhibit I - 403
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.863 Page 405 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Of Counsel       Enterprises, Inc 1987         U.S.B.C.   $625   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Of Counsel       Enterprises, Inc 1992         U.S.B.C.   $525   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Partner          Enterprises, Inc 1983         U.S.B.C.   $725   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Partner          Enterprises, Inc 1991         U.S.B.C.   $725   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Partner          Enterprises, Inc 1985         U.S.B.C.   $625   2010   California Central

Pachulski
Stang Ziehl
Young Jones                              Fleetwood
& Weintraub Attorney    Partner          Enterprises, Inc 1967         U.S.B.C.   $750   2010   California Central




                                                     Exhibit I - 404
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.864 Page 406 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Partner            Enterprises, Inc 1997          U.S.B.C.   $550   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Of Counsel         Enterprises, Inc 1997          U.S.B.C.   $625   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Of Counsel         Enterprises, Inc 1986          U.S.B.C.   $495   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Partner            Enterprises, Inc 1980          U.S.B.C.   $725   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $205   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $235   2010   California Central




                                                          Exhibit I - 405
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.865 Page 407 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $205   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $185   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Of Counsel         Enterprises, Inc 2001          U.S.B.C.   $495   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Partner            Enterprises, Inc 1978          U.S.B.C.   $825   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $225   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Of Counsel         Enterprises, Inc 1996          U.S.B.C.   $515   2010   California Central




                                                          Exhibit I - 406
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.866 Page 408 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $225   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $235   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Partner            Enterprises, Inc 1979          U.S.B.C.   $925   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Of Counsel         Enterprises, Inc 1970          U.S.B.C.   $695   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Partner            Enterprises, Inc 1989          U.S.B.C.   $775   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Partner            Enterprises, Inc 1995          U.S.B.C.   $650   2010   California Central




                                                          Exhibit I - 407
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.867 Page 409 of
                                                       471


Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Attorney      Partner            Enterprises, Inc 1981             U.S.B.C.   $825   2010   California Central

Pachulski
Stang Ziehl
Young Jones                                  Fleetwood
& Weintraub Nonattorney   Library            Enterprises, Inc                  U.S.B.C.   $260   2010   California Central

Pachulski
Stang Ziehl
Young Jones
& Weintraub Nonattorney   Paraprofessional   TWBC, Inc                         U.S.B.C.   $225   2010   California Northern

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Of Counsel         TWBC, Inc          1995           U.S.B.C.   $495   2010   California Northern

Pachulski
Stang Ziehl
Young Jones
& Weintraub Attorney      Partner            TWBC, Inc          1997           U.S.B.C.   $595   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Partner            Carinalli          1988           U.S.B.C.   $695   2010   California Northern




                                                             Exhibit I - 408
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.868 Page 410 of
                                                       471


Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Associate          Carinalli          2010           U.S.B.C.   $450   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Of Counsel         Carinalli          1995           U.S.B.C.   $515   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Partner            Carinalli          1986           U.S.B.C.   $775   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Of Counsel         Carinalli          1994           U.S.B.C.   $550   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Partner            Carinalli          1997           U.S.B.C.   $650   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Nonattorney   Paraprofessional   Carinalli                         U.S.B.C.   $185   2010   California Northern




                                                             Exhibit I - 409
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.869 Page 411 of
                                                       471


Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Nonattorney   Paraprofessional   Carinalli                         U.S.B.C.   $235   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Nonattorney   Paraprofessional   Carinalli                         U.S.B.C.   $260   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Partner            Carinalli          1988           U.S.B.C.   $695   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Of Counsel         Carinalli          1994           U.S.B.C.   $550   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Partner            Carinalli          1997           U.S.B.C.   $650   2010   California Northern

Pachulski                                    Clement C.
Stang Ziehl                                  Carinalli and
Young Jones                                  Ann Marie
& Weintraub Attorney      Attorney           Carinalli          2004           U.S.B.C.   $450   2010   California Northern




                                                             Exhibit I - 410
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.870 Page 412 of
                                                        471


Pachulski                                     Clement C.
Stang Ziehl                                   Carinalli and
Young Jones                                   Ann Marie
& Weintraub Nonattorney    Paraprofessional   Carinalli                         U.S.B.C.   $260   2010   California Northern

Pachulski                                     Clement C.
Stang Ziehl                                   Carinalli and
Young Jones                                   Ann Marie
& Weintraub Nonattorney    Paraprofessional   Carinalli                         U.S.B.C.   $235   2010   California Northern

Pachulski                                     Clement C.
Stang Ziehl                                   Carinalli and
Young Jones                                   Ann Marie
& Weintraub Nonattorney    Paraprofessional   Carinalli                         U.S.B.C.   $185   2010   California Northern

Pachulski                                     Clement C.
Stang Ziehl                                   Carinalli and
Young Jones                                   Ann Marie
& Weintraub Attorney       Partner            Carinalli          1981           U.S.B.C.   $725   2010   California Northern
                                              Vineyard
Winston &                                     National
Strawn LLP   Attorney      Associate          Bancorp            2008           U.S.B.C.   $290   2010   California Central
                                              Vineyard
Winston &                                     National
Strawn LLP   Nonattorney   Paraprofessional   Bancorp                           U.S.B.C.   $203   2010   California Central
                                              Vineyard
Winston &                                     National
Strawn LLP   Attorney      Partner            Bancorp            1996           U.S.B.C.   $475   2010   California Central
                                              Vineyard
Winston &                                     National
Strawn LLP   Attorney      Partner            Bancorp            1991           U.S.B.C.   $675   2010   California Central




                                                              Exhibit I - 411
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.871 Page 413 of
                                                          471

                                                Vineyard
Winston &                                       National
Strawn LLP     Attorney      Partner            Bancorp          1979          U.S.B.C.   $640   2010   California Central
                                                Vineyard
Winston &                                       National
Strawn LLP     Attorney      Associate          Bancorp          2006          U.S.B.C.   $295   2010   California Central
                                                Vineyard
Winston &                                       National
Strawn LLP     Attorney      Partner            Bancorp          1986          U.S.B.C.   $685   2010   California Central
                                                Pacific Metro,
Cooley LLP     Attorney      Partner            LLC              1978          U.S.B.C.   $785   2010   California Northern
                                                Pacific Metro,
Cooley LLP     Attorney      Associate          LLC              2010          U.S.B.C.   $305   2010   California Northern
                                                Pacific Metro,
Cooley LLP     Nonattorney   Paraprofessional   LLC                            U.S.B.C.   $210   2010   California Northern
                                                Pacific Metro,
Cooley LLP     Attorney      Special Counsel    LLC              1999          U.S.B.C.   $575   2010   California Northern
                                                Pacific Metro,
Cooley LLP     Attorney      Associate          LLC              2005          U.S.B.C.   $550   2010   California Northern
                                                Pacific Metro,
Cooley LLP     Attorney      Special Counsel    LLC              1989          U.S.B.C.   $575   2010   California Northern
                                                Pacific Metro,
Cooley LLP     Attorney      Partner            LLC              1997          U.S.B.C.   $590   2010   California Northern
Manatt                                          Vineyard
Phelps &                                        National
Phillips LLP   Attorney      Partner            Bancorp          1975          U.S.B.C.   $680   2010   California Central
Manatt                                          Vineyard
Phelps &                                        National
Phillips LLP   Attorney      Partner            Bancorp          1997          U.S.B.C.   $565   2010   California Central
Manatt                                          Vineyard
Phelps &                                        National
Phillips LLP   Attorney      Associate          Bancorp          2000          U.S.B.C.   $440   2010   California Central




                                                             Exhibit I - 412
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.872 Page 414 of
                                                          471

Manatt                                      Vineyard
Phelps &                                    National
Phillips LLP   Attorney    Partner          Bancorp        1996           U.S.B.C.   $670   2010   California Central
Manatt                                      Vineyard
Phelps &                                    National
Phillips LLP   Attorney    Partner          Bancorp        1999           U.S.B.C.   $580   2010   California Central
Manatt                                      Vineyard
Phelps &                                    National
Phillips LLP   Attorney    Partner          Bancorp        1981           U.S.B.C.   $670   2010   California Central
Manatt                                      Vineyard
Phelps &                                    National
Phillips LLP   Attorney    Partner          Bancorp        1973           U.S.B.C.   $685   2010   California Central

                                            Fleetwood
Venable LLP Attorney       Partner          Enterprises, Inc 1984         U.S.B.C.   $510   2010   California Central

                                            Fleetwood
Venable LLP Attorney       Counsel          Enterprises, Inc 2004         U.S.B.C.   $475   2010   California Central

                                            Fleetwood
Venable LLP Attorney       Partner          Enterprises, Inc 1983         U.S.B.C.   $595   2010   California Central

                                            Fleetwood
Venable LLP Attorney       Partner          Enterprises, Inc 1981         U.S.B.C.   $700   2010   California Central

                                            Fleetwood
Venable LLP Attorney       Partner          Enterprises, Inc 1988         U.S.B.C.   $715   2010   California Central

                                            Fleetwood
Venable LLP Attorney       Associate        Enterprises, Inc 2009         U.S.B.C.   $280   2010   California Central

                                            Fleetwood
Venable LLP Attorney       Partner          Enterprises, Inc 1995         U.S.B.C.   $650   2010   California Central




                                                        Exhibit I - 413
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.873 Page 415 of
                                                       471


                                             Fleetwood
Venable LLP Attorney      Of Counsel         Enterprises, Inc 2000          U.S.B.C.   $550   2010   California Central

                                             Fleetwood
Venable LLP Attorney      Partner            Enterprises, Inc 2009          U.S.B.C.   $700   2010   California Central

                                             Fleetwood
Venable LLP Attorney      Partner            Enterprises, Inc 2000          U.S.B.C.   $575   2010   California Central

                                             Fleetwood
Venable LLP Attorney      Partner            Enterprises, Inc 2009          U.S.B.C.   $490   2010   California Central

                                             Fleetwood
Venable LLP Attorney      Partner            Enterprises, Inc 1990          U.S.B.C.   $715   2010   California Central

                                             Fleetwood
Venable LLP Attorney      Partner            Enterprises, Inc 1996          U.S.B.C.   $720   2010   California Central

                                             Fleetwood
Venable LLP Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $190   2010   California Central

                                             Fleetwood
Venable LLP Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $265   2010   California Central

                                             Fleetwood
Venable LLP Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $290   2010   California Central

                                             Fleetwood
Venable LLP Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $200   2010   California Central

                                             Fleetwood
Venable LLP Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $285   2010   California Central




                                                          Exhibit I - 414
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.874 Page 416 of
                                                       471


                                         Fleetwood
Venable LLP Attorney    Associate        Enterprises, Inc 2009          U.S.B.C.   $280   2010   California Central

                                         Fleetwood
Venable LLP Attorney    Associate        Enterprises, Inc 2009          U.S.B.C.   $280   2010   California Central

                                         Fleetwood
Venable LLP Attorney    Associate        Enterprises, Inc 2007          U.S.B.C.   $325   2010   California Central

                                         Fleetwood
Venable LLP Attorney    Counsel          Enterprises, Inc 2006          U.S.B.C.   $330   2010   California Central

                                         Fleetwood
Venable LLP Attorney    Partner          Enterprises, Inc 2004          U.S.B.C.   $385   2010   California Central

                                         Fleetwood
Venable LLP Attorney    Counsel          Enterprises, Inc 2003          U.S.B.C.   $395   2010   California Central

                                         Fleetwood
Venable LLP Attorney    Partner          Enterprises, Inc 1986          U.S.B.C.   $570   2010   California Central

Pachulski
Stang Ziehl                              Pacifica Of The
Young Jones                              Valley
& Weintraub Attorney    Of Counsel       Corporation       1983         U.S.B.C.   $750   2010   California Central

Pachulski
Stang Ziehl                              Pacifica Of The
Young Jones                              Valley
& Weintraub Attorney    Of Counsel       Corporation       1992         U.S.B.C.   $495   2010   California Central




                                                      Exhibit I - 415
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.875 Page 417 of
                                                       471


Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Attorney      Of Counsel         Corporation       1984         U.S.B.C.   $575   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Attorney      Of Counsel         Corporation       1976         U.S.B.C.   $550   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Attorney      Partner            Corporation       1985         U.S.B.C.   $695   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Attorney      Partner            Corporation       1980         U.S.B.C.   $575   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $205   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $205   2010   California Central




                                                          Exhibit I - 416
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.876 Page 418 of
                                                       471


Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Attorney      Of Counsel         Corporation       1992         U.S.B.C.   $550   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Attorney      Partner            Corporation       1997         U.S.B.C.   $575   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $150   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $225   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Nonattorney   Paraprofessional   Corporation                    U.S.B.C.   $235   2010   California Central

Pachulski
Stang Ziehl                                  Pacifica Of The
Young Jones                                  Valley
& Weintraub Nonattorney   Clerk              Corporation                    U.S.B.C.   $260   2010   California Central
Landau,
Gottfried &                                  Firstfed
Berger, LLP Attorney      Attorney           Financial Corp    1990         U.S.B.C.   $510   2010   California Central




                                                          Exhibit I - 417
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.877 Page 419 of
                                                         471

Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $480   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2004          U.S.B.C.   $400   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $480   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $510   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1978          U.S.B.C.   $510   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $480   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2010   California Central




                                                            Exhibit I - 418
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.878 Page 420 of
                                                         471

Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $510   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1997          U.S.B.C.   $480   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1992          U.S.B.C.   $480   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2004          U.S.B.C.   $400   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Nonattorney   Paraprofessional   Financial Corp                 U.S.B.C.   $150   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $510   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $480   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1984          U.S.B.C.   $480   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1990          U.S.B.C.   $510   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   1978          U.S.B.C.   $510   2010   California Central
Landau,
Gottfried &                                    Firstfed
Berger, LLP   Attorney      Attorney           Financial Corp   2008          U.S.B.C.   $340   2010   California Central




                                                            Exhibit I - 419
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.879 Page 421 of
                                                         471

Landau,
Gottfried &                                   Firstfed
Berger, LLP   Attorney      Attorney          Financial Corp    2004           U.S.B.C.   $400   2010   California Central
Mintz Levin
Cohn Ferris
Glovsky &                                     BRIARWOOD
Popeo, P.C.   Attorney      Member            CAPITAL, LLC      1981           U.S.B.C.   $650   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                     BRIARWOOD
Popeo, P.C.   Attorney      Member            CAPITAL, LLC      1982           U.S.B.C.   $615   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                     BRIARWOOD
Popeo, P.C.   Attorney      Associate         CAPITAL, LLC      2005           U.S.B.C.   $420   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                     BRIARWOOD
Popeo, P.C.   Attorney      Associate         CAPITAL, LLC      2009           U.S.B.C.   $285   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                     BRIARWOOD
Popeo, P.C.   Attorney      Associate         CAPITAL, LLC      2009           U.S.B.C.   $295   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                     BRIARWOOD
Popeo, P.C.   Nonattorney   Legal Assistant   CAPITAL, LLC                     U.S.B.C.   $190   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                     BRIARWOOD
Popeo, P.C.   Attorney      Member            CAPITAL, LLC      1971           U.S.B.C.   $720   2010   California Southern




                                                             Exhibit I - 420
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.880 Page 422 of
                                                         471

Mintz Levin
Cohn Ferris
Glovsky &                                      BRIARWOOD
Popeo, P.C.   Attorney      Of Counsel         CAPITAL, LLC      1999           U.S.B.C.   $525   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                      BRIARWOOD
Popeo, P.C.   Attorney      Of Counsel         CAPITAL, LLC      1998           U.S.B.C.   $545   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                      BRIARWOOD
Popeo, P.C.   Attorney      Associate          CAPITAL, LLC      2008           U.S.B.C.   $310   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                      BRIARWOOD
Popeo, P.C.   Attorney      Associate          CAPITAL, LLC      2006           U.S.B.C.   $420   2010   California Southern
Mintz Levin
Cohn Ferris
Glovsky &                                      BRIARWOOD
Popeo, P.C.   Attorney      Associate          CAPITAL, LLC      2005           U.S.B.C.   $420   2010   California Southern
Smaha Law                                      Sargent
Group         Attorney      Associate          Ranch,LLC         2002           U.S.B.C.   $250   2010   California Southern
Smaha Law                                      Sargent
Group         Attorney      Principal          Ranch,LLC         1980           U.S.B.C.   $345   2010   California Southern
Smaha Law                                      Sargent
Group         Attorney      Associate          Ranch,LLC         2007           U.S.B.C.   $195   2010   California Southern
Schwartz &
Deutsch       Attorney      Member             Baby Trend Inc 1977              U.S.B.C.   $300   2010   California Central
Schwartz &
Deutsch       Attorney      Member             Baby Trend Inc 1980              U.S.B.C.   $300   2010   California Central
Kelley Drye                                    Contessa
& Warren                                       Liquidating Co.,
LLP           Nonattorney   Paraprofessional   Inc.                             U.S.B.C.   $220   2010   California Central




                                                              Exhibit I - 421
                      Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.881 Page 423 of
                                                           471


O'Melveny &                                      Intercare Health
Myers LLP   Attorney          Partner            Systems, Inc.    1995          U.S.B.C.   $630   2010   California Central

O'Melveny &                                      Intercare Health
Myers LLP   Attorney          Associate          Systems, Inc.    2006          U.S.B.C.   $555   2010   California Central

O'Melveny &                                      Intercare Health
Myers LLP   Nonattorney       Paraprofessional   Systems, Inc.                  U.S.B.C.   $310   2010   California Central

O'Melveny &                                      Intercare Health
Myers LLP   Attorney          Associate          Systems, Inc.    2006          U.S.B.C.   $525   2010   California Central

O'Melveny &                                      Intercare Health
Myers LLP       Attorney      Associate          Systems, Inc.    2006          U.S.B.C.   $525   2010   California Central
Schiff Hardin                                    Heller Ehrman
LLP             Nonattorney   Paraprofessional   LLP                            U.S.B.C.   $450   2009   California Northern
Schiff Hardin                                    Heller Ehrman
LLP             Nonattorney   Paraprofessional   LLP                            U.S.B.C.   $100   2009   California Northern
Manatt
Phelps &                                         Heller Ehrman
Phillips LLP    Attorney      Associate          LLP                2000        U.S.B.C.   $369   2009   California Northern
Manatt
Phelps &                                         Heller Ehrman
Phillips LLP    Nonattorney   Paraprofessional   LLP                            U.S.B.C.   $293   2009   California Northern
Manatt
Phelps &                                         Heller Ehrman
Phillips LLP    Nonattorney   Paraprofessional   LLP                            U.S.B.C.   $113   2009   California Northern
Manatt
Phelps &                                         Heller Ehrman
Phillips LLP    Attorney      Partner            LLP                1981        U.S.B.C.   $567   2009   California Northern
Manatt
Phelps &                                         Heller Ehrman
Phillips LLP    Attorney      Partner            LLP                2001        U.S.B.C.   $585   2009   California Northern


                                                              Exhibit I - 422
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.882 Page 424 of
                                                          471

Manatt
Phelps &                                          Heller Ehrman
Phillips LLP   Attorney      Partner              LLP             1996          U.S.B.C.   $585     2009   California Northern
Manatt
Phelps &                                          Heller Ehrman
Phillips LLP   Attorney      Associate            LLP             2005          U.S.B.C.   $473     2009   California Northern
Manatt
Phelps &                                          Heller Ehrman
Phillips LLP   Attorney      Partner              LLP             2001          U.S.B.C.   $369     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Shareholder          LLP             1998          U.S.B.C.   $650     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Associate            LLP             2006          U.S.B.C.   $290     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Shareholder          LLP             2000          U.S.B.C.   $550     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Associate            LLP             2006          U.S.B.C.   $290     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Associate            LLP             2007          U.S.B.C.   $385     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Shareholder          LLP             1992          U.S.B.C.   $710     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Associate            LLP             1998          U.S.B.C.   $525     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Attorney      Shareholder          LLP             1993          U.S.B.C.   $5,977   2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Nonattorney   Litigation Support   LLP                           U.S.B.C.   $4,704   2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Nonattorney   Litigation Support   LLP                           U.S.B.C.   $420     2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Nonattorney   Paraprofessional     LLP                           U.S.B.C.   $5,375   2009   California Northern
Greenberg                                         Heller Ehrman
Traurig LLP    Nonattorney   Paraprofessional     LLP                           U.S.B.C.   $215     2009   California Northern




                                                              Exhibit I - 423
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.883 Page 425 of
                                                         471

Greenberg                                     Heller Ehrman
Traurig LLP   Attorney     Partner            LLP             2013          U.S.B.C.   $785     2009   California Northern
Greenberg                                     Heller Ehrman
Traurig LLP   Attorney     Shareholder        LLP             1968          U.S.B.C.   $2,054   2009   California Northern
Greenberg                                     Heller Ehrman
Traurig LLP   Attorney     Associate          LLP             2008          U.S.B.C.   $190     2009   California Northern
Greenberg                                     Heller Ehrman
Traurig LLP   Attorney     Shareholder        LLP             1999          U.S.B.C.   $775     2009   California Northern
Greenberg                                     Heller Ehrman
Traurig LLP   Attorney     Associate          LLP             2008          U.S.B.C.   $275     2009   California Northern
Greenberg                                     Heller Ehrman
Traurig LLP   Attorney     Associate          LLP             2003          U.S.B.C.   $455     2009   California Northern
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation     1987          U.S.B.C.   $750     2009   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation     1977          U.S.B.C.   $700     2009   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation     2001          U.S.B.C.   $425     2009   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $110     2009   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                   U.S.B.C.   $215     2009   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation     1999          U.S.B.C.   $550     2009   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation     2002          U.S.B.C.   $460     2009   California Central




                                                          Exhibit I - 424
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.884 Page 426 of
                                                        471

                                               Fremont
Patton Boggs                                   General
LLP          Attorney       Associate          Corporation      2008           U.S.B.C.   $315   2009   California Central
                                               Fremont
Patton Boggs                                   General
LLP          Attorney       Associate          Corporation      2008           U.S.B.C.   $290   2009   California Central
                                               Fremont
Patton Boggs                                   General
LLP          Nonattorney    Paraprofessional   Corporation                     U.S.B.C.   $240   2009   California Central
                                               Fremont
Patton Boggs                Senior             General
LLP          Nonattorney    Paraprofessional   Corporation                     U.S.B.C.   $260   2009   California Central
                                               Fremont
Patton Boggs                                   General
LLP          Attorney       Partner            Corporation      1981           U.S.B.C.   $750   2009   California Central
                                               Fremont
Patton Boggs                                   General
LLP          Attorney       Partner            Corporation      1983           U.S.B.C.   $605   2009   California Central
                                               Fremont
Patton Boggs                                   General
LLP          Attorney       Partner            Corporation      1997           U.S.B.C.   $575   2009   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $215   2009   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Attorney      Partner            Corporation      2009           U.S.B.C.   $575   2009   California Central




                                                             Exhibit I - 425
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.885 Page 427 of
                                                        471



Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      2009           U.S.B.C.   $650   2009   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Of Counsel       Corporation      1999           U.S.B.C.   $575   2009   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1975           U.S.B.C.   $925   2009   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Associate        Corporation      2005           U.S.B.C.   $365   2009   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1985           U.S.B.C.   $850   2009   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1992           U.S.B.C.   $675   2009   California Central




                                                        Exhibit I - 426
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.886 Page 428 of
                                                        471


                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1975         U.S.B.C.   $815   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1991         U.S.B.C.   $590   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1975         U.S.B.C.   $925   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      2003         U.S.B.C.   $495   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Associate        corporation      2003         U.S.B.C.   $450   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1975         U.S.B.C.   $850   2009   California Central




                                                      Exhibit I - 427
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.887 Page 429 of
                                                        471


                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Of Counsel       corporation      1999         U.S.B.C.   $575   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1985         U.S.B.C.   $850   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1985         U.S.B.C.   $815   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1992         U.S.B.C.   $675   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1985         U.S.B.C.   $725   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1985         U.S.B.C.   $725   2009   California Central




                                                      Exhibit I - 428
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.888 Page 430 of
                                                        471


                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Partner       corporation      1991          U.S.B.C.   $590   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Nonattorney   Law Clerk     corporation                    U.S.B.C.   $170   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Nonattorney   Law Clerk     corporation                    U.S.B.C.   $170   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Partner       corporation      1975          U.S.B.C.   $850   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Partner       corporation      1985          U.S.B.C.   $850   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Associate     corporation      2008          U.S.B.C.   $300   2009   California Central




                                                       Exhibit I - 429
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.889 Page 431 of
                                                        471


                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Associate        corporation      2008         U.S.B.C.   $300   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1995         U.S.B.C.   $650   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Associate        corporation      2003         U.S.B.C.   $495   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Partner          corporation      1991         U.S.B.C.   $590   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Associate        corporation      2008         U.S.B.C.   $300   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney   Associate        corporation      2003         U.S.B.C.   $495   2009   California Central




                                                      Exhibit I - 430
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.890 Page 432 of
                                                        471


                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Nonattorney   Law Clerk     corporation                      U.S.B.C.   $170   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Associate     corporation      2012            U.S.B.C.   $170   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Partner       corporation      1975            U.S.B.C.   $850   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Partner       corporation      1992            U.S.B.C.   $675   2009   California Central

                                          Indymac
Klee, Tuchin,                             Bancrop, Inc., a
Bogdanoff &                               Delaware
Stern, LLP    Attorney      Partner       corporation      1985            U.S.B.C.   $850   2009   California Central

Danning, Gill,                            Century City
Diamond &                                 Doctors
Kollitz, LLP Attorney       Partner       Hospital           2011          U.S.B.C.   $425   2009   California Central

Danning, Gill,                            Century City
Diamond &                                 Doctors
Kollitz, LLP Attorney       Attorney      Hospital           2012          U.S.B.C.   $395   2009   California Central




                                                         Exhibit I - 431
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.891 Page 433 of
                                                        471


Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Attorney           Hospital          2012           U.S.B.C.   $185   2009   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Attorney           Hospital          1983           U.S.B.C.   $525   2009   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Partner            Hospital          2009           U.S.B.C.   $450   2009   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Attorney           Hospital          1987           U.S.B.C.   $495   2009   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Nonattorney   Paraprofessional   Hospital                         U.S.B.C.   $185   2009   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Nonattorney   Paraprofessional   Hospital                         U.S.B.C.   $185   2009   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Nonattorney   Paraprofessional   Hospital                         U.S.B.C.   $185   2009   California Central

Danning, Gill,                                Century City
Diamond &                                     Doctors
Kollitz, LLP Attorney      Member             Hospital          1974           U.S.B.C.   $580   2009   California Central




                                                             Exhibit I - 432
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.892 Page 434 of
                                                       471


Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Attorney      Partner               Enterprises, Inc 1982          U.S.B.C.   $880   2009   California Central

Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Attorney      Associate             Enterprises, Inc 2000          U.S.B.C.   $665   2009   California Central

Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Attorney      Partner               Enterprises, Inc 1997          U.S.B.C.   $720   2009   California Central

Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Nonattorney   Legal Assistant       Enterprises, Inc               U.S.B.C.   $130   2009   California Central

Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Nonattorney   Paraprofessional      Enterprises, Inc               U.S.B.C.   $160   2009   California Central

Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Nonattorney   Research Specialist   Enterprises, Inc               U.S.B.C.   $180   2009   California Central

Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Nonattorney   None                  Enterprises, Inc               U.S.B.C.   $195   2009   California Central

Gibson Dunn
& Crutcher,                                     Fleetwood
LLP         Nonattorney   Paraprofessional      Enterprises, Inc               U.S.B.C.   $235   2009   California Central




                                                             Exhibit I - 433
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.893 Page 435 of
                                                       471


Gibson Dunn
& Crutcher,                                  Fleetwood
LLP         Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $235   2009   California Central

Gibson Dunn
& Crutcher,                                  Fleetwood
LLP         Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $290   2009   California Central

Gibson Dunn
& Crutcher,               Senior             Fleetwood
LLP         Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $350   2009   California Central

Gibson Dunn
& Crutcher,               Senior             Fleetwood
LLP         Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $355   2009   California Central

Gibson Dunn
& Crutcher,                                  Fleetwood
LLP         Nonattorney   Paraprofessional   Enterprises, Inc               U.S.B.C.   $290   2009   California Central

Gibson Dunn
& Crutcher,                                  Fleetwood
LLP         Attorney      Associate          Enterprises, Inc 2010          U.S.B.C.   $290   2009   California Central

Gibson Dunn
& Crutcher,                                  Fleetwood
LLP         Attorney      Associate          Enterprises, Inc 2008          U.S.B.C.   $325   2009   California Central

Gibson Dunn
& Crutcher,                                  Fleetwood
LLP         Attorney      Associate          Enterprises, Inc 2008          U.S.B.C.   $375   2009   California Central




                                                          Exhibit I - 434
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.894 Page 436 of
                                                       471


Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2007         U.S.B.C.   $375   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2007         U.S.B.C.   $375   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2009         U.S.B.C.   $395   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2010         U.S.B.C.   $395   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2009         U.S.B.C.   $395   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2006         U.S.B.C.   $440   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2006         U.S.B.C.   $440   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2005         U.S.B.C.   $465   2009   California Central




                                                     Exhibit I - 435
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.895 Page 437 of
                                                       471


Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2005         U.S.B.C.   $465   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2008         U.S.B.C.   $465   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2005         U.S.B.C.   $465   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2004         U.S.B.C.   $495   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2004         U.S.B.C.   $495   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2004         U.S.B.C.   $535   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2006         U.S.B.C.   $550   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2002         U.S.B.C.   $575   2009   California Central




                                                     Exhibit I - 436
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.896 Page 438 of
                                                       471


Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 1997         U.S.B.C.   $595   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Of Counsel       Enterprises, Inc 1999         U.S.B.C.   $595   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2002         U.S.B.C.   $635   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Staff Attorney   Enterprises, Inc 1992         U.S.B.C.   $690   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2005         U.S.B.C.   $495   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2002         U.S.B.C.   $555   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Of Counsel       Enterprises, Inc 2004         U.S.B.C.   $710   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2001         U.S.B.C.   $575   2009   California Central




                                                     Exhibit I - 437
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.897 Page 439 of
                                                       471


Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Associate        Enterprises, Inc 2007         U.S.B.C.   $550   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Partner          Enterprises, Inc 1992         U.S.B.C.   $765   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Partner          Enterprises, Inc 1992         U.S.B.C.   $795   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Partner          Enterprises, Inc 1990         U.S.B.C.   $810   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Partner          Enterprises, Inc 1975         U.S.B.C.   $840   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Partner          Enterprises, Inc 1978         U.S.B.C.   $840   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Partner          Enterprises, Inc 1976         U.S.B.C.   $840   2009   California Central

Gibson Dunn
& Crutcher,                              Fleetwood
LLP         Attorney    Partner          Enterprises, Inc 1983         U.S.B.C.   $855   2009   California Central




                                                     Exhibit I - 438
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.898 Page 440 of
                                                       471


Gibson Dunn
& Crutcher,                                   Fleetwood
LLP         Attorney      Partner             Enterprises, Inc 1973          U.S.B.C.   $970   2009   California Central

Gibson Dunn
& Crutcher,                                   Fleetwood
LLP         Attorney      Partner             Enterprises, Inc 1999          U.S.B.C.   $745   2009   California Central

Gibson Dunn
& Crutcher,                                   Fleetwood
LLP         Attorney      Partner             Enterprises, Inc 2007          U.S.B.C.   $980   2009   California Central

Gibson Dunn
& Crutcher,                                   Fleetwood
LLP         Attorney      Partner             Enterprises, Inc 1993          U.S.B.C.   $775   2009   California Central

                                              Meruelo
DLA Piper                                     Maddux
LLP         Nonattorney   Library             Properties, Inc                U.S.B.C.   $238   2009   California Central

                                              Meruelo
DLA Piper                                     Maddux
LLP         Nonattorney   Project Assistant   Properties, Inc                U.S.B.C.   $119   2009   California Central

                                              Meruelo
DLA Piper                                     Maddux
LLP         Attorney      Associate           Properties, Inc   2007         U.S.B.C.   $418   2009   California Central

                                              Meruelo
DLA Piper                                     Maddux
LLP         Nonattorney   Paraprofessional    Properties, Inc                U.S.B.C.   $229   2009   California Central




                                                           Exhibit I - 439
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.899 Page 441 of
                                                          471


                                                Meruelo
DLA Piper                                       Maddux
LLP            Nonattorney   Paraprofessional   Properties, Inc                 U.S.B.C.   $238   2009   California Central

                                                Meruelo
DLA Piper                                       Maddux
LLP            Nonattorney   Library            Properties, Inc                 U.S.B.C.   $238   2009   California Central


Brownstein
Hyatt Farber                                    Round Table
Schreck, LLP   Attorney      Shareholder        Pizza, INC        1992          U.S.B.C.   $450   2009   California Northern
Stutman,                                        Fremont
Treister &                                      General
Glatt PC       Attorney      Associate          Corporation       2005          U.S.B.C.   $325   2008   California Central
Stutman,                                        Fremont
Treister &                                      General
Glatt PC       Attorney      Associate          Corporation       2007          U.S.B.C.   $250   2008   California Central
Stutman,                                        Fremont
Treister &                                      General
Glatt PC       Attorney      Shareholder        Corporation       1989          U.S.B.C.   $625   2008   California Central
Stutman,                                        Fremont
Treister &                                      General
Glatt PC       Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $200   2008   California Central
Stutman,                                        Fremont
Treister &                                      General
Glatt PC       Attorney      Shareholder        Corporation       1967          U.S.B.C.   $695   2008   California Central
Stutman,                                        Fremont
Treister &                                      General
Glatt PC       Attorney      Shareholder        Corporation       1996          U.S.B.C.   $510   2008   California Central
Stutman,                                        Fremont
Treister &                                      General
Glatt PC       Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $200   2008   California Central


                                                              Exhibit I - 440
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.900 Page 442 of
                                                        471

                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $260   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $120   2008   California Central
                                              Fremont
Patton Boggs               Senior             General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $215   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1977           U.S.B.C.   $620   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1994           U.S.B.C.   $510   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2001           U.S.B.C.   $425   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1999           U.S.B.C.   $475   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1997           U.S.B.C.   $500   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1980           U.S.B.C.   $670   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1981           U.S.B.C.   $635   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1996           U.S.B.C.   $500   2008   California Central




                                                            Exhibit I - 441
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.901 Page 443 of
                                                        471

                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1983           U.S.B.C.   $605   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1993           U.S.B.C.   $525   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2002           U.S.B.C.   $460   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1987           U.S.B.C.   $635   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $215   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Partner            Corporation      1997           U.S.B.C.   $475   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Attorney      Associate          Corporation      2008           U.S.B.C.   $290   2008   California Central
                                              Fremont
Patton Boggs                                  General
LLP          Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $195   2008   California Central

Weiland,
Golden,
Smiley,                                       Fremont
Wang Ekvall                                   General
& Strok, LLP Attorney      Partner            Corporation      1992           U.S.B.C.   $480   2008   California Central




                                                            Exhibit I - 442
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.902 Page 444 of
                                                        471


Weiland,
Golden,
Smiley,                                   Fremont
Wang Ekvall                               General
& Strok, LLP Attorney    Attorney         Corporation      1998           U.S.B.C.   $380   2008   California Central

Weiland,
Golden,
Smiley,                                   Fremont
Wang Ekvall                               General
& Strok, LLP Attorney    Partner          Corporation      1992           U.S.B.C.   $450   2008   California Central

Weiland,
Golden,
Smiley,                                   Fremont
Wang Ekvall                               General
& Strok, LLP Attorney    Partner          Corporation      2005           U.S.B.C.   $280   2008   California Central

Weiland,
Golden,
Smiley,                                   Fremont
Wang Ekvall                               General
& Strok, LLP Attorney    Partner          Corporation      1992           U.S.B.C.   $480   2008   California Central

Weiland,
Golden,
Smiley,                                   Fremont
Wang Ekvall                               General
& Strok, LLP Attorney    Attorney         Corporation      2013           U.S.B.C.   $340   2008   California Central




                                                        Exhibit I - 443
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.903 Page 445 of
                                                        471


Weiland,
Golden,
Smiley,                                        Fremont
Wang Ekvall                                    General
& Strok, LLP Attorney       Partner            Corporation      2013           U.S.B.C.   $460   2008   California Central

Weiland,
Golden,
Smiley,                                        Fremont
Wang Ekvall                                    General
& Strok, LLP Nonattorney    Paraprofessional   Corporation      0              U.S.B.C.   $190   2008   California Central

Weiland,
Golden,
Smiley,                                        Fremont
Wang Ekvall                                    General
& Strok, LLP Nonattorney    Paraprofessional   Corporation      0              U.S.B.C.   $190   2008   California Central

Weiland,
Golden,
Smiley,                                        Fremont
Wang Ekvall                                    General
& Strok, LLP Nonattorney    Paraprofessional   Corporation                     U.S.B.C.   $190   2008   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Nonattorney   Paraprofessional   Corporation                     U.S.B.C.   $195   2008   California Central


Klee, Tuchin,                                  Fremont
Bogdanoff &                                    General
Stern, LLP    Attorney      Associate          Corporation      1998           U.S.B.C.   $450   2008   California Central


                                                             Exhibit I - 444
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.904 Page 446 of
                                                        471



Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Associate        Corporation      1999           U.S.B.C.   $550   2008   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1975           U.S.B.C.   $815   2008   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      2009           U.S.B.C.   $625   2008   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      1985           U.S.B.C.   $815   2008   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Associate        Corporation      2005           U.S.B.C.   $365   2008   California Central


Klee, Tuchin,                             Fremont
Bogdanoff &                               General
Stern, LLP    Attorney   Partner          Corporation      2009           U.S.B.C.   $550   2008   California Central




                                                        Exhibit I - 445
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.905 Page 447 of
                                                        471



Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Partner            Corporation      1995           U.S.B.C.   $640   2008   California Central


Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Partner            Corporation      1991           U.S.B.C.   $590   2008   California Central


Klee, Tuchin,                                 Fremont
Bogdanoff &                                   General
Stern, LLP    Attorney     Associate          Corporation      2003           U.S.B.C.   $450   2008   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Paraprofessional   Inc                             U.S.B.C.   $275   2008   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Paraprofessional   Inc                             U.S.B.C.   $235   2008   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Paraprofessional   Inc                             U.S.B.C.   $290   2008   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Analyst            Inc                             U.S.B.C.   $240   2008   California Central
                                              Axium
Reed Smith                                    International,
LLP          Nonattorney   Analyst            Inc                             U.S.B.C.   $220   2008   California Central
                                              Axium
Reed Smith                 Senior Research    International,
LLP          Nonattorney   Librarian          Inc                             U.S.B.C.   $200   2008   California Central




                                                            Exhibit I - 446
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.906 Page 448 of
                                                          471

                                            Axium
Reed Smith                                  International,
LLP            Attorney    Partner          Inc              1987          U.S.B.C.   $540   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Associate        Inc              2005          U.S.B.C.   $305   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Partner          Inc              1988          U.S.B.C.   $760   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Partner          Inc              1991          U.S.B.C.   $710   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Partner          Inc              1998          U.S.B.C.   $660   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Partner          Inc              2000          U.S.B.C.   $565   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Partner          Inc              2002          U.S.B.C.   $495   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Associate        Inc              2007          U.S.B.C.   $345   2008   California Central
                                            Axium
Reed Smith                                  International,
LLP            Attorney    Counsel          Inc              2003          U.S.B.C.   $450   2008   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Staff Attorney   corporation      1996          U.S.B.C.   $290   2008   California Central




                                                         Exhibit I - 447
                     Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.907 Page 449 of
                                                          471


Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Staff Attorney   corporation      2001          U.S.B.C.   $290   2008   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Partner          corporation      1993          U.S.B.C.   $775   2008   California Central

Skadden,                                    Indymac
Arps, Slate,                                Bancrop, Inc., a
Meagher &                                   Delaware
Flom LLP       Attorney    Associate        corporation      2013          U.S.B.C.   $280   2008   California Central

                                            Las Plumas
Baker Botts                                 Lumber & Truss,
LLP            Attorney    Partner          Co., LLC        1973           U.S.B.C.   $700   2008   California Central

                                            Las Plumas
Baker Botts                                 Lumber & Truss,
LLP            Attorney    Partner          Co., LLC        1973           U.S.B.C.   $700   2008   California Central
Whiteford,
Taylor &
Preston        Attorney    Partner          Howrey LLP      1988           U.S.B.C.   $500   2008   California Northern
Caplin &
Drysdale,                                   Plant Insulation
Chartered      Attorney    Of Counsel       Company          1990          U.S.B.C.   $545   2008   California Northern

Perkins Coie                                Tripath
LLP          Attorney      Partner          Technology Inc 1989            U.S.B.C.   $515   2008   California Northern




                                                         Exhibit I - 448
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.908 Page 450 of
                                                        471


Perkins Coie                                  Tripath
LLP          Attorney     Partner             Technology Inc 1993           U.S.B.C.   $610   2008   California Northern

Perkins Coie                                  Tripath
LLP          Attorney     Partner             Technology Inc 1988           U.S.B.C.   $500   2008   California Northern

Perkins Coie                                  Tripath
LLP          Attorney     Associate           Technology Inc 2007           U.S.B.C.   $300   2008   California Northern


FTI                       Senior Managing     People's Choice
Consulting   Consultant   Director            Home Loan, Inc.               U.S.B.C.   $715   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Director            Home Loan, Inc.               U.S.B.C.   $325   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Director            Home Loan, Inc.               U.S.B.C.   $575   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Senior Consultant   Home Loan, Inc.               U.S.B.C.   $350   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Director            Home Loan, Inc.               U.S.B.C.   $400   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Senior Consultant   Home Loan, Inc.               U.S.B.C.   $275   2008   California Central




                                                          Exhibit I - 449
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.909 Page 451 of
                                                        471



FTI                                            People's Choice
Consulting   Consultant    Consultant          Home Loan, Inc.               U.S.B.C.   $175   2008   California Central


FTI                                            People's Choice
Consulting   Consultant    Consultant          Home Loan, Inc.               U.S.B.C.   $265   2008   California Central


FTI                                            People's Choice
Consulting   Consultant    Senior Consultant   Home Loan, Inc.               U.S.B.C.   $275   2008   California Central


Hunton &                                       People's Choice
Williams LLP Nonattorney   Paraprofessional    Home Loan, Inc.               U.S.B.C.   $140   2008   California Central


Hunton &                                       People's Choice
Williams LLP Attorney      Partner             Home Loan, Inc. 1999          U.S.B.C.   $480   2008   California Central


Hunton &                                       People's Choice
Williams LLP Attorney      Associate           Home Loan, Inc. 2007          U.S.B.C.   $265   2008   California Central


Hunton &                                       People's Choice
Williams LLP Attorney      Partner             Home Loan, Inc. 2001          U.S.B.C.   $445   2008   California Central


Hunton &                                       People's Choice
Williams LLP Nonattorney   Paraprofessional    Home Loan, Inc.               U.S.B.C.   $125   2008   California Central




                                                           Exhibit I - 450
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.910 Page 452 of
                                                        471



Hunton &                                     People's Choice
Williams LLP Attorney     Partner            Home Loan, Inc. 1989             U.S.B.C.   $795   2008   California Central


Hunton &                                     People's Choice
Williams LLP Attorney     Associate          Home Loan, Inc. 2002             U.S.B.C.   $420   2008   California Central


Hunton &                                     People's Choice
Williams LLP Attorney     Counsel            Home Loan, Inc. 1998             U.S.B.C.   $450   2008   California Central


Hunton &                                     People's Choice
Williams LLP Attorney     Partner            Home Loan, Inc. 1981             U.S.B.C.   $725   2008   California Central


Hunton &                                     People's Choice
Williams LLP Attorney     Counsel            Home Loan, Inc. 1995             U.S.B.C.   $490   2008   California Central

Gibson Dunn                                  Brobeck,
& Crutcher,                                  Phleger &
LLP         Attorney      Partner            Harrison LLP      1970           U.S.B.C.   $850   2008   California Northern

Gibson Dunn                                  Brobeck,
& Crutcher,                                  Phleger &
LLP         Nonattorney   Paraprofessional   Harrison LLP                     U.S.B.C.   $275   2008   California Northern

Gibson Dunn                                  Brobeck,
& Crutcher,                                  Phleger &
LLP         Attorney      Associate          Harrison LLP      1995           U.S.B.C.   $635   2008   California Northern




                                                            Exhibit I - 451
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.911 Page 453 of
                                                        471


Jeffer
Mangels                                     Brobeck,
Butler &                                    Phleger &
Mitchell LLP Attorney    Partner            Harrison LLP      1982           U.S.B.C.   $545   2008   California Northern

Jeffer
Mangels                                     Brobeck,
Butler &                                    Phleger &
Mitchell LLP Attorney    Of Counsel         Harrison LLP      1987           U.S.B.C.   $495   2008   California Northern

Jeffer
Mangels                                     Brobeck,
Butler &                                    Phleger &
Mitchell LLP Attorney    Associate          Harrison LLP      2002           U.S.B.C.   $325   2008   California Northern

Jeffer
Mangels                                     Brobeck,
Butler &                                    Phleger &
Mitchell LLP Attorney    Partner            Harrison LLP      1975           U.S.B.C.   $550   2008   California Northern
                                            Brobeck,
Hennigan                                    Phleger &
Dorman LLP Attorney      Associate          Harrison LLP      1998           U.S.B.C.   $495   2008   California Northern
                                            Brobeck,
Hennigan                                    Phleger &
Dorman LLP Attorney      Partner            Harrison LLP      1983           U.S.B.C.   $750   2008   California Northern
                                            Brobeck,
Hennigan                                    Phleger &
Dorman LLP Attorney      Partner            Harrison LLP      1984           U.S.B.C.   $760   2008   California Northern
                                            Brobeck,
Hennigan                                    Phleger &
Dorman LLP Nonattorney   Paraprofessional   Harrison LLP                     U.S.B.C.   $220   2008   California Northern




                                                           Exhibit I - 452
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.912 Page 454 of
                                                        471

                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Nonattorney     Paraprofessional   Harrison LLP                     U.S.B.C.   $210   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Nonattorney     Paraprofessional   Harrison LLP                     U.S.B.C.   $205   2008   California Northern

Perkins Coie                                  Tripath
LLP          Nonattorney   Paraprofessional   Technology Inc                   U.S.B.C.   $185   2008   California Northern

Perkins Coie                                  Tripath
LLP          Attorney      Partner            Technology Inc    1989           U.S.B.C.   $515   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Attorney        Partner            Harrison LLP      1984           U.S.B.C.   $760   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Attorney        Partner            Harrison LLP      1993           U.S.B.C.   $685   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Attorney        Partner            Harrison LLP      2000           U.S.B.C.   $505   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Nonattorney     Paraprofessional   Harrison LLP                     U.S.B.C.   $130   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Nonattorney     Paraprofessional   Harrison LLP                     U.S.B.C.   $210   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Nonattorney     Paraprofessional   Harrison LLP                     U.S.B.C.   $205   2008   California Northern
                                              Brobeck,
Hennigan                                      Phleger &
Dorman LLP Nonattorney     Paraprofessional   Harrison LLP                     U.S.B.C.   $220   2008   California Northern




                                                             Exhibit I - 453
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.913 Page 455 of
                                                        471



Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc. 1981          U.S.B.C.   $363   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc. 1981          U.S.B.C.   $675   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Counsel            Home Loan, Inc. 1995          U.S.B.C.   $465   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc. 2001          U.S.B.C.   $380   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Associate          Home Loan, Inc. 2002          U.S.B.C.   $360   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Associate          Home Loan, Inc. 2002          U.S.B.C.   $360   2008   California Central


Hunton &                                      People's Choice
Williams LLP Nonattorney   Paraprofessional   Home Loan, Inc.               U.S.B.C.   $125   2008   California Central


Hunton &                                      People's Choice
Williams LLP Nonattorney   Paraprofessional   Home Loan, Inc.               U.S.B.C.   $140   2008   California Central




                                                          Exhibit I - 454
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.914 Page 456 of
                                                        471



Hunton &                                  People's Choice
Williams LLP Attorney    Partner          Home Loan, Inc. 1989         U.S.B.C.   $795   2008   California Central


Hunton &                                  People's Choice
Williams LLP Attorney    Partner          Home Loan, Inc. 1981         U.S.B.C.   $725   2008   California Central


Hunton &                                  People's Choice
Williams LLP Attorney    Partner          Home Loan, Inc. 1997         U.S.B.C.   $520   2008   California Central


Hunton &                                  People's Choice
Williams LLP Attorney    Counsel          Home Loan, Inc. 1995         U.S.B.C.   $490   2008   California Central


Hunton &                                  People's Choice
Williams LLP Attorney    Associate        Home Loan, Inc. 2006         U.S.B.C.   $275   2008   California Central


Hunton &                                  People's Choice
Williams LLP Attorney    Partner          Home Loan, Inc. 1990         U.S.B.C.   $550   2008   California Central


Hunton &                                  People's Choice
Williams LLP Attorney    Counsel          Home Loan, Inc. 1998         U.S.B.C.   $450   2008   California Central


Hunton &                                  People's Choice
Williams LLP Attorney    Partner          Home Loan, Inc. 2001         U.S.B.C.   $445   2008   California Central




                                                     Exhibit I - 455
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.915 Page 457 of
                                                        471



Hunton &                                    People's Choice
Williams LLP Attorney     Associate         Home Loan, Inc. 2002          U.S.B.C.   $420   2008   California Central


Hunton &                                    People's Choice
Williams LLP Attorney     Associate         Home Loan, Inc. 2003          U.S.B.C.   $340   2008   California Central


Hunton &                                    People's Choice
Williams LLP Attorney     Associate         Home Loan, Inc. 2002          U.S.B.C.   $420   2008   California Central


Hunton &                                    People's Choice
Williams LLP Attorney     Associate         Home Loan, Inc. 2007          U.S.B.C.   $255   2008   California Central


Hunton &                                    People's Choice
Williams LLP Attorney     Partner           Home Loan, Inc. 1989          U.S.B.C.   $770   2008   California Central


Hunton &                                    People's Choice
Williams LLP Attorney     Partner           Home Loan, Inc. 1997          U.S.B.C.   $470   2008   California Central


FTI                       Senior Managing   People's Choice
Consulting   Consultant   Director          Home Loan, Inc.               U.S.B.C.   $715   2008   California Central


FTI                                         People's Choice
Consulting   Consultant   Director          Home Loan, Inc.               U.S.B.C.   $325   2008   California Central




                                                        Exhibit I - 456
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.916 Page 458 of
                                                        471



FTI                                           People's Choice
Consulting   Consultant   Director            Home Loan, Inc.                  U.S.B.C.   $575   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Consultant          Home Loan, Inc.                  U.S.B.C.   $265   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Consultant          Home Loan, Inc.                  U.S.B.C.   $175   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Senior Consultant   Home Loan, Inc.                  U.S.B.C.   $275   2008   California Central


FTI                                           People's Choice
Consulting   Consultant   Senior Consultant   Home Loan, Inc.                  U.S.B.C.   $275   2008   California Central

Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Attorney     Partner             Harrison LLP      1975           U.S.B.C.   $550   2008   California Northern

Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Attorney     Partner             Harrison LLP      1982           U.S.B.C.   $545   2008   California Northern




                                                             Exhibit I - 457
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.917 Page 459 of
                                                        471


Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Nonattorney   Paraprofessional   Harrison LLP                     U.S.B.C.   $130   2008   California Northern

Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Nonattorney   Paraprofessional   Harrison LLP                     U.S.B.C.   $220   2008   California Northern

Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Attorney      Of Counsel         Harrison LLP      1987           U.S.B.C.   $495   2008   California Northern

Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Attorney      Partner            Harrison LLP      1962           U.S.B.C.   $595   2008   California Northern


Winston &                                     People's Choice
Strawn LLP   Attorney      Partner            Home Loan, Inc. 1985             U.S.B.C.   $605   2008   California Central


Winston &                                     People's Choice
Strawn LLP   Attorney      Partner            Home Loan, Inc. 1983             U.S.B.C.   $650   2008   California Central


Winston &                  Senior             People's Choice
Strawn LLP   Nonattorney   Paraprofessional   Home Loan, Inc.                  U.S.B.C.   $225   2008   California Central




                                                             Exhibit I - 458
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.918 Page 460 of
                                                        471



Winston &                                      People's Choice
Strawn LLP   Nonattorney   Law Clerk           Home Loan, Inc.               U.S.B.C.   $280   2008   California Central


Winston &                                      People's Choice
Strawn LLP   Nonattorney   Project Assistant   Home Loan, Inc.               U.S.B.C.   $155   2008   California Central


Winston &                                      People's Choice
Strawn LLP   Nonattorney   Project Assistant   Home Loan, Inc.               U.S.B.C.   $150   2008   California Central


Winston &                                      People's Choice
Strawn LLP   Attorney      Partner             Home Loan, Inc. 1979          U.S.B.C.   $690   2008   California Central


Winston &                  Senior              People's Choice
Strawn LLP   Nonattorney   Paraprofessional    Home Loan, Inc.               U.S.B.C.   $260   2008   California Central


Winston &                                      People's Choice
Strawn LLP   Attorney      Partner             Home Loan, Inc. 1991          U.S.B.C.   $730   2008   California Central


Winston &                                      People's Choice
Strawn LLP   Attorney      Associate           Home Loan, Inc. 2006          U.S.B.C.   $295   2008   California Central


Winston &                                      People's Choice
Strawn LLP   Attorney      Associate           Home Loan, Inc. 2005          U.S.B.C.   $315   2008   California Central




                                                           Exhibit I - 459
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.919 Page 461 of
                                                        471



Winston &                                     People's Choice
Strawn LLP   Attorney      Partner            Home Loan, Inc. 1995              U.S.B.C.   $520   2008   California Central


Winston &                  Senior             People's Choice
Strawn LLP   Nonattorney   Paraprofessional   Home Loan, Inc.                   U.S.B.C.   $250   2008   California Central


Winston &                                     People's Choice
Strawn LLP   Attorney      Partner            Home Loan, Inc. 1982              U.S.B.C.   $685   2008   California Central

Sheppard
Mullin                                        International
Richter &                                     Norcent
Hampton LLP Nonattorney    Paraprofessional   Technology                        U.S.B.C.   $140   2008   California Central

Sheppard
Mullin                                        International
Richter &                                     Norcent
Hampton LLP Nonattorney    Paraprofessional   Technology                        U.S.B.C.   $130   2008   California Central

Sheppard
Mullin                                        International
Richter &                                     Norcent
Hampton LLP Nonattorney    Paraprofessional   Technology                        U.S.B.C.   $190   2008   California Central

Sheppard
Mullin                                        International
Richter &                                     Norcent
Hampton LLP Nonattorney    Paraprofessional   Technology                        U.S.B.C.   $255   2008   California Central




                                                              Exhibit I - 460
                  Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.920 Page 462 of
                                                       471


Sheppard
Mullin                                    International
Richter &                                 Norcent
Hampton LLP Attorney    Associate         Technology           2007           U.S.B.C.   $280   2008   California Central

Sheppard
Mullin                                    International
Richter &                                 Norcent
Hampton LLP Attorney    Special Counsel   Technology           1990           U.S.B.C.   $475   2008   California Central

Sheppard
Mullin                                    International
Richter &                                 Norcent
Hampton LLP Attorney    Special Counsel   Technology           1996           U.S.B.C.   $525   2008   California Central

Sheppard
Mullin                                    International
Richter &                                 Norcent
Hampton LLP Attorney    Partner           Technology           1979           U.S.B.C.   $575   2008   California Central

Sheppard
Mullin                                    International
Richter &                                 Norcent
Hampton LLP Attorney    Associate         Technology           2001           U.S.B.C.   $410   2008   California Central

Sheppard
Mullin                                    International
Richter &                                 Norcent
Hampton LLP Attorney    Associate         Technology           2004           U.S.B.C.   $370   2008   California Central

Gibson Dunn
& Crutcher,
LLP         Attorney    Associate         Surgifile, Inc.      2005           U.S.B.C.   $360   2008   California Southern


                                                            Exhibit I - 461
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.921 Page 463 of
                                                        471


Gibson Dunn
& Crutcher,
LLP         Attorney     Associate        Surgifile, Inc.      2004           U.S.B.C.   $410   2008   California Southern

Gibson Dunn
& Crutcher,
LLP         Attorney     Associate        Surgifile, Inc.      1997           U.S.B.C.   $555   2008   California Southern

Gibson Dunn
& Crutcher,
LLP         Attorney     Partner          Surgifile, Inc.      1993           U.S.B.C.   $675   2008   California Southern

Gibson Dunn
& Crutcher,
LLP         Attorney     Partner          Surgifile, Inc.      1990           U.S.B.C.   $685   2008   California Southern

Gibson Dunn
& Crutcher,
LLP         Attorney     Partner          Surgifile, Inc.      1976           U.S.B.C.   $735   2008   California Southern

Jeffer
Mangels                                   Brobeck,
Butler &                                  Phleger &
Mitchell LLP Attorney    Partner          Harrison LLP         1975           U.S.B.C.   $525   2008   California Northern

Jeffer
Mangels                                   Brobeck,
Butler &                                  Phleger &
Mitchell LLP Attorney    Partner          Harrison LLP         1962           U.S.B.C.   $559   2008   California Northern




                                                            Exhibit I - 462
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.922 Page 464 of
                                                        471


Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Nonattorney   Paraprofessional   Harrison LLP                     U.S.B.C.   $60    2008   California Northern

Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Nonattorney   Paraprofessional   Harrison LLP                     U.S.B.C.   $205   2008   California Northern

Jeffer
Mangels                                       Brobeck,
Butler &                                      Phleger &
Mitchell LLP Attorney      Partner            Harrison LLP      1982           U.S.B.C.   $523   2008   California Northern


Winston &                                     People's Choice
Strawn LLP   Attorney      Associate          Home Loan, Inc. 2006             U.S.B.C.   $295   2008   California Central


Winston &                                     People's Choice
Strawn LLP   Attorney      Partner            Home Loan, Inc. 1995             U.S.B.C.   $520   2008   California Central


Winston &                                     People's Choice
Strawn LLP   Attorney      Associate          Home Loan, Inc. 1998             U.S.B.C.   $525   2008   California Central


Winston &                                     People's Choice
Strawn LLP   Attorney      Partner            Home Loan, Inc. 1982             U.S.B.C.   $685   2008   California Central




                                                             Exhibit I - 463
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.923 Page 465 of
                                                        471



Winston &                                 People's Choice
Strawn LLP   Attorney    Partner          Home Loan, Inc. 1979              U.S.B.C.   $690   2008   California Central


Winston &                                 People's Choice
Strawn LLP   Attorney    Partner          Home Loan, Inc. 1991              U.S.B.C.   $730   2008   California Central


Winston &                                 People's Choice
Strawn LLP   Attorney    Associate        Home Loan, Inc. 2005              U.S.B.C.   $315   2008   California Central
Peitzman,
Weg &                                     International
Kempinsky                                 Norcent
LLP          Attorney    Partner          Technology         1974           U.S.B.C.   $645   2008   California Central
Peitzman,
Weg &                                     International
Kempinsky                                 Norcent
LLP          Attorney    Associate        Technology         0              U.S.B.C.   $285   2008   California Central
Peitzman,
Weg &                                     International
Kempinsky                                 Norcent
LLP          Attorney    Associate        Technology         2004           U.S.B.C.   $275   2008   California Central
Peitzman,
Weg &                                     International
Kempinsky                                 Norcent
LLP          Attorney    Partner          Technology         1995           U.S.B.C.   $575   2008   California Central
Peitzman,
Weg &                                     International
Kempinsky                                 Norcent
LLP          Attorney    Partner          Technology         1980           U.S.B.C.   $645   2008   California Central




                                                          Exhibit I - 464
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.924 Page 466 of
                                                        471

Peitzman,
Weg &                                         International
Kempinsky                                     Norcent
LLP         Nonattorney    Paraprofessional   Technology                        U.S.B.C.   $190   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Associate          Home Loan, Inc. 2004              U.S.B.C.   $310   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Associate          Home Loan, Inc. 2006              U.S.B.C.   $275   2008   California Central


Hunton &                                      People's Choice
Williams LLP Nonattorney   Paraprofessional   Home Loan, Inc.                   U.S.B.C.   $130   2008   California Central


Hunton &                                      People's Choice
Williams LLP Nonattorney   Paraprofessional   Home Loan, Inc.                   U.S.B.C.   $130   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Counsel            Home Loan, Inc. 1995              U.S.B.C.   $465   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc. 1981              U.S.B.C.   $675   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc. 1979              U.S.B.C.   $650   2008   California Central




                                                              Exhibit I - 465
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.925 Page 467 of
                                                        471



Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc. 1998          U.S.B.C.   $475   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc. 1997          U.S.B.C.   $450   2008   California Central


Hunton &                                      People's Choice
Williams LLP Attorney      Partner            Home Loan, Inc.   1989        U.S.B.C.   $770   2008   California Central
                                              Arriva
Heller                                        Pharmaceuticals
Ehrman LLP   Attorney      Associate          , Inc.            2005        U.S.B.C.   $475   2008   California Northern
                                              Arriva
Heller                                        Pharmaceuticals
Ehrman LLP   Attorney      Associate          , Inc.            2001        U.S.B.C.   $510   2008   California Northern
                                              Arriva
Heller                                        Pharmaceuticals
Ehrman LLP   Attorney      Associate          , Inc.            2004        U.S.B.C.   $430   2008   California Northern
                                              Arriva
Heller                                        Pharmaceuticals
Ehrman LLP   Nonattorney   Paraprofessional   , Inc.                        U.S.B.C.   $250   2008   California Northern
                                              Arriva
Heller                                        Pharmaceuticals
Ehrman LLP   Nonattorney   Paraprofessional   , Inc.                        U.S.B.C.   $240   2008   California Northern
                                              Arriva
Heller                                        Pharmaceuticals
Ehrman LLP   Nonattorney   Paraprofessional   , Inc.                        U.S.B.C.   $260   2008   California Northern
                                              Arriva
Heller                                        Pharmaceuticals
Ehrman LLP   Attorney      Associate          , Inc.            2006        U.S.B.C.   $390   2008   California Northern




                                                          Exhibit I - 466
                    Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.926 Page 468 of
                                                         471


                                           Las Plumas
Baker Botts                                Lumber & Truss,
LLP           Attorney    Partner          Co., LLC        1973             U.S.B.C.   $700   2007   California Central
Whiteford,
Taylor &
Preston       Attorney    Partner          Howrey LLP        1988           U.S.B.C.   $500   2007   California Northern
Whiteford,
Taylor &
Preston       Attorney    Partner          Howrey LLP        1988           U.S.B.C.   $500   2007   California Northern
Caplin &
Drysdale,                                  Plant Insulation
Chartered     Attorney    Of Counsel       Company          1990            U.S.B.C.   $545   2007   California Northern
Caplin &
Drysdale,                                  Plant Insulation
Chartered     Attorney    Of Counsel       Company          1990            U.S.B.C.   $545   2007   California Northern
Caplin &
Drysdale,                                  Plant Insulation
Chartered     Attorney    Of Counsel       Company          1990            U.S.B.C.   $545   2007   California Northern
Caplin &
Drysdale,                                  Plant Insulation
Chartered     Attorney    Of Counsel       Company          1990            U.S.B.C.   $545   2007   California Northern
Caplin &
Drysdale,                                  Plant Insulation
Chartered     Attorney    Of Counsel       Company          1990            U.S.B.C.   $545   2007   California Northern
Caplin &
Drysdale,                                  Plant Insulation
Chartered     Attorney    Of Counsel       Company          1990            U.S.B.C.   $545   2007   California Northern

Jeffer
Mangels                                    Brobeck,
Butler &                                   Phleger &
Mitchell LLP Attorney     Partner          Harrison LLP      1962           U.S.B.C.   $545   2007   California Northern




                                                          Exhibit I - 467
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.927 Page 469 of
                                                        471


Jeffer
Mangels                                     Brobeck,
Butler &                                    Phleger &
Mitchell LLP Attorney     Partner           Harrison LLP      1975           U.S.B.C.   $525   2007   California Northern

Jeffer
Mangels                                     Brobeck,
Butler &                                    Phleger &
Mitchell LLP Attorney     Of Counsel        Harrison LLP      1987           U.S.B.C.   $460   2007   California Northern

Davis Wright
Tremaine                                    Round Table
LLP          Attorney     Partner           Pizza, INC        1986           U.S.B.C.   $425   2006   California Northern
Caplin &
Drysdale,                                   Plant Insulation
Chartered    Attorney     Of Counsel        Company          1990            U.S.B.C.   $545   2006   California Northern
Caplin &
Drysdale,                                   Plant Insulation
Chartered    Attorney     Of Counsel        Company          1990            U.S.B.C.   $545   2006   California Northern

White &                                     RDR Resolution
Case LLP    Nonattorney   Legal Assistant   LLC                              U.S.B.C.   $195   2006   California Northern

White &                                     RDR Resolution
Case LLP    Attorney      Partner           LLC            1972              U.S.B.C.   $660   2006   California Northern

White &                                     RDR Resolution
Case LLP    Nonattorney   Legal Assistant   LLC                              U.S.B.C.   $200   2006   California Northern

White &                                     RDR Resolution
Case LLP    Attorney      Associate         LLC            2004              U.S.B.C.   $320   2006   California Northern




                                                           Exhibit I - 468
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.928 Page 470 of
                                                        471


White &                                     RDR Resolution
Case LLP    Attorney      Partner           LLC            1984           U.S.B.C.   $750   2006   California Northern

White &                                     RDR Resolution
Case LLP    Attorney      Associate         LLC            2004           U.S.B.C.   $320   2006   California Northern

White &                                     RDR Resolution
Case LLP    Attorney      Partner           LLC            1972           U.S.B.C.   $630   2006   California Northern

White &                                     RDR Resolution
Case LLP    Attorney      Associate         LLC            2004           U.S.B.C.   $260   2006   California Northern

White &                                     RDR Resolution
Case LLP    Nonattorney   Legal Assistant   LLC                           U.S.B.C.   $155   2006   California Northern

White &                                     RDR Resolution
Case LLP    Nonattorney   Legal Assistant   LLC                           U.S.B.C.   $200   2006   California Northern

White &                                     RDR Resolution
Case LLP    Nonattorney   Legal Assistant   LLC                           U.S.B.C.   $175   2006   California Northern

White &                                     RDR Resolution
Case LLP    Nonattorney   Legal Assistant   LLC                           U.S.B.C.   $175   2006   California Northern

White &                                     RDR Resolution
Case LLP    Nonattorney   Legal Assistant   LLC                           U.S.B.C.   $195   2006   California Northern

White &                                     RDR Resolution
Case LLP    Attorney      Partner           LLC            1972           U.S.B.C.   $660   2006   California Northern

Morrison &                                  Western Water
Foerster LLP Attorney     Partner           Company       1967            U.S.B.C.   $780   2006   California Northern




                                                        Exhibit I - 469
                   Case 3:19-cv-01713-BAS-AHG Document 35-11 Filed 06/05/20 PageID.929 Page 471 of
                                                        471


Morrison &                                    Western Water
Foerster LLP Attorney      Partner            Company       1998           U.S.B.C.   $485   2006   California Northern

Morrison &                                    Western Water
Foerster LLP Nonattorney   Paraprofessional   Company                      U.S.B.C.   $215   2006   California Northern

Morrison &                                    Western Water
Foerster LLP Attorney      Partner            Company       1979           U.S.B.C.   $610   2006   California Northern

Morrison &                                    Western Water
Foerster LLP Nonattorney   None               Company                      U.S.B.C.   $235   2006   California Northern

Morrison &                                    Western Water
Foerster LLP Attorney      Of Counsel         Company       1969           U.S.B.C.   $545   2006   California Northern




                                                         Exhibit I - 470
